Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 1 of 128            FILED
                                                                    2019 Mar-04 PM 05:30
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




      Exhibit A-2




                                                              App. 065
          Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 2 of 128




·1· · · ·IN THE UNITED STATES DISTRICT COURT

·2· · · · · ·NORTHERN DISTRICT OF ALABAMA

·3· · · · · · · · WESTERN DIVISION

·4

·5

·6· CIVIL ACTION NUMBER:· 7:18-CV-00160-LSC

·7

·8· KIMBERLY and JOHN STAPLES,

·9· · · · · · Plaintiffs,

10· vs.

11· H. WALKER ENTERPRISES, LLC; RENAISSANCE MAN

12· FOOD SERVICES, LLC; and SIMMONS,

13· · · · · · Defendants.

14

15

16· · · · · · ·DEPOSITION TESTIMONY OF

17· · · · · · · · · JOHN STAPLES

18

19· NOVEMBER 12, 2018

20· 9:08 A.M.

21· Job No. 28914

22· COURT REPORTER:

23· MELANIE L. PETIX, CCR


                                                                        App. 066
           Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 3 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                                Job 28914
John Staples November 12, 2018                                                                                    Pages 2..5
                                                     Page 2                                                           Page 3
·1· · · · · · ·S T I P U L A T I O N S                        ·1· the time of trial, or at the time said
·2· · · · · · It is hereby stipulated and                     ·2· deposition is offered in evidence, or prior
·3· agreed, by and between the parties through                ·3· thereto.
·4· their counsel, that the deposition of JOHN                ·4· · · · · · In accordance with Rule 5(d) of
·5· STAPLES may be taken before Melanie L.                    ·5· the Alabama Rules of Civil Procedure, as
·6· Petix, Certified Court Reporter and Notary                ·6· amended, effective May 15, 1988, I, Melanie
·7· Public for the State of Alabama at Large, at              ·7· L. Petix, Certified Court Reporter, am
·8· the offices of Veritext, 2205 4th Street,                 ·8· hereby delivering to MICHAEL J. KING, Esq.
·9· Tuscaloosa, Alabama on November 12, 2018,                 ·9· the original transcript of the oral
10· commencing at 9:08 a.m.                                   10· testimony taken on November 12, 2018, along
11· · · · · · It is further stipulated and                    11· with exhibits.
12· agreed that the signature to and the reading              12· · · · · · Please be advised that this is the
13· of the deposition by the witness are waived,              13· same and not retained by the Court Reporter,
14· the deposition to have the same force and                 14· nor filed with the Court.
15· effect as if full compliance had been had                 15· · · · · · · · · · ·--oOo--
16· with all laws and rules of Court relating to              16
17· the taking of depositions.                                17
18· · · · · · It is further stipulated and                    18
19· agreed that it shall not be necessary for                 19
20· any objections to be made by counsel as to                20
21· any questions except as to form or leading                21
22· questions, and that counsel for the parties               22
23· may make objections and assign grounds at                 23


                                                     Page 4                                                           Page 5
·1· · · · · · · A P P E A R A N C E S                         ·1· · · · · · · · · · I N D E X
·2                                                            ·2· EXAMINATION BY:· · · · · · · ·PAGE NUMBER:
·3· FOR THE PLAINTIFF:                                        ·3· Mr. King· · · · · · · · · · · · · ·12
·4· · · · KERI D. SIMMS, Esq.                                 ·4· Mr. Parker· · · · · · · · · · · · 326
·5· · · · WEBSTER HENRY                                       ·5· Mr. Simms· · · · · · · · · · · · ·457
·6· · · · 2 Perimeter Park South,Suite 445 East               ·6· Mr. Parker· · · · · · · · · · · · 499
·7· · · · Birmingham, Alabama· 35243                          ·7
·8                                                            ·8
·9· FOR THE DEFENDANT:                                        ·9· · · · · · · · ·E X H I B I T S
10· · · · MICHAEL J. KING, Esq.                               10· DEFENDANT'S EXHIBIT NO:· · · ·PAGE NUMBER:
11· · · · GREENBERG TRAURIG, LLP                              11· Exhibit 1 - Complaint· · · · · · · · · · · 58
12· · · · 3333 Piedmont Road, NE, Suite 2500                  12· Exhibit 2 - Answers to Interrogatories· · 100
13· · · · Atlanta, Georgia· 30305                             13· Exhibit 3 - Letter· · · · · · · · · · · · 105
14                                                            14· Exhibit 4 - Email· · · · · · · · · · · · ·107
15· · · · TALLEY R. PARKER, Esq.                              15· Exhibit 5 - Brokerage Agreement· · · · · ·110
16· · · · JACKSON LEWIS, P.C.                                 16· Exhibit 6 - Email· · · · · · · · · · · · ·114
17· · · · 500 North Akard, Suite 2500                         17· Exhibit 7 - Email· · · · · · · · · · · · ·115
18· · · · Dallas, Texas 75201                                 18· Exhibit 8 - Report· · · · · · · · · · · · 118
19                                                            19· Exhibit 9 - E-mail· · · · · · · · · · · · 119
20· ALSO PRESENT:· Kym Staples                                20· Exhibit 10 - E-mail· · · · · · · · · · · ·123
21· · · · · · · · ·Julie Blanchard                            21· Exhibit 11 - Contract· · · · · · · · · · ·126
22· · · · · · · · ·Herschel Walker                            22· Exhibit 12 - Agreement· · · · · · · · · · 139
23· · · · · · · · ·Tommy Weir, Videographer                   23· Exhibit 13 - Broker Agreement· · · · · · ·133



                                         EcoScribe Solutions· · 888.651.0505
                                                                                                          App. 067
                                                                                                                               YVer1f
           Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 4 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                               Job 28914
John Staples November 12, 2018                                                                                   Pages 6..9
                                                    Page 6                                                           Page 7
·1· · · · · · · EXHIBITS (Continued)                         ·1· · · · · · · EXHIBITS (CONTINUED)
·2· Exhibit 14 - Text· · · · · · · · · · · · ·141            ·2· Exhibit 36 - Email· · · · · · · · · · · · 212
·3· Exhibit 15 - Expense Report· · · · · · · ·159            ·3· Exhibit 37 - Email· · · · · · · · · · · · 214
·4· Exhibit 16 - Expense Report· · · · · · · ·162            ·4· Exhibit 38 - Email· · · · · · · · · · · · 217
·5· Exhibit 17 - Reimbursement· · · · · · · · 165            ·5· Exhibit 39 - Email· · · · · · · · · · · · 220
·6· Exhibit 18 - Email· · · · · · · · · · · · 167            ·6· Exhibit 40 - Email· · · · · · · · · · · · 222
·7· Exhibit 19 - Email· · · · · · · · · · · · 168            ·7· Exhibit 41 - Photo· · · · · · · · · · · · 223
·8· Exhibit 20 - Expense Report· · · · · · · ·170            ·8· Exhibit 42 - E-mail· · · · · · · · · · · ·226
·9· Exhibit 21 - Expense Report· · · · · · · ·173            ·9· Exhibit 43 - Email· · · · · · · · · · · · 229
10· Exhibit 22 - Expense Report· · · · · · · ·174            10· Exhibit 44 - Email· · · · · · · · · · · · 231
11· Exhibit 23 - Expense Report· · · · · · · ·179            11· Exhibit 45 - Email· · · · · · · · · · · · 243
12· Exhibit 24 - Email· · · · · · · · · · · · 180            12· Exhibit 46 - Email· · · · · · · · · · · · 267
13· Exhibit 25 - Expense Report· · · · · · · ·182            13· Exhibit 47 - Email· · · · · · · · · · · · 268
14· Exhibit 26 - Expense Report· · · · · · · ·184            14· Exhibit 48 - Email· · · · · · · · · · · · 269
15· Exhibit 27 - Expense Report· · · · · · · ·186            15· Exhibit 49 - Email· · · · · · · · · · · · 271
16· Exhibit 28 - E-mail· · · · · · · · · · · ·188            16· Exhibit 50 - Email· · · · · · · · · · · · 277
17· Exhibit 29 - Expense Report· · · · · · · ·196            17· Exhibit 51 - Email· · · · · · · · · · · · 280
18· Exhibit 30 - Document· · · · · · · · · · ·200            18· Exhibit 52 - (marked confidential and· · ·286
19· Exhibit 31 - Expense Report· · · · · · · ·203            19· · · · · · retained by counsel)
20· Exhibit 32 - Expense Report· · · · · · · ·204            20· Exhibit 53 - Signature Page· · · · · · · ·289
21· Exhibit 33 - Document· · · · · · · · · · ·207            21· Exhibit 54 - Confidentiality Agreement· · 289
22· Exhibit 34 - Text· · · · · · · · · · · · ·208            22· Exhibit 55 - Document· · · · · · · · · · ·291
23· Exhibit 35 - Email· · · · · · · · · · · · 210            23· Exhibit 56 - Document· · · · · · · · · · ·294


                                                    Page 8                                                           Page 9
·1· · · · · · · EXHIBITS (CONTINUED)
                                                             ·1· · · · · · I, Melanie L. Petix, a Certified
·2· Exhibit 57 - Email· · · · · · · · · · · · 296
                                                             ·2· Court Reporter and Notary Public for the
·3· Exhibit 58 - Email· · · · · · · · · · · · 297
                                                             ·3· State of Alabama at Large, acting as
·4· Exhibit 59 - Letter· · · · · · · · · · · ·376
                                                             ·4· Commissioner, certify that on this date,
·5· Exhibit 60 - Email· · · · · · · · · · · · 411
                                                             ·5· pursuant to the Alabama Rules of Civil
·6· Exhibit 61 - Email· · · · · · · · · · · · 411
                                                             ·6· Procedure, and the foregoing stipulations of
·7· Exhibit 62 - 2017 AK Tax Return· · · · · ·419
                                                             ·7· counsel, there came before me at the offices
·8
                                                             ·8· of Veritext, 2205 4th Street, Tuscaloosa,
·9
                                                             ·9· Alabama on November 12, 2018, commencing at
10
                                                             10· or about 9:08 a.m., JOHN STAPLES, witness in
11
                                                             11· the above cause, for oral examination,
12
                                                             12· whereupon, the following proceedings were
13
                                                             13· had:
14
                                                             14
15
                                                             15· · · · · · THE VIDEOGRAPHER:· Good morning.
16
                                                             16· We are on record at 9:09 on November 12th,
17
                                                             17· 2018.· Please note that the microphones are
18
                                                             18· sensitive and can pick up whispering and
19
                                                             19· cell phones and private conversations.
20
                                                             20· Please turn off the cell phones and place
21
                                                             21· them away from the microphones.· Audio and
22
                                                             22· video recording will continue to take place
23
                                                             23· until all parties agree to go off the

                                       EcoScribe Solutions· · 888.651.0505
                                                                                                      App. 068
                                                                                                                              YVer1f
          Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 5 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28914
John Staples November 12, 2018                                                                   Pages 10..13
                                              Page 10                                                     Page 11
·1· record.                                             ·1· · · · · · MR. KING:· Michael King with
·2· · · · · · This is Media Unit Number 1 in the        ·2· Greenberg, Traurig on behalf of H. Walker
·3· video-recorded deposition of John Staples           ·3· Enterprises, LLC and Renaissance Man Food
·4· taken by counsel by the defendant in the            ·4· Services, LLC.
·5· matter of Staples, et al. versus Walker             ·5· · · · · · MR. PARKER:· Talley Parker with
·6· Enterprises, et al., filed in the U.S.              ·6· Jackson, Lewis on behalf of defendant
·7· District Court, Northern District of                ·7· Simmons Prepared Food, LLC.
·8· Alabama, Western Division, Case Number              ·8· · · · · · MS. SIMMS:· Keri Simms. I
·9· 7:18-CV-00160-LSC.· This deposition is              ·9· represent John and Kimberly Staples.
10· taking place at Veritext in Tuscaloosa,             10· · · · · · THE VIDEOGRAPHER:· Would the
11· Alabama.                                            11· reporter please swear in the witness.
12· · · · · · My name is Tommy Weir from the            12
13· firm Veritext.· The court reporter is               13
14· Melanie Petix from the firm Veritext.· I am         14· · · · · · · · · JOHN STAPLES,
15· not related to any party in the action nor          15· having been first duly sworn (affirmed), was
16· am I financially interested in the outcome.         16· examined and testified as follows:
17· · · · · · Counsel and all present in the            17
18· room and everyone attending shall state             18· · · · · · COURT REPORTER:· Usual
19· their appearances and affiliations for the          19· stipulations?
20· record.· If there are any objections to             20· · · · · · MR. SIMMS:· Except for we are
21· proceeding, please state them at the time of        21· reserving the right to object.
22· your appearance.· Let's begin with the              22· · · · · · MR. KING:· Yes.· All right.· This
23· noticing attorney.                                  23· is the deposition of John Staples taken
                                              Page 12                                                     Page 13
·1· pursuant to notice after being scheduled by         ·1· Renaissance Man business on behalf of
·2· the agreement of counsel that it would be           ·2· Simmons.
·3· taken for all purposes permitted under the          ·3· · · ·Q.· ·Who asked you to do that?
·4· Federal Rules of Civil Procedure.                   ·4· · · ·A.· ·Chip Miller, David Jackson, Todd
·5                                                      ·5· Simmons.
·6· EXAMINATION BY MR. KING:                            ·6· · · ·Q.· ·Were you recruited for that
·7· · · ·Q.· ·Mr. Staples, can you please give          ·7· position?
·8· me your full name and home address?                 ·8· · · ·A.· ·I was.
·9· · · ·A.· ·John Freeland Staples, 5712 Rice          ·9· · · ·Q.· ·By whom?
10· Mine Road, Northeast, Tuscaloosa, Alabama           10· · · ·A.· ·Various individuals, Chip Miller,
11· 35406.                                              11· David Jackson.
12· · · ·Q.· ·As I understand it, beginning in          12· · · ·Q.· ·Where were you working at the
13· April of 2009, you became the general               13· time?
14· manager of Renaissance Man Food Services,           14· · · ·A.· ·Smithfield Foods.
15· LLC; is that correct?                               15· · · ·Q.· ·Where is that located?
16· · · ·A.· ·No.· I became the food service            16· · · ·A.· ·The Corporate office is in
17· director, broadline distribution for Simmons        17· Smithfield, Virginia.
18· Foods.                                              18· · · ·Q.· ·Is that where you were located?
19· · · ·Q.· ·All right.· Did you have any              19· · · ·A.· ·Not at the time of the -- well,
20· affiliation with Renaissance Man Food               20· the recruitment went on for a year.· So I
21· Services, LLC, also known as Ren Man, in            21· initially was in Arkansas and then I
22· April of 2009?                                      22· relocated to Virginia.
23· · · ·A.· ·Yes.· I was asked to manage the           23· · · ·Q.· ·So in 2009, where did you live?

                                 EcoScribe Solutions· · 888.651.0505
                                                                                            App. 069
                                                                                                                    YVer1f
          Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 6 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                                Pages 14..17
                                              Page 14                                               Page 15
·1· · · ·A.· ·Smithfield, Virginia.                     ·1· · · ·A.· ·Similar to the relationship I had
·2· · · ·Q.· ·And when you were recorded -- when        ·2· with them at Tyson and similar to the
·3· you were recruited, what did you understand         ·3· relationship I had with them at Smithfield.
·4· that you were being recruited to do?                ·4· · · ·Q.· ·Which is what?
·5· · · ·A.· ·To help Simmons get into the              ·5· · · ·A.· ·Help them manage the business.
·6· broadline distribution business.· They had          ·6· · · ·Q.· ·Help Simmons manage the business?
·7· not had success there in the past and               ·7· · · ·A.· ·Yes.
·8· someone told them that I could help them            ·8· · · ·Q.· ·Did you understand that you would
·9· with that effort.                                   ·9· have a title at Ren Man?
10· · · ·Q.· ·Did you have any understanding at         10· · · ·A.· ·I don't know that we discussed the
11· the time that you would be associated with          11· title.· No.
12· Ren Man?                                            12· · · ·Q.· ·Did you have any meeting with
13· · · ·A.· ·I understood that there would be          13· Herschel Walker before you became employed
14· an association.· You say at the time, what          14· at Simmons?
15· time are you referring to?                          15· · · ·A.· ·I met Herschel Walker in January
16· · · ·Q.· ·At the time you were being                16· of 2001, 2002, I'm not sure.· I met with
17· recruited, did you understand that you were         17· Herschel Walker many times.
18· going to have some relationship with Ren            18· · · ·Q.· ·The question is:· As part of the
19· Man?                                                19· recruitment process, did you meet with
20· · · ·A.· ·Have some relationship with Ren           20· Herschel Walker?
21· Man, yes.                                           21· · · ·A.· ·With Simmons?
22· · · ·Q.· ·What did you understand that              22· · · ·Q.· ·No.· The question is:· At the time
23· relationship was going to be?                       23· you were being recruited, did you meet with
                                              Page 16                                               Page 17
·1· Herschel Walker?                                    ·1· · · ·Q.· ·Was the purpose of your being
·2· · · ·A.· ·Again, the recruitment process            ·2· employed through Simmons a process by which
·3· went on a year and a half.· When Simmons            ·3· you could obtain benefits through Simmons'
·4· began aggressively recruiting me, no.               ·4· various employee benefit programs?
·5· Herschel Walker was not part of those               ·5· · · ·A.· ·That was certainly part of the
·6· conversations.                                      ·6· arrangement.· I would not have gone to work
·7· · · ·Q.· ·Before you got hired, did you have        ·7· for Renaissance Man.· Simmons understood
·8· a meeting with Herschel Walker?                     ·8· that.
·9· · · ·A.· ·There were several meetings with          ·9· · · ·Q.· ·Did Simmons at the time that you
10· Herschel Walker prior to the recruitment by         10· were employed control your work hours?
11· Simmons.                                            11· · · ·A.· ·Control my work hours.· I was a
12· · · ·Q.· ·I'm not asking you about that.            12· management employee, I worked seven days a
13· I'm asking you during the recruitment               13· week, I was on call 24 hours a day, so I
14· process, did you have a meeting with                14· didn't have a work schedule, no.
15· Herschel Walker?                                    15· · · ·Q.· ·Did Simmons direct you as to what
16· · · ·A.· ·I don't recall.                           16· you were supposed to do on a day-to-day
17· · · ·Q.· ·Do you have any recollection of           17· basis as general manager of Ren Man?
18· being told what your job title would be with        18· · · ·A.· ·Nobody directed me on a day-to-day
19· respect to Ren Man during the recruitment           19· basis, but Simmons did give me specific
20· process?                                            20· objectives, yes.
21· · · ·A.· ·I recall being I would be the             21· · · ·Q.· ·What were those objectives?
22· general manager for Renaissance Man but that        22· · · ·A.· ·Well, the first objective was
23· I would be employed by Simmons.                     23· to -- when I took employment, the first, had

                                 EcoScribe Solutions· · 888.651.0505
                                                                                         App. 070
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 7 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                            Pages 18..21
                                           Page 18                                              Page 19
·1· a meeting with David Jackson and Chip Miller     ·1· perfectly clear, it was to lay the
·2· as I recall in Siloam Springs, they brought      ·2· foundation for Simmons to have success in
·3· me in.· The first objective was to work with     ·3· broadline distribution.· And initially that
·4· Vicky Goodman on a double credit that had        ·4· was to be done through the Renaissance Man
·5· been issued to Renaissance Man, and they         ·5· partnership.· But that would expand from
·6· wanted me to go through the details and          ·6· that because everyone was concerned at some
·7· confirm that they were correct in that           ·7· point in time the Renaissance Man
·8· Renaissance Man basically owed a credit of       ·8· partnership would be unable to grow beyond a
·9· 300 and some thousand dollars back to            ·9· certain point.
10· Simmons.· So I spent that time working with      10· · · ·Q.· ·So you had an understanding as of
11· Vicky, who was director of customer service,     11· April of 2009 that there was a partnership
12· and we determined that yes, in fact, there       12· type relationship between Ren Man and
13· had been a double credit issued back to          13· Simmons?
14· Renaissance Man.                                 14· · · ·A.· ·I really wasn't clear as to what
15· · · ·Q.· ·What were your duties at Ren Man?      15· the partnership was but I understood that
16· · · ·A.· ·To help grow the business.             16· there was a partnership.· I didn't really
17· · · ·Q.· ·What did that involve?                 17· understand it until I was employed.
18· · · ·A.· ·It involved a lot because there        18· · · ·Q.· ·And what did you come to learn
19· wasn't a lot of business.· Simmons didn't        19· about the relationship?
20· have any broadline distribution business, so     20· · · ·A.· ·Well, I came to learn that the
21· my objective, according to Todd Simmons,         21· relationship was rocky.· You basically had
22· according to David Jackson, according to         22· two parties that couldn't stand each other,
23· Chip Miller in a meeting we had, to be           23· and I was stuck in the middle to try to keep
                                           Page 20                                              Page 21
·1· them both at bay.                                ·1· sell through broadline distribution, but
·2· · · ·Q.· ·Once you were employed, what did       ·2· they did not have any broadline distribution
·3· you learn about the nature of the                ·3· business.
·4· partnership relationship between Ren Man and     ·4· · · ·Q.· ·As relates to Ren Man, what does
·5· Simmons?                                         ·5· Simmons sell?
·6· · · ·A.· ·I learned that in Simmons' mind,       ·6· · · ·A.· ·Ren Man -- Ren Man is in fact a
·7· and this came from Todd Simmons' mouth on        ·7· broker for Simmons' products and other
·8· several occasions, Simmons owned 35 percent      ·8· products.· The idea was that I would go out
·9· of Renaissance Man.· Simmons was to enjoy 35     ·9· there, I would be the face to the customers
10· percent of all profit from Renaissance Man.      10· with Herschel, with our employees, we would
11· Todd Simmons told me specifically this is a      11· be the face to the distribution community so
12· partnership.· In spite of the fact we don't      12· that hopefully over time they would look at
13· have a signed agreement yet, we are              13· Renaissance Man as a supplier.
14· operating this way, and it's your job to         14· · · · · · We had some success with that, but
15· make sure that good, bad or indifferent, 35      15· eventually as things get tight, especially
16· percent, whatever goes through Renaissance       16· in protein, margins are tight.· It's a
17· Man, Simmons has a piece of that.· It's your     17· commodity business.· You're talking about
18· job to manage that.                              18· pennies.· Simmons -- or Sysco, who was at
19· · · ·Q.· ·Now, Simmons is engaged in what        19· least for the first eight, nine, ten years
20· type of business?                                20· the exclusive customer of Ren Man, because
21· · · ·A.· ·They're in pet food, they're in        21· Sysco got Ren Man into the business, Robert
22· chicken, they sell retail, they sell             22· Thurber got Herschel into the business, so
23· national accounts in food service.· They         23· for at least the first eight, nine, ten

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 071
                                                                                                          YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 8 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 22..25
                                            Page 22                                               Page 23
·1· years, it was a relationship to where Sysco       ·1· this, is that Simmons would print the order
·2· was willing to play along as if Renaissance       ·2· back or whatever -- the confirmation with
·3· Man were a supplier, when in fact                 ·3· Renaissance Man letterhead.
·4· Renaissance Man -- and obviously I don't          ·4· · · ·Q.· ·Who would?
·5· know what they've done since the last year        ·5· · · ·A.· ·Simmons would do that.
·6· of last year, but the time that I was             ·6· · · ·Q.· ·Okay.
·7· associated with Renaissance Man, they were a      ·7· · · ·A.· ·But the customers ordered the
·8· broker.· They didn't own any lines, they          ·8· product from Simmons.
·9· didn't own any plants.· Rarely took               ·9· · · ·Q.· ·And as part of that arrangement,
10· possession of inventory, so it basically was      10· Simmons would then receive some portion of
11· a broker.                                         11· the profits from those sales?
12· · · ·Q.· ·So is it fair to say that               12· · · ·A.· ·That was my understanding, yes,
13· Renaissance Man placed orders for product to      13· along with an administrative fee that they
14· be supplied to distribution companies that        14· would charge Renaissance Man for basically
15· it represented that were filled through           15· doing all of the work, all of the back of
16· Simmons?                                          16· house work, they did all the work.
17· · · ·A.· ·No.· That's not fair.· Renaissance      17· · · ·Q.· ·Now, were you in a supervisory
18· Man placed no orders for products.· The           18· capacity as general manager of Ren Man?
19· products came from Sysco.· They came to           19· · · ·A.· ·As the general manager, I had
20· Simmons.· Whether it was Sysco or whoever it      20· employees reporting to me, yes, Ren Man
21· was, the orders came to Simmons.· The only        21· employees.
22· thing that the Renaissance Man was involved       22· · · ·Q.· ·Did you have any Simmons employees
23· with, and they weren't even involved with         23· reporting to you?
                                            Page 24                                               Page 25
·1· · · ·A.· ·We had Simmons employees on my          ·1· · · ·Q.· ·You were at the top of the
·2· team that with respect to the business I was      ·2· administrative structure of Ren Man; is that
·3· running, they didn't report to me but they        ·3· right?
·4· had a dotted line to me.· Phil Perkins, Matt      ·4· · · ·A.· ·Herschel Walker -- Renaissance Man
·5· Free ^ spl, Devon Jackson, just to name a         ·5· is Herschel's company.
·6· few.· With respect to -- with respect to the      ·6· · · ·Q.· ·At any time were you an employee
·7· business that I ran, which was broadline          ·7· of H. Walker Enterprises, LLC?
·8· distribution, it was my responsibility, yes.      ·8· · · ·A.· ·No.
·9· They reported to me.                              ·9· · · ·Q.· ·At any time were you an officer or
10· · · ·Q.· ·Did you have any hiring or firing       10· director or member or manager of H. Walker
11· authority with respect to Simmons employees?      11· Enterprises, LLC?
12· · · ·A.· ·No.                                     12· · · ·A.· ·No.
13· · · ·Q.· ·Did you have any hiring or firing       13· · · ·Q.· ·At any time did you have any
14· responsibilities as to any employees of Ren       14· hiring or firing authority with respect to
15· Man?                                              15· employees of H. Walker Enterprises, LLC?
16· · · ·A.· ·Yes.                                    16· · · ·A.· ·Authority, no.· Influence, yes.
17· · · ·Q.· ·Was there any person who on a           17· · · ·Q.· ·Did you have any responsibility
18· day-to-day basis had oversight authority          18· for the management of H. Walker Enterprises,
19· over your performance at Ren Man?                 19· LLC?
20· · · ·A.· ·On a day-to-day basis, no.              20· · · ·A.· ·I did with respect to their
21· · · ·Q.· ·So you were at the top of the           21· interference with the business I was running
22· pyramid; is that right?                           22· according to direction given to me by
23· · · ·A.· ·What pyramid are you referring to?      23· Simmons.

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 072
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 9 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                            Pages 26..29
                                           Page 26                                              Page 27
·1· · · ·Q.· ·I don't understand your answer.        ·1· know what a holding company is.
·2· What did Simmons say to you?                     ·2· · · ·Q.· ·You understood that it was the
·3· · · ·A.· ·Simmons was concerned about            ·3· entity that owned the LLC interest of Ren
·4· certain H. Walker Enterprises employees          ·4· Man, correct?
·5· getting involved in the Renaissance Man          ·5· · · ·A.· ·No, I didn't understand what H.
·6· business, interfering with the Renaissance       ·6· Walker Enterprises was.· According to
·7· Man business of which they had an ownership      ·7· Herschel, it was a conglomerate of hotels
·8· position in.                                     ·8· that he owned.· And these are things he said
·9· · · ·Q.· ·Which employees of H. Walker           ·9· in front of customers.· Told Sysco corporate
10· Enterprises, LLC are you referring to?           10· on a number of occasions he owned hotels and
11· · · ·A.· ·Georgie Boston, the fitness twins,     11· hospitals so why weren't they buying more of
12· George Fiorelli ^ spl, Herschel's niece. I       12· his Renaissance Man products for his hotels
13· don't remember her name.· Telemarketers that     13· and hospitals.· Understood he owned fitness
14· came in and created disruption, Simmons was      14· gyms, that why isn't Sysco selling more of
15· concerned about that.                            15· his products to its fitness gyms.
16· · · ·Q.· ·What did you understand the            16· · · · · · I understood that he owned a
17· business of HWE, if I can use those              17· bedspread/curtain company that provided all
18· initials, what did you understand the            18· these bedspreads and all these curtains for
19· business of HWE to be?                           19· all these hotels across the country, so in a
20· · · ·A.· ·Herschel would refer to it as his      20· meeting with Marriott, he asked why they
21· conglomerate of other companies.                 21· weren't buying more of his bedspreads and
22· · · ·Q.· ·A holding company, right?              22· curtains.
23· · · ·A.· ·I don't know what a -- I don't         23· · · · · · And then I met a couple of young
                                           Page 28                                              Page 29
·1· ladies that Herschel said worked for 34          ·1· conference call is about, which is typically
·2· Promotions.· I met them at the grand opening     ·2· the way it worked with Ron and Herschel.
·3· of the restaurant in Athens, and which           ·3· Herschel would get upset and he'd have Ron
·4· promotions, my understanding was that they       ·4· call me, so that's what -- I didn't know
·5· sell -- and Herschel would get mad at me         ·5· much about H. Walker Enterprises.
·6· every time I would say it this way, but it's     ·6· · · ·Q.· ·And you still don't?· As you sit
·7· the only way I know how to say it, is            ·7· here today, you don't know much about it?
·8· trinkets.· You go to a golf tournament and       ·8· · · ·A.· ·In terms of what they do, I guess
·9· they give you tees and pencils and things        ·9· the one thing I did know about them, I don't
10· like that.· So these two young ladies, they      10· know where this is in the -- I spent a lot
11· met me at the restaurant at 34, they got to      11· of time with Herschel.· But I don't remember
12· talking to me, nice young ladies.· I said,       12· what year this was, but the most I learned
13· I'll help you in any way I can.· They got        13· about H. Walker Enterprises was in -- we
14· very excited.· I gave them my business card.     14· were trying to get our burgers into
15· I'm like, I can help you with anything you       15· Wal-Mart, retail hamburgers under the Famous
16· need help with.                                  16· 34 brand.· We developed the packaging,
17· · · · · · And the next day, Ron called me to     17· Wal-Mart liked it.· It just so happened that
18· tell me that Herschel's upset, doesn't want      18· the Wal-Mart buyer was a Georgia fan, so
19· me talking to anyone at Famous -- at the         19· they approved the burgers.
20· promotion company and that he's just giving      20· · · · · · But as you learn and I learned
21· me a heads-up because in a couple of hours       21· with Wal-Mart, you got to go through a
22· we're going to have a conference call and        22· process.· Simply the buyer approving it is
23· I'm to act like I don't know what the            23· not adequate.· You got to go through their

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 073
                                                                                                          YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 10 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                    Job 28914
John Staples November 12, 2018                                                                      Pages 30..33
                                                  Page 30                                                 Page 31
·1· process.                                                ·1· credit rating was that Renaissance Man was,
·2· · · · · · So as we're going through this                ·2· again, a brokerage company that would drain
·3· process, at some point in the process, which            ·3· all of the money, the profit at various
·4· is an online process which I had our broker             ·4· times during the year so there was no money
·5· take us through, and then they reached this             ·5· left on paper, and that's what Dun &
·6· point where they hand it over to Dun &                  ·6· Bradstreet looks at, they look on paper at
·7· Bradstreet and Dun & Bradstreet kicked it               ·7· the company.
·8· out.· They said you're not an approved                  ·8· · · · · · But the bottom line is through all
·9· supplier because you have negative reviews              ·9· that, this lady is instructed by Ron, put
10· out of the Savannah office.· So, okay, what             10· together a summary of H. Walker Enterprises
11· does that mean?· I didn't know what that                11· to send to Dun & Bradstreet because they
12· meant.                                                  12· don't understand who we are, that's the way
13· · · · · · So I got with Ron, I got with                 13· I understood it.· So this lady sent a
14· Georgie.· And I guess the most I learned                14· summary, and it showed the various entities
15· about H. Walker Enterprises was somehow,                15· of H. Walker Enterprises, of which
16· someway, Ron got the lady that's Herschel's             16· Renaissance Man was one.
17· personal accountant or whatever, Sunny                  17· · · · · · And as I recall, it was
18· something I think is her name, she was going            18· Renaissance Man was 90 percent or more of
19· to fix it with Dun & Bradstreet, you know,              19· the sales of H. Walker Enterprises and quite
20· that they didn't really understand, they                20· a bit more of the profit of H. Walker
21· didn't really understand.· She'd fix it.                21· Enterprises.· As soon as the lady sent -- I
22· · · · · · And, you know, and the issue was              22· hadn't even opened the thing, and Ron calls
23· the credit rating, and the issue with the               23· me and he says, You're supposed to delete
                                                  Page 32                                                 Page 33
·1· the email, you're not supposed to see it.               ·1· · · ·Q.· ·Did you have a business card for
·2· So I deleted the email.                                 ·2· HWE?
·3· · · ·Q.· ·So the answer to my question is               ·3· · · ·A.· ·No.
·4· that all you knew about H. Walker                       ·4· · · ·Q.· ·Did you ever have a contract with
·5· Enterprises was that it owned other                     ·5· HWE?
·6· companies, right?                                       ·6· · · ·A.· ·No.
·7· · · ·A.· ·It owned other LLCs, yes.                     ·7· · · ·Q.· ·Did you ever receive compensation
·8· · · ·Q.· ·And one of them was Ren Man?                  ·8· from HWE?
·9· · · ·A.· ·Uh-huh.                                       ·9· · · ·A.· ·No.
10· · · ·Q.· ·Say yes or no, please.                        10· · · ·Q.· ·Did you ever receive a bonus from
11· · · ·A.· ·Yes.                                          11· HWE?
12· · · · · · MR. SIMMS:· John, try to give a               12· · · ·A.· ·No.
13· verbal response.· Speak out.                            13· · · ·Q.· ·Did you ever receive property from
14· · · · · · THE WITNESS:· Okay.                           14· HWE?
15· · · · · · MR. SIMMS:· We all do it.                     15· · · ·A.· ·No.
16· · · ·Q.· ·(BY MR. KING:)· At some point in              16· · · ·Q.· ·At some point in time, did Ren Man
17· time -- well, let's not go there yet.                   17· reach an agreement with an entity named
18· · · · · · Did you have a business card with             18· Diversified Food Solutions?
19· Simmons?                                                19· · · ·A.· ·Yes.· We basically had three DSMs.
20· · · ·A.· ·Not that I recall.                            20· I guess that's the first one.
21· · · ·Q.· ·Did you have a business card with             21· · · ·Q.· ·Okay.· And that was owned in part
22· Ren Man?                                                22· by Gary Brown, right?
23· · · ·A.· ·Yes.                                          23· · · ·A.· ·Yes.

                                  EcoScribe Solutions· · 888.651.0505
                                                                                               App. 074
                                                                                                                    YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 11 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                             Pages 34..37
                                           Page 34                                               Page 35
·1· · · ·Q.· ·Do you know roughly how long that      ·1· he allowed me to work with Herschel to help
·2· particular relationship ran?                     ·2· him find another supplier.· I didn't really
·3· · · ·A.· ·The relationship with Gary             ·3· know any other suppliers.· I've been a
·4· Brown or the relationship with Diversified?      ·4· salesperson.· I'm not -- I didn't grow up in
·5· · · ·Q.· ·Well, the entity Diversified Food      ·5· northwest Arkansas where a lot of these
·6· Solutions, which was affiliated with Gary        ·6· suppliers are.
·7· Brown?                                           ·7· · · · · · I met with Mike Roger, he had been
·8· · · ·A.· ·It was -- Diversified Food             ·8· a vice-president at Tyson, he was now in the
·9· Solutions was formed after the affiliation       ·9· brokerage business.· I introduced him to
10· with Gary Brown.· Gary Brown was hired.· We      10· Herschel.· Mike Rogers introduced Herschel
11· had an interest in approaching Burger King.      11· to OK Foods, Simmons, there may have been a
12· Gary Brown I had met previously because he       12· couple of others.
13· was the vice-president of sales for OK           13· · · · · · But anyway, so because I was still
14· Foods.                                           14· living in Arkansas and because I had been
15· · · · · · And when I left Tyson, Herschel        15· with Herschel basically since day one, since
16· was concerned and wanted to find another         16· he got into the business, they asked me to
17· supplier partner.· The situation had             17· sit in on these meetings.· Herschel wanted
18· basically run its course at Tyson, there's       18· to know my impression of these -- these
19· very little volume.· He wanted to find           19· different supplier partners.
20· another supplier.                                20· · · · · · So I met with Mike Rogers, Gary
21· · · · · · I was at Smithfield.· Smithfield       21· Brown, and Gary Thompson at their
22· was selling Renaissance Man a couple of pork     22· Bentonville office to discuss the
23· products.· My boss really liked Herschel so      23· possibility of OK Foods becoming the
                                           Page 36                                               Page 37
·1· supplier partner for Renaissance Man.            ·1· what was the relationship?
·2· That's when I met Gary Brown.· That may not      ·2· · · ·A.· ·Gary Brown, Gary Thompson, Ken
·3· have been your question.· And Gary Brown         ·3· Staples, Quinn Eagle ^ spl and Paul Cannon
·4· left OK Foods.· From what I understood, he       ·4· were partners in Diversified Food Solutions.
·5· went to work for Brooks Food Group.              ·5· · · ·Q.· ·What were they doing for Ren Man?
·6· · · ·Q.· ·Let me see if I can get you back.      ·6· · · ·A.· ·They were supporting the new
·7· I'm curious about the first Diversified          ·7· category management award.
·8· Food --                                          ·8· · · ·Q.· ·How?
·9· · · ·A.· ·Okay.                                  ·9· · · ·A.· ·How?
10· · · ·Q.· ·-- Enterprise.                         10· · · ·Q.· ·What were they doing?
11· · · ·A.· ·What are you curious about?            11· · · ·A.· ·They were supporting the process.
12· · · ·Q.· ·That was associated with Gary          12· When you receive the award from Sysco
13· Brown, right?                                    13· corporate, which I -- Herschel never chose
14· · · ·A.· ·Uh-huh.                                14· to understand or accept, because in
15· · · · · · MR. SIMMS:· You're going to have       15· Herschel's world, nobody works except
16· to give a verbal response.· Speak out, try       16· Herschel.
17· to --                                            17· · · · · · But the fact of the matter is is
18· · · · · · THE WITNESS:· Okay.· Yes.              18· when you receive an award from Sysco
19· · · · · · MR. SIMMS:· -- not go uh-huh and       19· corporate -- and I knew this because I had
20· uh-uh.                                           20· received the first award that Sysco
21· · · ·Q.· ·(BY MR. KING:)· What was the           21· corporate ever gave out when I was at Mrs.
22· nature of the relationship between Ren Man       22· Smith's Food Service and we got all their
23· and Diversified Food, what was its purpose,      23· pie business.· So what Gary Brown and his

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 075
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 12 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                            Pages 38..41
                                           Page 38                                              Page 39
·1· team were doing is they were vetting all of      ·1· · · ·A.· ·They were supposed to do exactly
·2· the operating companies.· They were getting      ·2· what they did do, prepare for the bid, then
·3· prepared for when the award started.             ·3· launch the bid, then manage the bid, then
·4· · · · · · Diversified Food Solutions is a        ·4· grow the bid.· That's what they were
·5· different model from what Sysco corporate        ·5· supposed to do.
·6· was used to.· Diversified Food Solutions was     ·6· · · ·Q.· ·And how were they compensated?
·7· formed after Mark Scott /E /PHOFP ^ spl and      ·7· · · ·A.· ·They were compensated by
·8· I met with Sysco corporate in late summer of     ·8· Diversified.· They worked for Diversified.
·9· 2015.· I don't remember.· It was a ten-month     ·9· · · ·Q.· ·How were they compensated -- how
10· bid process.                                     10· was Diversified compensated by Ren Man?
11· · · · · · And when we got the award from         11· · · ·A.· ·Through brokerage, through
12· Sysco corporate, we went to Houston.· They       12· commissions.· Initially they were
13· gave us the award.· We were thrilled.            13· compensated, I don't remember the timing,
14· Simmons was thrilled, because the first          14· but in any type of situation, if you want to
15· objective that David Jackson gave me was to      15· hire a broker, and there are no commissions,
16· exceed five million pounds.                      16· but you expect a broker to work, you pay
17· · · ·Q.· ·I'm not asking you what --             17· what you call a retainer.· And then as the
18· · · ·A.· ·You're asking me how Diversified       18· broker starts working, the broker receives
19· was formed and I'm trying to tell you how        19· the retainer, because they've got to pay
20· Diversified was formed.                          20· their employees.· They have bills to pay.
21· · · ·Q.· ·I'm asking you -- I didn't ask you     21· · · ·Q.· ·After Diversified Food acted as a
22· how it was formed.· I asked you what they        22· broker for Ren Man, was Diversified Sales &
23· were supposed to be doing.                       23· Marketing formed?
                                           Page 40                                              Page 41
·1· · · ·A.· ·Yeah.                                  ·1· Brown in a meeting in Burger King's
·2· · · ·Q.· ·Who were the owners of that            ·2· corporate office.· They wanted Herschel to
·3· enterprise?                                      ·3· sign the documents and do a big hoorah of a
·4· · · ·A.· ·Randy Sanders and Ken Staples.         ·4· new supplier.· And it was in that meeting
·5· · · ·Q.· ·And how did that entity, which I       ·5· that Herschel was embarrassed by one of the
·6· understand is referred to as -- well, you've     ·6· comments that one of the -- I was
·7· been talking about Diversified up until now.     ·7· embarrassed too, quite frankly.· Do you want
·8· Who made the decision to end the                 ·8· me to share that or am I saying too much?
·9· relationship between Ren Man and                 ·9· · · ·Q.· ·I was just trying to understand
10· Diversified?                                     10· why there was a change made, so if this is
11· · · ·A.· ·Herschel and I.                        11· pertinent to that change --
12· · · ·Q.· ·And what was the reason for making     12· · · ·A.· ·So you want to know why Gary
13· the change?                                      13· Brown was -- okay.· So in this meeting in
14· · · ·A.· ·Well, Diversified -- we found that     14· the spring, I don't remember the year, but
15· Gary Brown did not understand broadline          15· it was the spring before we made the switch
16· distribution.· He did -- he did do what he       16· to the second Diversified, through this bid
17· was asked to do before Diversified was ever      17· process, we went from -- you know, initially
18· formed and he got us into Burger King.· And      18· Phil Perkins and I went there.· Simmons did
19· then I negotiated an award with Burger King      19· not have business with Burger King and were
20· and then when -- Herschel was never part of      20· intrigued about the possibility of business
21· the Burger King process other than to say we     21· with Burger King.· And we had heard through
22· want to get into Burger King, then we            22· Gary Brown that Burger King really had
23· finally did.· Herschel joined me and Gary        23· interest in minority spend, and that the

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 076
                                                                                                          YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 13 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                            Pages 42..45
                                           Page 42                                              Page 43
·1· other good hurdle with Burger King was that      ·1· chicken patty.· Gary Brown took that, got
·2· the minority supplier didn't have to own the     ·2· specifications.· They -- George's ran the
·3· facility, they didn't have to own anything,      ·3· product, sent it in, product looked good,
·4· it could just be a pass-through.· So that        ·4· pricing looked good, everything looked good.
·5· fed up well with Renaissance Man.                ·5· · · · · · But then they sent the official
·6· · · · · · So we met with Burger King.· They      ·6· specifications.· And Gary Brown called me
·7· allowed us to go through the bid process.        ·7· and was freaking out.· What's the problem?
·8· Like most bid processes, especially in           ·8· Well, the official specifications call for,
·9· protein, the changes weekly because it's a       ·9· and I don't know the piece of equipment,
10· commodity business, it takes too long.· So       10· Formax ^ spl, whatever it is, it's a piece
11· by the time the bid -- from by the time we       11· of chicken equipment that squeezes out a
12· met and the bid actually came out, Simmons       12· chopped and formed product.· And there's
13· didn't -- we didn't have product.· We didn't     13· basically two or three brands.· And whatever
14· have available product so we didn't want to      14· it was, that the Burger King specification
15· bid on any process.                              15· called for a specific brand and Simmons --
16· · · · · · So I reached out to George's,          16· or George's had the other brand.
17· which is another poultry company in              17· · · · · · So Gary Brown said, We can't do
18· Springdale, Arkansas, to see if they had         18· this.· I know, I know, I know, I know the
19· interest in Burger King, would they be           19· Burger King people and they'll cut me -- I'm
20· willing to bid with us or bid through us to      20· not going to be a part of this unless
21· get business at Burger King.· They said          21· George's buys this other piece of equipment.
22· sure.· So we went through the bid process.       22· So I went to George's, I said, George, you
23· As I recall, it was a chopped and formed         23· going -- no, they're not going to invest in
                                           Page 44                                              Page 45
·1· the Burger King -- they're not going to          ·1· telling Purdue, who was already making the
·2· invest in that equipment.· Unless                ·2· product for them, they told Purdue to save
·3· Renaissance Man wants to invest in it, we'll     ·3· face, okay, a million pounds of this
·4· invest in it.                                    ·4· product, put an H. Walker foods label on it
·5· · · · · · Herschel and Ron didn't want to        ·5· and force it through.
·6· invest in it, which I understood that.· I go     ·6· · · · · · The problem that was embarrassing
·7· back to Gary Brown.· I said, Gary, isn't         ·7· that led to Gary Brown -- and sometimes
·8· this like a -- I've been in the chicken          ·8· these answers take time.· It's not that I'm
·9· business long enough to know, I'm not --         ·9· trying to be long-winded.· The fact of the
10· isn't this like a Buick and a GMC or a Chevy     10· matter is in the meeting with Burger King
11· and a Buick?· And he said no.                    11· corporate, the vice-president of QA looked
12· · · · · · And I may get long-winded, but the     12· at Herschel and said, Herschel, I got one
13· answer to your question is, I said it's          13· question for you.· Why did you go from
14· like -- so I had to call Burger King and say     14· Simmons to George's to Purdue?· We awarded
15· we can't do it.· We can't do it with             15· you the business at George's.· Why did you
16· George's.· They were upset because they had      16· jump to Purdue?· And it was because -- and I
17· already announced to their diversity team,       17· spoke up and said, It's because you asked
18· to their board of directors that they were       18· for a different -- you asked for a piece of
19· forming a new relationship with Renaissance      19· Formax equipment or whatever.· And she said,
20· Man Simmons.· The lady told me, What are we      20· That's ridiculous.
21· going to do?· I said, I'm sorry, I don't         21· · · · · · So anyway, that was a mark on Gary
22· know what they're going to do.                   22· Brown.· From that day forward, Herschel had
23· · · · · · But what they ended up doing is        23· reservations about Gary Brown, as I did too.

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 077
                                                                                                          YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 14 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 46..49
                                            Page 46                                               Page 47
·1· Because it appeared to Herschel, as it            ·1· · · ·A.· ·Yes.
·2· appeared to me, that Gary Brown was about         ·2· · · ·Q.· ·How did she get that?
·3· Gary Brown.· Gary Brown was about protecting      ·3· · · ·A.· ·She got it because it was formed.
·4· his association, his interest with Burger         ·4· I had a discussion with Herschel and Ron and
·5· King.                                             ·5· Simmons, and they understood she would be an
·6· · · ·Q.· ·So at that point -- at some point       ·6· owner of Diversified one, two, and three.
·7· following this Burger King fiasco,                ·7· · · ·Q.· ·What expertise did she bring with
·8· Diversified Sales & Marketing was created,        ·8· respect to brokerage relationships at the
·9· right?                                            ·9· time that she became an owner?
10· · · ·A.· ·Several months after that, yes.         10· · · ·A.· ·She brought wonderful expertise.
11· · · ·Q.· ·And it was created to do brokerage      11· She actually worked for Mike Rogers at his
12· as well, right?                                   12· brokerage when Renaissance Man first got
13· · · ·A.· ·Yes.                                    13· into the business.· She worked in his
14· · · ·Q.· ·How did Ms. Staples end up being        14· office.· When Renaissance Man got its first
15· an owner of Diversified Sales & Marketing?        15· award with Sysco owned commodity -- I was
16· · · ·A.· ·She had been an owner of DSM one,       16· working with Smithfield and Kim worked at
17· DSM two and DSM three.                            17· Mike Rogers' office and supported Ren Man,
18· · · ·Q.· ·Okay.· We just were talking about       18· so she's actually been a part of the
19· this Diversified that's associated with Gary      19· brokerage team ever since Herschel partnered
20· Brown, right?                                     20· with Simmons.
21· · · ·A.· ·Uh-huh.                                 21· · · ·Q.· ·How was Mr. Walker informed that
22· · · ·Q.· ·Did Ms. Staples have an interest        22· she would be an owner of the first
23· in the ownership of that enterprise?              23· Diversified?
                                            Page 48                                               Page 49
·1· · · ·A.· ·In a phone conversation.                ·1· · · ·Q.· ·How was Simmons informed that Ms.
·2· · · ·Q.· ·Between whom?                           ·2· Staples would be an owner of the second
·3· · · ·A.· ·He and I.                               ·3· Diversified?
·4· · · ·Q.· ·How was Simmons informed that Ms.       ·4· · · ·A.· ·I informed them, and I suspect
·5· Staples would be an owner in the first            ·5· Herschel informed them.· I don't know.
·6· Diversified?                                      ·6· · · ·Q.· ·How did you inform Simmons?
·7· · · ·A.· ·I suspect in the same way. I            ·7· · · ·A.· ·I think I told Chip Miller, Katie
·8· don't recall the meeting but they were            ·8· Redman ^ spl who paid the commissions.
·9· informed.                                         ·9· · · ·Q.· ·Now, eventually there came to be a
10· · · ·Q.· ·With respect to the creation of         10· third DSM, and this was called Diversified
11· the second Diversified, Diversified Sales &       11· or DSM Sales & Marketing, LLC, correct?
12· Marketing, how was Mr. Walker informed that       12· · · ·A.· ·Uh-huh.· Yes.
13· Ms. Staples would be an owner of that             13· · · ·Q.· ·DSM Sales & Marketing started its
14· enterprise?                                       14· relationship with Ren Man on October 1,
15· · · ·A.· ·In a meeting in Ron's office when       15· 2016, right?
16· we were discussing the termination of             16· · · ·A.· ·That sounds correct.
17· Diversified one.                                  17· · · ·Q.· ·Now, what happened to cause the
18· · · ·Q.· ·And when you say Ron, you're            18· creation and broker relationship with the
19· talking about Ron Eisenmann?                      19· third DSM?
20· · · ·A.· ·Uh-huh.                                 20· · · ·A.· ·In August of that year, which I
21· · · · · · MR. SIMMS:· Can you give a verbal       21· guess is 2016, in August of 2016, Sysco
22· response, please?                                 22· corporate had completed the most recent
23· · · ·A.· ·Ron Eisenmann.                          23· CATMAN process.· It's a ten-month process.

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 078
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 15 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                            Pages 50..53
                                           Page 50                                              Page 51
·1· During the course of that year, I managed --     ·1· multimillion dollar brokerages, but our
·2· I've always managed the brokers.· And I          ·2· process was better and it worked.
·3· managed them the way I've always managed         ·3· · · · · · So anyway, when we got our -- the
·4· them, and that's to get the most out of          ·4· objective -- when Simmons -- when Simmons
·5· every broker I've ever managed wherever I've     ·5· and I spoke and Simmons elected in the most
·6· been.· At Mrs. Smith's, at Tyson, at             ·6· recent bid to bid through Renaissance Man
·7· Smithfield, I managed the brokers.               ·7· one more time, the marching orders I got
·8· · · · · · It became obvious to me in 2016        ·8· from Simmons was no more commodity pounds or
·9· that Randy Sanders didn't like to be             ·9· further process pounds.· We're not going to
10· managed.· Randy Sanders would comment we're      10· bid on any commodity pounds.· These are
11· exceeding category management by 120             11· marching orders I got from Simmons.
12· percent, which is better than anybody else       12· · · · · · What that means is commodity
13· in the category.· We're exceeding our job.       13· pounds require more effort because commodity
14· We're doing more than what we've been asked      14· pounds -- or further process pounds require
15· to do, so why are you managing me in this        15· more effort.· Commodity pounds don't require
16· way?· Why are you asking me to bring on          16· any effort out in the market because it's
17· additional employees?                            17· all based on price.· Further process pounds
18· · · · · · And you know, the truth of the         18· require effort.· They require communication.
19· matter is he had a great argument.· DSM one,     19· · · · · · So I got the award.· The most
20· DSM two, DSM three outperformed every broker     20· recent award was given to us in August of I
21· in the poultry category at Sysco corporate.      21· think 2016.· We accomplished the objective,
22· I know that because they told me and I saw       22· we got more further process pounds than we
23· the numbers.· And the other brokers were         23· had ever got.· Simmons was excited.· I don't
                                           Page 52                                              Page 53
·1· know if Herschel was excited or not.· In all     ·1· before Labor Day weekend.· And I told Randy
·2· the years I've known Herschel, he's never        ·2· Sanders he was going to receive more
·3· complimented anybody about anything.· I've       ·3· commission under this new award.· He needed
·4· never gotten any compliments.                    ·4· to hire additional employees.
·5· · · ·Q.· ·That's not a question that I           ·5· · · ·Q.· ·And he refused?
·6· asked.· What I asked you was what was the        ·6· · · ·A.· ·He refused.
·7· reason that there was a change made from the     ·7· · · ·Q.· ·That's the reason that you made
·8· second --                                        ·8· the change was to get a broker that would
·9· · · ·A.· ·Well, the reason --                    ·9· hire more employees?
10· · · ·Q.· ·-- Diversified to DSM --               10· · · ·A.· ·No.· Let me take that -- he didn't
11· · · ·A.· ·The reason was we got --               11· refuse.· He said let me chew on it.· And
12· · · ·Q.· ·Hold on.· You've got to let me         12· then on Labor Day Monday or the day after
13· finish my question for the record.               13· Labor Day, he sent me an email saying that
14· · · · · · MR. SIMMS:· Let him finish his         14· he had resigned his -- he was resigning but
15· question.· Make sure you listen to the           15· that he wanted to maintain his interest in
16· question and then answer it.                     16· Diversified but he was resigning.
17· · · ·Q.· ·What is the reason that DSM, the       17· · · ·Q.· ·Do you know who the employers were
18· third one, was formed to take over for the       18· at the -- who the employees were at the
19· second Diversified?                              19· second Diversified as of September of 2016?
20· · · ·A.· ·We got more commodity pounds than      20· · · ·A.· ·Barber Humphrey, Christopher
21· we ever had.· Blane ^ spl Walker and I had a     21· Thurber, Ken Staples, Blair Staples, Randy
22· meeting with Randy Sanders at the Courtyard      22· Sanders, Gary Collins was paid through, so
23· in Hoover, Alabama the Thursday or Friday        23· on the map they looked as if they were

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 079
                                                                                                          YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 16 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                                Pages 54..57
                                             Page 54                                                Page 55
·1· employees.· Darryl Cargill ^ spl was paid to       ·1· · · ·A.· ·Well, Todd Townsend had been
·2· do certain things.· On the map they looked         ·2· briefly employed.· He was going to be the
·3· as employees.                                      ·3· new leader of DSM two after Randy Sanders
·4· · · ·Q.· ·And it was your -- it was your           ·4· left.· And then in the transition, Ron and
·5· opinion as of Labor Day of 2016 that that          ·5· Herschel agreed to let him be the new leader
·6· was an insufficient number of employees to         ·6· of DSM three.
·7· broker your new Sysco CATMAN allotment?            ·7· · · ·Q.· ·How long did that last?
·8· · · ·A.· ·It wasn't necessarily the number.        ·8· · · ·A.· ·Not long.· A couple of weeks.
·9· It was the activities that they were               ·9· · · ·Q.· ·What happened?
10· involved in, and it was -- it was also             10· · · ·A.· ·We -- Herschel and Ron and I had a
11· asking for actual leadership from Randy            11· meeting in Ron's office, and they agreed to
12· Sanders.· Randy Sanders was not actively           12· put together a bonus plan where Todd could
13· involved.· I was disappointed in his lack of       13· make additional money, certain things.· And
14· leadership.                                        14· it never came to fruition, so Todd took
15· · · ·Q.· ·So as of October 1, 2016, you have       15· another job offer from someone else after
16· the new DSM; is that right?                        16· coming to my house, looking me in the eye
17· · · ·A.· ·Yeah, there are some things that         17· and saying he was committed to me.
18· occurred, but if you don't want me to bring        18· · · ·Q.· ·So who filled -- after Todd
19· them up, I won't bring them up.· Yes,              19· Townsend left, who filled the leadership
20· October 2016.                                      20· role?
21· · · ·Q.· ·How did the change in structure          21· · · ·A.· ·Well, eventually it was going to
22· change the leadership issue that you had           22· be -- my understanding was Julie and Kim
23· identified with Randy Sanders?                     23· were going to lead it as a women-owned
                                             Page 56                                                Page 57
·1· organization, but in the interim, they asked       ·1· was general manager?
·2· me to be a consultant to provide the               ·2· · · ·A.· ·At Ren Man, with respect to Ren
·3· leadership.                                        ·3· Man, yes.
·4· · · ·Q.· ·And you had -- so you had a role         ·4· · · ·Q.· ·Did you ever have any ownership
·5· as a consultant to DSM for which you were          ·5· interest in Ren Man?
·6· compensated?                                       ·6· · · ·A.· ·No.
·7· · · ·A.· ·Yes.                                     ·7· · · ·Q.· ·Were you ever offered sweat equity
·8· · · ·Q.· ·And that compensation was $40,000        ·8· interest in Ren Man?
·9· a year?                                            ·9· · · ·A.· ·It was discussed but never --
10· · · ·A.· ·Yes.                                     10· never got anything formally offered, no.
11· · · ·Q.· ·And you were also the general            11· · · ·Q.· ·Now, did you have a role with any
12· manager of Ren Man at that time?                   12· other company -- for the work that you were
13· · · ·A.· ·Again, I was director of broadline       13· doing for Simmons, did you have a role with
14· distribution sales for Simmons with -- the         14· any other company other than DSM and Ren
15· discussion was outside of the building,            15· Man?
16· everybody looked at me as a general manager        16· · · ·A.· ·No.
17· of Renaissance Man.                                17· · · · · · THE WITNESS:· Can I get a water?
18· · · ·Q.· ·That's what you called yourself,         18· · · · · · MR. SIMMS:· Can we take a break
19· isn't it?                                          19· real quick?
20· · · ·A.· ·Absolutely.· I was told to wear          20· · · · · · MR. KING:· Yes, you can take a
21· the hat and play the part, and that's              21· break at any time.
22· exactly what I did.                                22· · · · · · THE VIDEOGRAPHER:· We're going to
23· · · ·Q.· ·So your title and role at Ren Man        23· go off the record at 10:03.

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 080
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 17 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                                Pages 58..61
                                            Page 58                                                 Page 59
·1· · · · · · · · ·(Short recess.)                    ·1· contains the claims that you've asserted in
·2                                                    ·2· this litigation, correct?
·3· · · · · · THE VIDEOGRAPHER:· We are on the        ·3· · · ·A.· ·Correct.
·4· record at 10:10.                                  ·4· · · ·Q.· ·Let's go to Page 10.· Count One of
·5· · · ·Q.· ·(BY MR. KING:)· I'm handing you         ·5· this complaint relates to interference with
·6· what has been marked as Defendant's Exhibit       ·6· business relationship of Mr. Staples and
·7· 1.                                                ·7· Simmons, right?
·8                                                    ·8· · · ·A.· ·Yes.
·9· (Defendant's Exhibit 1 was marked for             ·9· · · ·Q.· ·When you say the relationship with
10· identification and is attached to the             10· Simmons, what do you mean?
11· original transcript.)                             11· · · ·A.· ·Simmons was my employer.
12                                                    12· · · ·Q.· ·So the claim is that HWE and/or
13· · · ·Q.· ·Have you read Exhibit 1 before?         13· Ren Man interfered with your employment
14· · · ·A.· ·So this is the third complaint?         14· relationship with Simmons; is that correct?
15· · · ·Q.· ·The question is whether you've          15· · · ·A.· ·Yes.
16· read it before?                                   16· · · ·Q.· ·Now, you understood that Ren Man
17· · · ·A.· ·And my question is, is this the         17· had a business and partnership relationship
18· third amended complaint?                          18· with Simmons, correct?
19· · · ·Q.· ·It is styled Plaintiff's Third          19· · · ·A.· ·Of some type, yes.
20· Consolidated Amended Complaint with the           20· · · ·Q.· ·And the product was being sold by
21· federal court on April 26th, 2018.                21· Simmons in which the invoices were printed
22· · · ·A.· ·Yes, I would have read this.            22· on Ren Man invoices, correct?
23· · · ·Q.· ·You understand this document            23· · · ·A.· ·Product was being sold by me and
                                            Page 60                                                 Page 61
·1· Renaissance other -- Renaissance Man              ·1· under a written contract with DSM, correct?
·2· employees, but Simmons was actively involved      ·2· · · ·A.· ·There was a brokerage agreement,
·3· in every part of that process.                    ·3· yes.
·4· · · ·Q.· ·And Simmons provided the back           ·4· · · ·Q.· ·And is the gist of your complaint
·5· office accounting function for Ren Man,           ·5· that actions taken by HWE and Ren Man
·6· right?                                            ·6· affected your ability to obtain a commission
·7· · · ·A.· ·Yes.                                    ·7· from DSM -- excuse me, a -- sorry, let's do
·8· · · ·Q.· ·And HWE, we've already discussed,       ·8· that again.
·9· was the owner of Ren Man?                         ·9· · · · · · Is it your contention that actions
10· · · ·A.· ·The way I understood it, yes.           10· taken by HWE and Ren Man interfered with
11· · · ·Q.· ·Now turn to Page 12.· This is           11· your ability to obtain a consulting fee from
12· Count Two of the complaint which deals with       12· DSM?
13· interference with business relationship of        13· · · ·A.· ·Actions taken by Renaissance Man
14· Mr. Staples and DSM.· DSM is the third?           14· basically eliminated DSM, so yes, it
15· · · ·A.· ·Uh-huh.                                 15· affected my consulting fee.
16· · · ·Q.· ·Third enterprise that we just           16· · · ·Q.· ·Is that what you're asserting here
17· described as broker, right?                       17· is that you should be paid a consulting fee
18· · · ·A.· ·Yes.                                    18· by DSM but for actions taken by Ren Man and
19· · · ·Q.· ·And your relationship with DSM was      19· HWE?
20· as a consultant for which you were                20· · · ·A.· ·I'm asserting that Simmons did not
21· compensated?                                      21· do what they had agreed to do and protect me
22· · · ·A.· ·Yes.                                    22· and my family.· Not only did they not
23· · · ·Q.· ·And you're aware that Ren Man was       23· protect my consulting fee through DSM three,

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 081
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 18 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                             Pages 62..65
                                           Page 62                                               Page 63
·1· they allowed someone to fire me who I did        ·1· So that's a wrongful act to withhold
·2· not work for.                                    ·2· commissions.· It certainly would be by my
·3· · · ·Q.· ·But that's not what you're             ·3· definition.
·4· alleging in Count Two, is it?· Your claim in     ·4· · · ·Q.· ·Did Ren Man or HWE ever threaten
·5· Count Two was against HWE and Ren Man; isn't     ·5· you physically in connection with the
·6· that right?                                      ·6· termination of your employment?
·7· · · ·A.· ·Yes.· I mean, actions taken by         ·7· · · ·A.· ·Did they ever threaten me
·8· Renaissance Man and H. Walker Enterprises        ·8· physically?
·9· certainly eliminated my consulting fee at        ·9· · · ·Q.· ·Yes.
10· DSM three.                                       10· · · ·A.· ·No, I've never been threatened
11· · · ·Q.· ·Now, what wrongful act did Ren Man     11· physically.
12· commit interfering with your business            12· · · ·Q.· ·Prior to the time that you were
13· relationship with DSM?                           13· terminated, did Ren Man or HWE liable or
14· · · ·A.· ·Well, the first wrongful act is        14· slander or otherwise defame you?
15· they withheld earned commissions by DSM for      15· · · ·A.· ·Prior to the time I was
16· the months of December and January,              16· terminated?· It's my understanding, yes.
17· basically.· That's a wrongful act in my          17· Herschel called Christen and told her I
18· opinion.· They withheld -- instructed            18· wasn't working and that he was very
19· Simmons to withhold the commissions of which     19· concerned.· And Christen Caffey^ spl, who
20· DSM have still not been paid.· So we have        20· was at Sysco corporate, basically led
21· DSM employees, including myself, who were        21· Herschel into the business under the
22· still working for DSM consulting, trying to      22· direction of Robert Thurber.
23· keep the business alive that are owed money.     23· · · · · · But she called me in the fall of
                                           Page 64                                               Page 65
·1· 2017 and said, Herschel says you're not          ·1· literally that you were not working at all?
·2· working.· He has concerns about you and is       ·2· · · ·A.· ·Based on the way Christen --
·3· questioning your behavior and ethics, and I      ·3· Christen tried repeatedly to call me, as I
·4· simply told him -- Christen said she told        ·4· recall, and so she took it literally, so
·5· him we were both good friends of hers and        ·5· yes, I took it literally.
·6· that she didn't believe any of that.             ·6· · · ·Q.· ·She got you at work, didn't she?
·7· · · ·Q.· ·I need to know the specific            ·7· · · ·A.· ·She got me on my cell phone which
·8· statements that you allege are defamatory.       ·8· I have at all times.· That's the only work
·9· · · ·A.· ·That I wasn't working, that I was      ·9· phone I have.
10· playing, those are the -- and if you're          10· · · ·Q.· ·And you were working at the time?
11· telling someone at Sysco corporate who has a     11· · · ·A.· ·I don't remember when -- the call
12· lot of influence to this day, that's             12· could have been at night or could have been
13· defamatory in my opinion.                        13· on a Saturday.· I don't remember when the
14· · · ·Q.· ·So the statement was that you were     14· call was.
15· not working and you were not playing and         15· · · ·Q.· ·Well, you told me earlier that you
16· you're alleging that is defamatory?              16· worked seven days a week.
17· · · ·A.· ·With respect to who it was said        17· · · ·A.· ·I'm on call pretty much, so yeah,
18· to, yes, that's what I would allege.             18· that's why I would have taken the call from
19· · · ·Q.· ·Any other statements made prior to     19· Christen.
20· the time you were terminated that you            20· · · ·Q.· ·What is defamatory about the use
21· consider to be defamatory?                       21· of the word playing?
22· · · ·A.· ·Not that I recall.                     22· · · ·A.· ·I guess it's in the context in who
23· · · ·Q.· ·And did you take those words           23· it was discussed with.· To me, it's

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 082
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 19 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 66..69
                                           Page 66                                                Page 67
·1· defamatory.· To you, it may not be.· But         ·1· information with anybody else at corporate
·2· when you're telling someone that has             ·2· or not.· I don't know.· I feel like she
·3· influence over what I do, and she certainly      ·3· probably has.
·4· does, and she has influence over the poultry     ·4· · · ·Q.· ·You don't know, you don't have any
·5· department at Sysco corporate to this day,       ·5· facts to support that statement?
·6· even though she works for Radian ^ spl           ·6· · · ·A.· ·I don't have a fact, no.
·7· because she's a Sysco corporate poultry          ·7· · · ·Q.· ·And you don't have any facts to
·8· category captain, so if you're trying to         ·8· tell me about how you were specifically
·9· hurt me, you talk to someone at Sysco            ·9· harmed by a statement that she didn't
10· corporate.· You talk to Christen Caffey, you     10· believe?
11· hope to get her in your corner.                  11· · · ·A.· ·No, I don't have any facts.
12· · · · · · So whether anybody else takes the      12· · · ·Q.· ·I want you to go to Page 14,
13· word playing as not -- to me in that             13· please.
14· context, it was defamatory.· I didn't like       14· · · ·A.· ·(Witness complies.)
15· it.· Because I was working, and I told           15· · · ·Q.· ·Do you see that Count Three
16· Christen I was working, and she knew I was       16· asserts a claim against HWE and RMFS for
17· working.· And the results showed I was           17· civil conspiracy, do you see that?
18· working.                                         18· · · ·A.· ·I do.
19· · · ·Q.· ·So as a result of the defamatory       19· · · ·Q.· ·Tell me how HWE and Ren Man
20· comments, since she didn't believe them, you     20· conspired against you.· Tell me what facts
21· weren't harmed, were you?                        21· you know of a conspiracy.
22· · · ·A.· ·I don't know that I was harmed. I      22· · · ·A.· ·They conspired by demanding that
23· don't know if Christen discussed that            23· my wife sell her 50 percent interest to
                                           Page 68                                                Page 69
·1· Julie Blanchard for ten dollars.                 ·1· commission payments for November, December,
·2· · · ·Q.· ·Who at HWE participated -- well,       ·2· and January from DSM three.· They conspired
·3· first of all, let's do this.· Count Three of     ·3· with Simmons.· Simmons would have never in
·4· the complaint states that you personally         ·4· my experience with Simmons withheld
·5· have suffered losses due to the conspiracy       ·5· commission payments to a broker that had
·6· with respect to the termination of your          ·6· earned them.
·7· employment with Simmons and the termination      ·7· · · ·Q.· ·Who acted on behalf of HWE during
·8· of your consulting arrangement with DSM.         ·8· this conspiracy?
·9· That's what Count Three relates to.· It          ·9· · · ·A.· ·It was my understanding Julie
10· doesn't relate to your wife.                     10· Blanchard.· She always told us she worked
11· · · · · · So tell me what facts you are          11· for HWE.· And it was our understanding that
12· aware of where HWE and Ren Man conspired to      12· she and/or Herschel directed Simmons to
13· interfere with your employment relationship      13· withhold the commission payments.
14· with Simmons and/or your consulting              14· · · ·Q.· ·Who in this conspiracy acted on
15· arrangement with DSM.                            15· behalf of Ren Man?
16· · · ·A.· ·They conspired.· I lost my             16· · · ·A.· ·I guess that would be Herschel.
17· consulting fee from DSM three.· They             17· · · ·Q.· ·Are you aware of any
18· conspired to shut down DSM three for a few       18· communications -- well, can you think of any
19· days and then resurrect it after my wife         19· other person other than Herschel and Julie
20· sold her 50 percent ownership for ten            20· Blanchard that were involved in this
21· dollars to Julie Blanchard, so I had no          21· conspiracy?
22· income from DSM three.· Somehow, someway,        22· · · ·A.· ·Well, Simmons would have had to
23· they convinced Simmons to withhold               23· have been involved.· They didn't send the

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 083
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 20 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                            Pages 70..73
                                           Page 70                                              Page 71
·1· checks.                                          ·1· of any statements that were made.· I just
·2· · · ·Q.· ·No.· The conspiracy is between --      ·2· know the documents that were sent.
·3· as alleged is between HWE and Ren Man.· Are      ·3· · · ·Q.· ·Name one activity committed by HWE
·4· there any other participants on behalf of        ·4· that advanced the conspiracy.
·5· HWE and Ren Man other than Herschel and          ·5· · · ·A.· ·Again, it was my understanding
·6· Julie?                                           ·6· that Herschel owns HWE, and Julie constantly
·7· · · ·A.· ·Well, I suspect the main               ·7· told us she worked for HWE, refused to even
·8· conspirator would have been the attorney Ron     ·8· take a DSM email address.· So I guess with
·9· Eisenmann, who was actually my wife's            ·9· respect to HWE, it was Herschel and Julie
10· attorney, who my wife paid because she owned     10· Blanchard.
11· 50 percent of DSM three.· Ron Eisenmann          11· · · ·Q.· ·Name an action taken by HWE in
12· billed -- Ken Staples was Ron Eisenmann's        12· connection with this conspiracy.· Let me do
13· client just as much as Julie Blanchard was.      13· it this way:· You got fired -- you got your
14· Ron Eisenmann wrote the documents to             14· employment terminated by Ren Man, correct?
15· basically get rid of DSM three for a period      15· · · ·A.· ·First of all, I didn't work for
16· of days at which time Julie could take it        16· Ren Man, so yeah, it was surprising when Ren
17· back over.· So I guess in my mind Ron            17· Man attempted to fire me.· My employer has
18· Eisenmann was part of the conspiracy.            18· never fired me, never spoken to me about a
19· · · ·Q.· ·Name one statement that you're         19· termination.
20· aware of between Eisenmann, Blanchard, and       20· · · ·Q.· ·We'll talk about that later.· You
21· Walker that advanced the conspiracy.             21· were told that you were no longer going to
22· · · ·A.· ·I wasn't in the room during the        22· act as general manager of Ren Man on the
23· conspiracy or the planning so I don't know       23· 27th of December 2017, right?
                                           Page 72                                              Page 73
·1· · · ·A.· ·By Herschel.                           ·1· that's my answer.
·2· · · ·Q.· ·And he was acting as the owner of      ·2· · · ·Q.· ·I'm talking about -- I'm not
·3· Ren Man, correct?                                ·3· talking about -- I'm not talking about your
·4· · · ·A.· ·Obviously.                             ·4· wife's interest in DSM.
·5· · · ·Q.· ·You didn't have any employment         ·5· · · ·A.· ·Obviously if DSM no longer exists,
·6· with HWE or any other contractual                ·6· I cannot get paid a consulting fee.· And if
·7· relationship, right?                             ·7· DSM -- if Julie Blanchard and/or Herschel
·8· · · ·A.· ·No.                                    ·8· Walker -- I don't know who instructed
·9· · · ·Q.· ·Name one action taken by HWE that      ·9· Simmons to withhold the commission payments
10· resulted in your termination -- the              10· for December and January.· I don't know
11· termination of your acting as general            11· that.· I just know they were withheld.· And
12· manager of Ren Man.                              12· I just know to this day we don't have that
13· · · ·A.· ·Again, you don't like my answer,       13· money.· And so I know their employees, so
14· but the answer is Julie Blanchard told us        14· naturally -- I haven't been paid my
15· that she worked for HWE.                         15· consulting fee, so in my opinion, in my
16· · · ·Q.· ·Did Julie --                           16· opinion, the conspiracy was between Julie
17· · · ·A.· ·So when Ron Eisenmann, who I           17· Blanchard and Herschel Walker and Ron
18· thought was my wife's attorney, asked me to      18· Eisenmann.
19· get my wife to sign a document giving Julie      19· · · ·Q.· ·And I understand that's your
20· Blanchard her 50 percent ownership of DSM        20· opinion.· I'm just trying to identify one
21· three, and Julie Blanchard had always told       21· fact that you personally are aware of in
22· us she worked for H. Walker Enterprises,         22· which you can point to and say HWE did this
23· that's my answer.· I'm not a lawyer but          23· act to cause interference in a conspiracy

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 084
                                                                                                          YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 21 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                               Pages 74..77
                                             Page 74                                               Page 75
·1· with your employment or your consulting            ·1· and/or Simmons for conspiracy with respect
·2· arrangement.                                       ·2· to the wrongful termination of your
·3· · · ·A.· ·I'd have to look at my documents         ·3· employment with Simmons.· Do you see that?
·4· of which I haven't had the opportunity to          ·4· · · ·A.· ·Uh-huh.
·5· look at.· They cut off my email address on         ·5· · · · · · MR. SIMMS:· Can you answer out?
·6· the 28th.· I don't have privy to those             ·6· · · ·A.· ·Yes.
·7· documents, so I'd need to relook through           ·7· · · ·Q.· ·Can you identify one act committed
·8· that to refresh my memory.                         ·8· by HWE to advance the civil conspiracy claim
·9· · · ·Q.· ·The answer is that as you sit here       ·9· for the wrongful termination of your
10· right now at this minute under oath, you           10· employment with Simmons?
11· can't think of one act committed by HWE to         11· · · ·A.· ·I look at HWE and Renaissance Man
12· advance a conspiracy to interfere with your        12· in the same light.· Herschel Walker owned
13· employment or your consulting relationship.        13· both companies.· Herschel Walker didn't have
14· · · ·A.· ·I guess if you don't consider what       14· the right to fire me.· I wasn't employed by
15· I've already said to be a conspiracy, then I       15· Herschel Walker, whether that was HWE,
16· guess not.                                         16· Renaissance Man or whatnot.
17· · · ·Q.· ·Take a look at Page 28, please.          17· · · · · · I used to receive H. Walker
18                                                     18· Enterprises bills from Ron Eisenmann of
19· · · · · ·(Discussion off the record.)              19· which he would have Simmons pay for H.
20                                                     20· Walker Enterprises activities, so in my
21· · · ·Q.· ·(BY MR. KING:)· Okay.· I have            21· mind, H. Walker Enterprises, Renaissance
22· directed you to Count Nine, which is a             22· Man, they're all in the same.· Julie
23· conspiracy alleged between HWE, Ren Man,           23· Blanchard told us she worked for H. Walker
                                             Page 76                                               Page 77
·1· Enterprises.· So the wrongful termination,         ·1· through H. Walker Enterprises.· And I had
·2· it was certainly wrong.· There was no              ·2· been told by Todd Simmons that everything
·3· justification given.                               ·3· that I was involved with, that Simmons was
·4· · · · · · Simmons had promised me I would          ·4· involved with, right, wrong or indifferent,
·5· not be terminated without cause or I never         ·5· was to flow through the Renaissance
·6· would have gone to work for them.· We can          ·6· Man/Simmons partnership.
·7· get to that later if you'd would like.· So         ·7· · · ·Q.· ·So what action was taken by HWE to
·8· H. Walker Enterprises, Renaissance Man, as         ·8· cause your termination?
·9· far as I was concerned, that was Herschel          ·9· · · ·A.· ·What action was taken by HWE.
10· Walker and Julie Blanchard.                        10· Corporations don't take actions.· People do.
11· · · ·Q.· ·So as you sit here today, you            11· Herschel Walker and Julie Blanchard fired
12· can't think of one specific action taken by        12· someone who didn't work for them.
13· HWE independently that resulted in your            13· · · ·Q.· ·And when you say Herschel and
14· wrongful termination?                              14· Julie, you are just combining them for
15· · · ·A.· ·I suspect -- yes, I sure can.· H.        15· purposes of this lawsuit; is that right?
16· Walker Enterprises attempted to bill Simmons       16· · · ·A.· ·No.· I'm combining them because
17· for nonRenaissance Man activities.· And I          17· Herschel owns H. Walker Enterprises and
18· became aware of it after a call from               18· Julie constantly told us that she worked for
19· Simmons' controller, and I told her not to         19· the parent company, H. Walker Enterprises.
20· pay the bills because I had been told by           20· · · ·Q.· ·And are you aware of one thing
21· Herschel and I had been told by Julie that         21· that was done by Julie Blanchard to
22· it was to be separate from the arrangement         22· communicate with Simmons to cause your
23· at Simmons and that it was to be sold              23· termination?

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 085
                                                                                                             YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 22 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 78..81
                                             Page 78                                              Page 79
·1· · · ·A.· ·That would be unusual for me to be       ·1· I must have my wife sign over her interest
·2· in the room when they're conspiring to             ·2· of DSM three to Julie for ten dollars, in
·3· terminate me, so I wasn't in the room when         ·3· addition to signing a nondefamatory clause
·4· those discussions were had, if they were           ·4· against Herschel Walker, in addition to
·5· had.                                               ·5· agreeing to a two-year noncompete.· It came
·6· · · ·Q.· ·And you're not aware of any action       ·6· from Ron Eisenmann who on many occasions
·7· taken by people associated with HWE to cause       ·7· sent me a bill, and the subject line and the
·8· your termination; is that right?                   ·8· actual documentation of the invoice said H.
·9· · · ·A.· ·After the fact, Chip Miller placed       ·9· Walker Enterprises.· Wouldn't even say
10· all the blame on Herschel Walker.                  10· Renaissance Man.· So I wasn't in the
11· · · ·Q.· ·Individually?                            11· meeting, I don't know what was discussed,
12· · · ·A.· ·Renaissance Man, H. Walker               12· but to me, that's certainly a conspiracy.
13· Enterprises.· Again, I wasn't in the room          13· · · ·Q.· ·All right.· Let's turn to Page 29,
14· when they were planning whatever it is they        14· Count Ten.
15· were planning.                                     15· · · ·A.· ·(Complies.)
16· · · ·Q.· ·You're the one who's alleged that        16· · · ·Q.· ·You made a claim for defamation
17· this conspiracy took place, so I'm asking          17· for acts taken subsequent to the filing of
18· you what you know personally of your own           18· the original complaint in this case, do you
19· personal knowledge as to the existence of a        19· see that, Paragraph 97?
20· conspiracy.                                        20· · · ·A.· ·Uh-huh.
21· · · ·A.· ·What I know that appeared as a           21· · · ·Q.· ·Yes or no?
22· conspiracy to me is that I received                22· · · ·A.· ·Yes.
23· documentation from Ron Eisenmann telling me        23· · · ·Q.· ·You allege that Mr. Walker, quote,
                                             Page 80                                              Page 81
·1· engaged in communications with third parties       ·1· · · ·Q.· ·I need to know about the people
·2· inclusive of representatives, agents,              ·2· that you know about.
·3· servants and/or employees of an entity known       ·3· · · ·A.· ·Those are the three.
·4· as Radian and stated to such parties that          ·4· · · ·Q.· ·All right.· With respect to
·5· Mr. Staples, along with other third parties        ·5· Christen Caffey, tell me everything that she
·6· not -- or third persons not parties to these       ·6· -- that you understand was said to her by
·7· proceedings had conspired to steal his             ·7· Mr. Walker.
·8· company.· Additionally, that Mr. Staples had       ·8· · · ·A.· ·Christen -- I was at the Boston
·9· stolen from him and/or his company.· Did I         ·9· seafood show.· Christen called me several
10· read that correctly?                               10· times, I couldn't get ahold of her. I
11· · · ·A.· ·That's the way I read it.                11· finally called her, and she said, Herschel's
12· · · ·Q.· ·Who are the third parties that are       12· making all types of claims about you, just
13· described in Paragraph 97 of the complaint?        13· wanted you to know.· She said she suspected
14· · · ·A.· ·Christen Caffey is the primary           14· other people in the corporate office had
15· party.                                             15· heard this.· She suspected that the
16· · · ·Q.· ·Who else?                                16· information had got back to Sanderson Farms,
17· · · ·A.· ·David Jones.                             17· because I had met with Sanderson Farms about
18· · · ·Q.· ·Who else?                                18· possible employment and all of a sudden they
19· · · ·A.· ·Recently, Wade Hopkins.                  19· went --
20· · · ·Q.· ·Anybody else?                            20· · · ·Q.· ·I don't need to hear about
21· · · ·A.· ·I don't know of anyone directly,         21· Sanderson Farms.· My question was what
22· but indirectly I suspect there are others,         22· specific statement --
23· but those are the ones.                            23· · · ·A.· ·Christen said Herschel said I sent

                                 EcoScribe Solutions· · 888.651.0505
                                                                                       App. 086
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 23 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 82..85
                                             Page 82                                              Page 83
·1· 70,000 emails during my nine years at              ·1· · · ·Q.· ·Now, we've already talked about
·2· Renaissance Man and only 3,000 of them were        ·2· this allegation that you weren't working.
·3· business related.· She told him -- Herschel        ·3· So we don't need to plow that territory
·4· told Christen, I know that you like him but        ·4· again with respect to defamation.
·5· he wasn't working.· I really didn't -- I           ·5· · · ·A.· ·Well, we might, because it was the
·6· really didn't have anything negative to say        ·6· second time he had since he terminated me,
·7· about him until I started looking at the           ·7· and so then she was questioning whether or
·8· emails and none of them were business              ·8· not I was working, because she said she
·9· related, and I found this document that I'm        ·9· thought a lot of Herschel.· She got Herschel
10· going to text you that shows he was trying         10· in the business.
11· to steal my company along with your boss and       11· · · ·Q.· ·How is the allegation that you
12· Robert Thurber.· And Herschel took a video         12· only sent 3,000 emails about business
13· of the document and forwarded it to                13· defamatory to you?
14· Christen.                                          14· · · ·A.· ·3,000 out of 70,000 emails, that
15· · · ·Q.· ·Any other statements --                  15· would pretty much indicate that I wasn't
16· · · ·A.· ·And Christen sent me a screenshot        16· working.· This was the second time Christen
17· of the document.                                   17· had heard it.· Christen was very close with
18· · · ·Q.· ·Any other statements that you            18· Sanderson Farms.· It was about this same
19· allege were made by Herschel Walker to             19· time that Sanderson Farms, who Kim and I met
20· Christen Caffey that were defamatory?              20· with early on seeking employment, and they
21· · · ·A.· ·Other than I wasn't working and I        21· were very interested when we met with, it
22· was trying to steal his company.· No, those        22· seems as if after this discussion with
23· were the ones that stuck with me.                  23· Christen, whether Christen talked to
                                             Page 84                                              Page 85
·1· Sanderson Farms, I don't know, but it              ·1· context, so if you tell someone you're not
·2· certainly raised a red flag for Christen.          ·2· working -- if somebody calls me and says,
·3· It was a different conversation than we had        ·3· he's not working, well, what evidence of
·4· in the fall.· So she took the second               ·4· that is.· Well, he sent 70,000 emails and
·5· conversation a little more serious than she        ·5· only 3,000 of them are business related, I
·6· did the first.                                     ·6· would kind of gather that he's not working.
·7· · · ·Q.· ·How are the words themselves             ·7· · · ·Q.· ·Your complaint doesn't allow or
·8· defamatory?                                        ·8· doesn't allege any specific damages that
·9· · · ·A.· ·Not working is defamatory.               ·9· result from the making of that statement.
10· · · ·Q.· ·The question is how are the words        10· Can you identify specific damages that are
11· that you sent 70,000 emails and only 3,000         11· attributable to the statement that you
12· were business related, how are those               12· weren't making -- for example, you sent
13· specific words defamatory?                         13· 70,000 emails?· As you sit here today, how
14· · · ·A.· ·Well, he led off by saying, again,       14· have you been personally damaged in a
15· John wasn't working.· For example, he              15· specific amount as a result of that
16· only -- he sent over 70,000 emails and only        16· statement?
17· 3,000 of them were business related.· So if        17· · · ·A.· ·As I sit here today, for the last
18· you want to remove the first part of that or       18· 11 months, because of statements Herschel
19· if you want to remove the last part of it, I       19· has made to Christen Caffey and others, I am
20· guess it's not defamatory.                         20· yet to find full-time employment where I can
21· · · ·Q.· ·But you've got to read them in           21· take care of my family.· My wife does not
22· context.                                           22· have employment.· My daughter, of which
23· · · ·A.· ·You've got to read them in               23· Herschel Walker promised employment, a

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 087
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 24 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 86..89
                                           Page 86                                                Page 87
·1· single mom, has lost her job.· So I can          ·1· · · ·A.· ·Yes, I do.
·2· calculate the damages for you, but because       ·2· · · ·Q.· ·That's the word that you think is
·3· of the statements that Herschel Walker has       ·3· defamatory?
·4· made to Christen Caffey and others, I've had     ·4· · · ·A.· ·Absolutely.
·5· significant damages.                             ·5· · · ·Q.· ·Now, how would one go about
·6· · · ·Q.· ·Name one person who's told you         ·6· stealing a company?
·7· that you haven't been offered employment         ·7· · · ·A.· ·That was the question Kim asked
·8· from that entity because of a defamatory         ·8· me -- or Christen asked me.· Because she was
·9· statement made by Mr. Walker?                    ·9· concerned too that if she was associated
10· · · ·A.· ·First of all, who would say that?      10· with a company that was stealing someone
11· I guess the closest it's come to that is         11· else's company, she didn't want to be
12· Christen said that she's not going to            12· associated with it, which is why she tried
13· divulge the name, but someone in the Sysco       13· to send me the video of the document that
14· corporate office told Sanderson Farms that       14· Herschel had -- she tried to send it to me,
15· my relationship with them is not what it         15· all I could get was one page.· From the
16· should be, that she assumed that she had         16· text, I thought I recognized the document.
17· talked to Herschel, but I don't have any         17· There wasn't any effort to steal anything.
18· direct knowledge of that.                        18· · · · · · I told Christen nobody has stolen
19· · · ·Q.· ·Now, with respect to the statement     19· anything.· But Christen is not in the
20· he was trying to steal the company with her      20· brokerage business.· Christen, Christen
21· boss at Radian and Robert Thurber, I presume     21· doesn't understand business, small LLCs,
22· that you object to the use of the word steal     22· things of that nature, so Christen had
23· in that sentence, correct?                       23· concerns, not only about me but about her
                                           Page 88                                                Page 89
·1· boss, and certainly had never heard anything     ·1· him.
·2· negative.· She thinks the world of Robert        ·2· · · ·Q.· ·So from your perspective, it's
·3· Thurber, so if somebody is going to insult       ·3· Herschel's opinion that you were trying to
·4· Robert Thurber -- because Christen knew what     ·4· do something with respect to Ren Man's
·5· Robert Thurber had done for Herschel his         ·5· business; is that right?
·6· entire career.· So it was upsetting to           ·6· · · ·A.· ·No.· In my opinion, Herschel is
·7· Christen.                                        ·7· trying to hurt me with my customers and
·8· · · ·Q.· ·You don't take these words to mean     ·8· people that I rely on to make a living for
·9· that somebody was literally going to walk in     ·9· my family.· That's what I take it as.
10· and steal the assets of Ren Man, right?          10· · · ·Q.· ·And your complaint doesn't
11· · · ·A.· ·Ren Man has no assets, so no, I        11· indicate any specific dollar amount that you
12· didn't take it to mean much.· And I told         12· have been harmed based upon the making of
13· Christen that.                                   13· this statement that you had tried to steal
14· · · ·Q.· ·You didn't take it to mean that        14· his company.
15· somebody was going to walk in to a Ren Man       15· · · ·A.· ·Not in this particular complaint.
16· office and physically take --                    16· I don't think there's a dollar amount.
17· · · ·A.· ·I didn't know what Herschel meant      17· · · ·Q.· ·Has anybody told you that based
18· by someone was trying to steal his company.      18· upon this statement you have not been
19· I don't know what's in Herschel's mind, I        19· offered employment?
20· don't know that.· I told Christen we weren't     20· · · ·A.· ·Not on this particular statement,
21· trying to steal anything.· Nobody was trying     21· no.
22· to do anything other than help Herschel,         22· · · ·Q.· ·Are there any other damages that
23· which is what I've done since the day I met      23· you would attribute to that particular

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 088
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 25 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                              Pages 90..93
                                            Page 90                                               Page 91
·1· statement?                                        ·1· three names; Christen Caffey, David Jones,
·2· · · ·A.· ·I assume that there are but I           ·2· and Wade Hopkins.
·3· don't -- I don't know of any specifically.        ·3· · · ·A.· ·What would you like to know about
·4· · · ·Q.· ·Has anybody told you that you have      ·4· David Jones?
·5· been -- that they have withheld                   ·5· · · ·Q.· ·Well, I need to first know whether
·6· compensation, employment, money, anything --      ·6· there's anybody other than Christen Caffey
·7· · · ·A.· ·No.                                     ·7· who was told by Herschel Walker that you had
·8· · · ·Q.· ·-- as a result of hearing this          ·8· tried to steal his company or stolen -- or
·9· statement?                                        ·9· that you had stolen from Herschel Walker or
10· · · ·A.· ·No one would tell me that, whether      10· his company.
11· it was true or not.                               11· · · ·A.· ·Not to my knowledge.
12· · · ·Q.· ·All right.· Tell me about David         12· · · ·Q.· ·All right.· Now go to Paragraph
13· Jones.· What did he hear?                         13· 98.· Paragraph 98 alleges that Mr. Walker
14· · · ·A.· ·From time to time, I would buy          14· engaged in communications with
15· helmets and other merchandise from David          15· representatives, agents, servants and/or
16· Jones.· He was a representative of Shuck.         16· employees of helmets and stated to such
17· And so I guess it was in April of last year       17· persons or entity that Mr. Staples operated
18· or this year.                                     18· a secret collections (Capital Football
19· · · ·Q.· ·Okay.· You're getting ahead of me.      19· Helmets) company and expensed the cost and
20· I'm still on Paragraph 97.                        20· expense to RMFS.
21· · · ·A.· ·You asked me about David Jones.         21· · · · · · What representatives, agencies,
22· · · ·Q.· ·Okay.· Well, that's because when I      22· servants and/or employees told you that?
23· asked you about Paragraph 97, you gave me         23· · · ·A.· ·David Jones.
                                            Page 92                                               Page 93
·1· · · ·Q.· ·What specifically did David Jones       ·1· · · ·Q.· ·All right.· What is defamatory
·2· say?                                              ·2· about the statement that you own a
·3· · · ·A.· ·He said Herschel tried calling him      ·3· collectibles company and you charged
·4· several times, he finally took the call,          ·4· collectibles to Ren Man?
·5· said Herschel demanded that he send him all       ·5· · · ·A.· ·What's defamatory is that I don't
·6· invoices of all of my purchases from him          ·6· own a collectibles company, and I wasn't
·7· over the years.· David said, I'm not              ·7· selling -- I wasn't expensing Ren Man --
·8· authorized to do that.· Mr. Staples used his      ·8· anything to Ren Man and then turning around
·9· personal credit card to make the purchases,       ·9· and selling it.
10· why would you ask that?· David said Herschel      10· · · · · · And it's also defamatory because
11· said because Mr. Staples owns a memorabilia       11· David Jones owns a sales and marketing
12· collectibles company.· He's charging all of       12· agency of which we had had conversations
13· the purchases of your helmets to me.· He's        13· about attracting suppliers that I would hope
14· having me sign them, having others sign them      14· to represent to do certain things through
15· and then selling them through his                 15· his sales and marketing agency.
16· memorabilia company.                              16· · · ·Q.· ·Have you been damaged in any
17· · · ·Q.· ·Did he say that Mr. Walker said         17· amount as a result of Mr. Walker's
18· anything else?                                    18· statements to David Jones?
19· · · ·A.· ·David said he got agitated when he      19· · · ·A.· ·I suspect my reputation has been
20· said I'm not sending you that information         20· damaged.
21· without Mr. Staple's approval.                    21· · · ·Q.· ·Did Mr. Jones tell you that he
22· · · ·Q.· ·Did Mr. Walker say anything more?       22· didn't believe you?
23· · · ·A.· ·Not to my knowledge.                    23· · · ·A.· ·No, he knows me.

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 089
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 26 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                               Job 28914
John Staples November 12, 2018                                                                 Pages 94..97
                                               Page 94                                               Page 95
·1· · · ·Q.· ·Are you aware of David Jones               ·1· · · ·Q.· ·And does he fall within --
·2· spreading this statement to any third                ·2· · · ·A.· ·No, he didn't know about this in
·3· parties?                                             ·3· this suit.
·4· · · ·A.· ·No.                                        ·4· · · ·Q.· ·All right.· So a statement made by
·5· · · ·Q.· ·Has Mr. Jones told you personally          ·5· him is not contained in the lawsuit?
·6· that he would not associate in business with         ·6· · · ·A.· ·It's not.
·7· you because of the statements made by                ·7· · · ·Q.· ·What did Mr. Hopkins tell you
·8· Mr. Walker?                                          ·8· about any communication he's had with
·9· · · ·A.· ·No.                                        ·9· Herschel Walker?
10· · · ·Q.· ·Has anybody in the community told          10· · · ·A.· ·He didn't know that it was
11· you that they had lost trust in you as a             11· Herschel.· He said he got a call from
12· result of the statements made to Mr. Jones?          12· someone, he thought someone said, This is
13· · · ·A.· ·No.                                        13· Herschel, John told me to call you about
14· · · ·Q.· ·So when you say you suspect your           14· buying some Herschel memorabilia.
15· reputation has been damaged, why do you              15· · · ·Q.· ·How is that defamatory?
16· suspect that?                                        16· · · ·A.· ·He continues to perpetrate that
17· · · ·A.· ·I suspect that if Herschel is              17· I'm selling his memorabilia.· I never told
18· calling people that I know and they're               18· Wade Hopkins anything about having
19· telling me this, he's calling others who are         19· memorabilia.· It may not be defamatory to
20· not telling me.· I just suspect that.· Do I          20· you, but I don't own a memorabilia company.
21· have factual evidence to support that, no.           21· I've never sold anything that Herschel
22· · · ·Q.· ·Who's Wade Hopkins?                        22· signed for profit, for personal gain.· So
23· · · ·A.· ·A friend of mine in Arkansas.              23· I'm tired of these calls being made, whether
                                               Page 96                                               Page 97
·1· it's Herschel or whoever it may be.                  ·1· · · · · · MR. SIMMS:· I say we break at
·2· · · ·Q.· ·But there was nothing that was             ·2· 11:30.
·3· defamatory that was said to Wade Hopkins?            ·3· · · · · · MR. KING:· That's fine with me.
·4· · · ·A.· ·Not in that call.· It just to me           ·4· · · · · · MR. SIMMS:· Is that okay with you?
·5· was -- I'm tired of hearing these things,            ·5· · · · · · MR. KING:· Yeah.
·6· so.· But no, it's not contained in the suit,         ·6· · · · · · MR. SIMMS:· And then start back --
·7· and that in itself is not defamatory.                ·7· all I need is about 45 minutes.
·8· · · ·Q.· ·Is there any other person of whom          ·8· · · · · · MR. KING:· Good.· 11:30 to a
·9· you are aware who Mr. Walker has talked to           ·9· quarter after 12.
10· and stated something that is defamatory as           10· · · · · · THE VIDEOGRAPHER:· We were going
11· to you?                                              11· to have to break anyway in the text 10 to 15
12· · · ·A.· ·Specifically, no.                          12· minutes to change the tape.
13· · · · · · MR. SIMMS:· Can I ask a question           13· · · · · · MR. SIMMS:· When you get to that
14· real quick?· I don't mean to interrupt your          14· point, why don't you alert us.· I don't want
15· flow, your deposition.· Are we going to be           15· to interrupt Mr. King's examination, but do
16· able to take a lunch break today or --               16· that and we'll make that the brake point, if
17· · · · · · MR. KING:· Sure.                           17· that's okay.
18· · · · · · MR. SIMMS:· What are your plans?           18· · · · · · MR. KING:· That's fine with me.
19· It's 11:10 now.                                      19· · · · · · MR. SIMMS:· Thank you.
20· · · · · · MR. KING:· You tell me when you            20· · · ·Q.· ·(BY MR. KING:)· Let's go to Page
21· want to break for lunch.· That's fine.               21· 32 of the complaint.
22· · · · · · MR. PARKER:· I'm fine.· Whenever           22· · · ·A.· ·(Complies.)
23· you guys want.                                       23· · · ·Q.· ·You've made a tortious

                                  EcoScribe Solutions· · 888.651.0505
                                                                                          App. 090
                                                                                                               YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 27 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28914
John Staples November 12, 2018                                                                 Pages 98..101
                                              Page 98                                                  Page 99
·1· interference claim with respect to the              ·1· you in representing some of his clients in
·2· defamatory statements that you've described.        ·2· sales based upon the statement that you
·3· I'm pretty clear at this point that the only        ·3· allege Mr. Walker made, right?
·4· defamatory statements that you're aware of          ·4· · · ·A.· ·Didn't tell me that directly, no.
·5· that you claim are defamatory were made to          ·5· · · ·Q.· ·Has he refused to work with you at
·6· Christen Caffey and David Jones, correct?           ·6· all concerning the sales and marketing?
·7· · · ·A.· ·Correct.                                  ·7· · · ·A.· ·We haven't -- there haven't been
·8· · · ·Q.· ·Christen Caffey works for Radian;         ·8· any proposals.
·9· is that right?                                      ·9· · · ·Q.· ·Have there been any proposals by
10· · · ·A.· ·Well, she has a unique                    10· you?
11· relationship.· She's employed by Radian but         11· · · ·A.· ·We've had discussions.· I'm not
12· she has offices at Sysco corporate, and she         12· representing suppliers that would have
13· is directly involved in the CATMAN process          13· interest in what he could do for them.
14· in the protein categories.· She's got a             14· · · ·Q.· ·Did you make any proposal to
15· Sysco corporate email address.                      15· Mr. Jones to pursue something to work
16· · · ·Q.· ·Have you applied for employment           16· together?
17· with Radian?                                        17· · · ·A.· ·No.
18· · · ·A.· ·No.                                       18· · · ·Q.· ·So he hasn't turned you down for
19· · · ·Q.· ·Have you applied for employment           19· anything?
20· with David Jones?                                   20· · · ·A.· ·No.
21· · · ·A.· ·No.                                       21· · · ·Q.· ·And you didn't seek any employment
22· · · ·Q.· ·And David Jones told you -- didn't        22· with Radian?
23· tell you that he would not participate with         23· · · ·A.· ·No.
                                             Page 100                                                 Page 101
·1                                                      ·1· with what I'm going to ask.
·2· (Defendant's Exhibit 2 was marked for               ·2· · · ·A.· ·(Complies)· Okay.
·3· identification and is attached to the               ·3· · · ·Q.· ·This document was signed by you on
·4· original transcript.)                               ·4· July 8th, 2018.· I don't see in the response
·5                                                      ·5· that you have sought employment with Sysco.
·6· · · ·Q.· ·Okay.· I'm handing you what's been        ·6· Have you?
·7· marked as Exhibit 2.· First of all -- I'm           ·7· · · ·A.· ·No.
·8· sorry.· All right.· First of all, if you            ·8· · · ·Q.· ·And Radian is not listed as an
·9· would take a look at page, well, this third         ·9· entity that you've tried to be employed by,
10· from the last page, I'll show it to you, is         10· correct?
11· that your signature?                                11· · · ·A.· ·Correct.
12· · · ·A.· ·Uh-huh, yes.                              12· · · ·Q.· ·And you're not aware of Christen
13· · · ·Q.· ·So you've seen these documents --         13· Caffey repeating the statements made by
14· this document before?                               14· Herschel Walker to any of the entities that
15· · · ·A.· ·There's been a lot of documents so        15· you've identified here as being companies
16· I want to look through it.· If I signed it,         16· that you've talked to about potential
17· I've seen it.                                       17· employment, right?
18· · · ·Q.· ·Take a look at the third                  18· · · ·A.· ·I do want -- I do want to amend
19· unnumbered page, Paragraph 3.· Read the             19· that.· I recall communication with Chris
20· question and then read the response.                20· from Radian after I had been terminated
21· · · ·A.· ·Read the question?                        21· seeing if he had any interest in employment
22· · · ·Q.· ·To yourself, read the question and        22· or some type of -- and he said he didn't.
23· then read the response so you're familiar           23· · · ·Q.· ·Chris Drazen ^ spl?

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 091
                                                                                                                 YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 28 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                   Job 28914
John Staples November 12, 2018                                                                   Pages 102..105
                                               Page 102                                                  Page 103
·1· · · ·A.· ·Uh-huh.                                     ·1· · · ·A.· ·Not directly, no.
·2· · · · · · MR. SIMMS:· Can you answer out yes          ·2· · · ·Q.· ·Has somebody said something to you
·3· or no?· Yes or no.                                    ·3· indirectly?
·4· · · ·Q.· ·I said Chris Drazen?                        ·4· · · ·A.· ·Sanderson Farms mentioned that
·5· · · ·A.· ·Yes.                                        ·5· they had heard about -- they inquired about
·6· · · ·Q.· ·Did he tell you the reason that he          ·6· what went down.· Others not listed here have
·7· was not interested?                                   ·7· inquired about what went down.· But nobody
·8· · · ·A.· ·No.                                         ·8· here said anything directly about it, no.
·9· · · ·Q.· ·Did he say that he was aware from           ·9· · · ·Q.· ·About Mr. Walker's comments,
10· discussions with Christen Caffey about the            10· right?
11· comments made by Herschel Walker?                     11· · · ·A.· ·Correct.
12· · · ·A.· ·No.                                         12· · · ·Q.· ·Everybody who is a potential
13· · · ·Q.· ·Did he attribute to the statements          13· employer is going to be interested to know
14· that attributed -- did he attribute his lack          14· how your last employment ended, right?
15· of interest in pursuing something with you            15· · · ·A.· ·I'd be interested in knowing that
16· to comments that he had heard made by                 16· too, yes.
17· Herschel Walker?                                      17· · · ·Q.· ·Are there other potential
18· · · ·A.· ·No.                                         18· employers that you have met with since
19· · · ·Q.· ·Have any of the entities that are           19· responding to this interrogatory on July 8th
20· identified in this response to Paragraph 3            20· who have refused to consider employment for
21· in the interrogatories told you that they             21· you based upon represent -- or statements
22· had heard defamatory comments about you from          22· attributed to Herschel Walker?
23· Herschel Walker?                                      23· · · ·A.· ·By that specific definition, no.
                                               Page 104                                                  Page 105
·1· · · ·Q.· ·You identify in response to                 ·1
·2· Paragraph 3 a company called B & A Food               ·2· (Defendant's Exhibit 3 was marked for
·3· Sales.                                                ·3· identification and is attached to the
·4· · · ·A.· ·Uh-huh.                                     ·4· original transcript.)
·5· · · ·Q.· ·Are you aware that your name and            ·5
·6· likeness appear on a version of B & A's               ·6· · · ·Q.· ·All right.· I'm going to hand you
·7· website?                                              ·7· what has been marked as Exhibit 3, if I can
·8· · · ·A.· ·I certainly hope it doesn't any             ·8· find my stickers.· They're under there
·9· more, but yes, it did at some time.                   ·9· somewhere.· Thank you.
10· · · ·Q.· ·How did that come to be?                    10· · · · · · Exhibit 3 is -- Exhibit 3 to this
11· · · ·A.· ·I had an affiliation with them.             11· deposition is Exhibit 12 to the complaint.
12· · · ·Q.· ·And what happened?                          12· So it's attached -- it's attached to a
13· · · ·A.· ·We didn't -- we didn't agree on             13· version of the complaint that was filed on
14· business practices so we parted ways.                 14· April 6th, 2018 in this case.· Can you tell
15· · · ·Q.· ·Was that after I took your                  15· me where you got this document?
16· daughter's deposition in July?                        16· · · ·A.· ·Where I got the document?
17· · · ·A.· ·Was what after?                             17· · · ·Q.· ·Yeah.· Where did you get it?
18· · · ·Q.· ·You going your separate ways, did           18· · · ·A.· ·I either had it in a file or it
19· you go your separate ways before or after I           19· was in one of my emails.· I don't really
20· took your daughter's deposition in July, the          20· recall where I got the document.
21· end of July?                                          21· · · ·Q.· ·Well, you were asked in your
22· · · ·A.· ·It would have been after.                   22· interrogatory responses to tell -- to look
23                                                        23· for and tell us where you found it.· And you

                                  EcoScribe Solutions· · 888.651.0505
                                                                                              App. 092
                                                                                                                    YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 29 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 106..109
                                          Page 106                                                 Page 107
·1· were also asked to produce any copies of         ·1· your discovery obligations, you should do
·2· this document that you had.· Do you have any     ·2· so.
·3· other copies of this document?                   ·3· · · ·A.· ·Okay.· My attorney take note of
·4· · · ·A.· ·I suspect I have the original          ·4· that.
·5· copy.· I don't know.· Was the original           ·5
·6· copied or did you copy a copy?· I don't          ·6· (Defendant's Exhibit 4 was marked for
·7· know.                                            ·7· identification and is attached to the
·8· · · ·Q.· ·Well, most of the documents that       ·8· original transcript.)
·9· are attached are legible copies.· This           ·9
10· appears to be a photograph.· Can you tell me     10· · · ·Q.· ·Got it.· Let's move back to DSM,
11· why what you have here is a photograph?          11· which is the third entity that was created
12· · · ·A.· ·I may have photographed the            12· in October 2016.· Now, just before DSM was
13· document from my phone and sent it to my         13· created, if you look on Page 2, there's an
14· attorney.· It certainly wasn't a                 14· email from you to Randy Sanders dated
15· photograph -- I either have it at my house       15· September 14, 2016.· Do you see that on Page
16· in my files or he has it at his office. I        16· 2?
17· don't know how the document was submitted.       17· · · ·A.· ·Yes, I see it.· I'm reading it.
18· It's certainly a document.· It's not a           18· · · ·Q.· ·All right.· The question is about
19· photograph.                                      19· the numbered Paragraph 3 in that email that
20· · · ·Q.· ·Well, there are outstanding            20· relates to the purchase of Randy's shares.
21· discovery requests with respect to that          21· Are you following me?
22· document, so if you haven't looked for           22· · · ·A.· ·Uh-huh.
23· another version, in order to comply with         23· · · ·Q.· ·Okay.· What transpired that caused
                                          Page 108                                                 Page 109
·1· there to be an issue about Robert Thurber        ·1· · · ·Q.· ·Did you have any discussions with
·2· purchasing Randy's shares to be split            ·2· Mr. Walker, Herschel Walker about that
·3· between Todd and Christopher, how did that       ·3· issue?
·4· come about?                                      ·4· · · ·A.· ·That issue?
·5· · · ·A.· ·I don't recall specifically how it     ·5· · · ·Q.· ·Yes.· About Robert Thurber paying
·6· came about.· I know that Robert and Randy        ·6· money to Randy Sanders for interest in
·7· were -- they knew each other and they were       ·7· Diversified 2?
·8· friends and they had conversation.· Randy is     ·8· · · ·A.· ·No.· There wasn't any -- it wasn't
·9· a big Alabama fan so they -- Randy knew          ·9· Mr. Walker's business.· No, I didn't have
10· Robert and Robert knew Randy.· I assume          10· any discussion with him about it.
11· Robert knew that Randy's plan from the           11· · · ·Q.· ·You don't think it's any of
12· get-go was to do this for a couple, three        12· Mr. Walker's business to know who the
13· years and get out.                               13· ownership parties are to the broker firm
14· · · ·Q.· ·Did you have any participation in      14· that's serving Ren Man?
15· the discussion about Robert purchasing           15· · · ·A.· ·I don't think it's any of his
16· Mr. Sanders' shares in the second                16· business to know that there are
17· Diversified?                                     17· conversations, if and when it would have
18· · · ·A.· ·The discussion I had with Robert       18· taken place, of which I didn't expect it to.
19· was that he -- he was concerned about            19· Certainly I would have had a conversation
20· Christopher, so that he would loan               20· with Herschel.
21· Christopher and/or Todd Townsend some money      21· · · · · · MR. KING:· Okay.· I think we're at
22· if, in fact, Randy Sanders wanted to sell        22· the end, right?
23· his interest in Diversified.                     23· · · · · · THE VIDEOGRAPHER:· Okay.· We're

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 093
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 30 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 110..113
                                          Page 110                                                Page 111
·1· going to go off the record at 11:28.             ·1· and DSM3.
·2                                                   ·2· · · ·Q.· ·That's dated as of October 1,
·3· · · · · · · · ·(Short recess.)                   ·3· 2016, correct?
·4                                                   ·4· · · ·A.· ·The brokerage agreement is, yes.
·5· · · · · · THE VIDEOGRAPHER:· We are on the       ·5· · · ·Q.· ·It's signed by you and Ms.
·6· record at 12:20.                                 ·6· Staples, correct?
·7· · · ·Q.· ·(BY MR. KING:)· Mr. Staples, I'm       ·7· · · ·A.· ·Yes.
·8· going to hand you what's been marked as          ·8· · · ·Q.· ·What's the purpose of Exhibit A,
·9· Exhibit 5.                                       ·9· the last page, schedule -- the Schedule A
10                                                   10· and the attached document?
11· (Defendant's Exhibit 5 was marked for            11· · · ·A.· ·It lists the items and the amount
12· identification and is attached to the            12· of commission to be paid.
13· original transcript.)                            13· · · ·Q.· ·And as you look at the items that
14                                                   14· are identified on the last page, do those
15· · · · · · MR. SIMMS:· Are we skipping 4 or       15· items fall within a particular genre?
16· do we have a 4?                                  16· · · ·A.· ·You got another word for genre?
17· · · · · · THE REPORTER:· We have a 4.· This      17· · · ·Q.· ·Category.
18· is 4.                                            18· · · ·A.· ·It list category management items.
19· · · · · · MR. SIMMS:· I'm good.· My bad.         19· These were Sysco brand and other items sold
20· · · ·Q.· ·(BY MR. KING:)· Do you recognize       20· through Sysco.
21· Exhibit 5?                                       21· · · ·Q.· ·What's your definition of category
22· · · ·A.· ·It looks like the initial              22· management?
23· brokerage agreement between Renaissance Man      23· · · ·A.· ·With respect to Sysco, it's their
                                          Page 112                                                Page 113
·1· bid process.                                     ·1· profitability for a particular category.
·2· · · ·Q.· ·And they bid particular types of       ·2· Isn't that what category management is?
·3· goods as part of each category; is that          ·3· · · ·A.· ·You would hope that creating
·4· right?                                           ·4· profitability would be a result of category
·5· · · ·A.· ·Yes.· They tried to copy the           ·5· management, yes.
·6· Wal-Mart model, as they say, and allow           ·6· · · ·Q.· ·It's -- the whole concept of
·7· companies to bid on a national level, which      ·7· category management is for both the supplier
·8· really was a significant opportunity for         ·8· and the purchaser to cooperate together as
·9· Simmons and Renaissance Man because it           ·9· opposed to having adverse relationship as to
10· enabled us to bid on a national level at one     10· price, that's the concept, right?
11· location without having to visit 70 some-odd     11· · · ·A.· ·Say that again.
12· locations.· And I was an expert in that          12· · · ·Q.· ·The concept of category management
13· process, so it was really a tremendous           13· in general is to create a win-win
14· opportunity for us.                              14· relationship between the vendor and the
15· · · ·Q.· ·And the category that Ren Man          15· supplier so that they are mutually
16· serves is predominately chicken, correct?        16· cooperating in order to achieve the best
17· · · ·A.· ·Yes.                                   17· possible result with respect to the goods in
18· · · ·Q.· ·So category management for Sysco       18· the category as opposed to a more
19· for beef would be a totally different bid        19· traditional vendor/buyer relationship where
20· process, totally different category, right?      20· there's a conflict based upon price?
21· · · ·A.· ·Yes.                                   21· · · ·A.· ·I don't understand the -- Sysco
22· · · ·Q.· ·And the concept is that Sysco and      22· took on category management in part, in
23· Ren Man are essentially aligned in creating      23· large part to give smaller suppliers the

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 094
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 31 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 114..117
                                           Page 114                                                Page 115
·1· opportunity to sell their goods through           ·1· identification and is attached to the
·2· Sysco.· Smaller suppliers had a very              ·2· original transcript.)
·3· difficult time, of which we learned at            ·3· · · ·Q.· ·Next is Exhibit 6.· This is the
·4· Renaissance Man as I was involved with that       ·4· email that you conveyed to Ron Eisenmann to
·5· through the years.· It wasn't that Tyson and      ·5· put what we were just looking at, the last
·6· others weren't trying to sell Renaissance         ·6· page of the broker agreement, on to the
·7· Man products, but the bottom line is it was       ·7· broker agreement; is that right?
·8· not an effective means by calling on 70           ·8· · · ·A.· ·Yeah, it looks like it was sent
·9· different locations.· So it was an                ·9· the day before.
10· opportunity for Sysco to engage closer with       10
11· small to mid-size manufacturers that they         11· (Defendant's Exhibit 7 was marked for
12· didn't currently have great relationships or      12· identification and is attached to the
13· partnerships with.                                13· original transcript.)
14· · · ·Q.· ·What was your reason for sending a      14
15· copy of the broker agreement to people at         15· · · ·Q.· ·I'll hand you what's been marked
16· Simmons?                                          16· as Exhibit 7.· Specifically as to Number 3,
17· · · ·A.· ·The reason?                             17· you state that you want to include all sales
18· · · ·Q.· ·Uh-huh.                                 18· to PFG Milton's and DSM's commissions
19· · · ·A.· ·Simmons paid the commission,            19· effective 11/1.· Do you see that?
20· Simmons managed the broker agreements.            20· · · ·A.· ·Uh-huh.
21· Simmons, Simmons handled it.                      21· · · ·Q.· ·Say yes, please.
22                                                    22· · · ·A.· ·Yes.
23· (Defendant's Exhibit 6 was marked for             23· · · ·Q.· ·What's PFG Milton's?
                                           Page 116                                                Page 117
·1· · · ·A.· ·They're based just north of             ·1· · · ·Q.· ·Did anything in the broker
·2· Atlanta.· They're a -- PFG is a competitor        ·2· agreement that DSM reached with Ren Man
·3· of Sysco's.                                       ·3· authorize the payment of commissions to PFG
·4· · · ·Q.· ·Why did you want to add PFG             ·4· Milton's?
·5· Milton's to DSM's commissions?                    ·5· · · ·A.· ·I don't know if Appendix A was
·6· · · ·A.· ·Because Herschel wanted to sell         ·6· ever corrected or not.· I don't recall.
·7· more to PFG Milton's.· We'd been selling          ·7· · · ·Q.· ·Did anything authorize in
·8· them product, and to sell more they needed        ·8· agreement --
·9· support from DSM3.· So you don't want to ask      ·9· · · ·A.· ·Appendix A authorizes the
10· a broker to assist a distributor without          10· agreement.· The agreement stipulates that
11· paying them their resulting commissions.          11· the products paid in Appendix A receive the
12· Never done that in 30 years in my business.       12· commission.
13· · · ·Q.· ·I see that you copy -- you sent         13· · · ·Q.· ·And those were all Sysco products,
14· this email to Katie Redman at Simmons.            14· right?
15· · · ·A.· ·Uh-huh.                                 15· · · ·A.· ·Well, they were at the time of the
16· · · ·Q.· ·And you copied Ms. Staples.             16· initial agreement, yes.
17· · · ·A.· ·Uh-huh.                                 17· · · ·Q.· ·And the agreement wasn't amended
18· · · ·Q.· ·Is there any reason that you            18· to your knowledge, was it?
19· didn't copy Julie Blanchard?                      19· · · ·A.· ·I don't know if it was or was not.
20· · · ·A.· ·No particular reason.                   20· · · ·Q.· ·And you didn't disclose to anybody
21· · · ·Q.· ·Is there any reason you didn't          21· at Ren Man that you were going to change the
22· copy Mr. Walker?                                  22· commission structure, right?
23· · · ·A.· ·No particular reason.                   23· · · ·A.· ·That's not right.· Herschel and

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 095
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 32 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 118..121
                                          Page 118                                                Page 119
·1· Julie and everyone knew that PFG Milton's        ·1· Sysco and PFG, correct?
·2· would be paid commissions.                       ·2· · · ·A.· ·Uh-huh, yes.
·3· · · ·Q.· ·How?                                   ·3· · · ·Q.· ·I'm going to hand you what's been
·4· · · ·A.· ·We had a discussion.                   ·4· marked as Exhibit 9.
·5· · · ·Q.· ·When?                                  ·5
·6· · · ·A.· ·I don't have the date.                 ·6· (Defendant's Exhibit 9 was marked for
·7· · · ·Q.· ·Where?                                 ·7· identification and is attached to the
·8· · · ·A.· ·It was sometime -- it was about        ·8· original transcript.)
·9· the same time that I was asked to get a          ·9
10· meeting with PFG corporate because Herschel      10· · · · · · MR. SIMMS:· Is this my copy?
11· wanted to start selling to more PFG              11· · · · · · MR. KING:· Yes.
12· corporate locations, that we needed to focus     12· · · ·Q.· ·(BY MR. KING:)· This is an email
13· on PFG, US Foods and others.                     13· in which you forwarded that same information
14· · · ·Q.· ·I will hand you what's been marked     14· to Ron Eisenmann, Herschel Walker, Julie
15· as Exhibit 8.                                    15· Blanchard, correct?
16                                                   16· · · ·A.· ·Yes.
17· (Defendant's Exhibit 8 was marked for            17· · · ·Q.· ·My question is going back from
18· identification and is attached to the            18· Exhibit 9 to Exhibit 8.· Why is it that the
19· original transcript.)                            19· language that discloses the six cents per
20                                                   20· pound on PFG Milton information is omitted
21· · · ·Q.· ·You see you describe -- excuse me,     21· from the email that you forwarded to
22· you see that Brook Fowler sends you a report     22· Mr. Eisenmann, Mr. Walker, and Ms.
23· concerning the commissions being paid for        23· Blanchard?
                                          Page 120                                                Page 121
·1· · · ·A.· ·I also omitted Brook's name. I         ·1· right?
·2· would typically, to shorten the length of        ·2· · · ·A.· ·Well, it does say attached and
·3· emails, omit certain information, but I          ·3· shown below is monthly DSM commission
·4· didn't omit the backup that had she looked       ·4· correspondence that we get from Simmons. I
·5· at it specifically shows payments made to        ·5· would not have considered this as an
·6· PFG.· And it would have also answered            ·6· attachment.· So I certainly -- because
·7· Herschel's concern later about why were we       ·7· that's not an attachment.· That's not an
·8· paying US Foods, because that was shown on       ·8· attachment.· That's on an email.· An
·9· the attachment as well is my recollection.       ·9· attachment is something you have to click on
10· · · · · · These type emails when they were       10· and open.
11· sent to me always had an attachment that         11· · · ·Q.· ·And you've seen a million emails
12· would show the item, it would show the           12· in which it says attachment to it, right?
13· customer, it would show the amount paid. I       13· · · ·A.· ·I've seen a million emails?
14· looked through that.· Kim had to have that       14· · · ·Q.· ·You've seen emails that reflect
15· information because she had to pay Gary          15· the existence of an attachment just like
16· Collins.· She had to have that information.      16· that (indicating).· That's what appears on
17· · · ·Q.· ·This document doesn't disclose the     17· an email when you've got an attachment to
18· existence of attachment, does it?                18· it, right?
19· · · ·A.· ·I don't know if it does or it          19· · · ·A.· ·And there are times that I don't
20· doesn't.                                         20· attach correctly.· I'm not very good with
21· · · ·Q.· ·Well, you can look at it.· It          21· emails, I'm horrible with attachments, but
22· doesn't show any kind of notation that           22· in the verbiage I say attached.· So had
23· there's an attachment to the document,           23· there not been an attachment, I would

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 096
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 33 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 122..125
                                          Page 122                                               Page 123
·1· suspect there would have been a call saying      ·1· same time we discussed my direction to get
·2· can you forward the attachment, I didn't         ·2· us a meeting with PFG corporate.
·3· receive it.                                      ·3· (Defendant's Exhibit 10 was marked for
·4· · · ·Q.· ·Because there wasn't an attachment     ·4· identification and is attached to the
·5· as clearly shown in the document.· So the        ·5· original transcript.)
·6· only question is why did you take the            ·6
·7· language out that makes a reference to the       ·7· · · ·Q.· ·Take a look at Page 2 of Exhibit
·8· six cents --                                     ·8· 10.· If it was agreed, why did you agree in
·9· · · ·A.· ·More times than not --                 ·9· your email of December '14 to remove the
10· · · ·Q.· ·You're going to have to wait until     10· year-to-date commissions for USFS and PFG?
11· I finish my question.· Why did you omit the      11· · · ·A.· ·We were leaving for the holidays.
12· language in the document that refers to a        12· I was concerned about DSM having enough
13· six cent per pound commission for PFG            13· money to make payroll.· Because I suspected
14· Milton?                                          14· what subsequently happened, and that is
15· · · ·A.· ·Are you finished asking your           15· Julie would drain the account and we
16· question?                                        16· wouldn't be able to make payroll.· So
17· · · ·Q.· ·I did.                                 17· Herschel said he did not know about the
18· · · ·A.· ·More times than not I removed          18· commission, when in fact I have an email
19· whatever language and I removed whoever sent     19· stating that in that email that he did.· And
20· me the email when I forwarded emails.            20· so I also knew that I was going to meet with
21· Additionally, I knew that Herschel and Julie     21· Simmons and that they would make -- I had
22· and Ron knew we were paying commission on        22· full confidence from the day I met with
23· PFG Milton's because we discussed it at the      23· Simmons and I agreed to go to work with
                                          Page 124                                               Page 125
·1· Simmons that they would do the right thing.      ·1· anything out of the ordinary was not paid by
·2· · · · · · So it was only $18,000, that would     ·2· Katie Redman, it was not paid by Brook
·3· at least allow DSM to get paid something.        ·3· Fowler, it was not paid by anybody without
·4· And I felt like when Simmons received the        ·4· approval from Simmons' upper management,
·5· explanation that I would give them, they         ·5· but --
·6· would reimburse the $18,000, but the bottom      ·6· · · ·Q.· ·You agree in this email attached
·7· line is we needed money, Kim was concerned,      ·7· to Exhibit 10 that DSM would not be paid
·8· we were leaving Arkansas.                        ·8· except for sales to Sysco, right?
·9· · · · · · And I also tell Brook Fowler, I        ·9· · · ·A.· ·I agreed to get the payment paid.
10· know you need Herschel's approval, but I'm       10· · · ·Q.· ·Doesn't it say effective
11· preparing you for what's going to happen,        11· immediately, DSM will only be paid on RMFS
12· because he told me he was going to call          12· sales --
13· Brook and give her approval.· And I had a        13· · · ·A.· ·Probably because Herschel gave me
14· text message that he deleted several of his      14· that direction at that point in time, but he
15· text messages.· So I tell Brook and I had a      15· had not given me that direction until that
16· phone conversation, you need to get this         16· point in time.
17· paid.· He's going to approve it.                 17· · · ·Q.· ·Except in writing that was
18· · · · · · And I also know from previous          18· contained in the broker agreement which said
19· experience the idea that anybody at Simmons      19· Sysco products only?
20· would make a payment -- I didn't write a         20· · · ·A.· ·Which was subsequently amended
21· check.· I didn't have check writing              21· with his knowledge.
22· abilities.· Simmons audited everything I         22· · · ·Q.· ·And you said you have an email.
23· requested.· And I know from experience           23· Where is that email?

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 097
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 34 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 126..129
                                          Page 126                                                Page 127
·1· · · ·A.· ·Well, I don't have access to any       ·1· · · ·A.· ·(No response.)
·2· of my email and all I can get is the             ·2· · · ·Q.· ·I'm listening.
·3· verbiage.                                        ·3· · · ·A.· ·I'm not speaking until I read what
·4· · · ·Q.· ·All right.· So you don't have the      ·4· was initially put in front of me.· It would
·5· emails?                                          ·5· kind of help to see the attachment I asked
·6· · · ·A.· ·I don't have it to give you today.     ·6· him to review.· Do you have that?
·7· Hopefully when I get access.· There's a lot      ·7· · · ·Q.· ·I don't.· Nope.
·8· of conversation between emails.· You kind of     ·8· · · · · · MR. SIMMS:· Did I understand
·9· got to read through all of them before you       ·9· correctly he asked to see the attachment and
10· get the gist of the conversation.                10· you said you're not going to allow him to
11                                                   11· see the attachment?
12· (Defendant's Exhibit 11 was marked for           12· · · · · · MR. KING:· I don't have it.
13· identification and is attached to the            13· · · · · · MR. SIMMS:· Oh, okay.
14· original transcript.)                            14· · · · · · MR. KING:· I've given him an email
15                                                   15· that doesn't bear an attachment.
16· · · ·Q.· ·Here's Exhibit 11.· All right.· On     16· · · ·Q.· ·(BY MR. KING:)· My question is
17· November 3, 2017, Mr. Walker writes you that     17· what are you going back and forth on
18· you had mentioned you were going to send         18· concerning restructuring?· What's the issue?
19· your thoughts on how you thought DSM should      19· · · ·A.· ·Without having the attachment,
20· be restructured.· That's right here.· And        20· it's hard to answer, but it sounds like
21· you respond, As for DSM, I continue to go        21· Herschel liked the attachment.· He said,
22· back and forth on restructuring ideas.· What     22· It's great to see you thinking about an
23· was the issue?                                   23· approach I've been talking about for a long
                                          Page 128                                                Page 129
·1· time.                                            ·1· · · · · · And then the real concern occurred
·2· · · ·Q.· ·In November of 2017, was there an      ·2· shortly thereafter when I said, okay, I'll
·3· issue about the structure of DSM?                ·3· give you a small region of responsibility,
·4· · · ·A.· ·The issue about the structure with     ·4· I'll give you the state of Texas which had
·5· DSM began shortly after it was formed.· And      ·5· four or five operating companies.· So you
·6· we had a meeting in Ron's office with            ·6· can take that as your region, Julie.· Julie
·7· Georgie Boston and Herschel and Julie and        ·7· refused.· Again, came back and said I'll
·8· Kim.· And it was my understanding that Julie     ·8· work for the parent company H. Walker
·9· was going to be an active participant in DSM     ·9· Enterprises.
10· and that I would in my consulting role train     10· · · · · · So the issue at DSM, in spite of
11· her, educate her so that she could become a      11· what Herschel thought, was that it needed
12· leader of DSM.                                   12· adequate leadership.· And the other thing
13· · · · · · Georgie Boston instructed that the     13· you need to understand is that my employer
14· goal was to get minority certification -- or     14· never had an issue with DSM.· The customer
15· women-owned certification.· And Georgie          15· never had an issue with DSM.· DSM far
16· instructed Julie and Kim that you would both     16· exceeded its larger competitors in terms of
17· have to be actively involved, that the           17· performance.· The process was different.
18· certifiers would come to your residence or       18· · · · · · But, you know, again, Herschel had
19· your office and they would make sure that        19· complaints, Herschel always had complaints.
20· you were actively involved.· And Julie said      20· Again, there was never anything positive, so
21· that she knew nothing about the business so      21· whether it was DSM, whether it was Clint
22· she would need some time to understand the       22· can't sell or whatever, Herschel always had
23· business.                                        23· complaints.· I don't know particularly what

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 098
                                                                                                             YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 35 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                               Job 28914
John Staples November 12, 2018                                                               Pages 130..133
                                            Page 130                                                 Page 131
·1· his complaint was at this point in time.           ·1· · · ·A.· ·Absolutely.
·2· · · ·Q.· ·But --                                   ·2· · · ·Q.· ·Count Four is based upon the
·3· · · ·A.· ·But if you had the attachment, I         ·3· termination of the DSM contract, right?
·4· could help you better.                             ·4· · · ·A.· ·And the withholding of earned
·5· · · ·Q.· ·You've read the complaint.· I can        ·5· commissions.
·6· get a copy of it back in front of you.· If         ·6· · · ·Q.· ·Ms. Staples is asserting a claim
·7· you will hand me back Exhibit 1, please.           ·7· based upon her not receiving her
·8· · · · · · Okay.· We didn't look at Count           ·8· compensation going forward after January --
·9· Four earlier.· Count Four relates to Ms.           ·9· after the contract was terminated, right?
10· Staples' claim regarding the termination of        10· That's what the claim is based upon.
11· the DSM contract, correct?                         11· · · ·A.· ·She's also asserting that she was
12· · · ·A.· ·(No response.)                           12· unable to pay the DSM employees who
13· · · ·Q.· ·Correct?                                 13· continued to work on behalf of DSM.
14· · · ·A.· ·Correct.                                 14· · · ·Q.· ·So look again at Exhibit 5.· I'm
15· · · ·Q.· ·Have you read the allegations in         15· sorry.· I don't know where the original
16· Count Four with respect to those claims?           16· exhibits are.· Oh, they're right here.
17· · · ·A.· ·I mean, I've read them.· I didn't        17· · · ·A.· ·This is Exhibit 5?
18· read them earlier today.· Which would you          18· · · ·Q.· ·Yep.· Look at Paragraph 11,
19· like me to read?                                   19· Section 11 of that agreement.
20· · · ·Q.· ·Well, I asked you whether you've         20· · · ·A.· ·(Complies.)· Okay.
21· read them before.· So the question is do you       21· · · ·Q.· ·Doesn't section 11 provide that no
22· believe that Ms. Staples asserts a valid           22· further commissions would be paid on sales
23· claim in Count Four?                               23· that occurred after notice of termination?
                                            Page 132                                                 Page 133
·1· · · ·A.· ·No.· It says commissions would be        ·1· commissions.
·2· paid on orders accepted through the date of        ·2· · · ·Q.· ·Okay.· Let me have your pile here.
·3· termination.                                       ·3· What is this document here in front of you?
·4· · · ·Q.· ·And that provision in section 11         ·4· Okay.· All right.· Take a look at Exhibit
·5· you just looked at is the same as in Exhibit       ·5· 13, Exhibit 11 -- or section 11.
·6· 5 as in Exhibit 12 -- 11.· Exhibit 11 is the       ·6
·7· old Diversified contract, Exhibit 5 is the         ·7· (Defendant's Exhibit 13 was marked for
·8· DSM contract, both contain section 11 that's       ·8· identification and is attached to the
·9· identical, right?                                  ·9· original transcript.)
10· · · ·A.· ·I'd have to read.· I don't know          10
11· what you're talking about.                         11· · · ·A.· ·(Complies.)
12· · · ·Q.· ·Please do.                               12· · · ·Q.· ·The provisions in the old
13· · · ·A.· ·Do you want me to compare what to        13· Diversified contract and the DSM contract
14· what?· I guess before we jump around, I            14· with respect to duration of agreement is
15· disagree with what you just tried to allude        15· identical, isn't it?
16· to.· The commissions don't stop at day of          16· · · ·A.· ·Appears to be so.
17· terminations.· They stop after all orders          17· · · ·Q.· ·So after the termination of DSM,
18· accepted through the day of termination are        18· DSM was not authorized to earn any more
19· paid.                                              19· commissions by generating new orders after
20· · · · · · So if they placed an order on            20· the notice of termination; isn't that right?
21· December 27th and Simmons accepted the             21· · · ·A.· ·Generating new orders -- I don't
22· order, whenever that bill is paid for that         22· know.
23· particular order, DSM is due those                 23· · · ·Q.· ·There's nothing more to be

                                 EcoScribe Solutions· · 888.651.0505
                                                                                          App. 099
                                                                                                                YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 36 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 134..137
                                          Page 134                                                 Page 135
·1· accepted after DSM's contract is terminated      ·1· · · ·A.· ·And were paid once they were
·2· because they don't -- DSM doesn't act on         ·2· shipped and paid for entirely.· You may have
·3· behalf of Ren Man after that date, right?        ·3· shipped an order placed on December 26th,
·4· That's what the agreement says.                  ·4· you may have not shipped it until January
·5· · · ·A.· ·That particular part of the            ·5· 10th.· It may not have been paid for until
·6· agreement is with respect to orders.· It's       ·6· February 10th.· Whenever it was paid for,
·7· also common business practice -- I've been       ·7· because the order was placed on December 26,
·8· doing this for 30 years.· As you continue to     ·8· DSM gets that -- those resulting
·9· represent, do the best you can to answer         ·9· commissions.
10· emails, it's just common, polite business        10· · · ·Q.· ·Once the termination letter has
11· practice to continue to act on behalf of the     11· been given, DSM was not authorized to place
12· manufacturer you are representing or you run     12· any new orders, correct?
13· the risk of them not paying you the              13· · · ·A.· ·DSM didn't place orders so I don't
14· commission.                                      14· know.· DSM is a broker, it's a
15· · · ·Q.· ·But there's not going to be any        15· representative.· They didn't place orders.
16· commission on any new business after the         16· The operating company, the customer places
17· termination of the agreement; isn't that         17· the orders.· DSM is not involved in the
18· right?                                           18· ordering process, never has been.
19· · · ·A.· ·The commission is paid on the          19· · · ·Q.· ·They're not allowed to solicit
20· orders that had been accepted, received and      20· orders, they're not allowed to receive
21· accepted and processed through the date of       21· commissions on new orders, they're not
22· termination.                                     22· allowed to get any more payment for any
23· · · ·Q.· ·Once --                                23· sales that are generated after the notice of
                                          Page 136                                                 Page 137
·1· termination; isn't that right?                   ·1· broker, then you're supposed to respond
·2· · · ·A.· ·They're obligated to continue to       ·2· back.· It's just common business practice.
·3· represent the supplier.                          ·3· · · ·Q.· ·This is pretty simple.
·4· · · ·Q.· ·That's not what the question is.       ·4· · · ·A.· ·I guess I'm just not as
·5· · · ·A.· ·Okay.· They're never allowed --        ·5· intelligent.
·6· no, they've never allowed to place the           ·6· · · ·Q.· ·Section 11 of both agreements says
·7· orders, you're right, before or after            ·7· that the broker is not going to be
·8· termination.· They don't place orders, they      ·8· compensated for orders that are placed and
·9· have no mechanism by which to do so.             ·9· accepted after the termination.
10· · · ·Q.· ·They're not allowed to solicit         10· · · ·A.· ·Absolutely.· We agree on that.
11· business, they're not allowed to get paid on     11· · · ·Q.· ·Okay.· So as you look at the
12· commissions, get paid commissions on orders      12· claims that are asserted in which Ms.
13· that are placed after the notice of              13· Staples says she is entitled to receive
14· termination; isn't that right?                   14· money into the future after the termination,
15· · · ·A.· ·You know, it's just a schematics.      15· based upon the termination of the DSM
16· If that makes you feel better, I guess           16· contract, what revenues would she possibly
17· that's right.· But are they allowed, they're     17· be entitled to?
18· expected.· It's common business practice.        18· · · ·A.· ·All of the orders placed during
19· It's what I've practiced for 30 some-odd         19· the month of December, she's entitled to
20· years that if an operating company of a          20· commission.
21· customer sends you an email, especially when     21· · · ·Q.· ·Did you see the expert report that
22· you haven't done your job as a supplier to       22· your expert gave in this case?
23· notify them that you're no longer the            23· · · ·A.· ·Did I see the expert report?

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 100
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 37 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 138..141
                                          Page 138                                               Page 139
·1· · · ·Q.· ·Yes, your expert.                      ·1· eventually merge within -- into and possibly
·2· · · ·A.· ·Which expert are you referring to?     ·2· part of Renaissance Man.· It wasn't about
·3· · · ·Q.· ·Your damages expert that says that     ·3· representing Renaissance Man solely.
·4· Ms. Staples is entitled to the benefit of        ·4· · · · · · DSM3 employees were in the process
·5· the --                                           ·5· of discussing commissions from other
·6· · · ·A.· ·Excuse me.                             ·6· suppliers in the marketplace.· And then when
·7· · · ·Q.· ·-- average amount of money that        ·7· Kim's not able to pay them because there is
·8· she has received out of DSM going 10 years       ·8· no money being paid, it's kind of hard to go
·9· into the future.· Did you see that?              ·9· out and attract without employees.
10· · · ·A.· ·I did.· I think that relates to        10· · · ·Q.· ·All right.· So we'll go to Exhibit
11· the fact Ron Eisenmann made it obvious that      11· 12.
12· as soon as Kim gave her or sold her 50           12
13· percent interest of ten dollars, that DSM3       13· (Defendant's Exhibit 12 was marked for
14· would be reactivated with Julie at the helm.     14· identification and is attached to the
15· · · ·Q.· ·There's nothing in the agreement       15· original transcript.)
16· that would permit DSM and, for that matter,      16
17· Ms. Staples to receive compensation for          17· · · ·Q.· ·In which your -- in which her
18· orders that were placed after the                18· former partner Randy Sanders made a demand
19· termination on December 30, 2017, right?         19· similar for commissions for sales after the
20· · · ·A.· ·You're speaking of Renaissance         20· termination date.· And you told him he
21· Man.· Our intention, Kim's intention was to      21· wasn't entitled to anything; isn't that so?
22· do what we were asked to do is build DSM3        22· · · ·A.· ·I think what I told him is we will
23· into a sales and marketing agency that would     23· certainly follow the agreement.
                                          Page 140                                               Page 141
·1· · · ·Q.· ·And if you follow the agreement,       ·1· facial expressions.
·2· your wife ends up in the exact same place as     ·2· · · ·Q.· ·Okay.· The question --
·3· Randy Sanders, which is there aren't any         ·3· · · ·A.· ·So you're not going to ask him
·4· more sales after the termination date so         ·4· that.
·5· there's no additional commissions from that      ·5· · · ·Q.· ·I think that you just did.
·6· day forward with respect to sales for --         ·6· · · ·A.· ·He never listened to me before.
·7· with respect to orders that are placed after     ·7· · · ·Q.· ·So to the extent that she has
·8· the termination date.                            ·8· based her claim for a revenue stream that
·9· · · ·A.· ·My wife is asking for exactly the      ·9· would come from sales after December 30,
10· same thing that Randy Sanders asked for and      10· 2017 --
11· received.· Randy Sanders -- DSM2 was paid on     11· · · ·A.· ·We would never expect Renaissance
12· orders up to the termination date.· They         12· Man to pay us commissions if we weren't
13· were paid on those orders.· The difference       13· representing them.
14· is DSM3 was not.· We still haven't been.         14· · · ·Q.· ·Thank you.· Now, what was your
15· · · ·Q.· ·Her claim to the extent is for         15· expectation as to whether DSM should
16· damages.                                         16· continue in business prior to the
17· · · ·A.· ·Can I ask -- I may not be able to      17· termination?
18· do this, but can I ask a favor?· Could you       18· · · ·A.· ·My expectation?
19· ask your client to stop making faces at me       19· · · ·Q.· ·Yes.
20· and whispering words and smiling and all         20· · · ·A.· ·It should certainly continue in
21· these other type things?· It's really -- I       21· the business.
22· wouldn't do that to him.· I would really         22
23· appreciate it if you'd just stop all the         23· (Defendant's Exhibit 14 was marked for

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 101
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 38 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 142..145
                                          Page 142                                              Page 143
·1· identification and is attached to the            ·1· · · · · · So everything changed in the fall
·2· original transcript.)                            ·2· of 2015 when Todd Simmons and David Jackson
·3· · · ·Q.· ·Why did you tell Robert Thurber        ·3· alerted me that we needed to have a meeting
·4· that you needed a new broker?                    ·4· in Ron's office with Ron and Herschel.· And
·5· · · · · · MR. PARKER:· What are we to, 15?       ·5· they told us that they had been -- they had
·6· · · · · · MR. SIMMS:· Is this 15?                ·6· met privately at Sysco corporate's
·7· · · · · · MR. KING:· Yeah, 14.                   ·7· direction, and Sysco corporate had asked
·8· · · · · · MR. SIMMS:· 14?                        ·8· them to bid direct.· Everything changed.
·9· · · · · · MR. KING:· Yeah.                       ·9· · · · · · A day later I learned that Tip
10· · · ·A.· ·I don't know.· This is a long --       10· Top, who had been a supplier partner of
11· you don't like my long answers, but the fact     11· ours, had also been approached and had met
12· of the matter is it's a long answer.             12· privately with Sysco Corporation to bid
13· · · ·Q.· ·(BY MR. KING:)· It's a deposition.     13· direct.· Todd and David, and I don't know if
14· Go ahead and give the answer.                    14· Chip Miller was at the meeting, but they
15· · · ·A.· ·The answer is Renaissance Man          15· left the meeting, and Ron and Herschel look
16· primary customer in the fall of 2015, Sysco      16· at me.· And so it's my job to convince
17· Corporation, basically the only distributor      17· Simmons not to bid direct.· Like why
18· that bought into the idea of Renaissance Man     18· would -- what are we going to do?· It's my
19· being a supplier, because distributors,          19· job, it's always my job to manage the two
20· retail accounts, they want to deal directly      20· parties that couldn't discuss anything with
21· with the supplier.· And in their                 21· each other or get along with each others.
22· terminology, a supplier owns facilities,         22· · · · · · So I met with Simmons, and the
23· produces products, manufactures products.        23· plan with Simmons, and what Ron knew in a
                                          Page 144                                              Page 145
·1· phone conversation -- Ron's very good about      ·1· 30, 40, 50 cents margin.· And so Simmons
·2· not having anything documented, but we had       ·2· realized we should probably bid direct.
·3· phone conversations because we knew that the     ·3· · · · · · But Todd Simmons, to his credit, I
·4· idea that Renaissance Man is a supplier and      ·4· don't know how the decision was made, but
·5· this environment would eventually run its        ·5· Todd basically said, We're going to run this
·6· course.· So with Sysco, our primary              ·6· through you, John.· You get us a good award
·7· customer, it had run its course, and Sysco       ·7· and we'll run it through Renaissance Man
·8· pleaded with Simmons to bid them direct.         ·8· this last time.· But you need to go about --
·9· And why would they do that?· To save that        ·9· now that we know that our number one
10· money, whatever Renaissance Man was making.      10· customer recognizes Renaissance Man as a
11· · · · · · And to Simmons' credit, I met with     11· broker and now that Simmons has
12· Simmons.· I said, Guys, they're going to         12· investigated, I don't know, 10, 11 years
13· start the bid process again.· This is on the     13· into this company, they invested their
14· most recent CATMAN.· They're going to start      14· people -- you've got to understand when I
15· this again within a matter of weeks.· We         15· was first hired, the first direction I got
16· don't have a lot of time.· So my suggestion      16· was you need to build the foundation for
17· would be to bid this last time through           17· Simmons as a broadline distribution company.
18· Renaissance Man.                                 18· And you will build that initially through
19· · · · · · And Simmons was concerned about        19· Renaissance Man.· That's going to be the
20· the amount of margin that Renaissance Man        20· avenue by which we build that.
21· was receiving, because a broker only             21· · · · · · But at some point in time, John,
22· receives two to three percent.· Renaissance      22· we will outgrow that, or maybe the idea that
23· Man was receiving 10 to 15 percent margin,       23· Renaissance Man is a supplier and the

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 102
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 39 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 146..149
                                            Page 146                                               Page 147
·1· minority interest if it's there, maybe that        ·1· Renaissance Man or an FSE who's now their
·2· runs its course, so we need -- John, you           ·2· broker, somehow, someway, we needed to take
·3· need to teach us and our people the                ·3· the services and the capabilities and the
·4· broadline distribution business because            ·4· experiences of DSM3, take those people,
·5· we've never had success in that.· Can you do       ·5· somehow use them, have a different look,
·6· that?· Yeah, I sure can.                           ·6· because if in fact we're a broker, which we
·7· · · · · · So anyway, DSM3, Renaissance Man,        ·7· are, you're not going to get
·8· they were all in the same.· We had so many         ·8· representative -- you're not going to get
·9· discussions about we could merge with this,        ·9· other suppliers to pay you commission the
10· we could merge with that.· Who knows how it        10· way DSM3 looks right now.· You're going to
11· would look, but my job was to go out and           11· get very few suppliers to pay you commission
12· find out all the different possibilities.          12· or to work with you the way Renaissance Man
13· And the idea that everybody had with respect       13· looks right now.· So go out, John, and try
14· to Robert Thurber -- you haven't asked me a        14· to figure out a way to get us a different
15· question about Robert Thurber, but I'm going       15· look, a DSM3, that's what that means.
16· to give you an answer.                             16· · · ·Q.· ·In other words, DSM as of the time
17· · · ·Q.· ·No, no, no.· You're going to             17· that you wrote this text at the end of 2017,
18· hopefully answer the question that's still         18· you contemplated that the existing form of
19· on the table.                                      19· DSM upon which Ms. Staples bases her claims
20· · · ·A.· ·I'm going to answer the question.        20· in this case was going to change; isn't that
21· DSM3, talking about DSM3, DSM3 needed to           21· right?
22· look different.· It needed to either merge         22· · · ·A.· ·We knew there was a possibility it
23· with another company like a Radian or              23· was going to change.
                                            Page 148                                               Page 149
·1· · · ·Q.· ·Well, it's not very equivocal to         ·1· that after Kim turned over her 50 percent
·2· say you need to get another broker, and you        ·2· for ten dollars that Julie was going to
·3· identify brokers as FSE, which is a broker,        ·3· operate it and they were going to continue
·4· right?                                             ·4· to represent Renaissance Man.
·5· · · ·A.· ·Uh-huh.                                  ·5· · · ·Q.· ·And that didn't happen, did it?
·6· · · ·Q.· ·Say yes or no, please.                   ·6· · · ·A.· ·Kim didn't turn over her ten -- 50
·7· · · ·A.· ·Yes.                                     ·7· percent.
·8· · · ·Q.· ·And Goodman, that's an existing          ·8· · · ·Q.· ·So DSM is not operating right now,
·9· broker, right?                                     ·9· right?
10· · · ·A.· ·He owns an existing broker, yes.         10· · · ·A.· ·Well, it hasn't been shut down,
11· · · ·Q.· ·And NUCO ^ spl was something that        11· but it operated for a few months the best it
12· you were contemplating doing whether it            12· could.
13· involved Christopher Thurber, Robert               13· · · ·Q.· ·So based upon this evidence that
14· Thurber, your wife, somebody, other parties,       14· you've supplied right here, the long-term
15· Radian, somebody, right?                           15· existence of DSM as a broker for anybody is
16· · · ·A.· ·It's something Herschel was              16· wholly speculative?
17· contemplating with Robert.· It's something         17· · · ·A.· ·I guess anything is speculative.
18· any number of us were contemplating with           18· I don't view that as evidence of DSM's
19· NUCO.                                              19· demise, no.· If you knew the number of texts
20· · · ·Q.· ·So any long-term existence of DSM        20· and the number of emails and the number of
21· as it existed at the end of 2017 is wholly         21· different possibilities I threw out there,
22· speculative, isn't it?                             22· I'm a salesperson, I like to negotiate. I
23· · · ·A.· ·Well, it wasn't until Ron told us        23· throw any number of possibilities out there.

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 103
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 40 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 150..153
                                          Page 150                                                Page 151
·1· · · · · · My philosophy has always been you      ·1· affiliation with it was a cancer for Ren
·2· need to get offers, you need to get somebody     ·2· Man?
·3· to put something on the table.· I've worked      ·3· · · ·A.· ·I don't know that I told her --
·4· that way from day one.· Show me an offer,        ·4· well, I told her that I think I mentioned
·5· try to stimulate an idea, try to get Robert      ·5· that to Ron.
·6· Thurber who Herschel -- everybody wanted         ·6· · · ·Q.· ·So if you thought your wife's own
·7· Robert Thurber's influence.· And Robert          ·7· business was a cancer, what long-term chance
·8· Thurber never did anything but help us, not      ·8· did it have --
·9· just me, Herschel.· And so no, I don't           ·9· · · ·A.· ·You're taking that out of context.
10· speculate that that's evidence that DSM3         10· · · ·Q.· ·You need to stop interrupting my
11· would not exist.· No, not at all.                11· question for the record, okay?
12· · · ·Q.· ·At the end of December 2017, Ms.       12· · · ·A.· ·Okay.
13· Staples didn't want to still be in the DSM       13· · · ·Q.· ·If you believed that your wife's
14· broker business, did she?                        14· association with DSM was a cancer for Ren
15· · · ·A.· ·I don't know where you get that        15· Man, what was the realistic prospect for it
16· from.                                            16· to continue --
17· · · ·Q.· ·Do you know otherwise?                 17· · · ·A.· ·That's not what I said.
18· · · ·A.· ·Did I know otherwise?                  18· · · ·Q.· ·That's the second time you've done
19· · · ·Q.· ·Right.                                 19· it.· You need to stop and let me finish my
20· · · ·A.· ·She never told me she didn't want      20· question.
21· to be in the DSM broker business.                21· · · ·A.· ·Okay.· Will you stop pointing at
22· · · ·Q.· ·Did you ever tell her that her         22· me and I'll stop?· I guess not.
23· operation -- that the DSM operation and her      23· · · ·Q.· ·I think that you just need to stop
                                          Page 152                                                Page 153
·1· interrupting so that I can get a question on     ·1· cancer to DSM3, to Renaissance Man, and to
·2· the record, as is appropriate.                   ·2· the whole situation.· And I made that
·3· · · · · · If you believed that your wife's       ·3· perfectly clear to Simmons, my employer.
·4· association with DSM was a cancer for Ren        ·4· That's what I was referring to with respect
·5· Man, what legitimate expectation was there       ·5· to Ron.
·6· that DSM would continue to serve as a broker     ·6· · · · · · It wasn't that my wife was going
·7· for Ren Man after the end of 2017?· That's       ·7· to step out of the business.· It wasn't that
·8· the end of my question.                          ·8· my wife was going to step away from DSM3.
·9· · · ·A.· ·I believed my wife's association       ·9· It was that my wife would continue to
10· with Julie Blanchard was a cancer to DSM3.       10· support Renaissance Man, as she did back to
11· I believed my wife's association with Julie      11· the day that Renaissance Man first got its
12· Blanchard was a cancer to my marriage.           12· Sysco award when she worked for Mike Rogers.
13· Because Julie Blanchard never participated,      13· It is despicable.· And I'll say this to
14· was condescending to my wife, gave us all        14· Herschel.· It is despicable that you would
15· types of difficulty.· Julie Blanchard would      15· bring into question the integrity of my wife
16· not even set up an email account.· Julie         16· or my daughter or Robert Thurber or myself.
17· Blanchard would not even set up a bank           17· Forgive me for being -- but that's
18· account, could not even obtain access to the     18· despicable.
19· bank account and would instead ask my wife       19· · · ·Q.· ·So the point is that given the
20· to take photocopies with her camera of the       20· state of disrepair within the DSM --
21· check ledger.· And Kim thought that was          21· · · ·A.· ·Herschel thinks it's funny, this
22· ridiculous.                                      22· is all funny.
23· · · · · · I thought Julie Blanchard was a        23· · · · · · MR. WALKER:· Let's take a break.

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 104
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 41 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 154..157
                                          Page 154                                              Page 155
·1· · · · · · MR. KING:· I've got to ask one         ·1· was to continue.· This was in November.· Had
·2· more question.                                   ·2· a meeting in Ron's office.· Okay, everybody
·3· · · · · · MR. WALKER:· Ask that one.             ·3· air their differences.
·4· · · ·Q.· ·(BY MR. KING:)· Given that state       ·4· · · · · · Ron called me and said, I just got
·5· of the relationships inside of DSM, there        ·5· through talking to Herschel and he agrees
·6· was no realistic possibility at the end of       ·6· with you that there's -- that there are some
·7· 2017 that DSM could continue to act as the       ·7· things that need to be aired.· And so we met
·8· broker for Ren Man; isn't that right?            ·8· in -- the following Monday and everybody got
·9· · · ·A.· ·No, it's not.                          ·9· to air their grievances and differences, and
10· · · ·Q.· ·And how could it possibly given        10· Kim and I left the building thinking, well,
11· that level of tension within the                 11· we're good to go.· Herschel, Herschel said
12· organization?                                    12· we'll keep everything in place, I'm glad we
13· · · ·A.· ·Well, if Kim was expected to give      13· got to air the differences, expect everybody
14· up her 50 percent for 10 dollars, maybe          14· to keep their job, their same role, let's
15· Julie would have given up hers for 20.           15· rock and roll, let's start planning for
16· · · ·Q.· ·That's not an answer to my             16· 2018.· And I actually sent a message to
17· question.· How --                                17· David Jackson saying, I think I had a good
18· · · ·A.· ·Maybe they could have gotten           18· meeting here.
19· along.· We had a meeting in late December to     19· · · · · · So yeah, I had every expectation
20· try to -- and according to Herschel and Ron      20· that DSM3 could continue to operate.
21· and everybody there, oh, it's all, you know,     21· · · ·Q.· ·Maybe, right?· You said maybe
22· everybody talks about their differences and      22· earlier, that maybe they could have
23· we were going to -- Herschel said his plan       23· continued to get along.
                                          Page 156                                              Page 157
·1· · · ·A.· ·That's kind of similar to I had        ·1· · · ·Q.· ·Do you keep any memorabilia
·2· every expectation that DSM could continue to     ·2· elsewhere?
·3· operate.· Didn't know for a fact.                ·3· · · ·A.· ·Probably some in storage units in
·4· · · ·Q.· ·All right.· That's fine.               ·4· Arkansas.
·5· · · · · · MR. SIMMS:· Y'all still taking a       ·5· · · ·Q.· ·Where are those storage units?
·6· break?                                           ·6· · · ·A.· ·Tontitown, Arkansas.
·7· · · · · · MR. KING:· Yeah.· That's fine.         ·7· · · ·Q.· ·Do you know the name of the
·8· · · · · · THE VIDEOGRAPHER:· We are going        ·8· storage facility?
·9· off the record at 1:25.                          ·9· · · ·A.· ·Tontitown Mini Storage.
10                                                   10· · · ·Q.· ·And you think you have memorabilia
11· · · · · · · · ·(Short recess.)                   11· stored in those -- in that storage unit?
12                                                   12· · · ·A.· ·I'm certain I do.· I was there two
13· · · · · · THE VIDEOGRAPHER:· We are back on      13· weeks ago.
14· the record at 1:34.                              14· · · ·Q.· ·Describe the nature of your
15· · · ·Q.· ·(BY MR. KING:)· Mr. Staples, are       15· collection.
16· you a collector of sports memorabilia?           16· · · ·A.· ·Everything ranging from football,
17· · · ·A.· ·I have some sports memorabilia,        17· baseball, basketball cards that my mom saved
18· yes.· Not as much a collector as I used to       18· from when I was a little boy to autographed
19· be.                                              19· photos to footballs, to baseballs to a
20· · · ·Q.· ·What did you do with your              20· handful of jerseys, my dad's A Club sweater,
21· collection?                                      21· helmets.
22· · · ·A.· ·It's in a box or it's displayed in     22· · · ·Q.· ·Have you ever had your collection
23· my house.                                        23· appraised?

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 105
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 42 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 158..161
                                           Page 158                                               Page 159
·1· · · ·A.· ·No.                                     ·1· what's in your collection?
·2· · · ·Q.· ·For insurance purposes, have you        ·2· · · ·A.· ·No.
·3· discussed a value to your collection?             ·3· · · ·Q.· ·Have you ever sold anything that
·4· · · ·A.· ·No.                                     ·4· was in your collection?
·5· · · ·Q.· ·Do you keep a record of what is         ·5· · · ·A.· ·I've sold a handful of things
·6· contained in your collection?                     ·6· that -- I wouldn't even say a handful.· I've
·7· · · ·A.· ·No.                                     ·7· probably sold a couple, three things.
·8· · · ·Q.· ·Do you trade memorabilia from time      ·8· · · ·Q.· ·Do you remember what they were?
·9· to time?                                          ·9· · · ·A.· ·I remember selling a Daniel Moore
10· · · ·A.· ·I've traded a few items, not from       10· print of the sack.
11· my personal use but I've traded some items.       11· · · ·Q.· ·Anything else?
12· · · ·Q.· ·Have you bought certain items in        12· · · ·A.· ·There may have been something else
13· conjunction with somebody else, shared the        13· but I don't recall it, no.
14· cost of an acquisition?                           14· · · ·Q.· ·I'm going to go through quickly
15· · · ·A.· ·Shared a cost of a certain --           15· some things that have come up on your
16· · · ·Q.· ·Item of sports memorabilia.             16· expense accounts from time to time.
17· · · ·A.· ·A single item?                          17
18· · · ·Q.· ·Yes.                                    18· (Defendant's Exhibit 15 was marked for
19· · · ·A.· ·That I kept for myself?                 19· identification and is attached to the
20· · · ·Q.· ·Shared the cost of an item.             20· original transcript.)
21· · · ·A.· ·I don't know why I would have. I        21
22· don't recall having done that.                    22· · · ·Q.· ·Let's see if you can explain what
23· · · ·Q.· ·And there's no written record of        23· they are.· I'll hand you what's been marked
                                           Page 160                                               Page 161
·1· as Exhibit 15.· Exhibit 15, I've highlighted      ·1· · · ·A.· ·You can swing by whenever you'd
·2· it there for you, refers to some framed           ·2· like and pick them up.
·3· prints of Herschel -- of HW, which I believe      ·3· · · ·Q.· ·I think maybe I'll ask Keri to
·4· would be Herschel Walker for customers.           ·4· swing by.
·5· · · ·A.· ·Uh-huh.                                 ·5· · · · · · MR. SIMMS:· Can I swing low on a
·6· · · ·Q.· ·Which customers did you give            ·6· chariot?· Three, we have three Daniel Moore
·7· framed prints to?                                 ·7· prints that are framed, that's what
·8· · · ·A.· ·Well, three of them are still at        ·8· we're talking about?
·9· my house in the box, and I gave one to            ·9· · · · · · MR. KING:· No.· Herschel Walker
10· Herschel and I gave one to Ron Eisenmann.         10· prints.
11· Herschel signed them in Ron Eisenmann's           11· · · · · · MR. SIMMS:· But Daniel Moore is
12· office while they were canvas.· I told him        12· the -- was it a Daniel Moore painting?· I'm
13· we were going to frame them for customers.        13· sorry, is that what we're talking about?
14· He mentioned that he'd like one for his -- I      14· · · · · · THE WITNESS:· Yeah, canvasses
15· don't know where it is but he got one. I          15· of -- I guess if we're going to be technical
16· asked him if we could give Ron one and he         16· about it, he can pick up the frames because
17· said yeah, that would be a good idea.             17· I negotiated the deal for the prints.
18· · · ·Q.· ·So the other three, are the             18· · · · · · MR. SIMMS:· What I want to know is
19· three -- they're not framed at this point;        19· who are the prints of?
20· is that right?                                    20· · · · · · THE WITNESS:· They're of Herschel
21· · · ·A.· ·No, they're framed.                     21· scoring against Notre Dame.
22· · · ·Q.· ·Do you intend to give them back to      22· · · · · · MR. SIMMS:· I thought you said it
23· Ren Man?                                          23· was the sack.· I'm sorry, I got lost.· Yes,

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 106
                                                                                                             YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 43 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                               Job 28914
John Staples November 12, 2018                                                               Pages 162..165
                                              Page 162                                               Page 163
·1· okay.· We'll make arrangements with you to           ·1· know where they are.· I didn't keep track of
·2· accommodate.                                         ·2· each of them.· I've been buying helmets
·3· · · ·Q.· ·(BY MR. KING:)· All right.· And            ·3· since I met Herschel when I was at Tyson. I
·4· you acknowledge that that expense was                ·4· never really kept a ledger.
·5· reimbursed to you based upon that                    ·5· · · ·Q.· ·Who's responsible for handing
·6· reimbursement request, right?                        ·6· those out?
·7· · · ·A.· ·Yes.                                       ·7· · · ·A.· ·Employees.· Simmons request them
·8                                                       ·8· for their customers, I mean, it was never
·9· (Defendant's Exhibit 16 was marked for               ·9· anything that was policed or concerned
10· identification and is attached to the                10· about.
11· original transcript.)                                11· · · ·Q.· ·That's not my question.· My
12                                                       12· question is who was responsible for handing
13· · · ·Q.· ·Next I'm going to hand you what's          13· them out?
14· marked as Exhibit 16.· There's a charge for          14· · · ·A.· ·Various individuals.· They didn't
15· $1,375.98 for helmets for gifts for                  15· always come to me.· I don't know where those
16· customers, do you see that?                          16· were shipped.· Maybe that says on here.
17· · · ·A.· ·Yes.                                       17· · · ·Q.· ·The question is who.
18· · · ·Q.· ·There are 18 Dallas Cowboys                18· · · ·A.· ·These look like these were shipped
19· replica helmets; is that right?                      19· to me.
20· · · ·A.· ·Uh-huh, uh-huh.                            20· · · ·Q.· ·So the question remains --
21· · · ·Q.· ·What happened to those helmets?            21· · · ·A.· ·They would have gone from me to
22· · · ·A.· ·They were given to customers, I            22· whoever has them currently.
23· believe Clint may have -- I don't really             23· · · ·Q.· ·You don't have any at your house?
                                              Page 164                                               Page 165
·1· · · ·A.· ·That particular, I may have one or         ·1· requests from Barbara -- I would get
·2· two.· I don't know.· We got a big storage            ·2· requests from everybody associated in any
·3· room in the house.· I haven't been through           ·3· way, shape or form from Renaissance Man.
·4· there, can't even walk through there.· But           ·4· From the day that Herschel got in the
·5· if you want any of them that are there,              ·5· business, we would give a helmet, mini
·6· you're certainly welcome to take them too,           ·6· helmet, large helmet, it was a great way to
·7· Keri.                                                ·7· start a conversation with a customer.
·8· · · ·Q.· ·What about in the storage facility         ·8· · · ·Q.· ·Do you recall specifically any
·9· in Arkansas?                                         ·9· person who received one of the helmets that
10· · · ·A.· ·From what I saw, there was nothing         10· we were just talking about?
11· there that was Renaissance Man paid for.             11· · · ·A.· ·No.· I don't care to speculate. I
12· · · ·Q.· ·And if they weren't at your house          12· don't know where the helmets ended up.
13· and they weren't in the storage unit, when           13· · · ·Q.· ·I'll hand you what's been marked
14· they came in, where were they stored?                14· as Exhibit 17.
15· · · ·A.· ·When they came in, they were               15
16· stored wherever they were shipped until they         16· (Defendant's Exhibit 17 was marked for
17· were given out.                                      17· identification and is attached to the
18· · · ·Q.· ·All right.· Well, these were               18· original transcript.)
19· shipped to your house.                               19
20· · · ·A.· ·Okay.· And I would get -- I would          20· · · ·Q.· ·This is a reimbursement that you
21· get requests from Blaine Walker, I would get         21· received for houndstooth replicas and
22· requests from Chip Miller, I would get               22· houndstooth desk caddies; is that right?
23· requests from Julie Blanchard, I would get           23· · · ·A.· ·Uh-huh.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                          App. 107
                                                                                                                YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 44 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 166..169
                                          Page 166                                                Page 167
·1· · · ·Q.· ·Houndstooth is an allusion to          ·1· · · ·A.· ·Yes.
·2· Coach Bryant; is that right?                     ·2· · · ·Q.· ·Do you know a fellow named Charles
·3· · · ·A.· ·Yes, he wore a houndstooth hat.        ·3· Smith?
·4· · · ·Q.· ·So do you remember purchasing          ·4· · · ·A.· ·I met him once.
·5· these goods in November of 2016?                 ·5· · · ·Q.· ·Do you have communications other
·6· · · ·A.· ·Yes.                                   ·6· than having met him once?
·7· · · ·Q.· ·There are 12 of them; is that          ·7· · · ·A.· ·We've traded emails a few times,
·8· right?                                           ·8· yes.
·9· · · ·A.· ·12 of the mini desk caddies.           ·9· · · ·Q.· ·Did you trade some sports
10· · · ·Q.· ·And what was the other replica?        10· memorabilia with him as well?
11· · · ·A.· ·It was a full-size one.                11· · · ·A.· ·A few things, yes.
12· · · ·Q.· ·What became of those?                  12
13· · · ·A.· ·The full-size one is still in a        13· (Defendant's Exhibit 18 was marked for
14· box in a closet at my house.· The desk           14· identification and is attached to the
15· caddies were given out to certain customers      15· original transcript.)
16· and employees of Renaissance Man.                16
17· · · ·Q.· ·Why was the large one not given        17· · · ·Q.· ·I'll hand you what's been marked
18· out?                                             18· as Exhibit 18.· At the top of the page, you
19· · · ·A.· ·I think I ordered it for a food        19· say that you run HW's food company and can
20· show.· For whatever reason, I didn't use it      20· get most anything signed from him, right?
21· at the food show.                                21· · · ·A.· ·Uh-huh.
22· · · ·Q.· ·Is it your intention to return         22· · · ·Q.· ·And it was your intention that if
23· that to Ren Man?                                 23· Mr. Smith could -- requested something from
                                          Page 168                                                Page 169
·1· you and you could trade something with him,      ·1· you tell Mr. Smith that you have 20 UGA
·2· you would do so; isn't that right?               ·2· jerseys; is that right?
·3· · · ·A.· ·He reached out to me.· I met him       ·3· · · ·A.· ·Yes.
·4· at a golf tournament I believe where he -- I     ·4· · · ·Q.· ·Were those UGA jerseys signed by
·5· wasn't familiar with the type company that       ·5· Herschel Walker?
·6· he ran.· But he basically runs this type         ·6· · · ·A.· ·I assume so.
·7· company where he comes in and has items and      ·7· · · ·Q.· ·Do you have any of those jerseys
·8· you bid on them, and he shares part of the       ·8· to this day?
·9· proceeds with whatever the charity is that       ·9· · · ·A.· ·No.
10· he's supporting.· So he reaches out to me.       10· · · ·Q.· ·Do you know what happened to them?
11· I think when I met him, he mentioned that        11· · · ·A.· ·Several of them were sent to
12· he's a big Georgia fan, from Georgia.· So he     12· Julie.· She's the one that actually had me
13· reaches out to me and I said I'm willing to      13· order the 20 jerseys because I had a
14· trade for items that would be of interest to     14· relationship with the IMG who managed the
15· our customers.                                   15· memorabilia.· It's all now these IMG sports
16· · · ·Q.· ·I'll hand you what's marked            16· agencies, they run the -- Herschel couldn't
17· Exhibit 19.                                      17· even get a jersey, which introduced me to
18                                                   18· IMG, because he was filming a Heisman trophy
19· (Defendant's Exhibit 19 was marked for           19· deal in California and he called me and
20· identification and is attached to the            20· said he saw, what's our -- Mark Ingram and
21· original transcript.)                            21· he's wearing his Alabama jersey.
22                                                   22· · · · · · But then he told me some story
23· · · ·Q.· ·In this email of October 11, 2015,     23· about he'd called UGA, I mean he's the

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 108
                                                                                                             YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 45 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 170..173
                                            Page 170                                               Page 171
·1· greatest player ever to play there, and he         ·1· you ordered them from IMG?
·2· wasn't upset, he was just like they won't          ·2· · · ·A.· ·Who was this invoice sent to?
·3· send me a jersey.· And I say, well, that's         ·3· · · ·Q.· ·It was paid by Ren Man.
·4· because all the marketing is done by IMG.          ·4· · · ·A.· ·Paid by Simmons?
·5· And so I ordered jerseys from IMG.· And            ·5· · · ·Q.· ·It was paid by Ren Man.
·6· Julie also needed some for presents at             ·6· · · ·A.· ·I wasn't offering 20 jerseys if I
·7· Christmas as I recall and things of that           ·7· didn't have them.· I'm basically telling him
·8· nature, so that's what these jerseys are.          ·8· I have 20 jerseys.· I can order the helmets,
·9· · · ·Q.· ·And you don't have any of them?          ·9· what are you looking for.· If all he had was
10· · · ·A.· ·No.· I'd gladly give them back if        10· a couple of three things that my customers
11· I did.                                             11· may be interested in, obviously I wouldn't
12· · · ·Q.· ·Well, you just referenced the IMG        12· have traded him 20 jerseys for three helmets
13· order.                                             13· or whatever.
14                                                     14· · · ·Q.· ·That's the question is why were
15· (Defendant's Exhibit 20 was marked for             15· you offering him jerseys that you had just
16· identification and is attached to the              16· ordered for the company?· You ordered them
17· original transcript.)                              17· for Ren Man, right?· That's what you've
18                                                     18· testified.
19· · · ·Q.· ·And here it is.· It's marked             19· · · ·A.· ·That's the truth.
20· Exhibit 20.· This was an expense that was          20· · · ·Q.· ·So why were you putting them out
21· paid by Ren Man.· Can you explain why you          21· and available to Charles Smith if there was
22· were offering up to 20 of these jerseys to         22· a reason that the company Ren Man ordered
23· Charles Smith less than three weeks after          23· the jerseys?
                                            Page 172                                               Page 173
·1· · · ·A.· ·Again, I had 20 jerseys available.       ·1· remember what else he may have traded me,
·2· My customers, with all due respect, have           ·2· but it was either given to a customer or
·3· more interest in current day players,              ·3· it's sitting in my closet.
·4· current day coaches, especially in the State       ·4· · · ·Q.· ·Exhibit --
·5· of Alabama, than they do Herschel Walker.          ·5· · · ·A.· ·I wasn't expecting to get fired by
·6· So as I recollect, Julie had me order some         ·6· someone who didn't employ me so I didn't
·7· jerseys.· I must have sent her five and I          ·7· gather all this stuff up.
·8· had 20 left.· And so all the conversations         ·8· · · · · · MR. SIMMS:· Is this another
·9· with Charles Smith were he had interest in         ·9· exhibit?
10· Herschel Walker stuff.· Herschel Walker            10· · · ·Q.· ·Yes, Exhibit 21.· It indicates
11· stuff was not as much interest to my               11· that these helmets were sent to you at your
12· customers as Nick Saban, Julio Jones,              12· home; isn't that right?
13· current day players.                               13
14· · · · · · So I was trading -- all the              14· (Defendant's Exhibit 21 was marked for
15· trading I did with Charles Smith was to have       15· identification and is attached to the
16· a collection of stuff for food shows, for          16· original transcript.)
17· customers, Christmas dinners.· We gave away        17
18· all kind of stuff to Simmons employees.            18· · · ·Q.· ·Excuse me, these jerseys.
19· There was a lot of interest for Tim Tebow,         19· · · ·A.· ·I think these are different
20· he said he had those things.                       20· jerseys.· These were ordered in -- I think I
21· · · · · · As I recollect, he sent me a Julio       21· ordered jerseys more than once from IMG, so
22· Jones, a jersey.· I got it at the house, you       22· I don't know if these are the same jerseys
23· can pick it up.· Never been used.· I don't         23· or different jerseys.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 109
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 46 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 174..177
                                             Page 174                                              Page 175
·1· · · ·Q.· ·Do you have other -- do you have          ·1· can answer.
·2· other merchandise at home or in your storage        ·2· · · ·A.· ·I have a number of items obtained
·3· units that you received in exchange for             ·3· when I was employed by Tyson.· Tyson bought
·4· jerseys paid for by Ren Man?                        ·4· hundreds of helmets, Smithfield bought
·5· · · ·A.· ·Not to my knowledge, not that I           ·5· helmets and jerseys as employees of those
·6· recall.                                             ·6· companies.· Herschel would sign them and
·7· · · ·Q.· ·I'll hand you what's been marked          ·7· they were given to me, they would be
·8· as Exhibit 22.                                      ·8· leftovers.· I have a huge Herschel's Famous
·9                                                      ·9· 34 that was in my office at Tyson that when
10· (Defendant's Exhibit 22 was marked for              10· I left there, they let me take.· So I have
11· identification and is attached to the               11· any number of items obtained before I ever
12· original transcript.)                               12· started working with Renaissance Man.
13                                                      13· · · ·Q.· ·(BY MR. KING:)· Is the --
14· · · ·Q.· ·What is the Herschel Walker               14· · · ·A.· ·And believe it or not, you know, I
15· autographed stuff, helmets, mini helmets,           15· was given stuff by Herschel because of the
16· Daniel Moore prints, et cetera, that are in         16· good job that I had done.· Our employees
17· your personal collection?                           17· were given autographed helmets from Herschel
18· · · · · · THE WITNESS:· I thought you sent          18· and jerseys, and we had Christmas parties
19· them a --                                           19· where Simmons employees were given
20· · · · · · MR. SIMMS:· All the stuff you sent        20· autographed things.
21· me, we haven't responded to their -- they           21· · · · · · So I have a personal collection of
22· sent a separate request.· We haven't                22· stuff from Herschel that I actually paid for
23· responded yet because it's not due, but you         23· or Tyson or Smithfield or somebody gave to
                                             Page 176                                              Page 177
·1· me.· I have a helmet that Herschel gave my          ·1· come by and go through it with me.
·2· late father because Herschel and my dad both        ·2· · · ·Q.· ·Well, there's a procedure for
·3· played for the New York Giants.· And that's         ·3· using Rule 34 for an inspection, which means
·4· kind of special to me because they both             ·4· that we could bring a court reporter and a
·5· played for the Giants, so I've kept that            ·5· videographer to the house and come through
·6· since my dad passed away because I thought          ·6· and look at it.
·7· he and Herschel had something in common, but        ·7· · · ·A.· ·I mean, I've done a preliminary
·8· evidently not.                                      ·8· check.· I have a couple of boxes of -- we
·9· · · ·Q.· ·Do you have a Daniel Moore print          ·9· made many helmets with the Herschel's Mama's
10· in your personal collection different from          10· Cooking logo on it and the Herschel's Famous
11· the three Daniel Moore prints that we've            11· 34 logo on it.· I think there's a Georgia
12· talked about as being the --                        12· helmet.· I don't know if it's signed or not.
13· · · ·A.· ·I do.                                     13· I think there's a Dallas Cowboy helmet. I
14· · · ·Q.· ·-- framed prints?                         14· don't recall if it's signed or not.
15· · · ·A.· ·I do.                                     15· · · ·Q.· ·Okay.
16· · · ·Q.· ·You do?· All right.                       16· · · · · · MR. KING:· Well, the fact is,
17· · · · · · Is there any more or are there any        17· Keri, that there's an interrogatory that
18· additional items that were paid for by the          18· asks for an identification of all of the
19· company that you think you have in your             19· sports memorabilia that he has that he
20· house, in your storage facility, in that            20· acquired either by -- through his own
21· storage room at the house, anything like            21· expense account at Ren Man or in trading
22· that?                                               22· goods that were procured and then charged to
23· · · ·A.· ·There could be.· You're welcome to        23· his expense account or paid for by Ren Man.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 110
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 47 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 178..181
                                              Page 178                                              Page 179
·1· So we don't have to do a house inspection if         ·1· have procured and provided to them, okay?
·2· that interrogatory gets responded to.                ·2· · · · · · MR. KING:· Yep.
·3· · · · · · MR. SIMMS:· Sure.· We will -- I'm          ·3· · · ·Q.· ·(BY MR. KING:)· All right.· I've
·4· not agreeing with you that the interrogatory         ·4· handed you Exhibit 23.
·5· says exactly what you just paraphrased it as         ·5
·6· saying, but to the extent that he has -- I           ·6· (Defendant's Exhibit 23 was marked for
·7· guess your request relates to any items that         ·7· identification and is attached to the
·8· were expensed through a Renaissance Man or           ·8· original transcript.)
·9· Simmons I guess.· We'll be glad to gather            ·9
10· those and make arrangements to tender those          10· · · ·Q.· ·Can you tell me what the December
11· back to you and your clients.· It's my               11· 31 expense for $300 relating to tickets for
12· understanding that he also has items that he         12· Mr. and Ms. John Furlow relate to?
13· acquired not in that manner that I believe           13· · · ·A.· ·It looks like they relate to two
14· belong to him, so we need to segregate them,         14· Cotton Bowl tickets for the CEO of Guardian
15· but we are willing to do that.                       15· for Heroes.
16· · · · · · MR. KING:· Okay.· Thank you.               16· · · ·Q.· ·And who asked you to get those
17· · · · · · MR. SIMMS:· Okay.· I will say for          17· tickets?
18· the record too, it's my understanding that           18· · · ·A.· ·I don't know that anybody asked me
19· some of the continuing ongoing employees of          19· to.· We were trying to form a partnership
20· Renaissance Man may have possession of               20· with the Guardian for Heros.· General Furlow
21· similar items.                                       21· was willing to come to Sysco corporate for a
22· · · · · · MR. KING:· Okay.· Thank you.               22· meeting.· We felt like Guardian for Heroes
23· · · · · · MR. SIMMS:· That Mr. Staples might         23· and the endorsement of them would help us in
                                              Page 180                                              Page 181
·1· our efforts, especially on the retail side.          ·1· if that had been the case.
·2· · · ·Q.· ·I'll hand you Exhibit 24.                  ·2· · · ·Q.· ·Well, you did expense it, right?
·3                                                       ·3· · · ·A.· ·So it must not have been the case.
·4· (Defendant's Exhibit 24 was marked for               ·4· · · ·Q.· ·Well, in your December 20 email,
·5· identification and is attached to the                ·5· you said, Sounds good, I paid with my
·6· original transcript.)                                ·6· personal check so make yours addressed to
·7                                                       ·7· me.· Didn't you say that?
·8· · · ·Q.· ·Which is an email string with Mark         ·8· · · ·A.· ·I think initially Mark and his
·9· Davis at Sportibles ^ spl.· Do you see that?         ·9· wife wanted to attend.· And I'm pretty
10· · · ·A.· ·Uh-huh.                                    10· certain that Renaissance Man would have paid
11· · · ·Q.· ·And you ask -- you ask in this             11· for the two and maybe Mark paid for mine. I
12· email whether Mark Davis is willing to cover         12· don't recall the specifics.· Things change.
13· the cost for General Furlow and his wife to          13· Initially Mark and his wife were going to
14· attend; isn't that right?· It's the last --          14· attend.· As I recall, they decided not to
15· it's the last email on Page 2.                       15· attend.
16· · · ·A.· ·Okay.                                      16· · · ·Q.· ·Didn't you double dip by charging
17· · · ·Q.· ·Isn't it -- isn't it accurate to           17· both company --
18· say that in your email, you asked Mr. Davis          18· · · ·A.· ·No.
19· to cover the cost of General Furlow and his          19· · · ·Q.· ·-- and getting paid?
20· wife to attend the game?· It's the last              20· · · ·A.· ·No.
21· email on Page 2.                                     21· · · ·Q.· ·It says you got paid a check or it
22· · · ·A.· ·I may have asked him that                  22· says you were receiving a check at your
23· initially, but I wouldn't have expensed it           23· home, doesn't it?

                                  EcoScribe Solutions· · 888.651.0505
                                                                                         App. 111
                                                                                                               YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 48 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 182..185
                                             Page 182                                              Page 183
·1· · · ·A.· ·It doesn't say how much the check         ·1· check stub that was sent.
·2· was.· It doesn't say whether it was for two         ·2· · · ·Q.· ·Well, you can accept my word for
·3· tickets or four tickets, so if I expensed           ·3· it or not, but it was $5,000.· Can you tell
·4· it, it would have been for two.                     ·4· me why you authorized Ren Man to be a
·5· · · ·Q.· ·Let me ask you this:· Where is            ·5· sponsor of this tournament?
·6· Mark Davis located?                                 ·6· · · ·A.· ·We sponsored the tournament.
·7· · · ·A.· ·As I recall, he's somewhere in St.        ·7· Renaissance Man started sponsoring this
·8· Louis.· I don't really remember.                    ·8· tournament back to the days that I was
·9· · · ·Q.· ·And what did he do?                       ·9· employed at Tyson.· Herschel actually showed
10· · · ·A.· ·When I was introduced to him, he          10· up several times, two times that I know of
11· had a sports drink company called iXL.              11· specifically as a guest celebrity.
12· · · ·Q.· ·All right.· This is Exhibit 25.           12· · · · · · Herschel is friends with Kevin
13                                                      13· Almond who's the associate athletic director
14· (Defendant's Exhibit 25 was marked for              14· at University of Alabama and who was at
15· identification and is attached to the               15· University of Georgia when Herschel played
16· original transcript.)                               16· there.· And so each and every year we would
17                                                      17· participate in this tournament to various
18· · · ·Q.· ·Can you explain to me why you             18· degrees.· Herschel knew we participated.
19· authorized Ren Man to have a $5,000                 19· · · · · · As a matter of fact, one year I
20· sponsorship to the University of Alabama            20· believe I was at Smithfield.· Herschel had
21· Celebrity Golf Classic?                             21· committed to play in the tournament.· He was
22· · · ·A.· ·I don't know that the sponsorship         22· not able to attend.· He thought a lot of
23· was actually $5,000.· I'd have to see the           23· Kevin Almond, and he basically said, I know
                                             Page 184                                              Page 185
·1· Mr. Thurber thinks a lot of this tournament         ·1· · · ·A.· ·It's a center in Tuscaloosa for
·2· so we need to participate in any way, shape         ·2· kids with special needs.
·3· or form.                                            ·3· · · ·Q.· ·What was the reason for Ren Man
·4· · · · · · The intent, just so you know this,        ·4· making a $3,500 sponsorship to the golf
·5· any time in sales when you offer an                 ·5· tournament?
·6· opportunity to play golf or to do anything          ·6· · · ·A.· ·As I think we alluded to in our
·7· with a customer, you've got to make sure you        ·7· response, you'd really have to ask Blaine
·8· have secured the tickets or the slot or             ·8· Walker, but I'm not a golfer.· Blaine Walker
·9· whatever before you go make the offer to the        ·9· loves playing golf.· Blaine was supposed to
10· customer.· Sometimes customers would commit         10· find customers.· He was supposed to invite
11· to things and then the event would take             11· PFG Lester, he was supposed to invite Sysco
12· place and so you've got an opportunity to           12· Nashville.· He was supposed to invite
13· play and so you fill it with what you can,          13· somebody to play in the tournament.· As it
14· but at least you've got the goodwill of             14· turns out, he didn't, or if he did, they
15· asking the customer to attend.                      15· didn't choose to play.· So it's another
16· · · ·Q.· ·I'll hand you what's marked as            16· example of committing to something ahead of
17· Exhibit 26.                                         17· time and then not being able to fill it with
18                                                      18· customers.
19· (Defendant's Exhibit 26 was marked for              19· · · ·Q.· ·Why would Mr. Walker commit to
20· identification and is attached to the               20· this particular tournament?
21· original transcript.)                               21· · · ·A.· ·Well, Mr. Walker was --
22                                                      22· · · ·Q.· ·We're talking about Blaine Walker.
23· · · ·Q.· ·What's the Rise Center?                   23· · · ·A.· ·Why would he commit to it?

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 112
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 49 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 186..189
                                            Page 186                                                Page 187
·1· · · ·Q.· ·Why would Blaine Walker choose           ·1· · · ·Q.· ·I direct you to this expense that
·2· this particular tournament?                        ·2· you've been reimbursed for for $484 relating
·3· · · ·A.· ·Well, for one, I lived in                ·3· to Patriotic Smooth Natural Bone Russlock.
·4· Tuscaloosa and I wasn't going to travel            ·4· It's a knife, right?
·5· around to play golf with him, so he kept --        ·5· · · ·A.· ·Uh-huh.
·6· I said if you want to play golf, sign it up        ·6· · · · · · MR. SIMMS:· John, try to give a
·7· and find customers.· Do you want to know why       ·7· verbal response when you can, please.· Speak
·8· Herschel Walker committed to it?                   ·8· out, in other words.
·9· · · ·Q.· ·Sure.                                    ·9· · · ·A.· ·Yes.
10· · · ·A.· ·He's very supportive of the Rise         10· · · ·Q.· ·What happened to those knives?
11· Foundation, so much so that he met the             11· · · ·A.· ·I believe they were eventually
12· director of Rise, Andi Gillen, at an event,        12· given out to employees at the Ren Man sales
13· a ball game at Clemson in the fall of 2017         13· meeting in Cape San Blas.
14· and told her that she put her in touch with        14· · · ·Q.· ·By whom?
15· the Rise school in Athens because he was           15· · · ·A.· ·By me, by Blaine.
16· proud of Renaissance Man's support of the          16· · · ·Q.· ·It states that they were to be
17· Rise school.                                       17· food show prizes, doesn't it?
18· · · ·Q.· ·Next exhibit is Exhibit 27.              18· · · ·A.· ·That's what it states.· That's not
19                                                     19· accurate.
20· (Defendant's Exhibit 27 was marked for             20· · · ·Q.· ·That's your --
21· identification and is attached to the              21· · · ·A.· ·There may have been one or two
22· original transcript.)                              22· given out at the food show.
23                                                     23· · · ·Q.· ·On Page 2 --
                                            Page 188                                                Page 189
·1· · · ·A.· ·I saw what it states.                    ·1· (Defendant's Exhibit 28 was marked for
·2· · · ·Q.· ·That's your handwriting, isn't it?       ·2· identification and is attached to the
·3· · · ·A.· ·That is my handwriting.                  ·3· original transcript.)
·4· · · ·Q.· ·And it says food show drawing            ·4· · · ·Q.· ·I'll hand you what's been marked
·5· prizes.                                            ·5· as Exhibit 28.· Exhibit 28 is an email from
·6· · · ·A.· ·Uh-huh, I think that was the             ·6· you to Brook Fowler at Simmons, right?
·7· initial intent.                                    ·7· · · ·A.· ·Yes.
·8· · · ·Q.· ·And that didn't happen because you       ·8· · · ·Q.· ·And you state that beginning
·9· didn't attend that food show, did you?             ·9· August 1, you had secured office space for
10· · · ·A.· ·I didn't attend it personally but        10· Kim and you at a monthly charge of $1,000,
11· it was attended.                                   11· right?
12· · · ·Q.· ·You didn't hand the prizes out,          12· · · ·A.· ·Right.
13· you didn't hand the knives out?                    13· · · ·Q.· ·And you were going to pay that and
14· · · ·A.· ·Kind of hard to hand them out if         14· be reimbursed through your T & E account; is
15· I'm not there, but it's my understanding           15· that right?
16· Blaine was handing them out.· They were            16· · · ·A.· ·Yes.
17· bought before the food show.                       17· · · ·Q.· ·And T & E is your travel and
18· · · ·Q.· ·Are there any of them at your            18· entertainment account?
19· house?                                             19· · · ·A.· ·Uh-huh.
20· · · ·A.· ·There may -- I don't know.· If           20· · · ·Q.· ·Yes?· Yes?
21· there is, they're in a drawer.· I'll go look       21· · · ·A.· ·Yes.
22· for it.· I don't know how many we gave out.        22· · · ·Q.· ·This charge went through monthly
23                                                     23· charge to Ren Man, right?

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 113
                                                                                                               YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 50 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 190..193
                                          Page 190                                                Page 191
·1· · · ·A.· ·Yeah.· I believe I listed the          ·1· there without the space that it had for the
·2· thousand dollars through Ren Man, and then I     ·2· office and the kitchen.· And the plan was to
·3· was instructing Katie that because Kim --        ·3· build a house and to maintain the office.
·4· half of the office space was hers, so she        ·4· It's perfect for a broker.· You've got to
·5· paid her half of $500.                           ·5· have a kitchen, you've got to have storage
·6· · · ·Q.· ·Well, DSM paid half of the $500,       ·6· space.· It has everything that a broker
·7· right?                                           ·7· would need.
·8· · · ·A.· ·Kim worked for DSM, so yeah, DSM3      ·8· · · ·Q.· ·Did you advise in advance, did you
·9· paid $500.· It was deducted from their           ·9· advise anybody at Simmons that this was also
10· commissions.                                     10· your personal residence?
11· · · ·Q.· ·What's the monthly -- what --          11· · · ·A.· ·I don't know that I did.· I don't
12· where are these offices located?· Where were     12· recall if I did.
13· the offices located?                             13· · · ·Q.· ·Did you advise anybody at Ren Man
14· · · ·A.· ·They're located where they are         14· that this was your personal residence?
15· currently.                                       15· · · ·A.· ·I don't recall if I did.
16· · · ·Q.· ·Which is where?                        16· · · ·Q.· ·Did you go through any process to
17· · · ·A.· ·The rental home that we occupy.        17· determine what the fair value of the portion
18· · · ·Q.· ·What's the monthly rent there?         18· of the rental home that you occupy as an
19· · · ·A.· ·$1,500.                                19· office relative to what your living space is
20· · · ·Q.· ·Why are you passing two-thirds of      20· would be?
21· the expense of your rental home on to Ren        21· · · ·A.· ·It's primarily our office.· The
22· Man and DSM?                                     22· plan then and the plan now has changed.
23· · · ·A.· ·Because we never would have lived      23· It's still my office, and my current
                                          Page 192                                                Page 193
·1· employee is paying the thousand dollars for      ·1· for office space.· I couldn't find a single
·2· office space.                                    ·2· office for less than a thousand dollars a
·3· · · ·Q.· ·Your current employer is?              ·3· month for myself.
·4· · · ·A.· ·Yes.                                   ·4· · · · · · So I found this office, that in my
·5· · · ·Q.· ·And that's with knowledge prior to     ·5· history with food service and my history
·6· the fact, isn't it?                              ·6· with dealing with brokers, it's what the old
·7· · · ·A.· ·Simmons and Herschel had knowledge     ·7· school brokers used to be, they used to rent
·8· prior to the fact.· We were instructed by        ·8· old houses because old houses have kitchens.
·9· Georgie Boston to get out of the townhome        ·9· And the other idea, because, again, I had no
10· that we were sharing because we would have       10· idea that I was going to get terminated, the
11· women-owned business certification people        11· other idea was to extend invitations to
12· coming to visit us.· And I was working out       12· customers to come stay in our home, in our
13· of the kitchen and Kim was working out of        13· office because they all have a lot of
14· the room next to it.· And Georgie said that      14· interest in watching the number one team in
15· wouldn't work.· You can't have somebody from     15· the nation play football.
16· the Georgia or wherever it was, Alabama, we      16· · · ·Q.· ·So why didn't you just tell
17· were trying to get women-owned certification     17· somebody at Ren Man that you were going to
18· for DSM3.· That was the direction I was          18· expense your personal home and residence to
19· given.                                           19· the company?
20· · · · · · Herschel, Ron, Julie, they wanted      20· · · ·A.· ·I didn't look at it at the time as
21· to build DSM3.· Simmons wanted to build some     21· my personal home.· I wasn't planning to
22· way, shape or form DSM3 as it associated         22· spend two to three months there.
23· with Renaissance Man, so I went out looking      23· · · ·Q.· ·The condo or the townhome that you

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 114
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 51 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 194..197
                                          Page 194                                               Page 195
·1· were living in, you sold, correct?               ·1· · · ·A.· ·No.· I mean, I would have to see
·2· · · ·A.· ·Yes.                                   ·2· that.· That would seem unusual.
·3· · · ·Q.· ·And you sold it right before or        ·3· · · ·Q.· ·It is unusual.· I agree with you.
·4· just after August 1, 2017, right?                ·4· Is there any -- would there be any business
·5· · · ·A.· ·Yes.                                   ·5· purpose for Ren Man to pay for a lunch or
·6· · · ·Q.· ·Do you frequently dine out with        ·6· dinner between you and Ms. Staples?
·7· Ms. Staples and charge it to Ren Man?            ·7· · · ·A.· ·If there hadn't have been, I
·8· · · ·A.· ·I don't know about frequent,           ·8· wouldn't have expensed it.
·9· but --                                           ·9· · · ·Q.· ·Well, what would the reason have
10· · · ·Q.· ·One, two, three, four, five, six,      10· been?
11· seven, eight, nine, ten, 11, 12, 13, 14, 15,     11· · · ·A.· ·If we discussed our business, if
12· 16, 17, in an eight-month period from            12· we -- depending upon where we were, I may
13· January 8 until August 2, that's how many        13· have been traveling and she may have been
14· times you dined out with Ms. Staples and         14· with me.· It's no different than when -- I
15· charged it to Ren Man.· Can you explain the      15· believe when Herschel travels, I believe he
16· business purpose of Ren Man for charging         16· expenses Julie's meal.
17· those meals?                                     17· · · ·Q.· ·For expenses that were paid right
18· · · ·A.· ·I guess it would depend on who         18· here in Tuscaloosa, what would the business
19· accompanied us on the meal.· Kim worked for      19· reason be for you to be dining out with Ms.
20· our broker.                                      20· Staples and charging it to the business?
21· · · ·Q.· ·Most of the time -- most of the        21· · · ·A.· ·Again, without seeing the specific
22· time in the numbers I just recited, she's        22· circumstances, I couldn't answer that
23· the only person who joined you.                  23· question.
                                          Page 196                                               Page 197
·1· · · ·Q.· ·Can you think of any occasion          ·1· as Exhibit 29.
·2· where you paid for a meal between you and        ·2
·3· Ms. Staples in Tuscaloosa that had a             ·3· (Defendant's Exhibit 29 was marked for
·4· business purpose?                                ·4· identification and is attached to the
·5· · · ·A.· ·I think if we were with Peco and       ·5· original transcript.)
·6· they covered their charge and I was trying       ·6
·7· to negotiate a deal with Peco, which I tried     ·7· · · ·Q.· ·You've submitted some expenses
·8· to do several times.· I can think of a           ·8· here related to something called Shoe
·9· dinner with Robert Thurber and MSM where         ·9· Science, right?
10· everybody paid for their own meal and Kim        10· · · ·A.· ·Uh-huh.
11· went to that because she was a member of         11· · · ·Q.· ·Why were these expenses of Ren Man
12· DSM3.· I can think of a meal in Birmingham       12· as opposed to DSM, Diversified, Diversified
13· when we first introduced the MSM employees       13· 2?
14· to a few DSM3 employees that were expensed.      14· · · ·A.· ·Because Shoe Science -- the new
15· · · ·Q.· ·My question was about here in          15· CEO or president or whatever he was at Shoe
16· Tuscaloosa.                                      16· Science knew me from his days of running a
17· · · ·A.· ·Okay, you limited it to here in        17· buffalo meat company, and he had reached out
18· Tuscaloosa.                                      18· to me and we had had conversations about
19· · · ·Q.· ·Yes.· My question was can you          19· Renaissance Man representing his buffalo
20· think of an occasion --                          20· meat company.· And then when he started
21· · · ·A.· ·Other than the ones I just gave        21· running this shoe business, which is a --
22· you, no, I cannot.                               22· Shoe Science was created by the inventor of
23· · · ·Q.· ·I'll hand you what's been marked       23· Crocs, and so he reached back out to me to

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 115
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 52 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 198..201
                                          Page 198                                              Page 199
·1· see if Renaissance Man would be interested,      ·1· Herschel and his interest was in Renaissance
·2· if Herschel would be interested in               ·2· Man.
·3· representing his shoes.                          ·3· · · ·Q.· ·That's what it became at some
·4· · · ·Q.· ·Isn't it true that these expenses      ·4· point but not as of the time when you had a
·5· were in connection with Diversified business     ·5· meeting in connection with Diversified
·6· relating to the issuance of a stock option       ·6· receiving these stock options; isn't that
·7· from SoftScience to Diversified 2.               ·7· so?
·8· · · ·A.· ·No.· This was sent -- I don't know     ·8· · · ·A.· ·I don't really know the timing of
·9· anything about this, I haven't followed up       ·9· the stock options.
10· on it.· I have no idea about it.                 10· · · ·Q.· ·I just referred to it.
11· · · ·Q.· ·So the option date of May 19, 2016     11· · · ·A.· ·I'm not a real good listener.
12· is totally coincidental --                       12· · · ·Q.· ·It was issued on March 19, 2016,
13· · · ·A.· ·It is.                                 13· which is between 11 and eight days after the
14· · · ·Q.· ·-- with the three expenses that        14· various expenses that were run through Ren
15· were charged the week before to Ren Man?         15· Man.
16· · · ·A.· ·SoftScience had interest in            16· · · ·A.· ·Okay.
17· Renaissance Man representing them.· They had     17· · · ·Q.· ·Just a coincidence; is that right?
18· no interest in DSM representing them.· The       18· · · ·A.· ·I didn't sign that document.· It
19· guy flew into Nashville.· He met Randy and       19· looks like the options were given to Kim and
20· I.· I introduced him to Randy.· Kevin Lamar      20· Randy.· I didn't -- I suspect it's similar
21· I guess is his name.· Subsequent to the          21· to the relationship between Simmons and
22· meeting, he didn't really have any interest      22· Renaissance Man and DSM in that SoftScience
23· in Randy or DSM.· His interest was in            23· has the supply, they would be sold through
                                          Page 200                                              Page 201
·1· Renaissance Man, and that Renaissance Man        ·1· the name of the company, but I knew that
·2· would pay a commission to DSM to help sell       ·2· Keith Aldridge and Mike Griffin, two guys I
·3· the product.· That's what I would speculate.     ·3· worked with at Flowers/Mrs. Smith's were
·4· · · · · · MR. PARKER:· Mike, can we take a       ·4· selling something.
·5· five-minute?                                     ·5· · · ·Q.· ·When was that?
·6· · · · · · MR. KING:· I just looked at my         ·6· · · ·A.· ·That would have been while I was
·7· phone to see.· Yes.                              ·7· at Mrs. Smith's which was sometime before --
·8· · · · · · THE VIDEOGRAPHER:· We are going        ·8· I don't really recall.
·9· off the record 2:32.                             ·9· · · ·Q.· ·Well, when were you at Mrs.
10                                                   10· Smith's?
11· (Defendant's Exhibit 30 was marked for           11· · · ·A.· ·I was at Flowers/Mrs. Smith's from
12· identification and is attached to the            12· '85 to February of 2000, I think.· Grate
13· original transcript.)                            13· Chef specifically, it was at some point in
14                                                   14· time I think during DSM2.
15· · · · · · · · ·(Short recess.)                   15· · · ·Q.· ·Did you come to think that there
16                                                   16· was a business opportunity with Grate Chef?
17· · · · · · THE VIDEOGRAPHER:· We are back on      17· · · ·A.· ·Mike Griffin contacted me and said
18· the record at 2:41.                              18· that Bill wanted to sell Grate Chef.
19· · · ·Q.· ·(BY MR. KING:)· Mr. Staples, when      19· · · ·Q.· ·Bill?
20· did you first become familiar with a company     20· · · ·A.· ·Stringless.
21· called Grate Chef, G-r-a-t-e, Chef, two          21· · · ·Q.· ·And why did he contact you?
22· words?                                           22· · · ·A.· ·Because he had worked for me for
23· · · ·A.· ·I believe I first -- I didn't know     23· several years.

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 116
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 53 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 202..205
                                          Page 202                                               Page 203
·1· · · ·Q.· ·And did he think that you were a       ·1· It was in the spring during the time of
·2· prospective purchaser?                           ·2· DSM2.
·3· · · ·A.· ·Well, his main interest was in         ·3· · · ·Q.· ·Here is your reimbursement form,
·4· Herschel because of the products we sold.        ·4· Exhibit 31, that relates to that trip.· Can
·5· And Mike's a marketing guy, that's what he       ·5· you tell me what the reason was that Ren Man
·6· did for me at Mrs. Smith's and felt like         ·6· paid that expense?
·7· Grate Chef or Grill Wipes, which you clean       ·7
·8· off grills, and I think he had learned that      ·8
·9· we were selling some hamburgers in Wal-Mart      ·9· (Defendant's Exhibit 31 was marked for
10· and whatever else, and so if you're selling      10· identification and is attached to the
11· product that get sold on a grill, maybe          11· original transcript.)
12· Renaissance Man would be interested.             12
13· · · ·Q.· ·You went to a trade show in Las        13· · · ·A.· ·The day Mike Griffin made me aware
14· Vegas at some point, correct?                    14· of Bill's interest in selling Grate Chef, I
15· · · ·A.· ·Yes.                                   15· contacted Herschel because Herschel knew
16· · · ·Q.· ·Do you remember when that was?         16· Bill Stringless from a previous business
17· · · ·A.· ·No.                                    17· venture they had together.· I remember
18· · · ·Q.· ·Do you think it was in 2016?           18· Herschel saying he thought highly of Bill.
19· · · ·A.· ·If that's what your document says      19· · · · · · Bill basically taught me food
20· it was.                                          20· service when I went to work for Mrs.
21· · · ·Q.· ·Well, do you think it was?             21· Smith's, it was Pies, Inc. at the time.· So
22· · · ·A.· ·You asked me if I remembered when      22· as would typically occur, I'm looking for
23· it was and I don't, but that sounds correct.     23· ever sources of -- other sources of income
                                          Page 204                                               Page 205
·1· for Renaissance Man.· And there was a            ·1· · · ·Q.· ·Did you put together this Grate
·2· hardware show, as I recall, in Vegas and         ·2· Chef's, Inc. Herschel Walker football
·3· Herschel and Ron, even Julie thought there       ·3· giveaway promotion?
·4· could be a connection there somehow,             ·4· · · ·A.· ·I didn't put together -- that was
·5· someway.· We didn't know what the connection     ·5· either Mike Griffin or maybe Blair may have
·6· would be, but as I would do with virtually       ·6· helped with that.
·7· any other supplier of any other product, I       ·7· · · ·Q.· ·Blare Staples?
·8· would vet, if you will, so I attended the        ·8· · · ·A.· ·Blare Staple.· The logo would have
·9· show to see what interest there was in the       ·9· come from Simmons.· Simmons kept a file of
10· products.                                        10· all the -- Simmons and Julie provided all
11                                                   11· the logos and photos and things of that
12· (Defendant's Exhibit 32 was marked for           12· nature when we'd need them.
13· identification and is attached to the            13· · · ·Q.· ·Did you have any conversation with
14· original transcript.)                            14· Herschel about this football giveaway or the
15                                                   15· use of his likeness?
16· · · ·Q.· ·I'll hand you Exhibit 32.· It's a      16· · · ·A.· ·The specific promotion itself, I
17· two-page document.· Did you have any role in     17· don't recall.
18· the operation of the Grate Chef booth at the     18· · · ·Q.· ·Well, do you think Herschel
19· Las Vegas show?                                  19· authorized this particular promotion?
20· · · ·A.· ·I attended the show in their           20· · · ·A.· ·He had authorized similar
21· booth, and I met with the customers and I        21· promotions.· That particular promotion, it
22· tried to gauge interest in the Grate Chef        22· was never a problem.· He would have signed
23· products.                                        23· the footballs and I would have told him what

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 117
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 54 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28914
John Staples November 12, 2018                                                                 Pages 206..209
                                             Page 206                                                  Page 207
·1· they were for.                                      ·1· questions about --
·2· · · ·Q.· ·Do you remember that happening?           ·2· · · ·A.· ·If he saw something that didn't
·3· · · ·A.· ·That particular -- he signed so           ·3· look familiar or didn't look standard or
·4· many things for our customers and for so            ·4· whatever, yeah, he'd call me and ask me
·5· many -- it was never an issue until after he        ·5· about it.
·6· terminated me.                                      ·6· · · ·Q.· ·Did he ask you what Grate Chef was
·7· · · ·Q.· ·And the second page of this               ·7· about?
·8· Exhibit 32 is your expense report for the           ·8· · · ·A.· ·I don't recall.
·9· remainder of that show; isn't that right?           ·9· · · ·Q.· ·I'm handing you what's been marked
10· · · ·A.· ·Uh-huh.                                   10· as Exhibit 33.
11· · · ·Q.· ·Say yes or no, please.                    11
12· · · ·A.· ·Yes.                                      12· (Defendant's Exhibit 33 was marked for
13· · · ·Q.· ·And am I right that you're the            13· identification and is attached to the
14· person that approved your expense report?           14· original transcript.)
15· · · ·A.· ·Absolutely not.                           15
16· · · ·Q.· ·Okay.· Who -- who approved your           16· · · ·Q.· ·Exhibit 33 contemplates some
17· expense report?                                     17· discussion about your further interest in
18· · · ·A.· ·Chip Miller.                              18· the acquisition of Grate Chef, right?
19· · · ·Q.· ·Did he have any questions for you         19· · · ·A.· ·Yes.
20· from time to time about this type of expense        20· · · ·Q.· ·Why is it directed solely to Randy
21· report?                                             21· Sanders and you individually?
22· · · ·A.· ·This type of expense report?              22· · · ·A.· ·Who else would it have been
23· · · ·Q.· ·Sure.· Did he ask you any                 23· directed to?
                                             Page 208                                                  Page 209
·1· · · ·Q.· ·Well, is it intentional -- do you         ·1· identification and is attached to the
·2· think that it doesn't include Herschel              ·2· original transcript.)
·3· Walker?                                             ·3
·4· · · ·A.· ·No.                                       ·4· · · ·A.· ·Who's this text from?
·5· · · ·Q.· ·At the time that you received             ·5· · · ·Q.· ·This is your text to Robert
·6· this, was it contemplated that Ren Man or           ·6· Thurber on April 18, 2016.
·7· Herschel Walker would have any participation        ·7· · · ·A.· ·Okay.
·8· in the acquisition?                                 ·8· · · ·Q.· ·It's true in point four in that
·9· · · ·A.· ·Yes.                                      ·9· text that you say you want to merge DSM and
10· · · ·Q.· ·And that was contemplated in whose        10· Grate Chef, right?
11· head?                                               11· · · ·A.· ·I was asking for Robert's feedback
12· · · ·A.· ·The conversation with Herschel,           12· on that possibility.
13· with Ron and Julie.                                 13· · · ·Q.· ·You also say in point seven that
14· · · ·Q.· ·As of May 4, 2016?                        14· the ownership percentages are going to
15· · · ·A.· ·Yes.                                      15· involve you and Randy and Christopher and
16· · · ·Q.· ·If it were contemplated that the          16· Mike Griffin, right?
17· Grate Chef deal was going to involve Ren Man        17· · · ·A.· ·Uh-huh.
18· and Herschel Walker, please take a look at          18· · · ·Q.· ·Yes or no?
19· Exhibit 34 and explain to me why you wrote          19· · · ·A.· ·Yes.
20· on April 18 that you anticipated merging DSM        20· · · ·Q.· ·You don't say that any percentage
21· and Grate Chef.                                     21· ownership of this enterprise is going to
22                                                      22· involve Herschel Walker or Ren Man, correct?
23· (Defendant's Exhibit 34 was marked for              23· · · ·A.· ·The way the process -- that's

                                 EcoScribe Solutions· · 888.651.0505
                                                                                            App. 118
                                                                                                                  YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 55 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 210..213
                                            Page 210                                                Page 211
·1· correct.· That's part of the vetting process       ·1· said he did.
·2· that we were familiar with.                        ·2· · · ·Q.· ·I just said and you didn't, did
·3· · · ·Q.· ·I'll hand you Exhibit 35, which is       ·3· you?
·4· an email from September 29, 2016 from you to       ·4· · · ·A.· ·I didn't really have an opinion at
·5· Herschel Walker about Grate Chef.                  ·5· that time.· I had just been stunned by his
·6                                                     ·6· resignation so I wasn't real sure what the
·7· (Defendant's Exhibit 35 was marked for             ·7· future held.
·8· identification and is attached to the              ·8· · · ·Q.· ·By September 29, you had figured
·9· original transcript.)                              ·9· out what your attitude was, though, right?
10                                                     10· You said you were not going to do another
11· · · ·Q.· ·And by this email, this is               11· deal with Randy.
12· launched by Randy Sanders' email of                12· · · ·A.· ·That's correct.· I wanted no part
13· September 6th in which he decides to resign        13· of Randy.
14· from DSM, right?                                   14· · · ·Q.· ·So by September 29, 2016, you knew
15· · · ·A.· ·Uh-huh.                                  15· you weren't going to do a deal with Randy
16· · · ·Q.· ·Yes or no?                               16· through DSM, so the alternative was to work
17· · · ·A.· ·Yes.                                     17· at that point with Herschel, right?
18· · · ·Q.· ·Randy still viewed himself as            18· · · ·A.· ·No.· That's not at all right.
19· potentially being in the Grate Chef deal as        19· · · ·Q.· ·Tell me what is right.
20· of September 6th, 2016, right?                     20· · · ·A.· ·As I've already said, and the
21· · · ·A.· ·He did, yes.                             21· truth of the matter is, when I was speaking
22· · · ·Q.· ·And you didn't, did you?                 22· about myself, I didn't have the money to
23· · · ·A.· ·You didn't ask me about me. I            23· acquire anything.· And Herschel, we never
                                            Page 212                                                Page 213
·1· brought anything to Ron because Herschel           ·1· (Defendant's Exhibit 36 was marked for
·2· didn't want Ron involved until I had               ·2· identification and is attached to the
·3· adequately vetted the process.· Herschel           ·3· original transcript.)
·4· knew about DSM and the opportunity there           ·4
·5· from the day Bill Stringless called me.            ·5· · · ·Q.· ·Can you tell me what Herschel's
·6· · · ·Q.· ·He knew about the opportunity,           ·6· reaction was to your email to Bill
·7· he --                                              ·7· Stringless on November 15, 2016?
·8· · · ·A.· ·And he expressed interest in             ·8· · · ·A.· ·I don't know that I ever spoke to
·9· either acquiring it or representing the            ·9· Herschel about it.· I know that we came up
10· products through Renaissance Man.· He agreed       10· with some dates to tour the plant.· I don't
11· it would be a perfect fit and an opportunity       11· remember if that was previous or -- but they
12· for added commissions for Renaissance Man.         12· were very much aware that we were going to
13· · · · · · And then after Randy left and            13· tour the plant.· I never would have set that
14· Julie had 50 percent ownership in DSM3, she        14· up with Bill and/or Mike had they not
15· took a big liking of it, so much so that I         15· expressed interest in it.
16· arranged for a plant tour.                         16· · · · · · At some point in time, as
17· · · · · · All these things just didn't             17· typically happened, I don't remember
18· happen out of the blue.· Ron Eisenmann asked       18· specifics, but Ron sent something of his
19· me for the product specifications for the          19· concerns.· And then it just -- I looked like
20· Grate Chef products.                               20· the fool to Bill Stringless because I had an
21· · · ·Q.· ·I'll hand you what's marked              21· understanding with Herschel that we were
22· Exhibit 36.                                        22· going to move forward with this, there was
23                                                     23· interest, and then I'd have to go back and

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 119
                                                                                                               YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 56 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                   Job 28914
John Staples November 12, 2018                                                                   Pages 214..217
                                                   Page 214                                              Page 215
·1· say, well, actually now there's evidently                 ·1· · · ·A.· ·That was something we discussed.
·2· not interest.                                             ·2· · · ·Q.· ·So as of December 6th, 2016,
·3                                                            ·3· you're not anticipating that Ren Man would
·4                                                            ·4· be an acquiring party, right?
·5· (Defendant's Exhibit 37 was marked for                    ·5· · · ·A.· ·This was a thought, and I'm asking
·6· identification and is attached to the                     ·6· for his thought.· There were various
·7· original transcript.)                                     ·7· thoughts, there were various discussions.
·8                                                            ·8· · · · · · We also had the conversation
·9· · · ·Q.· ·So take a look at Exhibit 37.· In               ·9· several times, especially after learning
10· point two on Exhibit 37, you state, Grate                 10· that Renaissance Man was considered by its
11· Chef would be acquired by DSM Sales &                     11· largest customer to be a broker, we also had
12· Marketing, LLC.· Do you see that?                         12· conversations that we needed to build up
13· · · ·A.· ·I asked for his thoughts on that,               13· DSM3 because Julie had 50 percent ownership
14· yes.                                                      14· of DSM3 and so that I needed to do
15· · · ·Q.· ·Well, that --                                   15· everything I can to build up DSM3 so that it
16· · · ·A.· ·I'm fishing for -- and I end it by              16· could continue in the event that Renaissance
17· saying, Your thoughts.· That's a                          17· Man lost -- lost a certain amount of
18· possibility.· That's not necessarily my                   18· commissions.
19· recommendation.                                           19· · · ·Q.· ·You intended to get this
20· · · ·Q.· ·You said DSM needs a, quote,                    20· acquisition done quickly without involving
21· leader.                                                   21· HW's attorney; is that right?
22· · · ·A.· ·Uh-huh.                                         22· · · ·A.· ·Does it say that?
23· · · ·Q.· ·That would be Mike Griffin?                     23· · · ·Q.· ·Last paragraph right above your
                                                   Page 216                                              Page 217
·1· thoughts.                                                 ·1· whole Grate Chef ended.· We continued to
·2· · · ·A.· ·That was always a go, because the               ·2· discuss Grate Chef.
·3· reason we had any -- we failed to have any                ·3· · · ·Q.· ·Well, you still thought in mid
·4· agreement with basically anyone was because               ·4· January of 2017, as expressed in Exhibit 38,
·5· Ron would write agreements that nobody would              ·5· that the acquiring party would be DSM Sales
·6· sign.                                                     ·6· & Marketing, LLC, didn't you?
·7· · · · · · Case in point, when we were                     ·7
·8· negotiating or Herschel was negotiating with              ·8· (Defendant's Exhibit 38 was marked for
·9· the restaurant, the restaurant almost didn't              ·9· identification and is attached to the
10· happen because Ron refused to sign the                    10· original transcript.)
11· agreement.· I got ahold of Herschel, he was               11
12· in Miami, he said leave Ron out of it and                 12· · · ·A.· ·In my opinion, evidently, that's
13· send me the document.· I sent it to him and               13· the best way at the time.· And Herschel had
14· he signed it and the restaurant was built.                14· expressed his support of me, of the deal
15· So yeah, we tried to avoid unnecessary costs              15· with me verbally.· I wouldn't have said that
16· all the time.                                             16· had he not done that.
17· · · ·Q.· ·Did Herschel say anything after                 17· · · ·Q.· ·That wasn't an expression of
18· December 1, 2016 that indicated that he had               18· support for Ren Man or Mr. Walker to
19· any interest through Ren Man or personally                19· participate in investment in Grate Chef; is
20· in acquiring Grate Chef?                                  20· that right?
21· · · ·A.· ·Again, I don't remember the                     21· · · ·A.· ·Well, as I understood it, Ren Man
22· timing.· I don't know.· I don't remember the              22· would receive commission because DSM would
23· timing of when the whole -- of when the                   23· now, with respect to Grate Chef, become the

                                   EcoScribe Solutions· · 888.651.0505
                                                                                              App. 120
                                                                                                                    YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 57 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28914
John Staples November 12, 2018                                                                Pages 218..221
                                             Page 218                                                 Page 219
·1· supplier, the manufacturer.· So it's hard to        ·1· you had a meeting scheduled with Herschel
·2· wear two hats with respect to selling to            ·2· and Julie and Ron in Atlanta, right?
·3· customers.                                          ·3· · · ·A.· ·If that's what I said, that's what
·4· · · · · · So DSM, of which Julie owned 50           ·4· I said.
·5· percent, would enjoy the benefit of being           ·5· · · ·Q.· ·First sentence.
·6· the supplier, the manufacturer, because DSM3        ·6· · · ·A.· ·Okay.
·7· three, now unlike Renaissance Man, actually         ·7· · · ·Q.· ·That meeting wasn't scheduled to
·8· owned a production facility.· They actually         ·8· talk about Grate Chef, was it?
·9· owned a line which takes you above the              ·9· · · ·A.· ·I don't know what the meeting was
10· broker.                                             10· scheduled about.
11· · · · · · So Renaissance Man, because of its        11· · · ·Q.· ·You were pretty -- you were
12· relationships and so on and so forth, the           12· disabused on that occasion of any further
13· largest of which was Grate Chef, was in the         13· interest in doing a deal with respect to
14· process of developing what they thought to          14· Grate Chef, correct?
15· be a food service grill wipe, which they had        15· · · ·A.· ·Disabused?
16· already received rave reviews from, and             16· · · ·Q.· ·Right.· You were told that it
17· because of Renaissance Man's relationship           17· wasn't going to happen.
18· with Marriott Corporation, the idea was that        18· · · ·A.· ·I don't recall being told that.
19· Renaissance Man could certainly get the             19· · · ·Q.· ·Did you have any expectation after
20· restaurant items through food service               20· mid January of 2017 that Herschel, Julie,
21· distribution.                                       21· Ren Man, had -- would pursue an equity
22· · · ·Q.· ·You mentioned that on the                 22· interest in Grate Chef?
23· following day, meaning January 17th, 2017,          23· · · ·A.· ·I don't have any recollection of
                                             Page 220                                                 Page 221
·1· when -- first of all, I have no recollection        ·1· · · ·Q.· ·This is an email from you to your
·2· of Herschel ever saying he had no interest          ·2· daughter Blair on February 26th, 2017,
·3· in Grate Chef.                                      ·3· correct?
·4· · · ·Q.· ·Do you have any recollection of           ·4· · · ·A.· ·Yes.
·5· him saying he was interested --                     ·5· · · ·Q.· ·You state that you want a sales
·6· · · ·A.· ·Every time -- my recollection is          ·6· sheet announcing that Herschel proudly
·7· that every time I spoke to him about it, he         ·7· supports Grate Chef.
·8· did have interest.                                  ·8· · · ·A.· ·Uh-huh.
·9· · · ·Q.· ·After January, mid January 2017?          ·9· · · ·Q.· ·Did Herschel Walker authorize you
10· · · ·A.· ·I don't know when the last time I         10· to make such a statement?
11· spoke to him about it was.· I know that we          11· · · ·A.· ·He must have, either indirectly or
12· talked to Mike Griffin in Ron's office. I           12· directly.· It was never -- I created all
13· believe it was in the fall of 2017.· And we         13· different types of point of sale materials
14· talked about employing his wife Connie to           14· using all different types of images provided
15· help us.· It may have been in 2016.· I don't        15· by Simmons or Julie or Carol or whoever.
16· recall.                                             16· There was never an issue.
17· · · ·Q.· ·I'm going to hand you what's              17· · · · · · I do know that when I would ask
18· marked as Exhibit 39.                               18· Dave Elsie ^ spl to work on something from
19                                                      19· previous experience, he would not simply do
20· (Defendant's Exhibit 39 was marked for              20· so without obtaining certain approvals.
21· identification and is attached to the               21· · · ·Q.· ·Did he get approval from Herschel
22· original transcript.)                               22· Walker?
23                                                      23· · · ·A.· ·I don't know what his process was,

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 121
                                                                                                                 YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 58 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 222..225
                                            Page 222                                                Page 223
·1· but I do know he had a process.                    ·1· to use a superimposed design for purposes of
·2· · · ·Q.· ·I'll hand you what's marked              ·2· creating these marketing materials.
·3· Exhibit 40.                                        ·3· · · ·A.· ·She didn't have a photoshop image
·4                                                     ·4· so I was directing her to use the photo of
·5· (Defendant's Exhibit 40 was marked for             ·5· Herschel and the ribs.
·6· identification and is attached to the              ·6· · · ·Q.· ·Which was a result of the fact
·7· original transcript.)                              ·7· that there wasn't a picture in which
·8                                                     ·8· Herschel Walker had endorsed Grate Chef
·9· · · ·Q.· ·Do you see that you direct your          ·9· product, right?
10· daughter to obtain a photoshop of Herschel         10· · · ·A.· ·Correct.
11· Walker for the creation of this picture            11
12· endorsement of Grate Chef?                         12· (Defendant's Exhibit 41 was marked for
13· · · ·A.· ·I don't see the word photoshop. I        13· identification and is attached to the
14· said use the phot of Herschel with the ribs        14· original transcript.)
15· and let's get started on the design.               15
16· · · ·Q.· ·Well, there was no picture of            16· · · ·Q.· ·So your daughter at your direction
17· Herschel Walker with a Grate Chef product,         17· created what's been marked as Exhibit 41,
18· right?                                             18· which is a picture of Herschel Walker
19· · · ·A.· ·Not to my knowledge, no.                 19· holding these grill wipes, supposedly.
20· · · ·Q.· ·So you were directing --                 20· · · ·A.· ·I don't know that Blair created
21· · · ·A.· ·Oh, I see where she said, I need         21· it.· I think Mike Griffin may have created
22· to photoshop.                                      22· it.· I don't know who created it.
23· · · ·Q.· ·Uh-huh.· So you were directing her       23· · · ·Q.· ·This was at your direction, right?
                                            Page 224                                                Page 225
·1· · · ·A.· ·I told her to use the photo of           ·1· · · ·A.· ·It depends on how you define
·2· Herschel holding the ribs.                         ·2· marketing.· We obviously used the flyer or
·3· · · ·Q.· ·You told her to create the               ·3· whatever at Las Vegas to try to gauge
·4· document, right?                                   ·4· interest to vet the process.
·5· · · ·A.· ·I didn't tell her to create that         ·5· · · · · · The good thing about Grate Chef is
·6· specific document.· I don't know how               ·6· that they needed some type of endorser.
·7· documents are created.                             ·7· They needed some type of support.· They were
·8· · · ·Q.· ·All right.                               ·8· one of the few suppliers that actually had
·9· · · ·A.· ·I copied Mike Griffin because he         ·9· interest in working with Renaissance Man.
10· was the one requesting the document.· There        10· · · ·Q.· ·There wasn't anything that
11· wasn't much to what they were trying to do,        11· Herschel did that you're aware of to
12· as I recall.                                       12· actually endorse this product or approve
13· · · · · · Herschel didn't have a problem           13· this particular point of sale material?
14· with this in the past.· We created a lot of        14· · · ·A.· ·He verbally approved an
15· point of sale materials looking for other          15· endorsement of Grate Chef to see what we
16· sources of revenue.· Grate Chef was a              16· could create in the marketplace, yes.· He
17· possible source of revenue for Renaissance         17· trusted Bill Stringless to pay commissions
18· Man and/or DSM3.                                   18· on any resulting sales because he knew Bill
19· · · ·Q.· ·As of February or March of 2017,         19· Stringless from a previous business
20· was Ren Man selling any Grate Chef product?        20· relationship.· He also trusted me because he
21· · · ·A.· ·No.                                      21· had every reason to.
22· · · ·Q.· ·Was it marketing any Grate Chef          22· · · ·Q.· ·He trusted you to create documents
23· product?                                           23· with his likeness for a product that he

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 122
                                                                                                               YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 59 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 226..229
                                          Page 226                                               Page 227
·1· didn't endorse?                                  ·1· · · ·Q.· ·Yes.
·2· · · ·A.· ·He certainly had in the past.          ·2· · · ·A.· ·Well, with respect to certain
·3                                                   ·3· promotional banners, point of sale
·4                                                   ·4· materials, things of that nature for Jett
·5· (Defendant's Exhibit 42 was marked for           ·5· Foods, for example, nothing.
·6· identification and is attached to the            ·6· · · · · · For packaging and initial
·7· original transcript.)                            ·7· promotional materials and design of
·8                                                   ·8· packaging where Texas Chili was going to use
·9· · · ·Q.· ·Isn't it true that your motivation     ·9· his likeness on a box, nothing.
10· for creating this promotional document is        10· · · · · · In terms of supporting Guardian
11· contained in Exhibit 42 which says you were      11· for Heros and any company that would be
12· trying to use Herschel's likeness and            12· willing to align with them, he was willing
13· goodwill and promotion for the purpose of        13· to support and endorse any suppliers that
14· increasing Grate Chef sales?                     14· aligned there for nothing.
15· · · ·A.· ·I was certainly motivated to           15· · · ·Q.· ·That's a decision that he would
16· increase Grate Chef sales, because by doing      16· make individually, personally?
17· so, Herschel would either own a portion of       17· · · ·A.· ·I suspect he would.· I mean, over
18· Grate Chef and/or Renaissance Man would be       18· the years, I became very familiar with what
19· paid commissions on Grate Chef.                  19· he would and wouldn't do.
20· · · ·Q.· ·What do you know about what            20· · · ·Q.· ·Okay.· And he did not personally
21· Herschel charges for purposes of obtaining       21· approve this promotion --
22· his endorsement of commercial ventures?          22· · · ·A.· ·I don't recall if -- I don't
23· · · ·A.· ·What do I know?                        23· recall if he did.· Somewhere in the back of
                                          Page 228                                               Page 229
·1· my mind, I'm thinking Julie or somebody saw      ·1· · · ·Q.· ·It says, If you make those
·2· it and said his hand is too big, but I don't     ·2· deductions, that would leave a balance of
·3· recall the specifics.                            ·3· $2,500.· If this is acceptable, please let
·4· · · ·Q.· ·Take a look at that email that         ·4· me know and we will cut the check.
·5· we've been looking at, Exhibit 42.· There's      ·5· · · ·A.· ·I assume the balance was paid by
·6· a paragraph reference to half of the legal       ·6· DSM2.· I'm not sure.· That's who I would
·7· fees.· Do you see that?                          ·7· suspect should have paid it.
·8· · · ·A.· ·Uh-huh.                                ·8· · · ·Q.· ·I thought you said Ren Man should
·9· · · ·Q.· ·Do you agree that you were the         ·9· pay it.
10· person who owed the legal fees?                  10· · · ·A.· ·Half of the legal fees -- I don't
11· · · ·A.· ·No.                                    11· remember the particulars.· I felt like that
12· · · ·Q.· ·Who do you think owed the legal        12· Renaissance Man, because of the direction
13· fees?                                            13· that I had been given, had misled Grate
14· · · ·A.· ·I think Renaissance Man owed the       14· Chef, so Bill Stringless drew up the
15· legal fees because I was acting on their         15· documents through the acquisition.· I also
16· behalf as I was vetting them.· They showed       16· felt like DSM2 was responsible.· How that
17· tremendous interest in acquiring Grate Chef.     17· all played out, I don't recall.
18· I was not in a financial position to acquire     18· · · ·Q.· ·All right.· I'll hand you what's
19· Grate Chef, so I felt like Renaissance Man       19· been marked as Exhibit 43.
20· was obligated to pay the legal fees.             20
21· · · ·Q.· ·Who wrote the check for the            21· (Defendant's Exhibit 43 was marked for
22· $2,500?                                          22· identification and is attached to the
23· · · ·A.· ·Where's the $2,500?                    23· original transcript.)

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 123
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 60 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28914
John Staples November 12, 2018                                                                Pages 230..233
                                              Page 230                                                Page 231
·1                                                       ·1· · · ·A.· ·I know that I did not.
·2· · · ·Q.· ·You're not copied on this email.           ·2· · · ·Q.· ·So if David Jackson says that you
·3· I presume you've never seen it before.               ·3· did --
·4· · · ·A.· ·I have not.                                ·4· · · ·A.· ·He's lying.· And as for the
·5· · · ·Q.· ·All right.· I want to direct you           ·5· airline tickets, I know exactly what he's
·6· to a sentence in the first paragraph.· It's          ·6· referring to, and Herschel approved it.
·7· actually two sentences.· John's feedback to          ·7
·8· our accounting group is he can do what he            ·8· (Defendant's Exhibit 44 was marked for
·9· wants to do.· He wanted to know what                 ·9· identification and is attached to the
10· busybody is digging into expenses.· Do you           10· original transcript.)
11· see that?                                            11
12· · · ·A.· ·Uh-huh.                                    12· · · ·Q.· ·I hand you what's been marked as
13· · · ·Q.· ·That's dated March 31, 2017.               13· Exhibit 44, which is a communication from
14· · · ·A.· ·Uh-huh.                                    14· Mark Sterling Gober to Keri Simms.
15· · · ·Q.· ·Do you remember having that                15· · · · · · MR. SIMMS:· Don't answer that yet.
16· specific reaction to somebody at Simmons?            16· Where did y'all get this from?
17· · · ·A.· ·Never had any reaction close to            17· · · · · · MR. KING:· It's a download from
18· that.                                                18· ^ ck John Staples at Simfoods.com.
19· · · ·Q.· ·You never used those words?                19· · · · · · MR. SIMMS:· Let me read it.· I'm
20· · · ·A.· ·Absolutely not.                            20· going to go ahead and interpose an objection
21· · · ·Q.· ·Do you believe that at some point          21· to anything Mr. Gober is saying.· But you
22· you told people in the accounting group that         22· can ask him about it.
23· you could do what you wanted to do?                  23· · · ·Q.· ·(BY MR. KING:)· Mr. Gober says in
                                              Page 232                                                Page 233
·1· this email that John is having some problems         ·1· opportunity possibly to bring Simmons into
·2· with Herschel.· He anticipates potential             ·2· the food service distribution business.· At
·3· legal issues.· That's dated October 23,              ·3· the time, that was not agreed upon.
·4· 2017.· As of October 23, 2017, what                  ·4· · · · · · I was still living in Arkansas in
·5· potential legal issues did you anticipate?           ·5· the spring of 2008.· I was working for
·6· · · · · · THE WITNESS:· Are you all right?           ·6· Smithfield.· Smithfield was selling ribs to
·7· · · · · · MR. SIMMS:· Yeah, I'm fine.                ·7· Renaissance Man.· I had met the Simmons
·8· · · ·A.· ·My concern is that -- my concern           ·8· people on occasion, didn't know who they
·9· at the time, and it really began in February         ·9· were.· Mike Rogers introduced me to them at
10· of 2017, June of 2017, I had an agreement            10· some point in time.
11· with Simmons that I would not be fired               11· · · · · · I got a call from Christen Caffey
12· without cause.· I had an understanding from          12· because she couldn't get ahold of anyone at
13· Todd Simmons and David Jackson and Chip              13· Simmons and she couldn't get ahold of Mike
14· Miller that although they did not offer              14· Rogers.· Christen Caffey worked at Sysco
15· contracts, I would not be fired without              15· corporate at the time.
16· cause.                                               16· · · · · · She was furious.· She wanted to
17· · · · · · They recruited me on several               17· end all association between Sysco and
18· occasions.· Initially it was to work for             18· Herschel.· She had seen -- read the deal
19· Renaissance Man.· I had a history of                 19· about the Breaking Free, she had seen the
20· Renaissance Man.· I wanted nothing to do             20· CNN interview with Herschel's ex-wife and
21· with Renaissance Man.· I would manage the            21· she was furious.· And so she said, I need to
22· Simmons/Renaissance Man relationship, but            22· speak to somebody at Simmons, they won't
23· my -- what was intriguing to me was the              23· return my call.

                                  EcoScribe Solutions· · 888.651.0505
                                                                                           App. 124
                                                                                                                 YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 61 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 234..237
                                           Page 234                                              Page 235
·1· · · · · · So as I recall, I got ahold of          ·1· company.· And when they hired me, when they
·2· Chip Miller, I got ahold of David Jackson.        ·2· were recruiting me, they showed me a picture
·3· I knew nothing about the Breaking Free book.      ·3· of their corporate office, and it's shaped
·4· And to be quite honest with you, when I saw       ·4· like a cross because they were trying to get
·5· the interview with Herschel's ex-wife, I was      ·5· me to relocate my family from Virginia to
·6· petrified, as she was.                            ·6· Arkansas.· And I had a secure job with
·7· · · · · · I consider Herschel to be a             ·7· Smithfield, a multibillion dollar company.
·8· friend.· I've never done anything except try      ·8· I had a good job with Smithfield.· I could
·9· to protect Herschel, to try to support            ·9· have grown with Smithfield.
10· Herschel, but I was concerned.                    10· · · · · · And they recruited me, and they
11· · · ·Q.· ·Where in 2017 --                        11· kept recruiting me.· And we talked about the
12· · · ·A.· ·Okay.· Well, here's how we get to       12· Breaking Free incident, and that's when I
13· that.· I didn't write the words from Mike,        13· said, I want nothing to do with this
14· Mark, whatever his name is, he was my             14· arrangement.· And I let it go.
15· neighborhood.· I knew he was an attorney and      15· · · · · · And then in January of 2009, it
16· nice guy.· We had conversations.                  16· just so happened that the Renaissance Man,
17· · · · · · And beginning in February of 2017,      17· Simmons -- there had been phone calls from
18· through the summer of 2017 is the most            18· Simmons trying to recruit me during this
19· stressful time of my life.· Herschel was          19· time period, didn't want to work for you,
20· going off the deep end, so I was very             20· because they weren't -- we don't offer
21· concerned.                                        21· contracts, we're not ready to go where
22· · · · · · I was concerned that David Jackson      22· you're going.
23· because of all the -- Simmons is a wonderful      23· · · ·Q.· ·Mr. Staples, in October of 2017,
                                           Page 236                                              Page 237
·1· what potential legal issues did you               ·1· division.· I said, Hold off, those aren't
·2· anticipate?                                       ·2· going to be that fantastic, let's get it
·3· · · ·A.· ·I anticipated that David Jackson        ·3· going.· Oh, no, they're going to be great.
·4· would throw me under the bus with Herschel        ·4· · · · · · I learned that I couldn't hold
·5· when I told him what I had been directed to       ·5· Herschel off anymore.· Julie was fueling the
·6· tell him from day one by Todd Simmons, the        ·6· fire.· Simmons had asked me to hold Herschel
·7· owner of the company, that if either side         ·7· off because of an incident at Brinker,
·8· got out of balance, if either side did            ·8· because of an incident at Burger King,
·9· anything unfair to the other, that he wanted      ·9· because of what had been said about Pico
10· to know about it; that it was my                  10· Foods.
11· responsibility to tell Simmons about it.          11· · · · · · Simmons had asked me to keep
12· · · · · · And this -- things went perfectly       12· Herschel away from customers.· Ron on
13· well.· We set record sales and profits,           13· several occasions would call me to say, Keep
14· wonderful year, never had -- never had a          14· Herschel away from customers.· Bring him in
15· negative conversation with Herschel ever.         15· when the deal is done.· So anyway, in
16· And then Julie got involved, and Julie felt       16· February of 2000 --
17· like the waffles from HartyBake were going        17· · · ·Q.· ·October of 2017.
18· to set the world on fire, that they were          18· · · ·A.· ·February leads to October.
19· going to be the best thing since sliced           19· Because there's two differences between
20· bred.                                             20· February and October.
21· · · · · · I'm not an arrogant person.· I was      21· · · ·Q.· ·It would be easier if you would
22· the vice-president of sales and marketing         22· answer my question and then you can --
23· for Flowers Bakery on their snack cake            23· · · ·A.· ·It might be easier for you but it

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 125
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 62 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 238..241
                                             Page 238                                               Page 239
·1· wouldn't explain the situation.                     ·1· Simmons called me, as she did from time to
·2· · · ·Q.· ·I'll ask you for an explanation.          ·2· time if she got an unusual request to make a
·3· I want to know what the legal issues were           ·3· payment, she called me.· Carman Seal is the
·4· that you anticipated in October of 2017 that        ·4· nicest lady on the face of the earth.· She
·5· you raised with Mr. Gober.                          ·5· said, John, I got this bill for waffles for
·6· · · ·A.· ·All I said to Mr. Gober in October        ·6· displays, should I pay it?· No.
·7· of 2017 is that Herschel Walker is accusing         ·7· · · · · · Wasn't a few days after that,
·8· my daughter and my wife of stealing money           ·8· Herschel called me and said, Somebody is
·9· from a crazy August 10th text message               ·9· telling Simmons not to pay for waffles.
10· exchange that he subsequently deleted.              10· They're supposed to pay everything we send
11· · · · · · I was aware that Herschel Walker          11· them.· I said, No, Herschel, that's not the
12· was upset with me for not approving the sale        12· way it works.· You wanted to keep the
13· of certain packaging products for the retail        13· waffles separate.· He got mad.· He said,
14· waffles.· I was aware that Herschel Walker          14· They're supposed to pay everything we send
15· told me that somebody at Renaissance Man is         15· them.
16· informing Simmons not to pay for waffle             16· · · ·Q.· ·Okay.· But that's after the
17· packaging.· I said, That somebody is me,            17· question -- the question relates to October
18· because you and Julie and Ron told me you           18· 23, 2017, you anticipated potential legal
19· were going to sell those through H. Walker          19· issues.· The litigation -- are the legal
20· Enterprises.· You're not going to sell those        20· issues that you're talking about, are they
21· through Renaissance Man.                            21· termination, are they contractual in nature,
22· · · · · · Carmen Seal ^ spl, and I told her         22· are they business torts, what are they?
23· when she called me -- the controller at             23· · · ·A.· ·I don't know what -- I didn't know
                                             Page 240                                               Page 241
·1· what they would be.· I was concerned.· My           ·1· · · ·A.· ·I don't think you are because the
·2· friend's an attorney.· He certainly felt            ·2· answer is I don't know.· And I didn't know
·3· like there would be some issues.· He said,          ·3· if it was going to be related to Renaissance
·4· You have a problem.                                 ·4· Man, I didn't know if it was going to be
·5· · · ·Q.· ·Were they discrimination?                 ·5· related to DSM.· I've never been involved in
·6· · · ·A.· ·Discrimination against a white            ·6· a legal dispute ever.
·7· male?· I don't suspect so.                          ·7· · · · · · I got somebody as a friend,
·8· · · ·Q.· ·I'm just trying to figure out what        ·8· they're my friend for life.· I've married
·9· this very innocuous sentence --                     ·9· one wife.· We made an agreement.· But when
10· · · ·A.· ·Innocuous?                                10· my wife and her partner can't even speak to
11· · · · · · MR. SIMMS:· And again, just for           11· another, my next-door neighbor is saying,
12· the record, I know we reserved objections,          12· well, there are going to be some problems.
13· but this is Mr. Goldberg's language and             13· Low and behold, he was right.
14· you're asking him, and it's not his                 14· · · ·Q.· ·Did you have a meeting the month
15· language.· But anyway, I just want the              15· before this email was sent on September 17,
16· record to be clear of that.                         16· 2017 regarding declining sales on the
17· · · · · · MR. KING:· Uh-huh.                        17· contract management side of the business?
18· · · · · · MR. SIMMS:· But you're free to            18· · · ·A.· ·If you have it in front of you,
19· keep asking him.                                    19· I'll look at it.· I don't recall the date.
20· · · · · · MR. KING:· Sure.· Thank you.              20· · · ·Q.· ·Do you recall such a meeting at
21· · · ·Q.· ·(BY MR. KING:)· I'm just trying to        21· Greenberg Traurig's office with Herschel
22· get a sense of what from a legal                    22· Walker, Ron Eisenmann, Julie Blanchard?
23· standpoint --                                       23· · · ·A.· ·There were several meetings there.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                         App. 126
                                                                                                               YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 63 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 242..245
                                           Page 242                                                Page 243
·1· · · ·Q.· ·To discuss Marriott, Avendra,           ·1· legal representation.
·2· HMSHost, et cetera?                               ·2· · · · · · MR. SIMMS:· Whoa, whoa, whoa.· He
·3· · · ·A.· ·I don't know.                           ·3· wasn't communicating with me two days later,
·4· · · ·Q.· ·No recollection?                        ·4· was he?
·5· · · ·A.· ·I said we had several meetings.         ·5· · · · · · MR. KING:· The email says to you,
·6· You asked me on that specific time if that's      ·6· Thanks for the introduction, Keri, let's
·7· what it says.· It wouldn't surprise me if         ·7· talk tomorrow.
·8· that's what we met about.                         ·8· · · · · · MR. SIMMS:· There's no predicate
·9· · · ·Q.· ·Subsequently on October 21, did         ·9· laid that he talked to me tomorrow, but you
10· you and Herschel have a conference regarding      10· can answer.
11· Ren Man's business in CATMAN?                     11· · · · · · MR. KING:· Communicated,
12· · · ·A.· ·Again, I don't have my calendar.        12· communicated.
13· I don't know.· We had a lot of discussions.       13· · · · · · MR. SIMMS:· He sent an email to me
14· What was the point of the discussion?· It's       14· that said --
15· going great or what?                              15· · · ·A.· ·We never discussed it.
16· · · ·Q.· ·Well, do you remember any such          16· · · ·Q.· ·(BY MR. KING:)· All right.
17· meeting?                                          17· · · ·A.· ·I don't see how one has to do with
18· · · ·A.· ·I remember that CATMAN was              18· the other.· It certainly doesn't in my mind.
19· tracking at 140 percent of the award, so I        19· · · ·Q.· ·Okay.· Let's take a look at
20· suspect it would have been positive.              20· Exhibit 45.
21· · · ·Q.· ·Because if there was such a             21
22· meeting, two days later, you were                 22· (Defendant's Exhibit 45 was marked for
23· communicating with Mr. Simms about potential      23· identification and is attached to the
                                           Page 244                                                Page 245
·1· original transcript.)                             ·1· Herschel.· A number of things had occurred.
·2                                                    ·2· Again, from the first day I was hired, I was
·3· · · ·Q.· ·You set up a telephone call with        ·3· asked by the man whose name is on the
·4· Chip Miller, David Jackson, David Rose, and       ·4· building to make him aware.
·5· Matt Free to take place on October 24, 2017.      ·5· · · ·Q.· ·How long did the call go roughly?
·6· · · ·A.· ·I must have.                            ·6· · · ·A.· ·I don't remember.
·7· · · ·Q.· ·Did you participate in such a           ·7· · · ·Q.· ·Give me an example.· Was it an
·8· call?                                             ·8· hour long call?
·9· · · ·A.· ·I suspect I did.                        ·9· · · ·A.· ·I don't care to speculate. I
10· · · ·Q.· ·You suspect or you know?                10· don't know how long it lasted.· You probably
11· · · ·A.· ·Sometimes calls get cancelled. I        11· know.
12· don't have my calendar in front of me so I        12· · · ·Q.· ·Was it more than an hour?
13· don't know if the call took place or not,         13· · · ·A.· ·I don't know how long it lasted.
14· but I suspect it did.                             14· · · ·Q.· ·Tell me everything you remember
15· · · ·Q.· ·Do you remember having a call           15· about what you said in that call.
16· about October 24, 2017 with those gentlemen?      16· · · ·A.· ·Part of this is speculative. I
17· · · ·A.· ·Yes.                                    17· don't know that particular call.
18· · · ·Q.· ·Did all four of them participate?       18· · · ·Q.· ·I'm not asking you to speculate.
19· · · ·A.· ·I don't remember if David Rose or       19· I'm asking you to tell me everything you
20· Matt Free participated.                           20· remember of the call that we just identified
21· · · ·Q.· ·What was the subject of that call?      21· where you remembered at least Chip Miller
22· · · ·A.· ·I didn't feel like Simmons was          22· and David Jackson participating about
23· meeting its obligation to protect me from         23· October 24, 2017.

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 127
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 64 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 246..249
                                          Page 246                                               Page 247
·1· · · ·A.· ·Well, I remember Matt Free's issue     ·1· Tyson where Herschel brought in several
·2· that -- first of all, prior to the call, I       ·2· people, including Georgie Boston and several
·3· had spoken to Chris -- Chip Miller and/or        ·3· other people.· It was held in the Tyson
·4· David Jackson.· David would rarely return my     ·4· board room.
·5· calls.· Chip was very good about returning       ·5· · · · · · Herschel liked to blame Tyson --
·6· my calls.· But prior to the call being set       ·6· again, Herschel likes to blame everybody.
·7· up, I would have explained what was going        ·7· The meeting was held in the Tyson board
·8· on.· And what was going on --                    ·8· room, and as I recall, it was an opportunity
·9· · · ·Q.· ·I didn't ask you what was going on     ·9· at McDonalds.· And this opportunity that
10· before the call.· I asked you to tell me         10· McDonalds wanted to expand their diverse
11· what you remember you said during this           11· purchases, and there could be an opportunity
12· specific call.                                   12· by working together where Renaissance Man
13· · · · · · THE WITNESS:· Should I speculate       13· would partner with Tyson at the north Little
14· on what I said?                                  14· Rock plant.· And so Herschel brought in a
15· · · · · · MR. SIMMS:· Just give him your         15· guy that supposedly was going to provide the
16· best recollection.· What you can remember,       16· boxes and another guy that supposedly was
17· tell him.                                        17· going to provide some other things.
18· · · ·A.· ·What I can remember is that --         18· · · · · · Georgie Boston, it was my first
19· well, first of all, I remembered a               19· real interaction with Georgie Boston.· And
20· discussion I had at Tyson which I had made       20· at the end of the day, the meeting ended, it
21· Simmons aware of during the interview            21· didn't go well.· Donnie Smith, who later
22· process, which whether it was told to            22· became the CEO of Tyson, called me back down
23· Herschel or not, there was a meeting at          23· to his office.· And he said, Just so you
                                          Page 248                                               Page 249
·1· know, for a period of time we'll continue to     ·1· aggressive.· And then Herschel is telling
·2· make products for Herschel, but don't ever       ·2· me, You don't like Georgie.· And I had
·3· bring Georgie Boston or any of those other       ·3· already been told by Simmons we don't want
·4· people into this office.· That was the           ·4· interaction with Georgie, we don't want
·5· direction given to me.                           ·5· Georgie talking to our people.
·6· · · ·Q.· ·Sometime in the early September --     ·6· · · · · · The long and short of it is
·7· · · ·A.· ·During the time I was at Tyson.        ·7· Georgie started contacting the plants
·8· · · ·Q.· ·Sometime in the 2000s.                 ·8· directly, started contacting -- it just blew
·9· · · ·A.· ·So Georgie Boston had basically        ·9· out of proportion.· Blaine Walker is calling
10· been absent from the Renaissance Man/Simmons     10· me, Clint Sledge -- Blaine Walker works for
11· partnership.· She became actively involved       11· Renaissance Man.· He's being overwhelmed
12· back when DSM3 was formed because Herschel       12· with his activities.· Now he's having to go
13· wanted her involved.· And so she found, as I     13· to work on this two cases.· It's just
14· recall, a Sonic in Detroit that owned two        14· ridiculous.
15· Sonics and they needed halal product.            15· · · · · · Clint Sledge is asked to get
16· · · · · · And so, you know, as things would      16· involved.· And what really set it off for me
17· work, they'd bring that to me, it'd go           17· is Matt Free calls me to tell me to keep
18· through Blaine.· Well, there's this halal        18· Georgie away.· I said, I can't keep Georgie
19· product.· I tell Simmons, You're not             19· away.· You need to call Herschel.· Maybe
20· making -- they're not going to sell enough       20· he'll listen to you.· Maybe he'll understand
21· to fill the back of a pickup truck.· This is     21· it from you.
22· two locations of Sonic.                          22· · · · · · So my understanding, according to
23· · · · · · Well, Georgie through Herschel got     23· Matt Free, is he talked to Herschel and all

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 128
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 65 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 250..253
                                           Page 250                                              Page 251
·1· Herschel wanted to talk about, well, if you       ·1· and about how I had learned from Carmen
·2· give this price increase to us, I'm going to      ·2· Seal, and I just felt bad about the whole
·3· stop paying Simmons the 35 percent of             ·3· waffle situation.· Because Julie, Julie was
·4· profit.· So when Matt tells me that, and          ·4· just emphatic about the PO for the retail
·5· Matt's furious, that's a problem.· Matt also      ·5· waffles needed to be sent from Savannah,
·6· tells me --                                       ·6· that they wanted to keep the retail waffles
·7· · · ·Q.· ·Okay.· Now, is this -- so all of        ·7· separate from Simmons, that they -- and it
·8· this was discussed in this telephone call         ·8· was an H. Walker Enterprise activity.
·9· that you had?                                     ·9· · · · · · They wanted to keep the waffles,
10· · · ·A.· ·Absolutely.                             10· just like they wanted to keep the food
11· · · ·Q.· ·Okay.· Now --                           11· service waffles back in February separate
12· · · ·A.· ·Not all of that.· I was like,           12· from Simmons.· Ron sent me several emails,
13· Georgie Boston is a problem.· You need to         13· because I'm announcing to everybody the
14· keep her away from your plants.· She's            14· first PFG location has ordered waffles.· You
15· running over your employees.· You need to         15· don't want to sell them through Simmons.
16· have a conversation with Herschel.                16· There is no other way to sell them.· Well,
17· · · ·Q.· ·Okay.· So that's one --                 17· you don't need to sell them through Simmons.
18· · · ·A.· ·David Jackson.                          18· I said okay.· Herschel was copied, Julie was
19· · · ·Q.· ·That's one issue.                       19· copied.· Tell me how we're going to sell
20· · · ·A.· ·That's one issue.                       20· them if you don't sell them through Simmons.
21· · · ·Q.· ·What else do you remember being         21· Well, we don't want Simmons to share the
22· discussed in this conversation?                   22· profit.· That's the refrain from day one.
23· · · ·A.· ·The whole issue about the waffles       23· · · · · · That's the other refrain that we
                                           Page 252                                              Page 253
·1· discussed on this call was that every time,       ·1· · · ·Q.· ·I'm just -- now, remember, we're
·2· every product that wasn't produced by             ·2· just talking about what happened in this
·3· Simmons, Renaissance Man, Ron wanted Simmons      ·3· conversation.· So if it happened in this
·4· excluded.· And that's exactly the opposite        ·4· conversation --
·5· of the direction Todd Simmons gave me when I      ·5· · · ·A.· ·That happened in the conversation.
·6· was hired.· Todd Simmons told me on a number      ·6· · · ·Q.· ·Okay.· Keep going.
·7· of occasions --                                   ·7· · · ·A.· ·Specifically, I was concerned
·8· · · ·Q.· ·I don't want to hear what he told       ·8· about -- because at that time, there had
·9· you.                                              ·9· been film -- if I recall, there had been
10· · · ·A.· ·So that's the other point is that       10· film ordered for the waffles and other
11· they wanted to exclude retail waffles from        11· associated expenses.· There had been film
12· the partnership at Simmons, but I'm               12· ordered for the retail waffles.· And I
13· concerned, based on a meeting I had in June       13· expensed it through Simmons, because I
14· with Jett Foods with Julie and Herschel, I'm      14· thought there's no other way, so Simmons is
15· concerned that they're going to try to run        15· going to enjoy the resulting profit.
16· the equipment because they wanted to buy all      16· · · · · · And then when we met with Jett
17· these displays.· There's not any money to         17· Foods, they wanted to change the brand, so
18· buy displays.· Herschel would say, Don't          18· they -- they said it's Famous 34 brand, so I
19· worry about it, that's not your job to worry      19· had to order additional film.
20· about it.· I say, Well, Herschel, who's           20· · · · · · Again, they're telling me it can
21· going to pay for it?· H. Walker Enterprises.      21· be sold through H. Walker Enterprises. I
22· · · · · · So I was concerned, and then I got      22· said, You don't have a distributor, you
23· in trouble, I was also concerned about --         23· don't have any way of picking it up.

                                EcoScribe Solutions· · 888.651.0505
                                                                                      App. 129
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 66 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 254..257
                                          Page 254                                              Page 255
·1· · · · · · Stewart Candy ^ spl, who you're        ·1· · · ·Q.· ·Okay.· Keep going.
·2· supposedly going to have it distributed to       ·2· · · ·A.· ·In September -- because I said, in
·3· the Jett Food stores, doesn't have               ·3· February, I handled it, like you've always
·4· refrigerated or frozen trucks.· The shelf        ·4· asked me to handle it.· But I'm concerned
·5· life is ten to twelve days.· It won't work.      ·5· I'm not going to be able to handle it this
·6· · · · · · So in spite of what they had           ·6· time, because Julie is adamant that we're
·7· directed me, just like in spite of what Ron      ·7· going to sell those waffles through H.
·8· Eisenmann directed me to do in February, I       ·8· Walker Enterprises.· I said -- and the
·9· ordered -- I placed the PO through Simmons,      ·9· reason I was concerned I wasn't going to be
10· I had Simmons place the PO, and I brought        10· able to handle it this time is because
11· the food service waffles to Springdale,          11· Blaine and I are golfing with Tip Top while
12· Arkansas so that they could ship along with      12· they're in Hawaii.· And Julie must have
13· all the other food service products frozen,      13· texted me, I mean, just numerous times,
14· because that's the only way it would work.       14· calling me, You got to place the PO with
15· · · · · · So in spite of what they were          15· HartyBake, they got to produce the waffles,
16· telling me, I'm going to do the right thing,     16· you got to place the PO with HartyBake.
17· because I'm the only one that understood the     17· · · · · · I don't how to place a PO other
18· business.                                        18· than to call Dion Bennett and Jennifer
19· · · · · · The difference is in September,        19· Dawson.· So I did that and had them place
20· Julie --                                         20· the PO from Simmons, from Renaissance Man,
21· · · ·Q.· ·This is still part of this             21· what I was instructed to do.
22· conversation?                                    22· · · · · · A day or two later, Julie, why did
23· · · ·A.· ·Absolutely.                            23· you do that?· Julie, really?· Your process
                                          Page 256                                              Page 257
·1· that you're setting up is not going to work.     ·1· not.· I happened to have seen their
·2· Well, we're going to order those products.       ·2· financials.· That's a text from him.· I've
·3· We want to keep that separate from Simmons.      ·3· seen their financials.· Really?· Where did
·4· We don't want Simmons to enjoy the resulting     ·4· the financials show -- and I made some
·5· profit of all these great waffles.· I said,      ·5· comment back, Where do the financials show
·6· Guys, you've got to step in.                     ·6· anything about checks being sent to somebody
·7· · · · · · I'm talking specifically to David      ·7· at DSM?· Oh, I meant the checkbook, I've
·8· Jackson because of the men on the                ·8· seen their checkbook.· You've seen their
·9· conversation, he was the one that had the        ·9· checkbook?· I'll call you back later, I'm
10· most authority.· He's the one that could do      10· getting on a plane.
11· something.· It's not surprising to me that       11· · · · · · So I call Mike Gerhardt, who I'm
12· he writes some lying email.· Everything in       12· the one that introduced -- he owns the
13· that email is a lie to cover his ass.            13· bakery.· I said, Mike, I want to know if
14· Excuse me.· I said you've got to intervene.      14· anybody has received any compensation.· And
15· · · · · · They're questioning my daughter.       15· I gave a list of all the names.· He said,
16· They're questioning my wife.· They're            16· John, we haven't sent any compensation to
17· questioning Barbara Humphrey.· They're           17· anybody at Renaissance Man or anybody at
18· questioning Christopher Thurber.· Herschel       18· DSM3.· The only time we ever sent any
19· sent me texts saying he had spoke -- and I       19· compensation was during a short period of
20· talked about this on the call.                   20· time when Randy Sanders was running your
21· · · · · · On August 10th, Herschel sent me       21· brokerage company.· Haven't sent anything to
22· several texts saying someone at DSN is           22· that.· Why are you asking?· Well, Herschel
23· stealing money from HartyBake.· No, they're      23· seems to think that you have.· I've never

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 130
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 67 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 258..261
                                          Page 258                                              Page 259
·1· met Herschel.· I've never spoken to              ·1· company together.
·2· Herschel, so he's obviously got me confused      ·2· · · · · · When Sysco met with them
·3· with somebody else.                              ·3· privately, I was told we're going to ride
·4· · · · · · I immediately call Ron Eisenmann       ·4· this out a little while longer, and who
·5· at ten o'clock at night his time.· I say,        ·5· knows how it'll play out with Renaissance
·6· Ron, you've got to help out here, this is        ·6· Man, but you, John, need to keep building
·7· unraveling.· I agree.· Herschel's got to         ·7· our food service broadline distribution
·8· stop.· Doesn't matter because it's not on        ·8· business because you've done a great job.
·9· record.· But the truth, and I'll put it on       ·9· You've already built the foundation.· So
10· record, I had several conversations with Ron     10· maybe we can continue the broadline
11· Eisenmann.· The last one --                      11· distribution under the Simmons brand, and a
12· · · ·Q.· ·Are you talking about                  12· certain amount of it where minority
13· conversation --                                  13· ownership or whatever matters, we'll sell
14· · · ·A.· ·Absolutely.· Absolutely I brought      14· that product through Renaissance Man so --
15· it up on this.· I said, Guys, you've got to      15· · · ·Q.· ·They said that in this
16· get me out of the middle.· I've done             16· conversation?
17· everything Simmons has asked me to do. I         17· · · ·A.· ·They didn't say that, I said that.
18· respect Mark Simmons.                            18· They had said that to me previously.· That's
19· · · · · · My first day that I got employed       19· not the first conversation we had.· The game
20· at Simmons, I went to their corporate            20· all changed when Sysco met with Simmons
21· office, and Mark Simmons came in here and he     21· privately.· That's when everything changed.
22· shook my hand.· He's a good Christian man.       22· · · ·Q.· ·Anything else happen in this
23· I respect Todd Simmons.· You hold this           23· conversation?
                                          Page 260                                              Page 261
·1· · · ·A.· ·I don't know.· Could have been.        ·1· Swan & Dolphin hotels in Disney to try to
·2· · · ·Q.· ·Well, I need you to think about        ·2· get their business.· It may have been Loews
·3· it.                                              ·3· Hotel, I don't know.· She had a meeting with
·4· · · · · · MR. SIMMS:· Try to remember your       ·4· some hotels that in the past I think had
·5· conversation on October the 23rd.· You           ·5· done some business with us.· And unbeknownst
·6· requested it --                                  ·6· to her, unannounced, Herschel and Julie show
·7· · · ·Q.· ·24th.                                  ·7· up.· And this was August 10th, the meeting.
·8· · · · · · MR. SIMMS:· Was it the 24th?· You      ·8· · · · · · Jennifer calls Blaine, she's
·9· requested it on the 23rd.                        ·9· scared to death.· Blaine calls me, Herschel
10· · · ·A.· ·There was so much going on, and it     10· and Julie are going to be at the meeting.
11· continued to go on after October 23rd, so I      11· She doesn't know what to do.· I said okay.
12· don't want to be pinned down on the date.        12· Tell her to do what she does.
13· But one of the other concerns was that           13· · · ·Q.· ·I'm going to interrupt you just
14· Jennifer Dawson, I was concerned -- Jennifer     14· because we're running out of time.· So we'll
15· Dawson was a very good employee for              15· hold that thought while we switch.
16· Renaissance Man and that -- again, it was        16· · · · · · MR. SIMMS:· Can we take a bathroom
17· either before this conversation, and we can      17· break while he switches?
18· get the dates, and if it was before this         18· · · · · · MR. KING:· Yeas, of course.
19· conversation, I certainly spoke about it,        19· · · · · · THE VIDEOGRAPHER:· We are going
20· because I know I spoke about it when it          20· off the record at 4:02.
21· occurred to Chip Miller and David Jackson.       21
22· · · · · · But Jennifer Dawson had a meeting      22· · · · · · · · ·(Short recess.)
23· with -- it was either Universal Hotels or        23

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 131
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 68 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 262..265
                                            Page 262                                               Page 263
·1· · · · · · THE VIDEOGRAPHER:· We are on the         ·1· there any subjects from the October 24th
·2· record at 4:12.                                    ·2· conference call with Simmons that we have
·3· · · · · · MR. SIMMS:· Could you state what         ·3· not talked about?
·4· you just shared with us about the amount of        ·4· · · ·A.· ·I was concerned about losing
·5· recording available?                               ·5· Jennifer Dawson.
·6· · · · · · THE VIDEOGRAPHER:· I just stated         ·6· · · ·Q.· ·And I think that's what you had
·7· for the record that we have about two and a        ·7· just raised when we had to change tapes,
·8· half hours left on the recording media for         ·8· right?
·9· the maximum amount today.                          ·9· · · ·A.· ·Yes.
10· · · · · · MR. SIMMS:· And I understand from        10· · · ·Q.· ·Anything else that you remember?
11· Mr. King that he will be finished within           11· · · ·A.· ·Well, I got so long-winded, I'm
12· that allotted time.                                12· not sure how -- what I recapped.
13· · · · · · MR. KING:· Correct.                      13· · · ·Q.· ·Well, are there any other subject
14· · · · · · MR. SIMMS:· And that Mr. Parker,         14· matters that were brought up at that meeting
15· who represents the Simmons defendant, will         15· or on that call?
16· not video tape his portion of Mr. Staples'         16· · · ·A.· ·Georgie Boston, Herschel
17· deposition to start in the morning.                17· threatening Matt Free that if he followed up
18· · · · · · MR. PARKER:· That's fine.                18· with price increases, he would withhold
19· · · · · · MR. SIMMS:· Is that correct?             19· Simmons' 35 percent share.· George Fiorelli
20· · · · · · MR. KING:· Yes.                          20· showing up unannounced to a big HMAHost
21· · · · · · MR. SIMMS:· Okay.                        21· meeting.
22· · · · · · MR. KING:· Everything is right.          22· · · · · · I had another conversation with
23· · · ·Q.· ·(BY MR. KING:)· Mr. Staples, are         23· these folks after this meeting, so it may
                                            Page 264                                               Page 265
·1· have occurred before or after, I don't know,       ·1· he happens to know that Blaine threw George
·2· but whatever the date of the HMSHost meeting       ·2· under the bus at a dinner the night before
·3· was, I would have shared that where George         ·3· with Ken Sanzone.· I asked Blaine, and he
·4· Fiorelli, who worked for H. Walker                 ·4· didn't have dinner with Ken Sanzone the
·5· Enterprises, showed up unannounced to the          ·5· night before.
·6· meeting.· Matt Free was furious, wouldn't          ·6· · · · · · I remembered the reason I didn't
·7· let him in the room.· They called me and I         ·7· attend was because Ken wasn't able to get in
·8· said, Let him in the room.· But then George        ·8· in time for a dinner or whatnot, so I
·9· Fiorelli really dropped the ball with our          ·9· believed what Blaine said.· And I responded
10· primary customer, HMSHost's boss, because he       10· that back to Herschel on a text, because he
11· told her he represented H. Walker                  11· wouldn't answer the phone.· And Herschel
12· Enterprises, and she said, Why are you here,       12· said, Well, it just so happens that someone
13· this is a Renaissance Man/Simmons meeting.         13· saw them together last night.· So I informed
14· What do you do?· He says, Well, I work for         14· of them of that on the call.
15· companies like Delaware North or somebody          15· · · · · · I also informed them on the call
16· like that, and the VP said, Well, you might        16· that Herschel claimed that later in the
17· not want to tell us about our competitors,         17· week, he had talked to this lady who was Ken
18· so you basically just need to stand in the         18· Sanzone's boss and cleared everything up.
19· back of the room and not do anything.              19· And then the very next week, Blaine and I
20· · · · · · And I learned about this after the       20· are at an HMSHost function and the lady's
21· meeting.· When I shared it with Herschel, he       21· there, and I said, I want to apologize for
22· didn't say anything.· And then a little            22· whatever occurred last week with George
23· while later, he sent me a text and he said         23· Fiorelli, I said, but I understand you've

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 132
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 69 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 266..269
                                          Page 266                                              Page 267
·1· had a conversation with Herschel about it.       ·1· Simmons expected to receive their 35 percent
·2· And she said, I haven't spoken to Herschel       ·2· of profit.
·3· in 10 years.                                     ·3· · · ·Q.· ·Anything else?
·4· · · · · · So those are basically -- that and     ·4· · · ·A.· ·No.· I think that was it.
·5· the most significant event was that I was        ·5· · · ·Q.· ·Okay.
·6· concerned based on a conversation that           ·6· · · ·A.· ·Thanked me for bringing all this
·7· Carmen Seal had, that H. Walker Enterprises      ·7· to their attention.· Oh, he did say -- he
·8· was trying to bill Simmons/Ren Man for           ·8· led off the -- David Jackson specifically
·9· nonSimmons/Ren Man point of sale materials,      ·9· led off the conversation by saying, What's
10· displays and things of that nature, and I        10· the sense of urgency, has Herschel gone
11· expected it to get worse.                        11· crazy again.
12· · · ·Q.· ·What did -- what, if anything, did     12· · · ·Q.· ·Let's take a look at Exhibit 46.
13· Simmons commit to do in response to your         13
14· call?                                            14· (Defendant's Exhibit 46 was marked for
15· · · ·A.· ·David Jackson said, We'll handle       15· identification and is attached to the
16· it.                                              16· original transcript.)
17· · · ·Q.· ·Did he say how?                        17
18· · · ·A.· ·First of all, he said that I was       18· · · ·Q.· ·And this doesn't take -- there's
19· right to bring it to their attention, that       19· not a deep dive on this, but you sent a
20· as far as Todd Simmons was concerned,            20· confidential communication to Chip Miller
21· anything sold through Simmons, that any cost     21· and David Jackson on October 26th, 2017 in
22· incurred from Simmons for any product,           22· which you say, An example of why we don't
23· regardless of whether Simmons produced it,       23· need untrained telemarketers contacting our
                                          Page 268                                              Page 269
·1· customers, right?                                ·1· · · ·A.· ·Jeff and John and Simmons had
·2· · · ·A.· ·Uh-huh.                                ·2· issue with telemarketers contacting the
·3                                                   ·3· operating companies.· What I was referring
·4                                                   ·4· to here is that -- and in the conversation
·5· (Defendant's Exhibit 47 was marked for           ·5· with Jeff, as I recall, this email was sent
·6· identification and is attached to the            ·6· to UniPro members but he didn't want the
·7· original transcript.)                            ·7· telemarketers contacting the operating
·8                                                   ·8· companies, his operating companies, because
·9· · · ·Q.· ·This is Exhibit 47.· And in this       ·9· it would create mass confusion, of which it
10· email, which you send to Julie and Ron           10· did two.· Separate issues.
11· Eisenmann and Herschel, you said you're not      11· · · ·Q.· ·Okay.· Exhibit 48.
12· sure why he has issues with it, meaning          12
13· telecommunication -- telemarketers, right?       13· (Defendant's Exhibit 48 was marked for
14· · · ·A.· ·I wasn't sure why Jeff or why          14· identification and is attached to the
15· Blaine, I forget who the message came from       15· original transcript.)
16· initially.                                       16
17· · · ·Q.· ·I just don't understand.· It just      17· · · ·Q.· ·You request on October 30, 2017
18· seems to me to be two different messages         18· that, We (Renaissance Man Food Services and
19· sent to two different recipients, one            19· H. Walker Enterprises) will be showing a few
20· message to Simmons and the other message to      20· of our products at the show next week.· What
21· Ren Man.· And I'm asking can you explain the     21· products was H. Walker Enterprises going to
22· apparent inconsistencies of the two              22· show?
23· messages?                                        23· · · ·A.· ·They were going to show the

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 133
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 70 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 270..273
                                           Page 270                                               Page 271
·1· waffles because I had been told they were         ·1· shown at the show is because it was my
·2· going to be sold through H. Walker                ·2· understanding that they wanted them sold
·3· Enterprises.· Julie is the one that asked us      ·3· through H. Walker Enterprises.
·4· to participate in the show.· Jett Foods was       ·4· · · ·Q.· ·And she corrected you on the very
·5· also bringing in some chicken products from       ·5· same day, didn't she?
·6· their delis from the Renaissance Man side.        ·6· · · ·A.· ·She asked me a question.
·7· · · ·Q.· ·Well, she responds to you               ·7· · · ·Q.· ·Meaning --
·8· immediately and said, Wouldn't this show          ·8· · · ·A.· ·She didn't correct me, but we
·9· just be Renaissance Man?· Not sure what you       ·9· certainly showed the Famous 34 waffles at
10· mean with H. Walker Enterprises too.              10· the show.· Because by that time, I was still
11· · · ·A.· ·I'm sure that's convenient, but         11· receiving bills that I was forwarding to
12· she knew exactly what I was referring to.         12· Julie and whoever else to pay.· I would have
13· · · ·Q.· ·Okay.· So she was manufacturing         13· loved her to say we're not selling the
14· this issue and this information in                14· waffles through H. Walker Enterprises.
15· October --                                        15· · · ·Q.· ·Now, I know you testified earlier
16· · · ·A.· ·She knew exactly why --                 16· that you thought that there might be a
17· · · ·Q.· ·Let me finish my question, please.      17· possibility that DSM could survive at the
18· You're accusing Julie Blanchard of                18· end of 2017.· Take a look at Exhibit 49,
19· manufacturing this evidence on October 30,        19· please.· And I'm looking at this section
20· 2017?                                             20· right here, December 7, Thursday, December 7
21· · · ·A.· ·Manufacturing what evidence?· I'm       21· with the fist bump at the end.
22· not accusing her of anything.· I'm saying         22
23· the reason that I requested waffles to be         23· (Defendant's Exhibit 49 was marked for
                                           Page 272                                               Page 273
·1· identification and is attached to the             ·1· something that you were trying to set up,
·2· original transcript.)                             ·2· either --
·3                                                    ·3· · · ·A.· ·Blaine asked me to take care of
·4· · · ·Q.· ·Is BT Bud Taylor?                       ·4· him.· Blaine was scared to death about
·5· · · ·A.· ·Uh-huh.                                 ·5· losing his job.· Blaine was petrified of
·6· · · ·Q.· ·Say yes or no, please.                  ·6· Julie.· Blaine wanted nothing to do with
·7· · · ·A.· ·Yes.                                    ·7· Julie.· Blaine wanted nothing to do with
·8· · · ·Q.· ·Is JG John Goodman?                     ·8· Herschel.· Herschel refused to call Blaine
·9· · · ·A.· ·Yes.                                    ·9· by his real name.· That aggravated Blaine.
10· · · ·Q.· ·Who is the third broker?                10· I don't recall.
11· · · ·A.· ·That'd be FSE, as I recall.             11· · · · · · I liked Blaine.· I said, Blaine,
12· · · ·Q.· ·And you met with FSE on December        12· I'll do what I can for you.· Blaine's
13· 6th?                                              13· primary goal was to -- all along was to get
14· · · ·A.· ·I don't have my calendar in front       14· employed by Simmons, which is why on a
15· of me, but I met with them sometime in            15· couple of occasions I requested Simmons'
16· December.· Blaine and I met with -- met with      16· email addresses for Blaine and they wouldn't
17· them.                                             17· do it.
18· · · ·Q.· ·In connection with that meeting,        18· · · ·Q.· ·But it is accurate that as of
19· did you solicit Blaine Walker to leave Ren        19· December 7, 2017, you were looking for a
20· Man and join you in some new broker               20· different brokerage to represent Ren Man; is
21· arrangement?                                      21· that correct?
22· · · ·A.· ·Not that I recall.· No.                 22· · · ·A.· ·No.
23· · · ·Q.· ·You didn't ask him to join              23· · · ·Q.· ·Isn't that -- isn't FSE the

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 134
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 71 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 274..277
                                           Page 274                                                 Page 275
·1· enterprise that had been identified by            ·1· the truth.
·2· Herschel Walker as a potential new broker to      ·2· · · ·A.· ·I don't recall using the word
·3· take over?                                        ·3· assurance.
·4· · · ·A.· ·Herschel knew nothing about FSE.        ·4· · · ·Q.· ·Did you imply, indicate that FSE
·5· I knew about FSE because that's Randy             ·5· would get Ren Man's business if it hired
·6· Sanders' former company.                          ·6· your wife and your daughter?
·7· · · ·Q.· ·You're positive of that?                ·7· · · ·A.· ·My understanding from Herschel and
·8· · · ·A.· ·I mean, I may not be positive if        ·8· Ron and Simmons was that things were going
·9· he knew about them.· He didn't ask me to --       ·9· well and that we needed to empower, increase
10· I set up the meeting.                             10· the services of DSM3 or whoever and that
11· · · ·Q.· ·Did you ask either at that meeting      11· everybody would keep their job.· That
12· or sometime in the month of December 2017 --      12· happens all the time in the broker
13· sorry.· Strike that.                              13· community.
14· · · · · · Did you tell FSE, either at that        14· · · · · · So every broker that I discussed,
15· meeting or some later time in December 2017,      15· including FSE, I discussed a shared services
16· that you could assure them of Ren Man's           16· agreement.· I discussed a merger. I
17· business if they would hire your daughter         17· discussed a possible accusation -- I can't
18· and your wife?                                    18· say the word.· I expressed the
19· · · ·A.· ·No.                                     19· possibility -- is it possible that FSE would
20· · · ·Q.· ·Are you sure about that?                20· acquire DSM3 and all of its employees, that
21· · · ·A.· ·I'm sure that I couldn't assure         21· yes, my wife was an employee, Blare was an
22· anything to anybody.                              22· employee, Christopher was an employee,
23· · · ·Q.· ·Well, you're under oath so I want       23· Barbara was an employee, whoever was
                                           Page 276                                                 Page 277
·1· employed at DSM3 and I've been told               ·1· selling the waffles.· I hand you what's been
·2· everybody keeps their job, I discussed that       ·2· marked as Exhibit 50.
·3· with SFE, yes.                                    ·3
·4· · · · · · The one I wasn't as confident           ·4
·5· about was Barbara because Herschel had            ·5· (Defendant's Exhibit 50 was marked for
·6· mentioned that he had interest in her             ·6· identification and is attached to the
·7· working directly for Renaissance Man.· So it      ·7· original transcript.)
·8· wasn't just Blare and Kym.· We discussed all      ·8
·9· the employees.                                    ·9· · · ·Q.· ·Now, you will notice that on
10· · · · · · And my understanding from the           10· September 25th, Julie Blanchard contacts
11· meeting, of which I'm fairly certain I            11· your daughter and asks for a new sheet for
12· communicated to Herschel, that they had no        12· Famous 34 waffles.· Do you see that?
13· interest in that.· And so I said, Well,           13· · · ·A.· ·Uh-huh.
14· then, DSM3 is not going away.· So do you          14· · · ·Q.· ·And do you see where you direct
15· have interest in a shared services                15· that Julie's contact information be removed
16· arrangement with DSM?· They said, Yeah, we        16· and that H. Walker Enterprises, LLC should
17· would have some shared service interest in a      17· be added to the document.· Do you see that,
18· shared services arrangement, but we'd have        18· your email of September 28th at 3:49.
19· to see how that all works.                        19· · · ·A.· ·Uh-huh.
20· · · ·Q.· ·I want to go back to your earlier       20· · · ·Q.· ·It wasn't Julie Blanchard's idea,
21· testimony about the packaging for the             21· it was your idea to put H. Walker
22· waffles.· I hand you what -- not the              22· Enterprises' name on the waffles, isn't it?
23· packaging of the waffles but the enterprise       23· · · ·A.· ·No, it's not.· Julie Blanchard

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 135
                                                                                                               YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 72 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 278..281
                                          Page 278                                               Page 279
·1· changed the PO that I had originally set up      ·1· · · ·A.· ·I guess because I put the phone
·2· to order the waffles from a Simmons invoice      ·2· number of the Savannah office and I know
·3· to a Savannah invoice.                           ·3· Julie wouldn't be there to answer the phone.
·4· · · ·Q.· ·So why did you -- why were you the     ·4· · · ·Q.· ·Why did you do that?
·5· person -- if you thought that that was the       ·5· · · ·A.· ·Why did I do that?
·6· wrong thing to do, why are you the person        ·6· · · ·Q.· ·Yes.
·7· who's putting H. Walker Enterprises' name on     ·7· · · ·A.· ·To put somebody's name there
·8· this POS?                                        ·8· that's not going to answer the phone?
·9· · · ·A.· ·Why am I?                              ·9· · · ·Q.· ·You had her name taken off.
10· · · ·Q.· ·Yes.                                   10· · · ·A.· ·I said remove Julie's contact
11· · · ·A.· ·Because that's the right thing to      11· information.· I guess you're assuming that
12· do.· They weren't being sold by Renaissance      12· had her name.· Maybe it did, maybe it
13· Man.· They were being sold by H. Walker          13· didn't.· But the answer is she didn't work
14· Enterprises.                                     14· out of the Savannah office, and that's where
15· · · ·Q.· ·Well, you went to -- you went to       15· the orders would be going in to to my
16· Simmons and complained about doing this.         16· understanding, and she wasn't there to
17· · · ·A.· ·No, I did not.                         17· answer the phone.
18· · · ·Q.· ·Okay.· Why did you ask for Julie's     18· · · ·Q.· ·If you would have left her contact
19· name to be removed?                              19· information, it would have gone to her at
20· · · ·A.· ·I don't have any recollection.         20· her contacts, right?
21· Whose name did I have added?                     21· · · ·A.· ·I guess if she wanted people
22· · · ·Q.· ·It doesn't say you added anybody.      22· calling her in Dallas to order waffles
23· It says you took her name off.                   23· shipping out of Savannah, I could have done
                                          Page 280                                               Page 281
·1· that.                                            ·1· (Defendant's Exhibit 51 was marked for
·2· · · ·Q.· ·You also could have copied her on      ·2· identification and is attached to the
·3· the email that you sent saying take her name     ·3· original transcript.)
·4· off, right?                                      ·4
·5· · · ·A.· ·I could have, but I was concerned      ·5· · · ·A.· ·Renaissance Man was not involved
·6· that -- because I was already concerned          ·6· whatsoever with the sale of the hamburgers.
·7· about the packaging not being paid, even         ·7· Mulberry Farms produces them and distributes
·8· though they told me they were going to pay       ·8· them.
·9· it.· Because I gave them the invoice at a        ·9· · · ·Q.· ·Why did you direct a check from
10· meeting that we had in Ron's office and it       10· Mulberry Farms to be directed to H. Walker
11· still wasn't paid and I continued to get         11· Enterprises?
12· invoices from the manufacturer.· I could         12· · · ·A.· ·Because Simmons was not asked to
13· have done a lot of things, but I did what I      13· do anything is my recollection, and that's
14· did.                                             14· what Herschel asked me to do.
15· · · ·Q.· ·What's Mulberry Farms, Inc.?           15· · · ·Q.· ·Did Herschel Walker send that
16· · · ·A.· ·Did I refer to Mulberry Farms?         16· check back to you because it was made out to
17· They provide us hamburgers, or did at some       17· the wrong person?
18· point in time.                                   18· · · ·A.· ·I don't know if he sent it back to
19· · · ·Q.· ·Taking a look at Exhibit 51, why       19· me or he contacted the owner of Mulberry
20· did you direct Mulberry Farms to write a         20· Farms and they contacted me.· I don't
21· check for things supplied by Ren Man to H.       21· remember the specifics.
22· Walker Enterprises?                              22· · · · · · I got out of that, I wasn't part
23                                                   23· of that.· I introduced Herschel to Mulberry

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 136
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 73 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 282..285
                                          Page 282                                              Page 283
·1· Farms.· They produced hamburgers.· I have no     ·1· from Robert Thurber, Bud Taylor or John
·2· idea how many they produced or whether it's      ·2· Goodman, because we had yet to be able to
·3· still ongoing.                                   ·3· get that endorsement.
·4· · · ·Q.· ·What was the business concept that     ·4· · · ·Q.· ·And that endorsement would
·5· you envisioned that would involve Radian?        ·5· accomplish what?
·6· · · ·A.· ·Any number of things, a shared         ·6· · · ·A.· ·The hope was that it would
·7· services agreement.· Radian expressed            ·7· accomplish new commissions for Renaissance
·8· interest in acquiring DSM at one point in        ·8· Man and/or new commissions for DSM or
·9· time.· Christen Caffey works for Radian, so      ·9· whatever was formed from that.
10· the idea was that because of her                 10· · · ·Q.· ·You heard during Mr. Thurber's
11· relationship with Robert that Robert would       11· deposition that he was not impressed with
12· endorse the DSM/Radian relationship.· And        12· Radian, that Bud Taylor was not impressed
13· the DSM/Radian relationship of which             13· with Radian, correct?
14· Herschel and Julie and all of us would           14· · · ·A.· ·That's correct.
15· benefit would attract other suppliers with       15· · · ·Q.· ·Did you have the same reaction to
16· Robert Thurber's endorsement.                    16· that meeting?
17· · · ·Q.· ·What did Herschel know about your      17· · · ·A.· ·Which meeting?· Had several
18· discussions with Radian in 2017?                 18· meetings with Radian.
19· · · ·A.· ·I don't recall what he knew.· He       19· · · ·Q.· ·The meeting that Radian had with
20· knew that -- he knew that I was meeting with     20· Bud Taylor.
21· them.· He knew that I was discussing shared      21· · · ·A.· ·I still thought there was a
22· services arrangement with them.· He knew         22· possibility of some type of shared services
23· that that could possibly get the endorsement     23· arrangement with Radian.
                                          Page 284                                              Page 285
·1· · · ·Q.· ·But you knew that it would not         ·1· it and heard from Bud Taylor they got to do
·2· involve Bud Taylor?                              ·2· more work.· And as I recall, Robert said you
·3· · · ·A.· ·No, I don't know that Bud Taylor       ·3· and Herschel need to find somebody else with
·4· ever said it wouldn't involve him.· Bud          ·4· a little more services or Bud is not going
·5· Taylor said y'all need to go back and put        ·5· to endorse you.
·6· some more things together and maybe merge or     ·6· · · ·Q.· ·When you do the CATMAN bids, do
·7· get some other employees from some others so     ·7· you know the pricing that's offered by your
·8· that you have more resources to offer            ·8· competitors?
·9· suppliers before I'm going to endorse you.       ·9· · · ·A.· ·You're given a range as to how
10· · · ·Q.· ·And you heard Robert Thurber say       10· close you are and where you need to sharpen
11· that he wasn't impressed with Radian, right?     11· your pencil as you go through the process.
12· · · ·A.· ·If that's what he said in his          12· · · ·Q.· ·In other words, they look at your
13· deposition.                                      13· bid and say you've got to come back with
14· · · ·Q.· ·He went -- he went to Nashville        14· something but they don't tell you what the
15· with you?                                        15· other people are telling them, right?
16· · · ·A.· ·He drove.· As we left, he was          16· · · ·A.· ·They don't tell you specifically,
17· impressed.· What upset Robert was he was not     17· but they give you a range to where you can,
18· impressed with Chris' responsiveness,            18· if you know what you're doing, you can --
19· because he had offered Chris a couple of         19· I've had success with it.
20· tickets to attend the LSU ball game, and         20· · · ·Q.· ·You don't see their bids, they
21· Robert prides himself on responsiveness and      21· don't see your bids?
22· Chris didn't respond.                            22· · · ·A.· ·No.
23· · · · · · And then Robert kind of got out of     23· · · ·Q.· ·With the information that you deal

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 137
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 74 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28914
John Staples November 12, 2018                                                                 Pages 286..289
                                              Page 286                                                 Page 287
·1· with concerning pricing, volume, location,           ·1· · · · · · MR. KING:· And for purposes of the
·2· would you view that information to be                ·2· court reporter and for everybody, I'm going
·3· sensitive information to Ren Man's                   ·3· to designate this information as
·4· operations?                                          ·4· confidential with respect to its attachment
·5· · · ·A.· ·I would review the specific                ·5· to --
·6· pricing as sensitive.                                ·6· · · · · · MR. SIMMS:· You've got some notes
·7· · · ·Q.· ·What about volume?                         ·7· on that one.· Do you want to give it to me?
·8· · · ·A.· ·Not necessarily, no.                       ·8· I'm going to give it back to you after I
·9· · · ·Q.· ·What about customers,                      ·9· look at it, because I don't want to have
10· identified -- identified contacts within the         10· your document that you're deeming
11· client base?                                         11· confidential.
12· · · ·A.· ·It depends.· I don't know that             12· · · · · · MR. KING:· All right.· Then I will
13· that's entirely sensitive.                           13· hold -- with everybody's consent, I will
14· · · ·Q.· ·What would you view as sensitive           14· hold Exhibit 52 separate from the
15· information about Ren Man?                           15· transcript.· If anybody ever deems it
16· · · ·A.· ·Product specifications, bid                16· necessary to be added to the transcript, we
17· processes, specific pricing.                         17· can talk about it under those circumstances.
18· · · ·Q.· ·I'm going to hand you what's been          18· · · · · · MR. SIMMS:· That's fine.· Has this
19· marked as Exhibit 52.                                19· been produced before today?
20                                                       20· · · · · · MR. KING:· Yeah, it came from
21· (Defendant's Exhibit 52 was marked for               21· Radian.
22· identification and was retained by counsel.)         22· · · · · · MR. SIMMS:· It was produced by
23                                                       23· Radian in response to subpoena but it has
                                              Page 288                                                 Page 289
·1· not been produced in another deposition.             ·1· · · · · · THE WITNESS:· What's happening?
·2· · · · · · MR. KING:· Correct.                        ·2· · · ·Q.· ·-- which contains the original
·3· · · · · · MR. SIMMS:· Okay.                          ·3· document submitted by Radian.
·4· · · ·Q.· ·(BY MR. KING:)· Do you view any of         ·4
·5· the information contained in the processed           ·5· (Defendant's Exhibits 53 & 54 were marked
·6· chicken, new and lost, customers' document           ·6· for identification and is attached to the
·7· to be confidential?· 52.                             ·7· original transcript.)
·8· · · ·A.· ·I would view it as -- first of             ·8
·9· all, I'm fairly certain that I signed a              ·9· · · ·Q.· ·Okay.· So here's -- this is the
10· nondisclosure agreement with Radian.· I know         10· attachment with Radian's proposed
11· they sent me one.· My email has been cut off         11· confidentiality agreement right there in 54.
12· so I don't know if I signed it or sent it            12· And in 53 the signature page to that
13· back.· They sent it, they signed it.                 13· document signed by Radian and Kym Staples on
14· · · ·Q.· ·Well, your wife signed one on              14· behalf of DSM.
15· behalf of DSM.· Do you know of you                   15· · · ·A.· ·Okay.
16· separately signing one?                              16· · · ·Q.· ·Now, having looked at this
17· · · ·A.· ·I don't -- I don't recall.· I know         17· confidentiality agreement, are you aware of
18· I received one.                                      18· Ren Man or you on behalf of Ren Man signing
19· · · ·Q.· ·Do you want to see the one that            19· anything on behalf of -- signing anything
20· your wife signed?                                    20· with Radian?
21· · · ·A.· ·Sure.                                      21· · · ·A.· ·Again, after this, I do know I
22· · · ·Q.· ·I'm going to hand you Exhibit, 53          22· received a nondisclosure agreement from
23· which contains the signature page, and 54 --         23· Chris.· I don't know whether I signed it or

                                  EcoScribe Solutions· · 888.651.0505
                                                                                            App. 138
                                                                                                                  YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 75 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 290..293
                                          Page 290                                              Page 291
·1· whether we traded it.· But I also say after      ·1· Corporation that Radian had signed a
·2· looking at this, you know, if you're going       ·2· confidentiality agreement with Sysco not to
·3· to do business with me, I'm going to be able     ·3· share any Sysco information with anyone
·4· to trust you.· I had every trust in the          ·4· else.
·5· world for Chris and Radian, because Christen     ·5· · · · · · Subsequently, the most recent
·6· Caffey worked for Radian.                        ·6· CATMAN award was managed by Justin Goforth
·7· · · · · · I also understood it that -- you       ·7· who used to work for me at Tyson, and he
·8· understand that Christen Caffey and James        ·8· shared all types of information.· He had
·9· Jackson, their role is to assist in not only     ·9· information about all of us.· So my
10· the bid process, but in the rollout of the       10· understanding was that Radian had all this
11· bid.· And I do know that Radian -- because       11· information.
12· it was explained to us from Sysco                12· · · ·Q.· ·Okay.· You also have a
13· Corporation, as you enter into -- as you         13· nondisclosure agreement with Robert Thurber?
14· enter into this bid process, don't be            14
15· concerned about anyone from Radian.              15· (Defendant's Exhibit 55 was marked for
16· · · · · · Because in the first further           16· identification and is attached to the
17· process CATMAN award, Christen, as I recall,     17· original transcript.)
18· was actually the category captain, and so        18
19· there were concerns about the category           19· · · ·A.· ·No.
20· captain working for another company sharing      20· · · ·Q.· ·I hand you what's been marked as
21· your information with one of the other           21· Exhibit 56 [sic].· Can you tell me why you
22· suppliers.                                       22· exchanged this information with Robert
23· · · · · · So we were told by Sysco               23· Thurber?
                                          Page 292                                              Page 293
·1· · · ·A.· ·Robert Thurber was my mentor, he       ·1· accuse him of something is pathetic, much
·2· was Herschel Walker's mentor.· He got            ·2· like it's pathetic to accuse me.
·3· Herschel in the business, literally.· Robert     ·3· · · · · · But no, I didn't have a
·4· Thurber never did anything at any point in       ·4· nondisclosure with Robert Thurber.· I had
·5· time to do any damage to Herschel Walker.        ·5· almost 25 years of experience with him when
·6· · · · · · The fact that he was on the board      ·6· he never did anything for his gain.· I had
·7· of directors at Tyson, and as if somehow,        ·7· never -- I had nothing to offer Robert
·8· someway, shape or form that has anything to      ·8· Thurber.· Herschel had nothing to offer
·9· do with damage to Renaissance Man is             ·9· Robert Thurber when he entered into the
10· ridiculous.· I just got through telling you,     10· business and asked him to help to get
11· a Tyson employee is the category captain,        11· started.
12· knows everything, including pricing about        12· · · · · · Herschel Walker -- Robert Thurber
13· Renaissance Man and Pilgrims and Sanderson       13· called Christen Caffey at my request to tell
14· Farms, everybody selling chicken, Tyson          14· her to let the Breaking Free thing take a
15· knows the pricing.· Tyson knows the volume.      15· rest for a while.· Even though Robert
16· They have an employee that produces their        16· Thurber was no longer her boss, Christen
17· reports.                                         17· Caffey was ready to end the relationship.
18· · · · · · Robert Thurber is the most ethical     18· · · · · · So no, I don't have a
19· man I have ever met in my life.                  19· nondisclosure with Robert Thurber.· He's one
20· · · · · · THE WITNESS:· He has done nothing      20· of the most ethical men I've met, so I
21· in every conversation I've ever had but to       21· didn't think I needed it.
22· try to support you, Herschel, and the fact       22· · · ·Q.· ·Do you think it was a lapse in
23· that you would bring him to a deposition and     23· judgment on your part to put this

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 139
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 76 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 294..297
                                           Page 294                                              Page 295
·1· information into the hands of a third party       ·1· the information contained in Exhibit 56 to
·2· outside the company?                              ·2· Robert Thurber?
·3· · · ·A.· ·No.· Because he had already             ·3· · · ·A.· ·A lack in judgment with respect to
·4· received very similar information on a            ·4· Robert Thurber?
·5· conference call when we first had                 ·5· · · ·Q.· ·On your part.
·6· discussions with MSM about them aligning in       ·6· · · ·A.· ·No.
·7· some way, shape or form with DSM or               ·7· · · ·Q.· ·Why?
·8· Renaissance Man.· I don't remember if Robert      ·8· · · ·A.· ·There are certain people I trust
·9· attended the meeting in Atlanta, but I am         ·9· like family.· He was one of those people.
10· certain he was invited to attend the call,        10· · · ·Q.· ·Was Ren Man's internal
11· and this same type information was discussed      11· investigation -- was Ren Man's internal
12· and shared.· As a matter of fact, we gave         12· information something that in your view you
13· several years' performance and the growth of      13· were free to disclose as you chose?
14· Renaissance Man.· And there was no objection      14· · · ·A.· ·No.
15· from anyone.                                      15· · · ·Q.· ·But you did in this instance?
16                                                    16· · · ·A.· ·With Robert Thurber and the fact
17· (Defendant's Exhibit 56 was marked for            17· that Herschel had asked Robert Thurber --
18· identification and is attached to the             18· everybody wanted Robert Thurber's
19· original transcript.)                             19· endorsement.· They wanted Robert Thurber's
20                                                    20· endorsement of Renaissance Man, they wanted
21· · · ·Q.· ·I have the same question with           21· Robert Thurber's endorsement of DSM.· They
22· respect to Exhibit 56.· Did it indicate a         22· wanted Robert Thurber to endorse those
23· lack of judgment on your part to disclose         23· companies so that they would be attractive
                                           Page 296                                              Page 297
·1· to suppliers so that if and when Simmons          ·1· Man, would you expect you to be called
·2· went down the road of bidding direct, that        ·2· disrespectful of Simmons if you acted in a
·3· there would be other sources of income to         ·3· capacity other than general manager of Ren
·4· Renaissance Man.· Wouldn't have disclosed         ·4· Man?
·5· that type information had I not understood        ·5· · · ·A.· ·I read these emails and I don't
·6· and had confidence in Robert Thurber.             ·6· think I was the one being called
·7· · · ·Q.· ·I'll show you what's been marked        ·7· disrespectful.· He also said Todd has placed
·8· as Exhibit 57.                                    ·8· at least two, maybe three calls to Herschel,
·9                                                    ·9· of which none have been returned.
10· (Defendant's Exhibit 57 was marked for            10· · · · · · My understanding was that Todd on
11· identification and is attached to the             11· numerous occasions tried to get ahold of
12· original transcript.)                             12· Herschel.· And again, I'm the guy in the
13                                                    13· middle.· I'm told to manage the two parties
14· · · ·Q.· ·Exhibit 57 is an email chain from       14· that won't speak to each other.· Why can't
15· October of 2014 which results in Gary Murphy      15· you get a board meeting, why can't you get
16· saying at the bottom of Page 1 that he has        16· this done.· So I'm defending -- I was told
17· never been involved in a joint venture where      17· to wear the Renaissance Man hat.· I fought
18· the partners refused to or are too busy to        18· hard for Renaissance Man even in the Simmons
19· communicate and he thought that the conduct       19· building because that's what I was asked to
20· was being disrespectful.· You respond that        20· do.
21· nobody is being disrespectful.                    21· · · · · · And Gary Murphy was totally, as
22· · · · · · As you have described your              22· was David Jackson, frustrated with the fact
23· relationship with Simmons and Renaissance         23· that Todd allowed all of this to go on.

                                EcoScribe Solutions· · 888.651.0505
                                                                                      App. 140
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 77 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 298..301
                                          Page 298                                              Page 299
·1                                                   ·1· · · ·Q.· ·So you were trying to fool the
·2· (Defendant's Exhibit 58 was marked for           ·2· insurance company?
·3· identification and is attached to the            ·3· · · ·A.· ·I wasn't trying to fool anybody.
·4· original transcript.)                            ·4· I was doing what Simmons advised me to do.
·5· · · ·Q.· ·I hand you what's been marked as       ·5· · · ·Q.· ·So Simmons was telling you to try
·6· Exhibit 58.· I will point you to your email      ·6· to fool the insurance company?
·7· that starts at the bottom of the first page      ·7· · · ·A.· ·No.· Simmons wasn't telling me to
·8· and carries over to the second dated January     ·8· try to fool the insurance company.· Simmons
·9· 13 in which you ask Clint Sledge, Can you        ·9· understood that I wanted to keep my
10· (quietly) find out how I change my address       10· benefits.· Everybody understood that I
11· in the Simmons system without alarming           11· wanted to keep my benefit, they wanted me to
12· anyone?· What did you mean by that?              12· keep my benefits.
13· · · ·A.· ·I don't remember if it was Carmen      13· · · · · · The direction given was that when
14· or Gayla or somebody at Simmons, when they       14· you have medical procedures or when you use
15· heard word that I may be relocating to --        15· your medical benefits, you need to do them
16· well, I relocated to Alabama as I reply, and     16· in Arkansas, which we did so they didn't
17· so I asked Simmons to change the address in      17· have to pay out-of-pocket expenses.
18· their system.· And they said, well, if           18· · · ·Q.· ·So what was going to be alarming
19· you -- if you list it as Alabama, you'll         19· if you changed your address?
20· fall out of the Blue Cross-Blue Shield           20· · · ·A.· ·What was going to be alarming is
21· coverage area, so you probably need to find      21· that I couldn't receive benefits from
22· another address in Arkansas and list it as       22· Arkansas Blue Cross-Blue Shield.
23· that.                                            23· · · ·Q.· ·Well, what was so confidential,
                                          Page 300                                              Page 301
·1· what was so secret, what was so sensitive        ·1· Arkansas address.
·2· that you needed to quietly find out how to       ·2· · · ·Q.· ·You had a meeting with Herschel
·3· change your address?                             ·3· and Julie in Atlanta in November of 2017 in
·4· · · ·A.· ·I was a different type employee        ·4· which you called a clear-the-air meeting,
·5· from Simmons.· They told me that from day        ·5· right?
·6· one.· They told me several times to keep         ·6· · · ·A.· ·Uh-huh.
·7· things quietly.                                  ·7· · · ·Q.· ·Did you view the air as being
·8· · · · · · They told me when I was hired that     ·8· cleared between then and 30 days later?
·9· as far anyone else is concerned, you're a        ·9· · · ·A.· ·I viewed the air being clear until
10· Renaissance Man employee, you're to wear the     10· I had a discussion with my wife, because she
11· Renaissance Man hat, you're to wear the          11· certainly didn't.· And at the time I had
12· Renaissance Man shirt, you're to become the      12· hopes that it was clear, and, you know,
13· Renaissance Man general manager as far as        13· Herschel mentioned that we would move
14· anybody outside of management knows.· You're     14· forward, everybody would keep their role and
15· to keep that quiet because it is different       15· we would move forward in 2018.
16· and they didn't want their other employees       16· · · ·Q.· ·When was the conversation with
17· suggesting, well, why doesn't John have to       17· your wife?
18· come into the office.· Why doesn't John have     18· · · ·A.· ·As we drove back to Tuscaloosa.
19· to do certain things.                            19· · · ·Q.· ·So she didn't view the air as
20· · · · · · They knew I was moving to Alabama      20· cleared --
21· and they knew I needed insurance and they        21· · · ·A.· ·No.
22· were all a part of that, and they said the       22· · · ·Q.· ·-- following that meeting?
23· best way to keep the insurance is to use an      23· · · ·A.· ·No.

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 141
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 78 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 302..305
                                          Page 302                                              Page 303
·1· · · ·Q.· ·You met then with FSE first week       ·1· show our people support.
·2· in December concerning potentially using         ·2· · · · · · I mentioned that the previous week
·3· them as a broker, correct?                       ·3· I had approved the waffle displays because I
·4· · · ·A.· ·I met with FSE about a shared          ·4· had talked to Chip and David on three other
·5· services possibility, broker, merge,             ·5· occasions about those displays, and they
·6· acquisition to gauge their interest.             ·6· both indicated to me that they would not pay
·7· · · ·Q.· ·And the following week, you had a      ·7· for those displays.
·8· meeting with the folks at Simmons in the         ·8· · · · · · They both indicated according to
·9· Simmons office, right?                           ·9· Carmen that they told her after I told her
10· · · ·A.· ·Yes.                                   10· not to pay for them.· Carmen called me back
11· · · ·Q.· ·Who was involved in that meeting?      11· to say that David agreed not to pay them.
12· · · ·A.· ·David Jackson and Chip Miller.         12· · · · · · I told them Herschel was furious
13· · · ·Q.· ·Tell me everything you remember        13· with me and told me that I didn't need to
14· about that meeting.                              14· interfere with anything between Renaissance
15· · · ·A.· ·I knew they were meeting, or I         15· Man and Simmons.· I said, Jennifer Dawson
16· knew at least Herschel was meeting with          16· has left the company.· Now, she went to work
17· David in Ron's office the next day.· We were     17· for Simmons.· But that was -- that was --
18· having our Christmas party with Simmons that     18· that hurt Renaissance Man.
19· night, which Herschel rarely attended, and       19· · · · · · I basically said, None of the
20· so I talked about that.· I said, Based on        20· things that we've talked about have you
21· the year we're having, the best year we've       21· done.· I said, I got tired of -- I said,
22· ever had, it'd be nice if he could show up.      22· Just last week, I received the invoice again
23· It'd be nice if you could show up, David, to     23· on the displays, David, of which you told me
                                          Page 304                                              Page 305
·1· we were not to pay.· I said, But the people      ·1· · · · · · Nobody has talked to him about the
·2· needed to get paid so I forwarded and            ·2· damage done to HMSHost and that relationship
·3· approved it and told them to pay it because      ·3· there and the fact that he still sends
·4· I knew I was meeting with you.· I said, So       ·4· George Fiorelli around.· I said, All I want
·5· none of the things we've talked about,           ·5· you to do, David Jackson, is you're the
·6· David, in a confidential -- what I thought       ·6· president of the company.· The owner of the
·7· to be a confidential conversation.               ·7· company has told me to do the right things.
·8· · · · · · I said, It's obvious from my           ·8· The owner of the company is a Christian man.
·9· previous conversation with you, Chip, or you     ·9· The reason I signed on with Simmons is
10· Herschel, or you Chip, or you David about        10· because I thought you had Christian values.
11· the waffle displays, one of you broke my         11· And oh, by the way, the vast majority of the
12· confidence and told Herschel or either           12· Simmons employees do.
13· Carmen told.· Because he told me somebody at     13· · · · · · I would never have left, never
14· Renaissance Man is telling Simmons not to        14· have left Smithfield and the security and
15· pay the bills.· And Simmons is supposed to       15· the protection.· I knew the owner of
16· pay every bill that's sent from Savannah,        16· Smithfield, Joe Luter.· I trusted him.
17· that's what he told me.                          17· · · ·Q.· ·You said all of that to David
18· · · · · · Said nobody has talked to him          18· Jackson?
19· about threatening or that the accusation         19· · · ·A.· ·I absolutely did.· I was furious.
20· that Blare or Kym or Christopher is stealing     20· In a confidential conversation and in less
21· money from HartyBake, y'all didn't talk to       21· than 24 hours, he shares the conversation
22· him about that, because he brought it up         22· with Herschel.· And basically two weeks
23· again in a conversation.                         23· later, I'm terminated by somebody who

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 142
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 79 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 306..309
                                          Page 306                                               Page 307
·1· doesn't even -- I don't even work for.· And      ·1· Enterprises, which I told them before I'm
·2· I'm still in shock.                              ·2· concerned about that.· Because the owner of
·3· · · · · · THE WITNESS:· I wanted to scream       ·3· the company told me it was a relationship,
·4· when you told Robert Thurber, Do you realize     ·4· it was a partnership between -- from
·5· that we gave John everything he asked for?       ·5· Renaissance Man and Simmons.
·6· Are you kidding me?· I was in shock.· To         ·6· · · · · · And I asked for years, as did Gary
·7· this day, I'm in shock.· To this day, I'm        ·7· Murphy -- Gary Murphy wasn't talking about
·8· stunned.                                         ·8· me when he said disrespectful, and it don't
·9· · · · · · I was asked to drive 800 miles two     ·9· take a rocket scientist to read that email
10· weeks after my first grandson was born at a      10· to see who he was talking about.
11· family Christmas outing.· And what I was         11· · · ·Q.· ·Are we still talking about
12· told, to introduce through FSE and explain       12· what you --
13· to Herschel what we had agreed upon.             13· · · ·A.· ·Absolutely I talked about all
14· · · · · · I told David Jackson, You've got       14· that.
15· to protect your employees.· Carmen Seale is      15· · · ·Q.· ·This is all in this December 11 --
16· a nice lady.· If you want to pay for the         16· · · ·A.· ·Absolutely, absolutely.
17· waffles, I don't care what you pay for.· No,     17· · · ·Q.· ·Anything else?
18· we don't want to pay for the waffles.· We        18· · · ·A.· ·There probably was.
19· don't want to pay for anything associated        19· · · ·Q.· ·Well, then please think about it.
20· with H. Walker Enterprises.· I said, Well,       20· · · ·A.· ·The summary of it, guys, was we
21· you might better check into that because you     21· learned how to build something nice.· You
22· get quite a few bills from Ron Eisenmann         22· ask me to build something nice.· You asked
23· that the subject line is H. Walker               23· me to teach Simmons, not just Renaissance
                                          Page 308                                               Page 309
·1· Man.                                             ·1· are not having that meeting, that's our
·2· · · · · · Renaissance Man was the initial        ·2· customer.· You ain't going in there.· I'm
·3· avenue by which Simmons would learn and          ·3· told by Herschel Walker, yes, you are.· You
·4· understand broadline food service                ·4· better get it done.
·5· distribution, because it was my                  ·5· · · · · · Thankfully Chip, I met with Chip,
·6· understanding that they had tried to enter       ·6· Chip said, Look, John, you've got to control
·7· into that marketplace before and had failed      ·7· it.· And I did discuss this in this meeting,
·8· miserably.                                       ·8· maybe not to this detail.· Chip said, You
·9· · · · · · I said we've built quite a             ·9· can go, but Matt Free is going to go with
10· company.· It's fantastic.· And it's all          10· you because that's his customer.
11· spiraling out of control.· Because the           11· · · · · · Had the diversity VP and the buyer
12· issues that we had the first couple of years     12· who loves Simmons and was responsible, and
13· when after the Brinker meeting -- and I          13· he led off the meeting by saying forget
14· talked about the Brinker meeting because the     14· about the titles, she is the VP.· I'm the
15· Brinker meeting was a big deal.· Herschel        15· buyer.· So what is it that's different?· Why
16· Walker and George -- Georgie Boston --           16· should I buy through Renaissance Man when
17· Brinker was a Simmons customer.· I think         17· I'm already buying through Simmons.· Matt,
18· they still are.· A good customer.                18· are you willing to pay Renaissance Man the
19· · · · · · Georgie comes up with the idea,        19· difference in cost, because I'm not willing
20· well, Brinker has a diversity department so      20· to give you an increase in cost.· Georgie
21· they need to buy more.· They need to buy         21· and Herschel, well, we own plants in Siloam
22· diversity products from Renaissance Man. I       22· Springs, Arkansas and Fort Smith, Arkansas.
23· went to Chip Miller and he said no.· Y'all       23· They named the Simmons plant, and the guy is

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 143
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 80 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 310..313
                                           Page 310                                               Page 311
·1· looking at me like we're crazy.· And I            ·1· to talk to Mark Simmons, because I know Mark
·2· winked at him and he let it go.                   ·2· Simmons wants me to do the right thing, and
·3· · · · · · And I'll never forget.· We got in       ·3· Mark Simmons is the one when it's all said
·4· the car, it was Herschel and Georgie, and I       ·4· and done, he's the one that convinced me to
·5· was in the back seat and they were driving        ·5· join Simmons.· Because I did some research
·6· me to the airport.· And Georgie, How did          ·6· on Simmons in the interview process, and I
·7· that go?· That went great.· I said, Are you       ·7· was thoroughly impressed with Simmons.
·8· kidding me?                                       ·8· · · ·Q.· ·Anything else come out --
·9· · · · · · So anyway, I told them about that       ·9· · · ·A.· ·No.· That was probably it.
10· because Matt Free resurfaced.· Matt Free          10· · · ·Q.· ·And what did Simmons commit to do
11· became the Simmons -- he became part of the       11· in that meeting?
12· Renaissance Man/Simmons team.                     12· · · ·A.· ·What they had always committed to
13· · · · · · And so I also explained to David,       13· do.· As David said, Well, I'll be meeting
14· David, you have got to get a definitive           14· with him tomorrow.· I said, Well, you need
15· agreement to protect me, to protect your          15· to keep this conversation confidential
16· employees, so that everybody knows whatever       16· because I'm already concerned when I didn't
17· it is that Simmons is agreeable to,               17· pay the waffle packaging to begin with, and
18· everybody doesn't get fearful.· I don't get       18· when I told Carmen not to pay it and he
19· told anything Carol sends to Carmen she's         19· called me and said I didn't have that
20· supposed to pay just because.· I said,            20· authority, I better pay anything, I'm
21· That's your responsibility as the president.      21· already concerned.· Told me Jennifer Dawson
22· · · · · · And I said, If you don't follow         22· better not cross Carol again, know how
23· through with your responsibility, I'm going       23· that'll end.
                                           Page 312                                               Page 313
·1· · · ·Q.· ·So 16 days later you were               ·1· · · · · · (Short recess.)
·2· terminated?                                       ·2
·3· · · ·A.· ·By --                                   ·3· · · · · · THE VIDEOGRAPHER:· We are back on
·4· · · ·Q.· ·By Renaissance?                         ·4· the record at 5:29.
·5· · · ·A.· ·By Renaissance Man.· But within 24      ·5· · · ·Q.· ·(BY MR. KING:)· Mr. Staples, on
·6· hours David Jackson sent me a text                ·6· December 27, 2017, did you have any inkling
·7· confirming that he had broken the                 ·7· that Ren Man was going to terminate you that
·8· confidentiality.                                  ·8· day?
·9· · · ·Q.· ·After you were terminated, did you      ·9· · · ·A.· ·No.· I didn't work for Ren Man, so
10· contact Mark Simmons?                             10· why would they terminate me?
11· · · ·A.· ·No.                                     11· · · ·Q.· ·Well, they would terminate you --
12· · · ·Q.· ·Why not?                                12· they could freely terminate you as general
13· · · ·A.· ·I felt like at some point in            13· manager, correct?
14· time -- I don't know, I don't know how these      14· · · ·A.· ·I would have expected any kind of
15· processes work.· I still hold out hope that       15· termination would have come from my
16· when Mark Simmons learns the truth, he'll         16· employer.
17· contact me.                                       17· · · ·Q.· ·Was there anything that you're
18· · · ·Q.· ·All right.                              18· aware of that compelled Ren Man to continue
19· · · · · · MR. KING:· He needs to change the       19· to use you as the general manager?
20· tape, and I'm pretty close.                       20· · · ·A.· ·Is there anything I'm aware of? I
21· · · · · · THE VIDEOGRAPHER:· We can go off        21· guess it would be everything would have
22· the record at 5:20.                               22· compelled them for me to continue as the
23                                                    23· general manager.

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 144
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 81 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 314..317
                                          Page 314                                              Page 315
·1· · · ·Q.· ·Why?                                   ·1· asked for was -- again, I was shocked. I
·2· · · ·A.· ·Because as of December, it was         ·2· never even understood I was terminated until
·3· tracking to be the most profitable year in       ·3· Herschel said, I've fired employees, I've
·4· the company's history.                           ·4· fired family members.· And I said, I'm
·5· · · ·Q.· ·There was nothing that                 ·5· fired?· And they said yes.· And I said,
·6· prevented -- there was no legal impediment       ·6· You're kidding me.· Does Simmons know about
·7· to Ren Man refusing to use you as general        ·7· this?· How is the $200,000 going to get
·8· manager, was there?                              ·8· paid?
·9· · · ·A.· ·Again, I didn't work for               ·9· · · · · · My concern there was that this
10· Renaissance Man.· I was employed and I had       10· offer really wasn't an offer even if they
11· an agreement with Simmons that I would not       11· had been my employer.
12· be fired without cause.· So the whole            12· · · ·Q.· ·What did you think it was?
13· meeting of December 27th was just like a --      13· · · ·A.· ·It was a joke that my wife had to
14· I was stunned, I was shocked.· I just wanted     14· sign over 50 percent of her company for ten
15· to leave.                                        15· dollars, that Herschel couldn't even
16· · · · · · I asked if Simmons was in              16· describe what -- what his personal
17· agreement with something as simple as paying     17· consultant was supposed to do.· His answer
18· the consulting fee that was offered to me,       18· was, You won't work more than two to three
19· and they said they hadn't discussed it with      19· hours a week.· I said, Simmons willing to
20· Simmons.                                         20· pay me how many hours a week I got to work
21· · · ·Q.· ·You asked for an increase in the       21· for them?· They only want me involved with
22· consulting fee, correct?                         22· you for two or three hours a week, what does
23· · · ·A.· ·No.· I think -- I think what I         23· that entail?· I don't know, I don't even
                                          Page 316                                              Page 317
·1· know what it entails was the response.           ·1· inquired.
·2· We'll come up with something.                    ·2· · · ·Q.· ·Did you tell -- who was in the
·3· · · · · · I was stunned.· I couldn't             ·3· meeting?
·4· breathe.· I'm sitting there -- I'm coming in     ·4· · · ·A.· ·Ron and Herschel.
·5· thinking we're going to have a celebration.      ·5· · · ·Q.· ·Did you tell them in the meeting
·6· I actually came in thinking that there was       ·6· that your emphasis on the brokerage had been
·7· something urgent.· What was told to me was       ·7· a mistake?
·8· that it was the only time that FSE could         ·8· · · ·A.· ·I don't know what I told them in
·9· meet.· The only time they can meet is two        ·9· the meeting, to be honest with you.
10· days after Christmas?· You know I'm going to     10· · · ·Q.· ·Well, you remembered the cancer
11· be in Arkansas, you know I've got a newborn      11· comment earlier.
12· son -- grandson, that's the only time they       12· · · ·A.· ·That wasn't in that meeting.
13· can meet?· Why can't we meet with them           13· · · ·Q.· ·Did you talk about Christopher
14· later?                                           14· Thurber?
15· · · · · · Nobody does that.· I've terminated     15· · · ·A.· ·Herschel brought up the fact to
16· people.· There's a little bit of                 16· Ron and Ron tried to get him to shut up, but
17· professionalism in all that.· Simmons would      17· Herschel brought up the fact that
18· never have done that.                            18· Christopher never responded when I
19· · · · · · Oh, and the other thing is after       19· offered -- or Robert never responded when I
20· the fact, Ron added stuff.· Even if I was        20· offered him ten percent of Renaissance Man,
21· going to accept it, he added an additional       21· can you believe that, and Ron is over there
22· year in the noncompete.· They never got back     22· shaking his head.
23· with me as to whether Simmons agreed until I     23· · · ·Q.· ·Did you complain about Christopher

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 145
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 82 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 318..321
                                             Page 318                                              Page 319
·1· Thurber and his work ethic?                         ·1· continuing with Julie, but that she most
·2· · · ·A.· ·In that particular meeting? I             ·2· likely would not sign over her 50 percent
·3· don't recall.                                       ·3· for ten dollars.· And I certainly wasn't
·4· · · ·Q.· ·Did you have the impression at the        ·4· going to force her to do that.
·5· time that Christopher Thurber did not have a        ·5· · · ·Q.· ·Didn't you --
·6· good work ethic?                                    ·6· · · ·A.· ·I was kind of curious as to why
·7· · · ·A.· ·I wouldn't say work ethic.· I had         ·7· they would ask me to commit on behalf of my
·8· concern from time to time about Christopher         ·8· wife.
·9· Thurber and Blaine Walker and anybody else.         ·9· · · ·Q.· ·Did you negotiate that point by
10· And then I'd be told that his work effort is        10· saying that if -- if there was an increase
11· great, and then I'd be concerned.· And then         11· in the amount of your severance that you
12· I'd send him a text at eight o'clock at             12· would throw in the interest with DSM?
13· night or whatever and he'd respond.· I'd            13· · · ·A.· ·No, this was not severance. I
14· send him a text on Saturday and he'd always         14· know what severance is.· Severance is --
15· respond.· I'd send him a text on Sunday and         15· I've received severance before.· Severance
16· he'd respond.· Christopher was probably the         16· is a guaranteed document.· Severance does
17· most responsive person we had at either             17· not require that you can't make any
18· Renaissance Man or DSM.                             18· disparaging remarks about Herschel Walker or
19· · · ·Q.· ·Did you discuss in that meeting           19· the payments will stop.· Severance doesn't
20· that you thought that Ms. Staples was not           20· include that.
21· interested in continuing with the broker?           21· · · · · · I've been terminated before and I
22· · · ·A.· ·No.· I think what I discussed is          22· received nine months severance.· And I was
23· Ms. Staples is probably not interested in           23· given a document guaranteeing me the
                                             Page 320                                              Page 321
·1· severance.                                          ·1· wanted to get out of the room.
·2· · · ·Q.· ·However you want to describe the          ·2· · · · · · The 275 came about because I said
·3· payment as to what it was, there was a              ·3· even if I were to consider this, I'm
·4· payment and you negotiated it up from 200           ·4· currently making $200,000.· I'm currently
·5· to --                                               ·5· making 40,000 from DSM.· I've got benefits
·6· · · ·A.· ·The way that --                           ·6· that protect my family.· I've got life
·7· · · ·Q.· ·No, no, no, you've got to stop            ·7· insurance.· I've got all these different
·8· now.· There was a payment that you                  ·8· type things with Simmons.· I'm a management
·9· negotiated that rose from 200,000 to                ·9· employee with Simmons.· Simmons wouldn't ask
10· $255,000; isn't that correct?                       10· me to take less than I'm currently taking
11· · · ·A.· ·The offer rose from 200 to 255.           11· now because I've done nothing wrong and
12· · · ·Q.· ·And isn't that because you said           12· they've told me all along the only way I
13· that for that number, you were all in,              13· would be terminated is if I did something
14· including your wife's interest in --                14· wrong.· And they have told me all along, you
15· · · ·A.· ·No.                                       15· have exceeded our expectations, the
16· · · ·Q.· ·-- DSM?                                   16· performance of Renaissance Man has exceeded
17· · · ·A.· ·No.· No.                                  17· our expectations.
18· · · ·Q.· ·You never used the phrase all in?         18· · · · · · So the way it got to 255 is I
19· · · ·A.· ·I don't know that I've ever used          19· said, you add that up right there, that's
20· all in in my life.· I was in shock.· Were           20· 275.· Herschel and Ron got up out of the
21· you there?· I don't remember seeing you             21· room and went in the next room and I'm
22· there.· Ron and Herschel were there. I              22· starting to breathe.· And they come back in
23· don't remember accepting the offer. I               23· and oh, well, Herschel is so gracious, he's

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 146
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 83 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 322..325
                                          Page 322                                               Page 323
·1· willing to pay you 255.· I said, Write it        ·1· this or David agreed to this or whoever
·2· all up, send it to me.                           ·2· agreed to this, and he'd say, Well, if we
·3· · · · · · And then I'm not -- I'm not one to     ·3· agreed to it, that's what we're are going to
·4· make a big -- I wanted to get out of the         ·4· do.
·5· room.· I've never been as stunned in my          ·5· · · · · · But what I learned from day one,
·6· life.· Thankfully it's just a job.· I have a     ·6· from my first boss, my first mentor, Gary
·7· family.· I want you to hear this,                ·7· Harris, and he said, If you have a meeting,
·8· regardless.· I have a family to take care        ·8· a review with an employee, your job as a
·9· of.                                              ·9· supervisor is that it should be exactly
10· · · · · · And my wife and my daughter did        10· that.· If it's a review, he should either
11· fantastic jobs.· Christopher Thurber did a       11· know if it's going to be a positive review
12· fantastic job.· I hired Barbara Humphrey and     12· or a negative review.· Shouldn't be a
13· trained her.                                     13· surprise.· If it's a surprise, you haven't
14· · · · · · I learned something early on from      14· done your job as a supervisor.
15· my first mentor that always stuck with me,       15· · · · · · I don't have one write-up in any
16· and I use it in my employee/employer             16· Simmons file.· David Jackson creates an
17· relationships, and I believe Simmons does        17· email.· Wouldn't he have sent that to the HR
18· too.· Because short of David Jackson, I          18· department?· Wouldn't it have been his
19· don't see Gary Murphy making this decision.      19· responsibility if he's going to accuse me of
20· I see Gary Murphy stepping in.                   20· something I never said?· That's the way I
21· · · · · · Gary Murphy is the type of guy --      21· would manage somebody.· I don't tell a third
22· we had several conversations where he'd say      22· party about my employee.
23· this and I'd say, well, but you agreed to        23· · · · · · But as the way this played out, my
                                          Page 324                                               Page 325
·1· daughter loses her job by someone she had        ·1· or did you tell them several days later when
·2· never spoken to.· And she loses it -- she's      ·2· they finally agreed?· I don't know.
·3· in the office all morning and she walks out,     ·3· · · · · · It's sad, it's disappointing. I
·4· and he sees her walk out and he picks up the     ·4· got a great family.· We got good people.
·5· phone and calls her on her cell phone.           ·5· I'm still -- I'm still holding out hope for
·6· · · · · · Anyway, I digress.· I got out of       ·6· a call from Mark Simmons or a note from Mark
·7· the room.· I accepted nothing.· I told them      ·7· Simmons that says appreciate you doing what
·8· to send me the paperwork.· I had to ask          ·8· you said you were going to do and defending
·9· several days later, Did Simmons -- did           ·9· this great company that my dad and I
10· Simmons approve this process?· Oh, yeah,         10· created.
11· just spoke to them.                              11· · · · · · MR. KING:· Our time is up.
12· · · · · · Even though the day after when         12· · · · · · MR. SIMMS:· Are you finished?
13· Herschel sends me a text the day after he        13· · · · · · MR. KING:· I'm not finished but my
14· fires me, sends me a text, Can you send me       14· time is up.
15· the contact information with the crazy           15· · · · · · MR. SIMMS:· Are you going to ask
16· Italian pizza guys that you negotiated the       16· some more questions in the morning?
17· deal with the wings?· I had just been fired.     17· · · · · · MR. KING:· No.
18· The type of guy I am, I looked for it to         18· · · · · · MR. SIMMS:· So are you finished?
19· send it to him.· That's when I discovered        19· · · · · · MR. KING:· I'm finished.
20· that my Simmons emails had been cut off.         20· · · · · · MR. SIMMS:· Okay.· Finally got you
21· · · · · · He tells me then in a text, Oh,        21· to say you're finished after asking you
22· well, we just told them today.· So when did      22· three times.
23· you tell them, did you tell them on the 28th     23· · · · · · MR. KING:· I'm finished subject of

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 147
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 84 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 326..329
                                            Page 326                                               Page 327
·1· course to whatever the judge rules with            ·1· · · ·Q.· ·What is your current address?
·2· respect to the motion to compel, but I'm           ·2· · · ·A.· ·5712 Rice Mine Road, Northeast,
·3· finished.                                          ·3· Tuscaloosa, Alabama.
·4· · · · · · MR. SIMMS:· Okay.· All right. I          ·4· · · ·Q.· ·How long have you lived there,
·5· got you.                                           ·5· sir?
·6· · · · · · MR. PARKER:· I'll ask my questions       ·6· · · ·A.· ·How long have I been there?
·7· in the morning.                                    ·7· · · ·Q.· ·Have you lived there.
·8· · · · · · THE VIDEOGRAPHER:· We're going off       ·8· · · ·A.· ·August of 2017, so whatever that
·9· the record at 5:44.· This now concludes our        ·9· is, 15 months.
10· deposition.                                        10· · · ·Q.· ·And did you testify yesterday that
11                                                     11· you rent that home?
12· · (Whereupon, a recess was held after which        12· · · ·A.· ·Yes.
13· ·time the following occurred on November 13,       13· · · ·Q.· ·Where did you live prior to 5712
14· · · · · · · · 2018 at 9:00 a.m.)                   14· Rice Mine Road?
15                                                     15· · · ·A.· ·1701 St. Andrews Drive.
16· · · · · · · · ·JOHN STAPLES,                       16· · · ·Q.· ·As best you can recall, what dates
17· having been first duly sworn (affirmed), was       17· did you live there?
18· examined and testified as follows:                 18· · · ·A.· ·Well, I lived between there and we
19                                                     19· had a home in Springdale at 9649 Ledge
20· EXAMINATION BY MR. PARKER:                         20· Drive.· Had family, and my daughter and my
21· · · ·Q.· ·Your name is John Staples,               21· son are in Northwest Arkansas.· We spend
22· correct, sir?                                      22· time there.· I'd travel back and forth
23· · · ·A.· ·It is.                                   23· frequently, but the majority of the time I
                                            Page 328                                               Page 329
·1· would suspect in 2017 would have been in           ·1· We'd be closer to Atlanta for meetings with
·2· Alabama.                                           ·2· Herschel and Ron in Ron's office.· We'd be
·3· · · ·Q.· ·Was the St. Andrews Drive address,       ·3· closer to Renaissance Man largest region and
·4· was that a rental property as well?                ·4· historically most of the volume.
·5· · · ·A.· ·No.                                      ·5· · · ·Q.· ·Any other reasons?
·6· · · ·Q.· ·You owned that one?                      ·6· · · ·A.· ·And there was an opportunity --
·7· · · ·A.· ·Yes, we owned it.                        ·7· well, my daughter had enrolled at the
·8· · · ·Q.· ·Do you still own the property in         ·8· University of Alabama.
·9· Springdale at Ledge Drive?                         ·9· · · ·Q.· ·And you went to the University of
10· · · ·A.· ·It's on a lease to purchase              10· Alabama too, correct?
11· arrangement.                                       11· · · ·A.· ·I did.
12· · · ·Q.· ·Okay.· When would you say that you       12· · · ·Q.· ·When did you graduate?
13· moved from Arkansas to Alabama?                    13· · · ·A.· ·I got my bachelor's degree in
14· · · ·A.· ·September of -- August, September        14· business management in '84 and my master's
15· of 2015.                                           15· degree in human resources management in '85.
16· · · ·Q.· ·What was the reason for the move?        16· · · ·Q.· ·It's my understanding you played
17· · · ·A.· ·There were numerous reasons.             17· football at Alabama; is that correct?
18· · · ·Q.· ·What were they?                          18· · · ·A.· ·Play would be a stretch.· I walked
19· · · ·A.· ·We were trying to establish a            19· on Coach Bryant's last year.
20· relationship with Pico Foods as a potential        20· · · ·Q.· ·What year was that?
21· supplier partner.· I had worked out of my          21· · · ·A.· ·He passed away in '83 so it must
22· home for the last several years, so it             22· have been '82.
23· really wasn't a matter of where I lived.           23· · · ·Q.· ·What was the first poultry company

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 148
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 85 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 330..333
                                           Page 330                                               Page 331
·1· that you went to work for?                        ·1· · · ·A.· ·Yes.
·2· · · ·A.· ·Tyson Foods.                            ·2· · · ·Q.· ·Where had you done that?
·3· · · ·Q.· ·Do you recall when you started at       ·3· · · ·A.· ·I started with Flowers Industries
·4· Tyson?                                            ·4· out of Thomasville, Georgia in January of
·5· · · ·A.· ·I think my official first day was       ·5· '86.· They're a retail baking company. I
·6· on our anniversary on April 1st.· That would      ·6· had various roles with them.· They acquired
·7· have been 2000.                                   ·7· a company called Pies, Inc.· I'm trying to
·8· · · ·Q.· ·What was your title at Tyson Foods      ·8· recall when I went -- I think we moved to
·9· upon your hire?                                   ·9· Chaska, Minnesota in '96, somewhere around
10· · · ·A.· ·I don't necessarily remember the        10· then.· They had acquired Pies, Inc., which
11· title.· My responsibility was Sysco from the      11· was a food service pie facility.
12· corporate office, kind of a liaison between       12· · · ·Q.· ·So was your employment at Pies
13· Tyson and the corporate office and the 70         13· Inc. your first exposure to working with
14· some-odd operating companies.                     14· Sysco?
15· · · ·Q.· ·Had you previously worked at            15· · · ·A.· ·Yes.
16· Sysco?                                            16· · · ·Q.· ·So just to make sure I understand
17· · · ·A.· ·No.· Worked with Sysco or at            17· your employment history, is it correct you
18· Sysco?                                            18· started working for Flowers in or around
19· · · ·Q.· ·At Sysco?                               19· 1986?
20· · · ·A.· ·No.                                     20· · · ·A.· ·January of '86.
21· · · ·Q.· ·Had you previously worked with          21· · · ·Q.· ·And that you then began working
22· Sysco prior to you going to work for Tyson        22· for Pies, Inc., a company that Flowers had
23· in 2000?                                          23· acquired in 1996?
                                           Page 332                                               Page 333
·1· · · ·A.· ·It doesn't seem like that long,         ·1· · · ·A.· ·Peyton Keel.
·2· but yeah, that was the gap.                       ·2· · · ·Q.· ·Did you remain in the role that
·3· · · ·Q.· ·Did you work for Pies, Inc. until       ·3· you were hired in to at Tyson throughout
·4· you joined Tyson in 2000?                         ·4· your employment with that company?
·5· · · ·A.· ·Well, Pies, Inc. -- Pies, Inc. was      ·5· · · ·A.· ·No.
·6· never really shown as Pies, Inc.· It was          ·6· · · ·Q.· ·If you started in 2000 in this
·7· Flowers.· And then Flowers, as I recall,          ·7· role where you were a liaison between Tyson
·8· required -- acquired Mrs. Smith's, which was      ·8· and Sysco, when as best you can recall did
·9· primarily a retail company, but because           ·9· your job duties change?
10· Pies, Inc. had focused on food service, we        10· · · ·A.· ·It was a year or two later.· It
11· changed the name of Pies, Inc. to Mrs.            11· really occurred after Tyson acquired IBP,
12· Smith's Food Service.                             12· and when that occurred, sometime there
13· · · ·Q.· ·Did you work for Mrs. Smith's Food      13· after, Tyson created a Sysco team.· Sysco
14· Services?                                         14· was such a large customer of Tyson, they
15· · · ·A.· ·I ran Mrs. Smith's Food Services.       15· split the food service group into Sysco was
16· · · ·Q.· ·And did you run that company until      16· one team and everybody else was another
17· you joined Tyson in 2000?                         17· team.
18· · · ·A.· ·Yes.                                    18· · · ·Q.· ·And which team did you go on?
19· · · ·Q.· ·And when you joined Tyson in 2000,      19· · · ·A.· ·I was second in command on the
20· is that when you moved to Arkansas?               20· Sysco team.
21· · · ·A.· ·Yes.                                    21· · · ·Q.· ·How did your job duties and
22· · · ·Q.· ·Who did you report to initially at      22· responsibilities differ after that split
23· Tyson?                                            23· occurred from when you were initially hired?

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 149
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 86 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 334..337
                                          Page 334                                              Page 335
·1· · · ·A.· ·Well, I was more involved in that      ·1· your employment ended or did you have other
·2· I was responsible for all of the local           ·2· positions at Tyson?
·3· negotiations as well as the corporate            ·3· · · ·A.· ·No.· They did that for a few
·4· negotiations.                                    ·4· years, I don't know how many, couple or
·5· · · · · · I created -- we wanted to come up      ·5· three years, and then somebody else became
·6· with a template for local spending, things       ·6· head of food service and decided that he
·7· of that nature because the spending had          ·7· didn't like the Sysco team and the other
·8· gotten out of hand.· Food service is a           ·8· team, so put the teams back together.· And I
·9· complicated business and you can spend a lot     ·9· was director of sales for Tyson's largest
10· of money and not have anything to show for       10· region, which was the southeast region.
11· it in terms of promotional activities.           11· · · ·Q.· ·Was that your final position at
12· · · · · · And so I learned at Pies, Inc.         12· Tyson?
13· from my mentor there, Bill Stringless, that      13· · · ·A.· ·Yes.
14· you focus on productive promotional              14· · · ·Q.· ·Director of sales for the
15· activities.· So anyway, we created local         15· southeast region?
16· marketing -- I created a local marketing         16· · · ·A.· ·Uh-huh.
17· template that I would work with the regional     17· · · ·Q.· ·Who did you report to in that
18· managers to develop the business at the          18· role?
19· local level per se.                              19· · · ·A.· ·I had various people.· At the end
20· · · ·Q.· ·Who did you report to in that new      20· I think I reported to Mike Hurton ^ spl.
21· role?                                            21· · · ·Q.· ·Did you have any interaction at
22· · · ·A.· ·Charlie /PHASZ take ^ spl.             22· all with Herschel Walker during your
23· · · ·Q.· ·Did you remain in that role until      23· employment with Tyson Foods?
                                          Page 336                                              Page 337
·1· · · ·A.· ·For most of my employment at           ·1· so they were actively involved in America's
·2· Tyson, I had interaction with Herschel.          ·2· Junior Miss.· It is my understanding that
·3· · · ·Q.· ·What would be the nature of those      ·3· they met Herschel at that event.
·4· interactions, what would be the reason for       ·4· · · · · · Herschel expressed a desire to do
·5· them?                                            ·5· something different now that his football
·6· · · ·A.· ·The reason for them or do you want     ·6· career had ended, and it was my
·7· to go back to the day I met him or whatever?     ·7· understanding that Robert introduced him to
·8· · · ·Q.· ·Let's go back to the day you met       ·8· Jerry Dowd who was the president of
·9· him.· When did you first meet him and what       ·9· Pilgrim's at the time.· May have been
10· was your understanding of why you were           10· Pierce, they got different names.
11· meeting him?                                     11· · · · · · Jerry and Robert were friends.
12· · · ·A.· ·I don't remember the year. I           12· And that Robert also introduced Herschel to
13· think it was 2001 or 2002, but I met him at      13· David Carrington at Carrington Foods.
14· a dinner at Ruggles Restaurant in Houston,       14· Introduced Herschel to whoever was running
15· Texas during Sysco's annual merchandising        15· Paul Newman's -- Ventura Foods is the name
16· conference.                                      16· of a dressing company that the Paul Newman
17· · · ·Q.· ·Had he started Renaissance Man at      17· brand.· My understanding they introduced
18· that time?                                       18· Herschel to Julian Allen who was running a
19· · · ·A.· ·It was my understanding from           19· catfish company in Mississippi.
20· Robert Thurber that he met Herschel as --        20· · · · · · And it was my understanding that
21· Herschel had been a judge at America's           21· Herschel -- or Robert gave the project of
22· Junior Miss contest of which Robert was a        22· creating a brand and arranging relationships
23· board member.· Robert's wife Julie had won       23· between Herschel and these other companies,

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 150
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 87 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 338..341
                                          Page 338                                               Page 339
·1· primarily Christen Caffey who worked for him     ·1· · · ·Q.· ·When, if you know, did --
·2· at Sysco Corp.· So I don't know where            ·2· · · ·A.· ·It may have even been in 2000,
·3· Renaissance Man was in the -- in its life        ·3· because what I don't recall is whether I was
·4· cycle, but I do know that Robert every year      ·4· still with Mrs. Smith's or whether I was at
·5· at the merchandising conference would have       ·5· Tyson.· He can recall that.· I don't
·6· this dinner at Ruggles and he would invite       ·6· remember the date.
·7· friends and family members and -- well, not      ·7· · · ·Q.· ·When, if you know, did Mr. Walker
·8· family members, friends and acquaintances in     ·8· first enter into a business relationship
·9· the business.                                    ·9· with Tyson Foods?
10· · · · · · It was kind of a big deal because      10· · · ·A.· ·Again, I don't know the date, but
11· Robert was senior director of merchandising      11· I specifically know where I was.
12· for Sysco or senior vice president.· Robert      12· · · ·Q.· ·Okay.
13· was a big deal.· Basically if you wanted to      13· · · ·A.· ·So anyway, Herschel, Herschel is
14· do anything with respect to Sysco brand,         14· aligned with Pilgrim's, Pierce, whatever,
15· having a relationship with Robert Thurber        15· and I see him at food shows because I'm at
16· was a good relationship to have.                 16· Tyson.· I had met him at Ruggles.
17· · · ·Q.· ·Do you know at the time of that        17· · · · · · I would kid with Herschel about,
18· dinner in 2001 or '2 whether Mr. Walker had      18· you know, you're with number two, you're
19· a supplier for poultry such that he does now     19· with the number two supplier in the
20· with Simmons?                                    20· industry, which they may have by then been
21· · · ·A.· ·Yes, it was Pilgrim's or Pierce.       21· the number one supplier.· I don't really
22· I don't know.· I get confused with their         22· know how the numbers work.· But I said you
23· names.                                           23· need to jump on board with number one.· And
                                          Page 340                                               Page 341
·1· developed what I thought was a friendship        ·1· you.
·2· with Herschel.· Really liked Herschel's          ·2· · · · · · Anyway, I did that same thing.· We
·3· brother-in-law Bill Richards, so we would        ·3· were at the Newport Beach Marriott for a
·4· kid.· We would see each other at these food      ·4· Sysco western region food show.· And Kym,
·5· shows.                                           ·5· Kym was with me, and I think the kids were
·6· · · · · · And I didn't know anything of it.      ·6· with me at the food show.· And I saw
·7· I thought -- I mean, I didn't know that          ·7· Herschel, and I think Bill was there at
·8· Herschel was considering Tyson or whatnot.       ·8· their booth, and I kidded with him, Hey,
·9· I did know from a friendship that I had with     ·9· man, you need -- here's my card, you need to
10· folks at Tyson -- I knew some people at          10· call me, we need to get in bed -- you need
11· Pilgrim's just because we're in the              11· to get in bed with Tyson.
12· business.· They didn't seem to think the         12· · · · · · And I'll never forget it because
13· Renaissance Man, or whatever it was called       13· later that day, Kym and I went to the mall
14· at the time, business was growing, that          14· or something with the kids and I saw on my
15· there was much opportunity.                      15· cell phone the number I thought to be
16· · · · · · Of course I knew David Carrington      16· Herschel's.· And I thought a lot of Herschel
17· who owned and ran Carrington Seafood.· He        17· at the time.
18· used to come to Alabama games all the time.      18· · · · · · And I was nervous and I showed it
19· So I knew from him that there really wasn't      19· to Kym.· Of course Kym at the time wasn't
20· much happening there.· So maybe that fueled      20· much of a football fan, didn't know
21· the fire for me to continue to say,              21· Herschel.· She said, well, answer the phone.
22· Herschel, come on board with number one and      22· And so I answered the phone, and I was
23· maybe we can make some things happen for         23· excited to talk to him.· Like I say, I

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 151
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 88 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 342..345
                                           Page 342                                              Page 343
·1· thought a lot about Herschel.· More so from       ·1· Herschel had called him.· I don't know how
·2· the personal side than the football side          ·2· Herschel got it done, but I do know I called
·3· because I couldn't stand Georgia, especially      ·3· Robert Thurber, because Robert Thurber is
·4· when he was there, because my roommate in         ·4· very good friends with John Tyson.
·5· college was a die-hard Georgia fan, and           ·5· · · · · · And my concern about getting it
·6· Alabama wasn't as good then.· And I was a         ·6· done was that Tyson is -- they already are
·7· Florida fan, and they destroyed Florida           ·7· the biggest and the baddest, and if you look
·8· every year so I couldn't stand Herschel in        ·8· at Tyson in terms of having celebrity
·9· terms of an athlete at Georgia.                   ·9· spokespeople or any type of -- they don't
10· · · · · · Anyway, I was excited to talk to        10· need that.· And so I didn't know if that
11· him, and he said, Hey, I want to talk to you      11· would be a hurdle or not.· Anyway, I told
12· about coming on board with Tyson.                 12· Robert, Herschel wants to switch to Tyson,
13· · · ·Q.· ·So when approximately was that in       13· and I don't remember how it all played out,
14· our timeline?                                     14· but he became aligned with Tyson.
15· · · ·A.· ·I think he -- I only think he was       15· · · ·Q.· ·So after Herschel started
16· with Pilgrim's for a year, if that, I don't       16· purchasing chicken products from Tyson, what
17· know.· So as far in my timeline, I started        17· was your involvement, if any, with respect
18· with Tyson in February of 2000.· So it            18· to his dealings with Tyson?
19· wasn't long after that that he became             19· · · ·A.· ·I was directly involved.· It was
20· aligned with Tyson.· I don't know the             20· my responsibility because I was responsible
21· details of that.                                  21· for Sysco.· Herschel was exclusive to Sysco.
22· · · · · · I do know I called Robert Thurber       22· So it was basically my responsible -- I was
23· to say, Hey, Herschel is -- I don't know if       23· responsible.
                                           Page 344                                              Page 345
·1· · · ·Q.· ·Now, we can agree when you were         ·1· · · ·A.· ·I don't recall having a title for
·2· employed by Simmons that you wore dual hats,      ·2· Ren Man.· I do recall having a business card
·3· correct; you were on the one hand Simmons         ·3· or point of sale materials or something
·4· employee --                                       ·4· where -- you understand that Renaissance Man
·5· · · ·A.· ·Very similar to every other             ·5· was exclusive to Sysco.· And Sysco created
·6· relationship I had with Herschel.· I was          ·6· an exclusive brand called Herschel's Famous
·7· responsible for Herschel at Tyson, I was          ·7· 34 for Herschel that Herschel, you know,
·8· responsible for Herschel at Smithfield, I         ·8· liked to say was his brand.
·9· was responsible for Herschel at Simmons.          ·9· · · · · · The reality was it was Sysco's
10· · · ·Q.· ·Okay.· When you were at Simmons,        10· brand, because they're the ones that created
11· you were the general manager of Ren Man,          11· it.· And they're the ones that advertised it
12· correct?                                          12· to their operating companies as a Sysco
13· · · ·A.· ·Uh-huh.                                 13· brand, because there are bonuses and
14· · · ·Q.· ·Were you the general manager of         14· incentives and other mechanisms in which
15· Ren Man at Tyson?                                 15· they award their people to push Sysco brand.
16· · · ·A.· ·I don't recall what my title was        16· · · ·Q.· ·How did your duties and
17· at Tyson.                                         17· responsibilities once you became involved
18· · · ·Q.· ·Did you have a title when you were      18· with Herschel's business at Tyson differ
19· at Tyson for Ren Man?                             19· from the duties that you later performed on
20· · · ·A.· ·I told you what my title was at         20· behalf of Ren Man during your employment
21· Tyson.                                            21· with Simmons?
22· · · ·Q.· ·Did you have a title for Ren Man        22· · · ·A.· ·Say that again.
23· when you were employed at Tyson?                  23· · · · · · MR. PARKER:· Would you read the

                                EcoScribe Solutions· · 888.651.0505
                                                                                      App. 152
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 89 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 346..349
                                          Page 346                                              Page 347
·1· question back for him?                           ·1· distributor of which Sysco is the largest,
·2· · · · · · (Record read.)                         ·2· US Foods, UniPro, PFG.· A broadline
·3· · · ·A.· ·I would say the difference would       ·3· distributor is a distributor that will
·4· be in the magnitude of the effort.· Tyson        ·4· deliver everything in the restaurant; the
·5· sells billions of pounds.· I suspect within      ·5· paper towels, the tables, the lettuce, the
·6· my region, and especially within Sysco, I        ·6· mayonnaise, the chicken, the steak, so a
·7· don't know the exact number, but it's            ·7· broadline distributor distributes
·8· hundreds of millions of pounds.                  ·8· everything.
·9· · · ·Q.· ·Okay.· During your employment with     ·9· · · · · · That's different than a national
10· Simmons, your sole responsibility was for        10· account distributor, because a national
11· Ren Man, correct?                                11· account only delivers to the accounts they
12· · · ·A.· ·No, that's not correct.· We've had     12· own.· Some national accounts have their own
13· that conversation.                               13· distribution network.· A specialty
14· · · ·Q.· ·Why is it --                           14· distributor only distributes -- for example,
15· · · ·A.· ·My responsibility was to develop a     15· there's a specialty distributor in
16· base of business within broadline                16· Birmingham that delivers, it's called Evans
17· distribution because Simmons had never           17· Meats.· They deliver meat to restaurants.
18· experienced any success whatsoever.· And the     18· · · · · · So a broadline distributor is --
19· first avenue by which they wanted me to          19· if you're a broker, which Renaissance Man
20· develop that was through Ren Man.                20· is, you certainly want to align with a
21· · · ·Q.· ·How do you define broadline            21· broadline distributor because that allows
22· distribution?                                    22· you to receive commissions from any number
23· · · ·A.· ·A broadline distributor is a           23· of manufacturers of any number of products.
                                          Page 348                                              Page 349
·1· · · · · · If you're a broker for a specialty     ·1· · · ·A.· ·After some rather lengthy
·2· distributor, Evans Meats, if you're selling      ·2· discussions, yes.
·3· mayonnaise, you're not going to receive          ·3· · · ·Q.· ·Other than working on behalf of
·4· commission to sell to Evans Meats.               ·4· Ren Man during your employment with Simmons,
·5· · · · · · So a broadline distributor is --       ·5· what, if anything, did you do to develop a
·6· Sysco is the biggest.· US Foods may have         ·6· base of business in broadline distribution?
·7· passed them.· I don't keep up with the           ·7· · · ·A.· ·I assisted Phil Perkins on Gordon
·8· numbers, but they're both huge, they're both     ·8· Food Service.· We became aware that Gordon
·9· multibillion dollar distributors.                ·9· Food Service was bidding out their IF breast
10· · · ·Q.· ·You worked for Simmons in or about     10· fillet business.· I think I became aware of
11· April of 2009 until December of 2017,            11· that through Randy Sanders.· He had a good
12· correct?                                         12· relationship with Gordon Food Service.
13· · · ·A.· ·You know, I'm not real sure when       13· · · · · · So I went to Simmons, and as I
14· my employment with Simmons ended because I       14· recall, Phil Perkins assisted us, but Gordon
15· never received any type of conversation to       15· Food Service was also his customer.· And I
16· this day.· Tried numerous times, I don't         16· said, well, you know, to be fair -- that's
17· know.· That's the time that they allowed --      17· the other thing everybody needs to
18· that they didn't protect me from Herschel as     18· understand.· I was always fair, because as I
19· they agreed to do.· And I lost all the           19· understood the relationship, if you already
20· security that they had promised to provide       20· had business with someone, Simmons already
21· me when they hired me back in 2009.              21· had business, then Renaissance Man would
22· · · ·Q.· ·They hired you about April of          22· stay away from them.
23· 2009, correct?                                   23· · · · · · Of course, that was all blown up

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 153
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 90 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 350..353
                                            Page 350                                               Page 351
·1· when Herschel and Georgie -- I'm caught in         ·1· bid.
·2· the middle.· They forced me, we're going to        ·2· · · ·Q.· ·When was that?
·3· have this meeting with Brinker with or             ·3· · · ·A.· ·I have no idea.
·4· without you, even though Simmons already had       ·4· · · ·Q.· ·How long did this go on for?
·5· the business.· Simmons was always great            ·5· · · ·A.· ·I have no idea.
·6· about it.                                          ·6· · · ·Q.· ·What percent of your duties and
·7· · · · · · But anyway, so I went to Phil            ·7· responsibilities as a Simmons employee were
·8· Perkins, I said, Hey, I understand Gordon          ·8· on behalf of Ren Man?
·9· Food Service is bidding their IF business.         ·9· · · ·A.· ·As it turns out, the majority of
10· I didn't know Simmons was doing any business       10· it.
11· with Gordon Food Service.· Herschel and Ron,       11· · · ·Q.· ·Almost a hundred percent, right?
12· they became aware of it.· Well, then, they         12· · · ·A.· ·No, I wouldn't say a hundred
13· don't have a right to bid it direct.· Again,       13· percent.· Avendra is a big customer of Ren
14· I'm in the middle, you can't do all that,          14· Man.· But we didn't know that Ren Man was
15· You know.                                          15· going to get the business until we went all
16· · · · · · I learned to listen to what              16· the way through the process.· And when I
17· Herschel and Ron would say.                        17· left, when I left Renaissance Man, Avendra
18· · · ·Q.· ·I'm going to stop you there. I           18· was about a million pound customer.· And I
19· don't care about this.· You're not answering       19· had no -- I had no idea until the end
20· my question.· I want to know what did you do       20· because Avendra could care less about the
21· as --                                              21· diversity part of it.· Do you want me to
22· · · ·A.· ·I assisted -- I gave Phil Perkins        22· tell you about that or --
23· some assistance in the Gordon Food Service         23· · · ·Q.· ·No, I don't.
                                            Page 352                                               Page 353
·1· · · ·A.· ·-- is that too long?· So no, I           ·1· · · ·Q.· ·You're not in charge of this
·2· wouldn't say almost a hundred percent.             ·2· deposition.· My questions are real simple.
·3· · · ·Q.· ·What percent would you say of your       ·3· I just need dates.
·4· duties was devoted to Ren Man?                     ·4· · · ·A.· ·I'm in charge of my answers.
·5· · · ·A.· ·I don't know.· 80 to 90 percent.         ·5· · · ·Q.· ·You are, but I'll cut you off if
·6· · · ·Q.· ·Okay.· So you work at Tyson, you         ·6· you don't answer my question.
·7· have a relationship with Herschel Walker           ·7· · · ·A.· ·Okay.· You can cut me off but I'm
·8· during your tenure there that starts about a       ·8· going to take my time.· Do you remember what
·9· year into your employment, correct?                ·9· you were doing in 2006?
10· · · ·A.· ·Sounds correct.                          10· · · ·Q.· ·Yeah, I do.· I was in law school
11· · · ·Q.· ·Why did you leave Tyson?                 11· first year, Fayetteville, Arkansas.· Thank
12· · · ·A.· ·Smithfield began recruiting me.          12· you.· I want an answer to my question.· When
13· · · ·Q.· ·When was that?                           13· did you start -- when did you --
14· · · ·A.· ·When did they begin recruiting me?       14· · · ·A.· ·Sometime in 2006.
15· · · ·Q.· ·Yes.                                     15· · · · · · MR. SIMMS:· Let him finish his
16· · · ·A.· ·I know when I met the guy that           16· question.· You make sure you hear the
17· hired me.· I think I met him at a Sysco Top        17· question, you understand it and then answer.
18· 100 golf tournament the year before they           18· · · ·A.· ·Okay.
19· hired me.                                          19· · · ·Q.· ·Did you leave Tyson Foods
20· · · ·Q.· ·So when would that have been?            20· voluntarily?
21· · · ·A.· ·You know, I'll get to the answers.       21· · · ·A.· ·Yes, I did.
22· · · ·Q.· ·My questions are real --                 22· · · ·Q.· ·Did you leave Smithfield Foods
23· · · ·A.· ·No, they're not real simple.             23· voluntarily?

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 154
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 91 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 354..357
                                            Page 354                                              Page 355
·1· · · ·A.· ·Yes, I did.                              ·1· about 2006?
·2· · · ·Q.· ·Have you ever been terminated from       ·2· · · ·A.· ·I didn't start Smithfield in 2006,
·3· a job?                                             ·3· I said I began interviewing with Smithfield
·4· · · ·A.· ·Yes, I have.                             ·4· in 2006.
·5· · · ·Q.· ·Where?                                   ·5· · · ·Q.· ·When did you start working at
·6· · · ·A.· ·Flowers.                                 ·6· Smithfield?
·7· · · ·Q.· ·Why?                                     ·7· · · ·A.· ·2007.
·8· · · ·A.· ·There was no real reason given.          ·8· · · ·Q.· ·What was your initial position at
·9· It was a -- there was no reason given.             ·9· Smithfield?
10· · · ·Q.· ·They didn't tell you why you were        10· · · ·A.· ·I believe it was similar -- the
11· being terminated?                                  11· title was similar to -- I think it was
12· · · ·A.· ·They said the division was not           12· director of food service or region -- it
13· performing to their standards.                     13· wouldn't have been region manager because I
14· · · ·Q.· ·Is that why you left them and then       14· was a director at Tyson.· I think it was
15· later went and joined Tyson?                       15· director of food service.· Initially, they
16· · · ·A.· ·Is that why I left them, yeah.           16· wanted the focus on Sysco.
17· They told me the division wasn't performing        17· · · ·Q.· ·At the time you joined Smithfield,
18· to standards.· They did offer me another job       18· do you know whether that company had any
19· in another division and I elected not to           19· relationship with Herschel Walker?
20· take that at the advisement of my mentor who       20· · · ·A.· ·The company had a relationship
21· was suggesting that I take the severance and       21· with Herschel, yes.· I don't know if they
22· move on.                                           22· had it at the time I joined or after. I
23· · · ·Q.· ·So you start at Smithfield in            23· think it was probably after I joined.
                                            Page 356                                              Page 357
·1· · · ·Q.· ·Did you have any involvement in          ·1· recollection that you evidently have.· But
·2· bringing Herschel Walker on to Smithfield?         ·2· it was at some point after --
·3· · · ·A.· ·I'm fairly certain I did, yes.           ·3· · · · · · THE WITNESS:· Am I not speaking
·4· · · ·Q.· ·Can you just describe for me what        ·4· loud enough for you to hear me?· You keep
·5· the relationship between Herschel Walker was       ·5· leaning over and making those same faces
·6· with Smithfield Foods in terms of what             ·6· that you made yesterday.· I just think
·7· products he was buying?                            ·7· that's rude, but be the way you want to be.
·8· · · ·A.· ·Smithfield was providing Herschel        ·8· I can speak louder if I need to.
·9· with ribs and pulled pork barbecue, and I          ·9· · · · · · MR. SIMMS:· Focus on the lawyer
10· think that was the two items.                      10· and don't focus on Herschel.· Try not to.
11· · · ·Q.· ·Were you Herschel's main point of        11· · · · · · THE WITNESS:· Okay.· Thank you.
12· contact at Smithfield Foods?                       12· · · ·Q.· ·(BY MR. PARKER:)· Do you need me
13· · · ·A.· ·Yes.                                     13· to ask the question again?
14· · · ·Q.· ·Would you say you were Herschel's        14· · · ·A.· ·No, it -- Maybe I do.· I was hired
15· main point of contact at Tyson Foods?              15· by Smithfield in 2007.· And when Herschel
16· · · ·A.· ·Yes.                                     16· got wind of this -- I mean, Kym didn't even
17· · · ·Q.· ·And you said you left Smithfield         17· know I was accepting the job at Smithfield
18· voluntarily, correct?                              18· so I wouldn't have told anybody else I was
19· · · ·A.· ·Yes.                                     19· accepting it.· Kym has always followed me
20· · · ·Q.· ·When were you first approached by        20· and supported me wherever I've been. I
21· Herschel Walker or representatives from            21· don't think Herschel would have known prior
22· Simmons about going to work for Simmons?           22· to March, April of 2007.· So March, April of
23· · · ·A.· ·Forgive me, I don't have the             23· 2007, I took the job with Smithfield.

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 155
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 92 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 358..361
                                          Page 358                                              Page 359
·1· · · · · · Within a few days, Herschel calls      ·1· brokerage business.· And from what I
·2· me, he's concerned.· I was really -- by the      ·2· understood, he was struggling, and so I
·3· end of Herschel's tenure with Tyson, it was      ·3· reached out to Mike.· I said, Mike, do you
·4· obvious that Tyson wanted out of the             ·4· know anybody up here that may want to align
·5· relationship.· It was obvious to me.             ·5· with Herschel in selling chicken?· He said,
·6· · · · · · The volume, as I recall, was less      ·6· Yeah, I know of a number of people.
·7· than a million and a half pounds.· There         ·7· · · · · · And the good news is that my boss
·8· really wasn't anything happening.· Herschel      ·8· at Smithfield, we were not only selling him
·9· had had that disastrous meeting in the board     ·9· ribs, he had met Herschel, he likes
10· room.· You know, things just -- and so when      10· Herschel, so he said you can be as involved
11· I left Tyson, Herschel called me and said, I     11· in that as you want to.· Help out Herschel
12· got to get out.· You got to find me another      12· as much as you can.· So I was somewhat
13· supplier partner.· This isn't working.           13· involved in that.· And I was still living in
14· · · · · · Well, I didn't really know any         14· Arkansas.
15· other supplier chicken.· I knew who they         15· · · · · · And so Mike Rogers I know
16· were.· I didn't have contacts because they       16· introduced Herschel to OK Foods because that
17· were my competitors.                             17· was the Gary Brown, Gary Thompson meeting I
18· · · · · · If you're from Northwest Arkansas,     18· had already talked about yesterday.· I was
19· you know the poultry world is a small world,     19· at that meeting.· I don't think I was at the
20· and especially if you've grown up there.         20· meeting when Mike Rogers introduced Herschel
21· Everybody knows everybody.                       21· to Simmons.· But as I remember, so it -- at
22· · · · · · And I knew that Mike Rogers who        22· some point in time, I met Chip Miller, I met
23· had been a former VP at Tyson was now in the     23· David Jackson as I recall.· This is in 2007.
                                          Page 360                                              Page 361
·1· They come to some type of agreement.             ·1· with Mike Rogers.· And then I remember a
·2· · · · · · Kym starts working for Mike            ·2· couple of meetings where I'm showing ribs
·3· Rogers, I think at Rogers Food Solutions was     ·3· and Mike Rogers is supposed to come in and
·4· the name of his company, and helping in this     ·4· show chicken, and Herschel is there and Mike
·5· process.· So you know, Kym was there I think     ·5· Rogers don't show up.· And then I'm starting
·6· for pretty much the time that Simmons and        ·6· to hear -- so there were concerns about Mike
·7· Ren Man started working together.· So I knew     ·7· Rogers.
·8· about all that.                                  ·8· · · ·Q.· ·Well, when did you first begin
·9· · · ·Q.· ·So when did your recruitment by        ·9· being recruited by Simmons?
10· Herschel to go work for Simmons or by            10· · · ·A.· ·It was sometime between -- it was
11· Simmons for you to come work for it begin?       11· sometime between I would say the summer
12· · · ·A.· ·I don't know that Herschel -- I        12· of -- it was summer, fall of I would say
13· don't ever recall Herschel ever speaking to      13· '07.
14· me directly about employment.                    14· · · ·Q.· ·Okay.· And who from Simmons was
15· · · ·Q.· ·With Simmons?                          15· recruiting you?
16· · · ·A.· ·With him, with -- I don't ever         16· · · ·A.· ·As I recall, it was primarily
17· recall Herschel being involved in any            17· Chip.· It would be discussions, phone calls,
18· recruitment of me.· I do recall Mike Rogers      18· primarily discussions.
19· and -- so Kym had started working with Mike      19· · · ·Q.· ·And ultimately, you were made an
20· Rogers.· And quite frankly, Kym wasn't           20· offer of employment to go work for Simmons,
21· comfortable with Mike Rogers.                    21· correct?
22· · · · · · As I'm working with Smithfield, I      22· · · ·A.· ·After numerous discussions and
23· do remember Herschel not being comfortable       23· after an assurance of a number of things.

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 156
                                                                                                           YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 93 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 362..365
                                            Page 362                                               Page 363
·1· They asked me to fly in to Northwest               ·1· time that Chip Miller approached you and
·2· Arkansas.· They asked me to meet with them         ·2· asked you about coming to Simmons --
·3· at the hangar at Siloam Springs.                   ·3· · · ·A.· ·No.
·4· · · ·Q.· ·Let me show you Exhibit 1 from           ·4· · · ·Q.· ·-- to run the joint venture?
·5· yesterday.· If you would on Exhibit 1,             ·5· · · ·A.· ·No.
·6· please go ahead and turn to Page 22.               ·6· · · ·Q.· ·So it's your testimony that
·7· · · ·A.· ·(Complies.)                              ·7· discussions similar to those mentioned in
·8· · · ·Q.· ·So if you will look at Paragraph         ·8· Paragraph 67 had occurred prior to February
·9· 67 on Page 22, it notes that, In February of       ·9· 2009?
10· 2009, Mr. Staples received a phone call from       10· · · ·A.· ·Yes.
11· Chip Miller, a VP for Simmons, and that            11· · · ·Q.· ·All right.· Now, Paragraph 68 says
12· Mr. Miller asked Mr. Staples if he would be        12· after the phone call that occurred in
13· interested in leaving his employment with          13· February of 2009, Simmons made arrangements
14· Smithfield, his and his family's residence         14· and flew you to Northwest Arkansas airport,
15· in Smithfield, Virginia and relocating to          15· correct?
16· Arkansas and going to work for Simmons to          16· · · ·A.· ·That's what I recall.· Yes.
17· run the special relationship or venture            17· · · ·Q.· ·And do you agree that that was
18· between Simmons and HWE and/or RMFS,               18· after February of 2009?
19· correct?                                           19· · · ·A.· ·That's what I recall, yes.
20· · · ·A.· ·Uh-huh.                                  20· · · ·Q.· ·Did you fly to XNA airport or to
21· · · ·Q.· ·Do you agree with all that?              21· Siloam Springs airport?
22· · · ·A.· ·Uh-huh.                                  22· · · ·A.· ·I remember meeting at Siloam
23· · · ·Q.· ·So is February 2009 then the first       23· Springs airport.· I don't really remember.
                                            Page 364                                               Page 365
·1· · · ·Q.· ·Who was present at the meeting?          ·1· exchange for your promise or agreement to
·2· · · ·A.· ·I remember Chip obviously. I             ·2· leave your employment with Smithfield and
·3· vaguely recall David stepping his head in.         ·3· relocate to Arkansas and come work for
·4· Could have been others.· I remember Chip.          ·4· Simmons and run the special Simmons/HWE
·5· · · ·Q.· ·Was Chip the one who you were            ·5· and/or RMFS relationship, Simmons would
·6· primarily communicating with that day?             ·6· employ you indefinitely except for good
·7· · · ·A.· ·Yes.                                     ·7· cause, correct?
·8· · · ·Q.· ·All right.· Now, in Paragraph 23,        ·8· · · ·A.· ·That's correct.
·9· sir, you state that, During the meeting,           ·9· · · ·Q.· ·What do you recall specifically
10· Mr. Miller stated, represented, and promised       10· about this conversation as it related to
11· Mr. Staples that in exchange --                    11· this commitment of Simmons agreeing to
12· · · ·A.· ·I'm sorry, what page?                    12· continually employ you except for good
13· · · ·Q.· ·Paragraph -- sorry.· Paragraph 69        13· cause?
14· on Page 22.                                        14· · · ·A.· ·Are you going to cut me off,
15· · · · · · MR. SIMMS:· Start right there and        15· because this is a long answer?
16· read that.                                         16· · · ·Q.· ·No, that's fine.
17· · · ·Q.· ·Do you see that, sir?                    17· · · ·A.· ·There are some defining moments in
18· · · · · · MR. SIMMS:· He's asking you about        18· your career and in your life.
19· Paragraph 69.                                      19· · · ·Q.· ·That's fine.· I will cut you off
20· · · ·Q.· ·Paragraph 69 at the bottom of Page       20· here.· I want to know what was said during
21· 22 says that during this meeting at the            21· that conversation.· I don't need a history
22· airport with Mr. Miller, Mr. Miller stated,        22· of defining moments.· What did Chip Miller
23· represented, and promised to you that in           23· say?

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 157
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 94 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 366..369
                                          Page 366                                               Page 367
·1· · · ·A.· ·Chip Miller said, as we discussed,     ·1· to his bones.
·2· we're a Christian-based company.· We don't       ·2· · · ·Q.· ·I'm sorry, I'm going to cut you
·3· offer contracts.· Yes, this is an at-will        ·3· off.
·4· state, but no, you will not be fired without     ·4· · · ·A.· ·He did not want me to work for --
·5· cause.                                           ·5· · · ·Q.· ·I'm asking you about what people
·6· · · ·Q.· ·Did he say anything else to you        ·6· said.· Sir, I'm asking you about what people
·7· that led you to believe if you joined            ·7· said.· I don't want to be here all day, I
·8· Simmons you wouldn't be fired unless there       ·8· assume you don't either, so please just
·9· was good cause to do so?                         ·9· answer my questions.
10· · · ·A.· ·He'd said previously on numerous       10· · · · · · MR. SIMMS:· He's putting in
11· occasions -- because that's why it took from     11· context --
12· 2007 where I cut it off after several            12· · · ·Q.· ·I don't need context.· I want to
13· conversations because I don't think he was       13· know what people said.· If your lawyer wants
14· willing or able to go to that extent.            14· to give you an opportunity to provide
15· · · · · · I had just been fired from Flowers     15· context later, he can and you can talk. I
16· when actually the numbers were good.· And it     16· don't need that.
17· had nothing to do with the numbers.· It had      17· · · ·A.· ·Mr. Miller said he did understand,
18· everything to do with the new boss that I        18· because I had not agreed to come to work
19· didn't get along with, so I didn't want this     19· with Simmons when I met with Mr. Miller. I
20· to happen again.                                 20· had not agreed to do anything but get on the
21· · · · · · I had learned in February of 2009      21· plane.· And so Mr. Miller and David Jackson
22· that the man who brought this sand back from     22· said they did understand.· They were sorry
23· Iwo Jima and my hero had cancer that spread      23· about my father.
                                          Page 368                                               Page 369
·1· · · · · · They did understand how another        ·1· occurred in this hangar at XNA or in Siloam
·2· move from a billion dollar company that I        ·2· Springs, correct?
·3· had done a good job with was risky.· They        ·3· · · ·A.· ·It would have had to because I
·4· did understand that Herschel had some issues     ·4· hadn't agreed to the job until then.
·5· and they were going to deal with them.· And      ·5· · · ·Q.· ·Aside from Chip Miller, did any
·6· they were going to protect me from his           ·6· other representative from Simmons tell you
·7· issues.· They did understand that I would        ·7· that the company would not terminate you
·8· report directly to Chip Miller.· They did        ·8· except for good cause?
·9· understand that I would submit my expense        ·9· · · ·A.· ·I believe David Jackson was in the
10· reports directly to Chip Miller.                 10· meeting.
11· · · ·Q.· ·What are you talking about?· This      11· · · ·Q.· ·Do you recall David Jackson
12· is not --                                        12· actually saying that or David Jackson being
13· · · ·A.· ·You asked me what was discussed.       13· present?
14· You asked me what they said.                     14· · · ·A.· ·I don't recall.
15· · · ·Q.· ·No, I didn't.· I'll start over.        15· · · ·Q.· ·So other than Chip Miller and
16· That's not what I'm asking you.· That's not      16· possibly David Jackson representing to you
17· what I asked.                                    17· that Simmons would only terminate you if
18· · · · · · You testified earlier that Chip        18· there was good cause to do so --
19· Miller told you if you came to work for          19· · · ·A.· ·I recall after being hired, Todd
20· Simmons you would only be terminated if          20· Simmons and Mark Simmons effectively saying
21· there was cause to do so, correct?               21· the same thing.
22· · · ·A.· ·Yes.                                   22· · · ·Q.· ·Let me finish my question.· Prior
23· · · ·Q.· ·And you testified that that            23· to your hire, Chip Miller and David Jackson

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 158
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 95 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 370..373
                                          Page 370                                               Page 371
·1· are the only representatives from Simmons        ·1· represented is after joining Simmons, we had
·2· who represented to you that if you joined        ·2· a meeting at their corporate office.· As I
·3· the company, your employment would only be       ·3· recall, Todd Simmons was in the meeting. I
·4· terminated for good cause, correct?              ·4· don't remember if that was the moment I met
·5· · · ·A.· ·I don't recall.· I recall meeting      ·5· Todd or I met Mr. Simmons, Mark Simmons. I
·6· Todd Simmons at the merchandising conference     ·6· met him at some point.
·7· in January of 2009.· Whether he made that        ·7· · · · · · And I was still very concerned
·8· type of statement, he probably didn't or I       ·8· about the associated risks with Herschel
·9· would have recalled it.                          ·9· Walker.· I expressed those concerns to Todd
10· · · ·Q.· ·Are you contending that anyone         10· Simmons, to David Jackson, to Chip Miller.
11· other than Chip Miller or David Jackson          11· I believe Mike Jones was in the meeting.· He
12· represented to you before you joined Simmons     12· was the CFO at the time.· I believe the VP
13· that your employment would only be               13· of human resources, Steve -- I've forgotten
14· terminated for cause?                            14· his last name, I believe he was in the
15· · · ·A.· ·Before joining Simmons, no.            15· meeting.· And I was concerned.· And so to
16· · · ·Q.· ·Now, you were testifying a minute      16· me, they represented that they would protect
17· ago that after you joined Simmons certain        17· me.
18· representatives from the company represented     18· · · ·Q.· ·Who is the they?
19· to you that your employment would only be        19· · · ·A.· ·Todd.
20· terminated for good cause, correct?              20· · · ·Q.· ·What did Todd say in the meeting
21· · · ·A.· ·Correct.                               21· that led you --
22· · · ·Q.· ·Who are those individuals?             22· · · ·A.· ·He understood --
23· · · ·A.· ·My definition of representative --     23· · · ·Q.· ·Hold on.· Let me finish my
                                          Page 372                                               Page 373
·1· question.· Don't interrupt.· What did Todd       ·1· time, Talley was doing the interrupting.
·2· say in the meeting that led you to believe       ·2· I'm going to try to say something.
·3· he and Simmons would, in your words, protect     ·3· · · · · · MR. KING:· Thank you.
·4· you?                                             ·4· · · · · · THE WITNESS:· I'm a grown man, I
·5· · · ·A.· ·He said that Simmons was a family      ·5· won't interrupt again.· I apologize.
·6· owned, family run company with core values.      ·6· · · · · · MR. SIMMS:· What you've got to do
·7· Those same core values are listed on your        ·7· is don't look anywhere except towards Talley
·8· website or on the Simmons website today.         ·8· and try to see if he's about to start asking
·9· Basically people first, integrity,               ·9· something, but if you haven't finished
10· commitment.· We understand your concerns,        10· giving your answer, tell him that, okay?
11· John.· We want you to do a good job for us.      11· Don't interrupt him.· Try to wait until you
12· We don't offer contracts.· You will not be       12· get a question and then answer, okay?
13· fired without cause.                             13· · · ·Q.· ·(BY MR. PARKER:)· So who at that
14· · · ·Q.· ·So you're testifying --                14· meeting are you claiming represented to you
15· · · ·A.· ·I took that away from that             15· that your employment would only be
16· meeting --                                       16· terminated for good cause?
17· · · · · · MR. KING:· Keri, can you please        17· · · ·A.· ·For the record, I'm claiming that
18· help here?· Our poor court reporter is           18· I left that meeting with the same
19· having to take down this transcript, and         19· understanding that I had from Chip Miller
20· these two are talking over each other,           20· before I was hired, that I would not be
21· particularly because John continues to           21· fired from Simmons without cause.· I don't
22· interrupt as --                                  22· know that Todd Simmons said those words
23· · · · · · MR. SIMMS:· I thought the last         23· specifically.· I know that Todd Simmons

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 159
                                                                                                            YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 96 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 374..377
                                           Page 374                                                Page 375
·1· talked about trust.· I know that he talked        ·1· I thought he was finished.· I won't say
·2· about commitment.· I know that he talked          ·2· anything.
·3· about family.                                     ·3· · · ·A.· ·Yesterday, I'm -- you know, it's
·4· · · ·Q.· ·So you left the meeting with the        ·4· like when I pause, why are you pausing, so
·5· impression that your employment would only        ·5· I'll have to pause to make sure you're
·6· be terminated for good cause, but as you sit      ·6· finished with your question.
·7· here today, you're not certain whether            ·7· · · · · · MR. SIMMS:· That's what you need
·8· anyone in that meeting actually made that         ·8· to do.
·9· statement to you?                                 ·9· · · ·Q.· ·(BY MR. PARKER:)· So you left this
10· · · ·A.· ·I'm certain that I trusted Simmons      10· meeting that you've been testifying about
11· to do what they said they were going to do.       11· with the impression that Simmons would not
12· · · ·Q.· ·So you left the meeting with the        12· terminate your employment absent having good
13· impression that your employment would only        13· cause to do so, but as you sit here today,
14· be terminated for good cause --                   14· you don't recall anyone specifically making
15· · · ·A.· ·That was certainly my impression,       15· that statement or representation to you,
16· yes.                                              16· correct?
17· · · · · · MR. PARKER:· Keri --                    17· · · ·A.· ·After being hired, that's correct.
18· · · · · · MR. SIMMS:· He's still talking.         18· · · ·Q.· ·All right.· Just so the record is
19· You've got to wait until he finishes, then        19· clear given your caveat right there, your
20· you respond, okay?· And it's in your best         20· testimony is, though, that prior to your
21· interest to do so, John.                          21· hire, Chip Miller and possibly David Jackson
22· · · · · · THE WITNESS:· Keri, I understand        22· did specifically say to you that your
23· that.· I'm not doing it to be argumentative.      23· employment with Simmons would not be
                                           Page 376                                                Page 377
·1· terminated absent the company having good         ·1· · · ·A.· ·Okay.
·2· cause, correct?                                   ·2· · · ·Q.· ·Is that your signature on Exhibit
·3· · · ·A.· ·Yes.                                    ·3· 59, sir?
·4· · · ·Q.· ·You at no point during your             ·4· · · ·A.· ·It is.
·5· employment with Simmons had an employment         ·5· · · ·Q.· ·Okay.· Did you date the document
·6· contract, correct?                                ·6· as well?
·7· · · ·A.· ·Not that I recall.                      ·7· · · ·A.· ·I did.
·8· · · ·Q.· ·Do you recall shortly before you        ·8· · · ·Q.· ·This is a letter that is dated to
·9· began working for Simmons receiving, signing      ·9· you March 6th of 2009, correct?
10· and returning an offer letter to the              10· · · ·A.· ·Correct.
11· company?                                          11· · · ·Q.· ·And the letter reflects that you
12· · · ·A.· ·I don't recall.· I may have.            12· signed and dated it on that same date,
13· · · · · · MR. SIMMS:· Are you going to --         13· correct?
14· all right.· You've got them already               14· · · ·A.· ·Correct.
15· premarked.                                        15· · · ·Q.· ·And this offer letter was offering
16· · · ·Q.· ·Please take a look at Exhibit 59.       16· the position to you at Simmons of director
17                                                    17· of distribution sales-food service, correct?
18· (Defendant's Exhibit 59 was marked for            18· · · ·A.· ·Correct.
19· identification and is attached to the             19· · · ·Q.· ·And it noted that your employer,
20· original transcript.)                             20· should you have accepted the offer, would be
21                                                    21· Simmons Prepared Foods, correct?
22· · · ·Q.· ·And let me know when you're ready       22· · · ·A.· ·Correct.
23· to answer questions about that document.          23· · · ·Q.· ·And your initial compensation at

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 160
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 97 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 378..381
                                            Page 378                                                Page 379
·1· Simmons pursuant to this offer letter was a        ·1· know if you define it as compensation but I
·2· salary in the amount of $160,000, correct?         ·2· received quite a bit of free life insurance.
·3· · · ·A.· ·Correct.                                 ·3· · · ·Q.· ·Anything else, sir?
·4· · · ·Q.· ·And that you would have the              ·4· · · ·A.· ·Simmons started a new policy with
·5· potential to earn bonuses depending upon the       ·5· you could trade your vacation in.· I don't
·6· income or revenue of the Ren Man/Simmons           ·6· know when that occurred.· I think I received
·7· partnership, correct?                              ·7· that on one occasion.
·8· · · · · · MR. SIMMS:· I'm going to object.         ·8· · · ·Q.· ·Any other forms of compensation
·9· I know I reserved, but the document on that        ·9· you can recall receiving during your
10· paragraph speaks for itself.· I don't think        10· employment with Simmons?
11· it's limited to the way you stated it, but         11· · · ·A.· ·Not that I recall.
12· he can answer the question.                        12· · · ·Q.· ·Paragraph 8 of this offer letter
13· · · ·Q.· ·That's fine.· You can answer.            13· states in the last sentence that Simmons had
14· · · ·A.· ·I don't recall that because that         14· the right to terminate your employment at
15· certainly never occurred.                          15· any time with or without cause, correct?
16· · · ·Q.· ·Did you at no point during your          16· · · ·A.· ·That's what that states, yes.
17· employment with Simmons --                         17· · · ·Q.· ·Do you remember discussing the
18· · · ·A.· ·Receive a bonus, no.                     18· specific language in Paragraph 8 with any
19· · · ·Q.· ·That's not my question.· Did you         19· representatives from Simmons?
20· at any point at Simmons receive compensation       20· · · ·A.· ·I remember discussing with Chip
21· other than your annual salary?                     21· and David that that was a concern.· I knew
22· · · ·A.· ·I received 401(k) matches under a        22· Arkansas was an at-will state.
23· Simmons executive.· I received -- I don't          23· · · ·Q.· ·Do you recall having conversations
                                           Page 380                                                 Page 381
·1· with Chip or David specifically about              ·1· or the Siloam Springs airport at some point
·2· Paragraph 8 of this offer letter?                  ·2· after February of 2009, correct?
·3· · · ·A.· ·I don't recall.                          ·3· · · ·A.· ·As I recall.
·4· · · ·Q.· ·Okay.· Now, if you were so               ·4· · · ·Q.· ·And it was in the meeting at the
·5· concerned about moving from Virginia to            ·5· airport that you said the representation by
·6· Arkansas and worried about Herschel, why           ·6· Chip Miller or David Jackson was made
·7· then did you sign this document seeing that        ·7· regarding your employment only being
·8· it contained language saying that your             ·8· terminated for good cause, correct?
·9· employment could be terminated without             ·9· · · ·A.· ·As I recall.
10· cause?                                             10· · · ·Q.· ·As you sit here today, is it your
11· · · ·A.· ·Because I guess I trusted the            11· belief that that conversation happened
12· executives to do what they said they would         12· before or after you signed Exhibit 59?
13· do.                                                13· · · ·A.· ·I don't really recall the dates of
14· · · ·Q.· ·In terms of the timeline here, you       14· 2009.· The first detail -- I do recall the
15· confirmed earlier that your complaint is           15· first detailed conversation I had with Chip
16· accurate, that in 2009 is when you had this        16· Miller and David Jackson, and it was at the
17· conversation with Chip Miller and that             17· merchandising conference in Sysco at the
18· subsequent to that is when you came to the         18· Starbucks desk in the front of the George
19· Northwest Arkansas airport or the Siloam           19· Brown and that would have been in late
20· Springs airport, correct?                          20· January or early February of 2009.
21· · · ·A.· ·I don't understand the question.         21· · · ·Q.· ·So as you sit here today, you
22· · · ·Q.· ·Sure.· You confirmed earlier that        22· can't recall whether you signed Exhibit 59
23· you came to the Northwest Arkansas airport         23· before or after --

                                EcoScribe Solutions· · 888.651.0505
                                                                                         App. 161
                                                                                                               YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 98 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 382..385
                                          Page 382                                                 Page 383
·1· · · ·A.· ·The Siloam Springs?                    ·1· conversation that I had with Simmons was at
·2· · · ·Q.· ·Hold on, hold on, hold on.· You        ·2· the Sysco merchandising conference in either
·3· can't recall whether you signed Exhibit 59       ·3· late January, early February of 2009.· Up
·4· before or after you met with Chip Miller and     ·4· until that point, it had just been simple
·5· David Jackson in either the Northwest            ·5· conversations of which I repeatedly say no,
·6· Arkansas Regional Airport or the Siloam          ·6· because they wanted me to enter into a
·7· Springs airport, correct?                        ·7· situation similar to the one Mike Rogers
·8· · · ·A.· ·I don't believe I met with them in     ·8· had, which to my understanding was an
·9· the Northwest Arkansas Regional Airport, but     ·9· agreement between Mike Rogers and Herschel.
10· no, I don't recall if this was signed before     10· And I consistently said no.· I'm not coming
11· or after.                                        11· to work.· Please stop calling me.· Thanks
12· · · ·Q.· ·Did you make any requests to           12· for the interest.
13· Simmons to be employed by it rather than         13· · · · · · It wasn't until the end of January
14· Renaissance Man Food Services so that you        14· 2009 or the beginning of February, you can
15· could receive benefits?                          15· easily find the dates of the Sysco
16· · · ·A.· ·That was one of the reasons, yes.      16· merchandising conference.· I'm sorry I don't
17· · · ·Q.· ·When you were initially approached     17· recall.· But whenever that occurred, the
18· by representatives from Simmons, had they        18· Simmons/Renaissance Man booth was across
19· been talking about you coming to work for        19· from the Smithfield booth.· Chip Miller, I
20· Renaissance Man directly and that's why you      20· believe David Jackson asked to talk to me.
21· asked for benefits or how did those              21· · · · · · So we went out and we had a
22· conversations come to be?                        22· lengthy discussion in front of the Starbucks
23· · · ·A.· ·The initial most lengthy real          23· in the George Brown Convention Center.· They
                                          Page 384                                                 Page 385
·1· said we really need you to come on board.        ·1· · · · · · Now I've got to make sure the
·2· This is not working out.                         ·2· record is clear.· You're saying now you were
·3· · · · · · It was the first time that they        ·3· told prior to your employment with Simmons
·4· said they had actually been in the face of       ·4· that your employment would only be
·5· Sysco.· And you have the operating companies     ·5· terminated for good cause, both at this
·6· coming by and they're complaining about          ·6· Sysco food show and at the Siloam Springs
·7· Renaissance Man, they don't know who Mike        ·7· airport hangar by Chip Miller and possibly
·8· Rogers is, it's not working.· We want you to     ·8· David Jackson, correct?
·9· come on board, we're willing to hire you.        ·9· · · ·A.· ·Correct.
10· We understand your concerns about Herschel       10· · · ·Q.· ·Is there anything else you want to
11· Walker.· We're going to protect you from him     11· add to that as to other occasions when you
12· because we have those same concerns.             12· claim --
13· · · ·Q.· ·Are you done?                          13· · · ·A.· ·If there was another --
14· · · ·A.· ·This was the first time                14· · · ·Q.· ·Hold on, Mr. Staples.· Hold on.
15· specifically I was told that they would          15· Are there any other occasions you want to
16· protect me and that I would only be fired        16· add to your testimony of when you claim
17· without -- with cause.                           17· representatives from Simmons told you that
18· · · ·Q.· ·So you've added a conversation to      18· if you joined the company, your employment
19· the mix now of --                                19· would only be terminated for good cause?
20· · · ·A.· ·Well, you've allowed me to             20· · · ·A.· ·Are you finished with the
21· finally.                                         21· question?
22· · · ·Q.· ·No, that's not true.· I gave you       22· · · ·Q.· ·I am.
23· an opportunity earlier.                          23· · · ·A.· ·After starting with Simmons --

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 162
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 99 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 386..389
                                          Page 386                                                Page 387
·1· · · ·Q.· ·That's not my question.                ·1· · · ·A.· ·My testimony is straight.
·2· · · ·A.· ·Yes.· Within two to three years        ·2· · · ·Q.· ·You've told me that at Sysco food
·3· after working with Simmons, Miranda Matthews     ·3· show representatives from Simmons prior to
·4· was fired.· Miranda Matthews was Chip            ·4· you joining the company told you that if you
·5· Miller's secretary.· I knew Miranda Matthews     ·5· did go work for Simmons, your employment
·6· did a good job.· I thought a lot of Miranda      ·6· would only be terminated for good cause.
·7· Matthews.                                        ·7· · · ·A.· ·Yes.
·8· · · ·Q.· ·Are you talking about something        ·8· · · ·Q.· ·Correct?
·9· before your employment or after your             ·9· · · ·A.· ·From the food shows and
10· employment?                                      10· merchandising conference.
11· · · ·A.· ·After.                                 11· · · ·Q.· ·Correct?· That's one occasion,
12· · · ·Q.· ·I don't care about that.               12· correct?
13· · · ·A.· ·Oh.                                    13· · · ·A.· ·Correct.
14· · · ·Q.· ·You're not being responsive to my      14· · · ·Q.· ·You've also told me that at the
15· questions, sir?                                  15· Siloam Springs airport, Chip Miller and
16· · · ·A.· ·I thought you said was there any       16· possibly David Jackson told you that if you
17· time before or after that I was told I           17· joined Simmons, your employment would only
18· wouldn't be fired without cause.                 18· be terminated for good cause, correct?
19· · · ·Q.· ·No, that was not my question.          19· · · ·A.· ·Correct.
20· · · ·A.· ·Okay, it was just before.              20· · · ·Q.· ·Other than those two instances, as
21· · · ·Q.· ·That's right.· Let's do it one         21· you sit here today, can you recall any other
22· more time so you can get your testimony          22· times prior to you joining Simmons where
23· straight.                                        23· representatives from the company told you
                                          Page 388                                                Page 389
·1· that if you joined Simmons, your employment      ·1· · · ·Q.· ·All right.· And you told me
·2· would only be terminated for good cause?         ·2· earlier that after you joined Simmons, you
·3· · · ·A.· ·No.                                    ·3· attended this meeting with multiple Simmons
·4· · · ·Q.· ·Okay.· All right.                      ·4· employees in which you left the meeting with
·5· · · · · · MR. PARKER:· Let's take a break        ·5· the impression that your employment would
·6· there.                                           ·6· only be terminated for good cause, correct?
·7                                                   ·7· · · ·A.· ·Yes.
·8· · · · · · · · ·(Short recess.)                   ·8· · · ·Q.· ·Were you told by -- strike that.
·9                                                   ·9· · · · · · I don't want to ask about your --
10· · · ·Q.· ·(BY MR. PARKER:)· Before we took a     10· whether you had the impression, that's not
11· break, Mr. Staples, you told me about all of     11· what this question is.· My question is after
12· the occasions on which someone from Simmons      12· you joined Simmons, did anyone from the
13· prior to you joining the company told you        13· company specifically tell you that your
14· that your employment would only be               14· employment would only be terminated for good
15· terminated for good cause, correct?              15· cause?
16· · · ·A.· ·I told you there were occasions.       16· · · ·A.· ·After joining Simmons?
17· · · ·Q.· ·Have you today told me all of the      17· · · ·Q.· ·Yes, sir.
18· occasions on which prior to you joining the      18· · · ·A.· ·I recall a specific discussion
19· company someone from Simmons told you that       19· with Chip Miller whenever Miranda Matthews
20· your employment would only be terminated for     20· was terminated, because I considered Miranda
21· good cause?                                      21· Matthews, from what I knew, to be a good
22· · · ·A.· ·I don't recall how many I've told      22· employee.· I considered her to have all the
23· you today, but I don't know of any others.       23· core values that Simmons likes to talk

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 163
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 100 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 390..393
                                          Page 390                                                Page 391
·1· about.                                           ·1· that Simmons just generally doesn't
·2· · · · · · So when she was fired, whenever        ·2· terminate employees absent good cause?
·3· that was, there had already been several         ·3· · · ·A.· ·Are you going to allow me to use
·4· hurdles with Herschel.· And I was repeatedly     ·4· the word generally?
·5· told by David Jackson, Chip Miller, Gary         ·5· · · ·Q.· ·Well, did someone tell you in the
·6· Murphy, whoever, Todd Simmons to keep things     ·6· context of conversation that employment
·7· clean between the two parties, make sure         ·7· wouldn't be terminated without good cause,
·8· both parties understand if either other          ·8· not just give you that impression?
·9· party gets out of line, and I was concerned      ·9· · · ·A.· ·Using those specific words, I
10· from basically the first board meeting           10· don't recall giving me that impression
11· because it's hard to keep Herschel in line.      11· several times.
12· · · · · · And so anyway, when Miranda            12· · · ·Q.· ·I still didn't get an answer to my
13· Matthews was fired, I went to Chip Miller's      13· question.· My question is other than your
14· office.· I said, Was Miranda fired without       14· conversation with Chip Miller regarding
15· cause, or something to that effect.· He          15· Miranda Matthews' termination, did anyone
16· said, No.· She's a good person, she's a good     16· from Simmons after you started working for
17· employee, but we had to fire her.· We don't      17· the company tell you that your employment or
18· fire people without cause.· That's the           18· any other Simmons employees' employment
19· conversation I remember specifically.            19· would not be terminated absent good cause?
20· · · ·Q.· ·Other than that conversation, can      20· · · ·A.· ·Not that I recall.
21· you recall any other conversations in which      21· · · ·Q.· ·Thank you.· Your employment --
22· a representative from Simmons told you that      22· strike that.
23· your employment would not be terminated or       23· · · · · · You were I guess relieved of your
                                          Page 392                                                Page 393
·1· duties with Renaissance Man Food Services by     ·1· that.
·2· Herschel Walker on December 27th of 2017,        ·2· · · ·Q.· ·You don't recall having a phone
·3· correct?                                         ·3· conversation with Linda Ross from Simmons a
·4· · · ·A.· ·I guess I was relieved of my           ·4· couple of days after this December 27th,
·5· current duties, as he assumed them to be, on     ·5· 2017 meeting in which she confirmed to you
·6· the 27th, but then I was given the               ·6· that your employment with Simmons was ended?
·7· opportunity to take another role directly        ·7· · · ·A.· ·I recall having a phone
·8· with him if Kym would sell her shares for        ·8· conversation with Linda.· I wasn't thinking
·9· ten dollars and I would sign a                   ·9· about Linda yesterday.· I don't recall
10· nondisparagement agreement, so I'm not sure      10· whether she called me or I called her.
11· what the effective date per se would be.         11· · · ·Q.· ·Do you recall during that phone
12· · · ·Q.· ·But you were advised in any event      12· conversation, though, with Linda Ross
13· on December 27th, 2017 that absent you           13· whether she did indeed tell you that your
14· signing this consulting agreement, you           14· employment with Simmons was terminated?
15· wouldn't be performing any more work for         15· · · ·A.· ·I don't recall she said that
16· Renaissance Man Food Services, correct?          16· specifically.· I think it was rather
17· · · ·A.· ·Correct.                               17· obvious.· Linda and I had a good discussion.
18· · · ·Q.· ·Now, you testified yesterday and       18· I think she asked me to return the computer.
19· you mentioned it earlier today that it's         19· · · ·Q.· ·During that conversation?
20· your contention that no one from Simmons         20· · · ·A.· ·As I recall.
21· ever told you that your employment with          21· · · ·Q.· ·If you didn't understand that your
22· Simmons was terminated, correct?                 22· employment was being terminated, what was
23· · · ·A.· ·I don't recall anyone telling me       23· your understanding of why Linda Ross on

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 164
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 101 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 394..397
                                           Page 394                                              Page 395
·1· behalf of Simmons was requesting that you         ·1· · · ·A.· ·Yes.
·2· return your company-issued computer?              ·2· · · ·Q.· ·If you would sir, please go to
·3· · · ·A.· ·I had a pretty good idea that           ·3· Page 24 of Exhibit 1, which is in front of
·4· Simmons was terminating my employment within      ·4· you.· At the bottom there, it recites Count
·5· 24 hours when Herschel asked me to give him       ·5· Eight against Simmons, correct?
·6· information and I couldn't access my emails.      ·6· · · ·A.· ·Yes.
·7· · · ·Q.· ·Okay.· So my confusion was you          ·7· · · ·Q.· ·And it says with respect to Count
·8· understood your employment was being              ·8· Eight, wrongful termination of Mr. Staples
·9· terminated, you just don't recall as you sit      ·9· for exercising a legal right and/or refusing
10· here today specifically whether Linda Ross        10· to violate federal or state law and/or
11· or anyone from Simmons expressly told you         11· reporting violations of federal or state law
12· your employment had ended, correct?               12· public policy exceptions under Arkansas law,
13· · · ·A.· ·If anyone specifically told me          13· correct?
14· that, it would have been Linda Ross.              14· · · ·A.· ·Correct.
15· · · ·Q.· ·Are you denying that she told you       15· · · ·Q.· ·What legal right do you claim you
16· that your employment was terminated or you        16· exercised that led to your, as you would
17· just don't recall one way or the other            17· call it, wrongful termination from Simmons?
18· whether she told you that during that call?       18· · · ·A.· ·My understanding is there are
19· · · ·A.· ·I'm not denying anything that           19· certain legal rights under special
20· Linda Ross would say.· So if she said she         20· circumstances that oversee or oversee, I
21· told me that, then she probably did.              21· don't know what the word is, under certain
22· · · ·Q.· ·Is she generally a trustworthy          22· circumstances where you ask someone to go
23· person?                                           23· across state lines and move and leave the
                                           Page 396                                              Page 397
·1· security of a good family or good company,        ·1· me, even though I understood that we weren't
·2· good opportunity and make assurances that         ·2· stopping each other, but maybe the rules
·3· you won't be fired without cause.· I mean,        ·3· changed from yesterday.· But I also suspect
·4· that's my understanding.                          ·4· there's some legal right of protection when
·5· · · ·Q.· ·So the legal right that you're          ·5· you're asked to submit expense reports in a
·6· claiming you exercised that led to your           ·6· certain manner and attach receipts and you
·7· wrongful termination was you moving from          ·7· do that for nine years and never have one
·8· Virginia to Arkansas to work for Simmons in       ·8· rejected.
·9· connection with you being told by Simmons         ·9· · · · · · I also expect there's some type of
10· that your employment would only be                10· legal type of obligation when you ask me to
11· terminated for good cause?                        11· manage a company with respect to commissions
12· · · ·A.· ·I think that's part of it.              12· and invoicing and accounts receivable and
13· · · ·Q.· ·What else is there?                     13· things of that nature and I do that the way
14· · · ·A.· ·I think I have a right to               14· you've asked me to do it, not the way that
15· protection.· I was in effect a                    15· you're supposed to protect me from asked me
16· whistleblower.· I was told to make Simmons        16· to do it.· Other than that, I don't really
17· aware of activities that were not fair, were      17· know of anything else.
18· not ethical, were not legal in terms of the       18· · · ·Q.· ·Count Eight also says, sir, or
19· agreement as I understood it.· So I made          19· you're contending in this lawsuit, correct,
20· them aware of those activities, and within a      20· that you were wrongfully terminated for
21· couple of weeks, I'm terminated.                  21· refusing to violate federal or state law,
22· · · ·Q.· ·Anything else, sir?                     22· correct?
23· · · ·A.· ·I'm not a lawyer so you can stop        23· · · ·A.· ·If that's what it says, correct.

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 165
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 102 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                              Job 28914
John Staples November 12, 2018                                                              Pages 398..401
                                             Page 398                                               Page 399
·1· · · ·Q.· ·It's your claim, so let me ask            ·1· · · ·Q.· ·Anything else, sir?
·2· you, what federal or state law are you              ·2· · · ·A.· ·I think it's also spelled out in
·3· contending you refused to violate which             ·3· Paragraph 81.· I think it's pretty much
·4· ultimately led to your wrongful termination         ·4· spelled out in all of the subsequent
·5· from Simmons?                                       ·5· paragraphs.
·6· · · ·A.· ·I think some of that's spelled out        ·6· · · ·Q.· ·Anything else?
·7· in 79.                                              ·7· · · ·A.· ·And you understand when I say
·8· · · ·Q.· ·In Paragraph 79?                          ·8· subsequent paragraphs, there's several
·9· · · ·A.· ·Yes.                                      ·9· subsequent paragraphs.
10· · · ·Q.· ·Is there anything other than --           10· · · ·Q.· ·I understand.
11· · · ·A.· ·I think it's also spelled out in          11· · · ·A.· ·I think one of my biggest
12· 80.                                                 12· concerns, and this had to do with my wife,
13· · · ·Q.· ·Paragraph 80, sir?                        13· but because I was receiving a consulting, I
14· · · ·A.· ·Yes.                                      14· feel like Simmons failed to protect my wife
15· · · ·Q.· ·Is there anything other than what         15· and I from the actions of her personal
16· is set forth in Paragraph 79 and 80 of your         16· attorney who subsequently forced the
17· third amended complaint, which is marked as         17· shutdown of my wife's business.
18· Exhibit 1, that identifies the federal or           18· · · ·Q.· ·And that all occurred after the
19· state laws that you claim you refused to            19· December 27th, 2017 meeting that you
20· violate that led to your wrongful                   20· testified extensively about yesterday,
21· termination?                                        21· correct?
22· · · ·A.· ·I think it's also spelled out in          22· · · ·A.· ·Actually the withholding of
23· 83, Paragraph 83.                                   23· commissions occurred prior to the
                                            Page 400                                                Page 401
·1· termination.                                        ·1· wrongful termination from Simmons?
·2· · · ·Q.· ·Okay.                                     ·2· · · ·A.· ·Not at this time.
·3· · · ·A.· ·I also think they violated --             ·3· · · ·Q.· ·Is it -- do you contend that
·4· there was a violation by withholding earned         ·4· representatives from Simmons were aware
·5· commission payments at the request of               ·5· during your employment that you were
·6· Herschel Walker in the amount of $18,000            ·6· receiving a consulting fee from DSM3?
·7· that had been earned and was never approved         ·7· · · ·A.· ·I don't contend that they know the
·8· by Kym Staples, the owner of DSM3.                  ·8· amount.
·9· · · ·Q.· ·We've gotten kind of afar field           ·9· · · ·Q.· ·Do you contend that
10· here, so I want to focus you back.· Aside           10· representatives from Simmons knew you were
11· from the laws identified in Count Eight of          11· receiving a consulting fee --
12· your third amended complaint, are there any         12· · · ·A.· ·I suspect that they did.
13· other federal or state laws that you contend        13· · · ·Q.· ·Hold on, hold on, hold on.· Do you
14· you refused to violate that led to your             14· contend that any representatives from
15· wrongful termination from Simmons?                  15· Simmons knew that you were receiving a
16· · · ·A.· ·I can't think of any or we would          16· consulting fee, regardless of the amount,
17· have probably brought them to your                  17· from DSM3 during your employment with
18· attention.                                          18· Simmons?
19· · · ·Q.· ·Aside from the laws that are              19· · · ·A.· ·Is contend the only word I can
20· referenced in Count Eight of your third             20· use?· I don't use the word contend.
21· amended complaint, are you aware of any             21· · · ·Q.· ·Do you claim?
22· federal or state laws that you claim you            22· · · ·A.· ·I feel rather certain they knew I
23· reported violations of that led to your             23· was a consultant to DSM3.· I sent emails on

                                 EcoScribe Solutions· · 888.651.0505
                                                                                         App. 166
                                                                                                               YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 103 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 402..405
                                          Page 402                                               Page 403
·1· Simmons' email addresses where it dictates       ·1· · · ·A.· ·As my employer -- again, I don't
·2· to Ron and to Herschel from my Simmons email     ·2· have a specific date or a specific person.
·3· address, of which I understood from time to      ·3· But I never hid anything from Simmons, so I
·4· time from the mouth of Herschel Walker that      ·4· suspect they knew I was receiving a
·5· he understood by communication that I had        ·5· consulting fee.· I don't suspect that I gave
·6· with Simmons and they understood                 ·6· them an amount or told them anything with
·7· communication that I had with him regardless     ·7· respect to that.
·8· of whether they were copied on the emails or     ·8· · · ·Q.· ·As you sit here today, you can't
·9· not.                                             ·9· recall specifically telling anyone from
10· · · ·Q.· ·Do you recall telling anyone           10· Simmons that you were receiving the
11· expressly from Simmons that you were             11· consulting fee, correct?
12· receiving a consulting fee in any amount         12· · · ·A.· ·We seem to be repeating the same.
13· from DSM3 while you were working for             13· · · ·Q.· ·Because I think you're vacillating
14· Simmons?                                         14· here.· If it's my fault, fine.· I just need
15· · · ·A.· ·I don't recall a specific date.        15· to make sure I understand.· As you sit here
16· · · ·Q.· ·So your contention is the only way     16· today, you are not claiming that you told
17· representatives from Simmons would know that     17· any employee --
18· is if they were either monitoring your           18· · · ·A.· ·I don't recall a specific --
19· emails during your employment and would be       19· · · ·Q.· ·Hold on, Mr. Staples.· Please just
20· reviewing communications that you sent to        20· stop interrupting me, okay?· Stop.
21· Herschel or to Ron or if Herschel or Ron         21· · · · · · As you sit here today, you can't
22· advised folks from Simmons that you were         22· identify anyone from Simmons who you told
23· receiving the consulting fee, correct?           23· while you were working for Simmons that you
                                          Page 404                                               Page 405
·1· were receiving a consulting fee from DSM3,       ·1· bank account or a Simmons bank account?
·2· correct?                                         ·2· · · ·A.· ·I know that there was a separate
·3· · · ·A.· ·Correct.                               ·3· bank account that was set up.
·4· · · ·Q.· ·Now, you testified a minute ago        ·4· · · ·Q.· ·Do you know who was the holder or
·5· that in your view, Simmons wrongfully            ·5· owner of that bank account for the
·6· withheld commissions owed to DSM3, correct?      ·6· commissions, sir?
·7· · · ·A.· ·Correct.                               ·7· · · ·A.· ·I know every time there were
·8· · · ·Q.· ·Yesterday you testified that           ·8· questions pertaining to it, I asked Carmen
·9· Simmons on behalf of Ren Man did certain         ·9· Seale ^ spl and she would provide the
10· back office functions, correct?                  10· information.· No, I don't know.
11· · · ·A.· ·They did all the back office           11· · · ·Q.· ·The brokerage agreement under
12· functions.                                       12· which commissions would be due from Ren Man,
13· · · ·Q.· ·And some of those back office          13· that agreement was between Ren Man and DSM3,
14· functions included paying invoices that had      14· correct?
15· been issued to Ren Man as well as paying         15· · · ·A.· ·Correct.
16· commissions that were owed to DSM pursuant       16· · · ·Q.· ·Simmons wasn't a party to that,
17· to the brokerage agreement between DSM and       17· correct?
18· Ren Man, correct?                                18· · · ·A.· ·They weren't a party to it?
19· · · ·A.· ·Correct.                               19· · · ·Q.· ·Correct.
20· · · ·Q.· ·Do you know as you sit here today      20· · · ·A.· ·What do you mean by a party?
21· whether the commissions that Simmons would       21· · · ·Q.· ·Do you recall Mr. King showing you
22· process under that brokerage agreement           22· the brokerage agreement yesterday during
23· between DSM3 and Ren Man came from a Ren Man     23· your deposition?

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 167
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 104 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 406..409
                                          Page 406                                                Page 407
·1· · · ·A.· ·I do.                                  ·1· to read through it if you want, it doesn't
·2· · · ·Q.· ·Who do you recall being the            ·2· mention the word Simmons anywhere in it,
·3· signatories or parties to that brokerage         ·3· does it?
·4· agreement?                                       ·4· · · ·A.· ·If you say it doesn't, it doesn't.
·5· · · ·A.· ·The brokerage agreement was            ·5· · · ·Q.· ·Well, I want your testimony, so
·6· between Ren Man and whoever the broker may       ·6· take the time to read it if you won't agree
·7· be.· But the broker was never paid unless        ·7· with me.
·8· David Murphy and/or Gary Jackson approved it     ·8· · · ·A.· ·I agree with you.
·9· was my understanding, so I assume they were      ·9· · · ·Q.· ·And are you aware of a subsequent
10· party to it.                                     10· broker agreement between Renaissance Man
11· · · ·Q.· ·I'm handing you what was marked        11· Food Services --
12· yesterday as Exhibit 13, sir.· And Exhibit       12· · · ·A.· ·No.
13· 13 at the top of Page 1 is entitled              13· · · ·Q.· ·Hold on.· You don't know what my
14· Renaissance Man Food Services, LLC Broker        14· question is.· Are you aware of a subsequent
15· Agreement, correct?                              15· broker agreement between Renaissance Man
16· · · ·A.· ·Correct.                               16· Food Services, LLC and DSM Sales &
17· · · ·Q.· ·And this agreement which was           17· Marketing, LLC?
18· entered into in October of 2014 reflects in      18· · · ·A.· ·No.
19· the first paragraph that it was between          19· · · ·Q.· ·So as you sit here today, you're
20· Renaissance Man Food Services, LLC and           20· not aware of any written broker agreement
21· Diversified Sales & Marketing, correct?          21· between Renaissance Man Food Services and
22· · · ·A.· ·That's correct.                        22· any DSM entity in which Simmons is also a
23· · · ·Q.· ·This document, and take the time       23· party, correct?
                                          Page 408                                                Page 409
·1· · · ·A.· ·And I apologize for frustrating        ·1· · · ·Q.· ·Are you aware of any written
·2· you, that's certainly not my intent, but I'm     ·2· document that discusses the commissions to
·3· under oath, and so when you tell me a party      ·3· be due to any DSM entity from Renaissance
·4· to, I don't understand that question.· And       ·4· Man Food Services to which Simmons is a
·5· maybe if you'll let me answer --                 ·5· signatory or a party?
·6· · · ·Q.· ·I'll make it simple for you.· The      ·6· · · ·A.· ·I'm not aware.
·7· opening paragraph of this document states        ·7· · · ·Q.· ·All right.· Why, if you know, are
·8· that it's an agreement between Renaissance       ·8· your two wrongful termination claims in your
·9· Man Food Services and Diversified Sales &        ·9· third amended complaint pursued under
10· Marketing, do you see that, sir?                 10· Arkansas rather than Alabama law?
11· · · ·A.· ·I do.                                  11· · · ·A.· ·For the majority of the time, I
12· · · ·Q.· ·I would say in my view that the        12· lived in Arkansas I suspect.
13· parties to this agreement then are               13· · · ·Q.· ·Any other reason?
14· Renaissance Man Food Services and                14· · · ·A.· ·My employer was in Arkansas.
15· Diversified Sales & Marketing, okay?· With       15· · · ·Q.· ·Any other reason?
16· that being my understanding, are you aware       16· · · ·A.· ·I was asked to relocate to
17· of any written agreements for brokers --         17· Arkansas.
18· brokerage between Renaissance Man Food           18· · · ·Q.· ·Any other reason?
19· Services and any DSM entity in which Simmons     19· · · ·A.· ·Not that I recall.
20· is also a party or signatory?                    20· · · ·Q.· ·You were a resident in the State
21· · · ·A.· ·If party does not include the          21· of Alabama at the time your employment with
22· processing, auditing and approval of             22· Simmons ended, correct?
23· commission payments, then no, I'm not aware.     23· · · ·A.· ·Correct.

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 168
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 105 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                               Job 28914
John Staples November 12, 2018                                                               Pages 410..413
                                             Page 410                                                 Page 411
·1· · · ·Q.· ·Your wife similarly was a resident        ·1· respect to the home, that we were there
·2· of Alabama at the time your employment with         ·2· weeks at a time with our daughter from
·3· Simmons ended, correct?                             ·3· moving her back and forth.· I don't know
·4· · · ·A.· ·Correct.                                  ·4· that I would say it would be months.
·5· · · ·Q.· ·You confirmed earlier today that          ·5· · · ·Q.· ·Okay.· Exhibit 60, which I'm
·6· you had been a resident of Alabama                  ·6· handing you, is an email or letter from
·7· throughout all of 2017, correct?                    ·7· Randy Sanders, correct?
·8· · · ·A.· ·If that's what I said, that's             ·8
·9· correct.                                            ·9· (Defendant's Exhibit 60 was marked for
10· · · ·Q.· ·Well, do you agree with that              10· identification and is attached to the
11· statement?                                          11· original transcript.)
12· · · ·A.· ·For all of 2017, I don't know if          12
13· that's correct.                                     13· · · ·A.· ·Correct.
14· · · ·Q.· ·Did you reside in a state other           14· · · ·Q.· ·And the document is dated January
15· than Alabama in 2017?                               15· 14 of 2015, correct?
16· · · ·A.· ·For a period of time, I resided in        16· · · ·A.· ·Correct.
17· Arkansas.                                           17· · · ·Q.· ·And in the email or letter,
18· · · ·Q.· ·What months of 2017 did you reside        18· Mr. Sanders is confirming the relocation of
19· in Arkansas?· And I'm not talking about             19· your wife, Kym Staples, to Alabama, correct?
20· visits or trips.                                    20· · · ·A.· ·Correct.
21· · · ·A.· ·I don't know that it was months at        21· · · ·Q.· ·I'm going to show you a different
22· a time, but there were issues with our home         22· version now, sir, of an email that Mr. King
23· there, so we were there weeks at a time with        23· showed you yesterday, and I'm marking it as
                                             Page 412                                                 Page 413
·1· Exhibit 61.                                         ·1· to quietly find out how you could change
·2                                                      ·2· your address in the Simmons system without
·3· (Defendant's Exhibit 61 was marked for              ·3· alarming anyone.
·4· identification and is attached to the               ·4· · · ·A.· ·As I recall, I was alerted by
·5· original transcript.)                               ·5· someone at Simmons either in the payroll
·6                                                      ·6· department or in -- that if I used the
·7· · · ·Q.· ·Do you recall Mr. King examining          ·7· Alabama address, I would not be eligible for
·8· you with respect to this document yesterday,        ·8· Simmons benefits so that I needed to use an
·9· sir?                                                ·9· Arkansas address to receive the Simmons
10· · · ·A.· ·Yes.                                      10· benefits.
11· · · ·Q.· ·Okay.· I'm not quite sure I               11· · · · · · Because I had been asking Herschel
12· understood your testimony on this point so          12· and I had been asking Gary Murphy on several
13· just bear with me, sir.· Why in January of          13· occasions to provide benefits outside of the
14· 2016 were you asking Clint Sledge to quietly        14· State of Arkansas because they wanted to
15· find out how you could change your address          15· continue to employee me.· They said they
16· in the Simmons system without alarming              16· could not do that because there was a lot
17· anyone?                                             17· of -- they said it was costly, even though I
18· · · ·A.· ·I think I explained that                  18· don't think it was.· And I knew that when
19· yesterday.                                          19· Charlie Weaver worked for Renaissance Man
20· · · ·Q.· ·Okay.· Well, I'm asking you the           20· and lived in Georgia, that he received
21· question because I didn't understand your           21· benefits, as I recall.· It was a concern of
22· answer.· So please explain to me why on             22· Blaine Walker.
23· January 13th of 2016 you asked Clint Sledge         23· · · · · · Anyway, it certainly wasn't hiding

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 169
                                                                                                                 YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 106 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28914
John Staples November 12, 2018                                                                Pages 414..417
                                             Page 414                                                 Page 415
·1· anything from anyone.· And I directed -- I          ·1· · · ·Q.· ·Now, ultimately on the first page
·2· asked Clint if I could use his address to           ·2· of Exhibit 61, Mr. Sledge tells you that he
·3· maintain his Arkansas residency so as far as        ·3· thinks that you can change your address
·4· Blue Cross-Blue Shield was concerned, I             ·4· yourself online in the same place where you
·5· could maintain my benefits.                         ·5· change your beneficiary, correct?
·6· · · ·Q.· ·Do you recall the identity of the         ·6· · · ·A.· ·Uh-huh.
·7· person in the payroll department who you            ·7· · · ·Q.· ·Do you recall you personally or
·8· claim told --                                       ·8· having Clint Sledge or anyone else change
·9· · · ·A.· ·No.                                       ·9· your address in Simmons' system to
10· · · ·Q.· ·Let me finish my question.· Do you        10· Mr. Sledge's address?
11· recall the identity of the Simmons employee         11· · · ·A.· ·I don't recall.· It looks like I
12· in the payroll department who told you that         12· said I don't know how.
13· if you utilized an Alabama address that you         13· · · ·Q.· ·Do you recall taking any further
14· would no longer be eligible to receive              14· steps after this email chain with Mr. Sledge
15· Simmons benefits?                                   15· as it relates to you changing the address on
16· · · ·A.· ·No.                                       16· file in Simmons' system for you?
17· · · ·Q.· ·If, as you say, you needed to have        17· · · ·A.· ·I recall someone telling me it had
18· an Arkansas address on file, why upon               18· been handled.· I don't remember who the
19· learning that fact from the person in the           19· someone was.
20· payroll department did you not just ask he          20· · · ·Q.· ·You told me that St. Andrews Drive
21· or she to change your address in the system         21· address is your first address since you
22· for you?                                            22· moved to Tuscaloosa, correct?
23· · · ·A.· ·I don't recall.                           23· · · ·A.· ·Yes.
                                             Page 416                                                 Page 417
·1· · · ·Q.· ·And from there, you moved to the          ·1· address as 100 Post Meadows Drive, Rogers,
·2· Rice Mine Road address here in Tuscaloosa,          ·2· Arkansas?
·3· correct?                                            ·3· · · ·A.· ·I think it did because that's
·4· · · ·A.· ·Yes.                                      ·4· Clint's address.
·5· · · ·Q.· ·And prior to moving to Tuscaloosa,        ·5· · · ·Q.· ·After your employment with Simmons
·6· you were residing at the Ledge Drive address        ·6· ended, you filed an application for
·7· in Springdale, Arkansas, correct?                   ·7· unemployment insurance benefits, correct?
·8· · · ·A.· ·We moved so many times, I think           ·8· · · ·A.· ·Correct.
·9· that's correct.                                     ·9· · · ·Q.· ·Do you recall the address that you
10· · · ·Q.· ·Did you at some point in time live        10· put down as the address of your residence on
11· at 100 Post Meadows Drive in Rogers,                11· that application?
12· Arkansas?                                           12· · · ·A.· ·It's whatever the address is on my
13· · · ·A.· ·That's Clint's address.                   13· Simmons Arkansas pay stub.
14· · · ·Q.· ·Okay.· Did you at some point              14· · · ·Q.· ·Do you know if that is the Post
15· reside, Mr. Staples, at 100 Post Meadows            15· Meadow --
16· Drive in Rogers, Arkansas?                          16· · · ·A.· ·I don't know.
17· · · ·A.· ·Not for an extended period of             17· · · ·Q.· ·Hold on, hold on.· Do you know if
18· time.                                               18· that is the Post Meadows Drive address or
19· · · ·Q.· ·What do you mean -- what's your           19· the Ledge Drive address?
20· definition of an extended period of time?           20· · · ·A.· ·It may have been my daughter's
21· · · ·A.· ·Months.                                   21· address.· I don't know which one it was.
22· · · ·Q.· ·Do you know if the Simmons system         22· · · ·Q.· ·What is her address?
23· at any point in time ever reflected your            23· · · ·A.· ·Stone Manor, I think.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 170
                                                                                                                 YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 107 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28914
John Staples November 12, 2018                                                                 Pages 418..421
                                             Page 418                                                    Page 419
·1· · · ·Q.· ·In any event, whatever address you        ·1· yes.
·2· put down on your application for                    ·2· · · ·Q.· ·In that same year, your wife filed
·3· unemployment insurance benefits wasn't the          ·3· an income tax return in the State of
·4· address that you were residing at at the            ·4· Alabama, didn't she?
·5· time you submitted the application, correct?        ·5· · · ·A.· ·She was paying Alabama income
·6· · · ·A.· ·It wasn't my address of residency,        ·6· taxes.
·7· no.                                                 ·7· · · ·Q.· ·Why was she paying Alabama income
·8· · · ·Q.· ·Now, in 2017, you filed a state           ·8· taxes and you paid Arkansas income taxes?
·9· income tax return with the State of                 ·9· · · ·A.· ·I guess because the company was
10· Arkansas, correct?                                  10· set up in Alabama.· I'm not a tax
11· · · ·A.· ·Correct.                                  11· accountant.
12· · · ·Q.· ·You confirmed earlier that you had        12· · · ·Q.· ·What company?
13· moved and were residing in Alabama that             13· · · ·A.· ·I guess that would have been DSM3.
14· year, so my question is why did you file an         14· Maybe it would have been DSM2.
15· Arkansas income tax return as opposed to an         15· · · ·Q.· ·Do you know why your consulting
16· Alabama income tax return?                          16· fee from DSM was included on your Arkansas
17· · · ·A.· ·I suspect it was because there            17· tax return as opposed to being included on
18· were Arkansas taxes paid.· I didn't file. I         18· an Alabama tax return like your wife's was
19· have a very good CPA in Bentonville that's          19· for her earnings from that company?
20· filed my taxes for years.                           20· · · ·A.· ·I do not.
21· · · ·Q.· ·I assume you authorized the filing        21· · · ·Q.· ·I'm going to hand you what I have
22· of those documents, correct?                        22· marked as Exhibit 62.
23· · · ·A.· ·I would have signed the documents,        23
                                             Page 420                                                    Page 421
·1· (Defendant's Exhibit 62 was marked for              ·1· · · ·A.· ·Correct.
·2· identification and is attached to the               ·2· · · ·Q.· ·And you've confirmed for me that
·3· original transcript.)                               ·3· you didn't reside there full time in 2017,
·4                                                      ·4· correct?
·5· · · ·Q.· ·I would direct your attention to          ·5· · · ·A.· ·That's correct.
·6· the page that at the bottom says Staples            ·6· · · ·Q.· ·Are you currently employed, sir?
·7· 1722.· Let me know when you're there, sir.          ·7· · · ·A.· ·I am.
·8· · · ·A.· ·Okay.                                     ·8· · · ·Q.· ·Where are you working?
·9· · · ·Q.· ·Okay.· Page 1722 is the -- is an          ·9· · · ·A.· ·Custom Craft Poultry.
10· excerpt from your 2017 Arkansas individual          10· · · ·Q.· ·What's your position with Custom
11· income tax return, correct?                         11· Craft Poultry?
12· · · ·A.· ·Correct.                                  12· · · ·A.· ·I think it's sales manager.
13· · · ·Q.· ·And it notes in the top left-hand         13· · · ·Q.· ·When did you start working for
14· corner that this is the return for a full           14· Custom Craft Poultry?
15· year resident, correct?                             15· · · ·A.· ·I believe it was February.
16· · · ·A.· ·Correct.                                  16· · · ·Q.· ·2018?
17· · · ·Q.· ·You confirm you weren't a full            17· · · ·A.· ·Yes.
18· year resident in 2017 of Arkansas, correct?         18· · · ·Q.· ·What's your -- strike that.
19· · · ·A.· ·Correct.                                  19· · · · · · Do you earn a salary from Custom
20· · · ·Q.· ·It also notes close to the top of         20· Craft Poultry?
21· the page that your mailing address was 100          21· · · ·A.· ·Yes.
22· Post Meadows Drive, Rogers, Arkansas,               22· · · ·Q.· ·What is your annual salary?
23· correct?                                            23· · · ·A.· ·It's $7,000 a month.

                                 EcoScribe Solutions· · 888.651.0505
                                                                                            App. 171
                                                                                                                    YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 108 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                  Job 28914
John Staples November 12, 2018                                                                  Pages 422..425
                                               Page 422                                                 Page 423
·1· · · ·Q.· ·So $84,000 a year?                          ·1· · · ·A.· ·They don't have that type of
·2· · · ·A.· ·Correct.                                    ·2· program.
·3· · · ·Q.· ·Are you eligible to earn any other          ·3· · · ·Q.· ·Where is Custom Craft Poultry
·4· compensation in connection with your                  ·4· headquartered?
·5· employment with Custom Craft Poultry?                 ·5· · · ·A.· ·Batesville, Arkansas.
·6· · · ·A.· ·I have an office allowance. I               ·6· · · ·Q.· ·Who do you report to?
·7· don't know if you call that to be                     ·7· · · ·A.· ·Randy Smith.
·8· compensation.                                         ·8· · · ·Q.· ·Does anyone report to you?
·9· · · ·Q.· ·Do you work out of your home for            ·9· · · ·A.· ·No.
10· Custom Craft Poultry?                                 10· · · ·Q.· ·What are your duties and
11· · · ·A.· ·Yes.                                        11· responsibilities as sales manager for Custom
12· · · ·Q.· ·What is the office allowance given          12· Craft Poultry?
13· to you?                                               13· · · ·A.· ·It's a small company and they
14· · · ·A.· ·A thousand a month.                         14· wanted -- they -- they are a further
15· · · ·Q.· ·Can you use that for any purpose?           15· processor of poultry products and only been
16· · · ·A.· ·I can use it for my office.                 16· in operation two to three years and they
17· · · ·Q.· ·Do you receive any other                    17· primarily co-pack for others.· They wanted
18· compensation from Custom Craft Poultry?               18· me to introduce them directly to the food
19· · · ·A.· ·No.                                         19· service marketplace.
20· · · ·Q.· ·Are you eligible to earn any other          20· · · ·Q.· ·So what do you do on a day-to-day
21· commissions or other forms of incentive               21· basis for them?
22· compensation, including bonuses, from Custom          22· · · ·A.· ·I communicate with potential food
23· Craft Poultry?                                        23· service distributor customers like UniPro,
                                               Page 424                                                 Page 425
·1· Sysco, PFG and Frosty Acres.                          ·1· · · ·A.· ·Not with respect to Custom Craft
·2· · · ·Q.· ·Are you eligible to receive                 ·2· Poultry, no.
·3· benefits from Custom Craft Poultry?                   ·3· · · ·Q.· ·Other than medical, dental, and
·4· · · ·A.· ·I receive health insurance                  ·4· vision insurance, are you receiving any
·5· benefits.                                             ·5· other benefits from Custom Craft Poultry?
·6· · · ·Q.· ·Does that include medical, dental,          ·6· · · ·A.· ·No.
·7· and vision?                                           ·7· · · ·Q.· ·Is your wife currently employed?
·8· · · ·A.· ·Yes.                                        ·8· · · ·A.· ·No.
·9· · · ·Q.· ·Are you eligible to participate in          ·9· · · ·Q.· ·Has she been employed at any point
10· a 401(k) with Custom Craft Poultry?                   10· since her employment with DSM3 ended?
11· · · ·A.· ·No.                                         11· · · ·A.· ·She's -- we have an LLC that we're
12· · · ·Q.· ·No?                                         12· trying to get off the ground, a sales and
13· · · ·A.· ·No.                                         13· marketing agency.
14· · · ·Q.· ·Just so the record is clear, are            14· · · ·Q.· ·What is it called?
15· you saying that you don't have the ability            15· · · ·A.· ·It's actually my LLC.· It's Studie
16· at all to contribute to a 401(k) or just              16· Sales & Marketing.· Studie, S-t-u-d-i-e.
17· that Custom Craft will not match any                  17· · · ·Q.· ·What industry will that LLC aim to
18· contributions you make to that account?               18· service?
19· · · ·A.· ·I don't know that they have a               19· · · ·A.· ·It's a food service sales and
20· 401(k).                                               20· marketing agency.· Well, not just food
21· · · ·Q.· ·In any event, you haven't made any          21· service, retail.
22· contributions to such an account while                22· · · ·Q.· ·Will it be similar to the various
23· working there?                                        23· DSM entities that we've discussed the last

                                  EcoScribe Solutions· · 888.651.0505
                                                                                             App. 172
                                                                                                                   YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 109 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 426..429
                                            Page 426                                              Page 427
·1· two days?                                          ·1· independents gain visibility.
·2· · · ·A.· ·It's more similar to the                 ·2· · · ·Q.· ·Did you or your wife earn any
·3· Renaissance Man brokerage than it is DSM.          ·3· income from B & A?
·4· · · ·Q.· ·Does that entity have any                ·4· · · ·A.· ·We earned commission through B & A
·5· employees?                                         ·5· for a couple, three months.
·6· · · ·A.· ·No.                                      ·6· · · ·Q.· ·What's your best estimate as to
·7· · · ·Q.· ·Other than trying to get that LLC        ·7· the amount of commissions that you
·8· off the ground, has your wife worked               ·8· personally earned from B & A?
·9· anywhere since her employment with DSM3            ·9· · · ·A.· ·Commissions were paid to Studie
10· ended?                                             10· Sales & Marketing, and my best estimate is a
11· · · ·A.· ·She, like Blare and I, appear on B       11· couple thousand dollars, maybe three
12· & A Food Sales.· B & A gets real                   12· thousand dollars.· I don't recall.
13· complicated.· B & A is basically a                 13· · · ·Q.· ·You received unemployment
14· conglomerate of independent brokers of which       14· compensation benefits from the State of
15· I learned about in January.                        15· Arkansas, correct?
16· · · · · · A good friend of mine that worked        16· · · ·A.· ·I did, one week, I think.
17· at Renaissance Man for a period of time,           17· · · ·Q.· ·Do you recall the total amount of
18· Charlie Weaver, is part of the B & A deal,         18· benefits you received from the State of
19· which I didn't really understand.· But I           19· Arkansas?
20· knew -- so anyway, I was aligned, if you           20· · · ·A.· ·It was in the neighborhood of
21· will, with B & A because they're a food            21· $400.
22· broker.· And what they do is they like to          22· · · ·Q.· ·Did you stop receiving those
23· align with independent, and they help the          23· benefits because you obtained employment
                                            Page 428                                              Page 429
·1· with Custom Craft Poultry?                         ·1· terms of how long you will continue to
·2· · · ·A.· ·Yes.                                     ·2· receive that retainer?
·3· · · ·Q.· ·Other than the money you've earned       ·3· · · ·A.· ·The expectation is that they
·4· from Custom Craft Poultry, the money you           ·4· recently offered me a six-month extension.
·5· received in the form of unemployment               ·5· · · ·Q.· ·Okay.· Did you accept that
·6· benefits, and the money your LLC received          ·6· extension?
·7· from B & A Food Sales, have you received any       ·7· · · ·A.· ·Yes.
·8· income from any other sources?                     ·8· · · ·Q.· ·You said seven months, so are you
·9· · · ·A.· ·I've received retainers, monthly         ·9· recalling that you started --
10· retainers from a couple -- well, I                 10· · · ·A.· ·Well, I'm guessing the six months
11· haven't -- I received a monthly retainer           11· was -- the first six months were month to
12· from Pescanova Seafood.                            12· month.· But then after six months, they were
13· · · ·Q.· ·In which months of 2018 did you          13· pleased with my performance so they offered
14· receive that retainer?                             14· me not a month to month but a six month.
15· · · ·A.· ·It began -- I think this would be        15· · · ·Q.· ·And has the amount of the monthly
16· the seventh month.                                 16· retainer payments at all times been $2,500?
17· · · ·Q.· ·You're still receiving those             17· · · ·A.· ·Yes.
18· monthly retainers?                                 18· · · ·Q.· ·And will it continue to be $2,500
19· · · ·A.· ·Yes.                                     19· going forward for the next six months?
20· · · ·Q.· ·What are the amount of the               20· · · ·A.· ·It could be more than that if the
21· retainers?                                         21· commissions exceed the $2,500.
22· · · ·A.· ·$2,500 a month.                          22· · · ·Q.· ·Is that income being received by
23· · · ·Q.· ·Is there any expected duration in        23· the LLC that you identified for me earlier?

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 173
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 110 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28914
John Staples November 12, 2018                                                                 Pages 430..433
                                              Page 430                                                 Page 431
·1· · · ·A.· ·Yes.                                       ·1· · · · · · · · ·(Short recess.)
·2· · · ·Q.· ·Aside from your income from Custom         ·2
·3· Craft Poultry, the money that your LLC has           ·3· · · ·Q.· ·(BY MR. PARKER:)· Mr. Staples, are
·4· received in the form of a monthly retainer,          ·4· you seeking mental anguish or emotional
·5· the money that you or your LLC has received          ·5· distress damages from Simmons in connection
·6· from B & A Food Sales, and the money you             ·6· with your wrongful termination claims?
·7· received as unemployment compensation, have          ·7· · · ·A.· ·I am.
·8· you received any other earnings since your           ·8· · · ·Q.· ·I'll hand you a document that was
·9· employment with Simmons ended?                       ·9· marked yesterday as Exhibit 2, which is
10· · · ·A.· ·Well, if you count -- we have an           10· Plaintiff's Responses to Simmons' First Set
11· LLC for property on the Gulf Coast that we           11· of Interrogatories and would ask you to just
12· rent out.                                            12· please turn to Page 6 or to number 6, the
13· · · ·Q.· ·Did you have that before your              13· pages aren't --
14· employment with Simmons ended?                       14· · · · · · MR. SIMMS:· Question number 6?
15· · · ·A.· ·Yes.                                       15· · · · · · MR. PARKER:· Yes.
16· · · ·Q.· ·Okay.· So other than those forms           16· · · ·Q.· ·(BY MR. PARKER:)· Do you see that,
17· that I identified, are there any other forms         17· sir?
18· of compensation you received since your              18· · · ·A.· ·I do.
19· employment with Simmons ended?                       19· · · ·Q.· ·Okay.· Now, at the time that these
20· · · ·A.· ·No.                                        20· interrogatories were served, which was in
21· · · · · · I would like to take a break.              21· July of 2018, you had not sought treatment
22· · · ·Q.· ·Sure.· That's fine.                        22· from any healthcare providers for medical,
23                                                       23· psychological or mental health services,
                                              Page 432                                                 Page 433
·1· diagnosis, counseling or treatment, correct?         ·1· · · ·Q.· ·Yes, sir.
·2· · · ·A.· ·That's correct.                            ·2· · · ·A.· ·I guess the most serious symptom
·3· · · ·Q.· ·Since you were served these                ·3· is intense depression that I have never
·4· interrogatories in July of 2018, have you            ·4· received before.
·5· visited any healthcare provider that has             ·5· · · ·Q.· ·Anything else, sir?
·6· provided medical, psychological or mental            ·6· · · ·A.· ·That would be the most serious.
·7· health services, diagnosis, counseling or            ·7· No, there's nothing else.
·8· treatment?                                           ·8· · · ·Q.· ·Have you formally by a healthcare
·9· · · ·A.· ·I have not.                                ·9· provider been diagnosed with depression
10· · · ·Q.· ·Your answer to question number 6           10· since your termination from Simmons?
11· states that, in the last sentence, Mr. and           11· · · ·A.· ·I haven't visited with a
12· Ms. Staples continue to experience worry,            12· healthcare provider since my termination.
13· anxiety, and stress over their livelihood,           13· · · ·Q.· ·So is the answer to my question
14· correct?                                             14· no?
15· · · ·A.· ·That's correct.                            15· · · ·A.· ·The answer to your question is no.
16· · · ·Q.· ·Are there -- aside from those              16· · · ·Q.· ·Have you been prescribed any
17· symptoms of emotional distress listed in the         17· medication for depression since your
18· answer to that interrogatory, are there any          18· employment with Simmons ended?
19· other symptoms that you have experienced             19· · · ·A.· ·I've been taking over the counter
20· that you are attributing to your termination         20· things that I've never taken before.
21· from Simmons?                                        21· · · ·Q.· ·What?
22· · · ·A.· ·In addition to worry, anxiety,             22· · · ·A.· ·I couldn't tell you.
23· stress?                                              23· · · ·Q.· ·Are they pills?

                                  EcoScribe Solutions· · 888.651.0505
                                                                                            App. 174
                                                                                                                  YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 111 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28914
John Staples November 12, 2018                                                                Pages 434..437
                                             Page 434                                                 Page 435
·1· · · ·A.· ·Yes.                                      ·1· medication.
·2· · · ·Q.· ·How often do you take them?               ·2· · · ·Q.· ·And that's prescribed to you?
·3· · · ·A.· ·Daily.                                    ·3· · · ·A.· ·Yes.
·4· · · ·Q.· ·How many different pills do you           ·4· · · ·Q.· ·When did you first begin taking
·5· take daily for depression?                          ·5· Imitrex?
·6· · · ·A.· ·It's not just pills.· It's oil.           ·6· · · ·A.· ·I first began taking it years ago
·7· My wife is the medical expert so she's              ·7· when I was at Tyson.
·8· bought several things, and I take whatever          ·8· · · ·Q.· ·Have you been taking it since you
·9· she recommends.                                     ·9· were initially prescribed it?
10· · · ·Q.· ·As you sit here today, can you            10· · · ·A.· ·Not as much as I have in the last
11· recall taking almost daily for depression           11· six or seven months.· I was actually
12· anything other than pills or oil?                   12· using -- there were pills left over from the
13· · · ·A.· ·No.                                       13· last prescription I obtained at the Simmons
14· · · ·Q.· ·And are you taking --                     14· Care Clinic.· I don't remember if that was
15· · · ·A.· ·There's a liquid, I don't really          15· in 2016 or 2017.
16· know what the liquid is for, but it helps me        16· · · ·Q.· ·How often do you take Imitrex?
17· sleep.· Take it every night.                        17· · · ·A.· ·I would say maybe once a month.
18· · · ·Q.· ·Are you taking any other                  18· · · ·Q.· ·And that's a pill?
19· medication for any of the symptoms of mental        19· · · ·A.· ·Uh-huh.
20· anguish or emotional distress that you              20· · · ·Q.· ·You testified yesterday I believe,
21· attribute to your termination from Simmons?         21· correct me if I'm wrong, that after your --
22· · · ·A.· ·I guess the prescription that I           22· after you were advised on December 27th by
23· take is for Imitrex, which is a migraine            23· Herschel Walker that your services from Ren
                                             Page 436                                                 Page 437
·1· Man would no longer be needed that you              ·1· as you can recall, what did Mr. Jackson say
·2· received a text message from David Jackson.         ·2· in the text message?
·3· Do I have that right?                               ·3· · · ·A.· ·He admitted to telling Herschel
·4· · · ·A.· ·No.                                       ·4· that he had met with me the day before.
·5· · · ·Q.· ·I do believe that you testified           ·5· · · ·Q.· ·Did he in his text message discuss
·6· yesterday at some point that you did receive        ·6· what, if anything, he had told to Herschel
·7· a text message at some point in December            ·7· about the meeting?
·8· 2017 from David Jackson in which you said           ·8· · · ·A.· ·He did.· He tried to wiggle out
·9· Mr. Jackson violated confidentiality.· Am I         ·9· and say he only discussed certain things.
10· right about that?                                   10· · · ·Q.· ·So what leads you to believe in
11· · · ·A.· ·Yes.                                      11· that text message Mr. Jackson was
12· · · ·Q.· ·And when as best as you can recall        12· communicating to you that he had shared
13· in December did you receive that text               13· information that you believe to be
14· message from Mr. Jackson?                           14· confidential with Herschel Walker?
15· · · ·A.· ·I received it the day after the           15· · · ·A.· ·Because the whole meeting was
16· meeting I had with him.                             16· supposed to be confidential.
17· · · ·Q.· ·And do you still have a copy of           17· · · ·Q.· ·And you just confirmed that he
18· that text message?                                  18· told Mr. Walker that you had met with him,
19· · · · · · MR. SIMMS:· I thought we produced         19· correct?
20· that.                                               20· · · ·A.· ·He confirmed in the text message.
21· · · · · · MR. PARKER:· I haven't seen it.           21· · · ·Q.· ·Right, but did he share in the
22· · · ·A.· ·I believe I do.                           22· text message specifically what information
23· · · ·Q.· ·(BY MR. PARKER:)· Okay.· As best          23· he had related to Mr. Walker about your

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 175
                                                                                                                 YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 112 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                          Job 28914
John Staples November 12, 2018                                                          Pages 438..441
                                          Page 438                                              Page 439
·1· meeting with him?                                ·1· had with David Jackson privately from his
·2· · · ·A.· ·He said he shared certain things.      ·2· cell phone, from his home in October when he
·3· I don't remember what those things are. I        ·3· answered the phone by saying, What's the
·4· only asked him after Herschel told me that       ·4· sense of urgency, has Herschel gone crazy
·5· David -- Herschel asked me about my meeting      ·5· again?· And I said, Yes, he has.· Do you
·6· with Chip and David yesterday before I           ·6· have my back with what I'm about to tell
·7· reached out to Chip or David.                    ·7· you?· John, you will not be fired without
·8· · · ·Q.· ·And is the confidential                ·8· cause.
·9· information you're claiming Mr. Jackson          ·9· · · ·Q.· ·So are you now for the first time
10· shared with Herschel Walker related to the       10· today testifying --
11· invoicing issue with respect to the waffles      11· · · ·A.· ·For the first time today, yes, I
12· and HWE that you testified about yesterday?      12· am.
13· · · ·A.· ·Again, the whole meeting was           13· · · ·Q.· ·Let me ask my question.· You are
14· confidential.· And in terms of stress, other     14· now testifying for the first time today that
15· than the loss of my father and my mother,        15· in October and December of 2017 David
16· I've never had a stressful day like I had        16· Jackson told you that you would not be
17· the last two days.                               17· terminated without cause?
18· · · · · · David Jackson also told me in the      18· · · ·A.· ·Yes.
19· meeting on December 10th that I would not be     19· · · ·Q.· ·Okay.· And are you alleging in
20· fired without cause in his office with Chip      20· this lawsuit that you were terminated by
21· Miller present because I did not want to         21· Simmons, at least in part, for telling
22· explain everything that I knew.· Because I       22· Simmons not to pay certain invoices related
23· already knew after the same conversation I       23· to waffle products that had been invoiced by
                                          Page 440                                              Page 441
·1· HWE?                                             ·1· · · · · · MR. PARKER:· That's fine.
·2· · · ·A.· ·Not waffle products, waffle            ·2· · · ·Q.· ·(BY MR. PARKER:)· Are you claiming
·3· materials used to sell those products.           ·3· that Herschel Walker terminated you, that
·4· · · ·Q.· ·Okay.· What I'm struggling with is     ·4· Simmons terminated you or that both
·5· it seems to me that you're saying that you       ·5· terminated you?
·6· told Simmons don't pay these invoices which      ·6· · · ·A.· ·I'm claiming that Herschel Walker
·7· would mean you were essentially trying to        ·7· tried to terminate me.
·8· save Simmons money.· My confusion is why         ·8· · · ·Q.· ·Okay.
·9· would Simmons, in your view, terminate you       ·9· · · ·A.· ·And at some point in time, Simmons
10· for having done that?· It doesn't make           10· fired me without cause, which they had told
11· sense.                                           11· me on numerous occasions, of which you will
12· · · ·A.· ·Simmons didn't terminate me.           12· learn of additional occasions, so I'm
13· Herschel did when he became aware that I         13· claiming that at some point in time, Simmons
14· told Simmons not to pay the invoices.· And I     14· allowed Herschel Walker I guess to terminate
15· also told Simmons other things that had          15· me.
16· started occurring recently that they had         16· · · ·Q.· ·Now, if you spent, as you
17· asked me from day one to tell them.              17· testified earlier, about 80 to 90 percent of
18· · · ·Q.· ·So -- because now your testimony       18· your duties working for Ren Man and if the
19· is different than it was earlier.                19· owner of Ren Man decided he didn't need you
20· · · ·A.· ·It's not.                              20· to perform services for that company
21· · · ·Q.· ·It is.                                 21· anymore, why, in your view, would Simmons
22· · · · · · MR. SIMMS:· I disagree, for the        22· have had a need to keep you around to
23· record.                                          23· continue your employment?

                               EcoScribe Solutions· · 888.651.0505
                                                                                     App. 176
                                                                                                           YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 113 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 442..445
                                          Page 442                                               Page 443
·1· · · ·A.· ·You seem to be a very intelligent      ·1· their intention.
·2· young man.                                       ·2· · · · · · At the meeting in December on
·3· · · ·Q.· ·Thank you.                             ·3· December 10th, David Jackson told me, John,
·4· · · ·A.· ·But food service is complicated.       ·4· I'm going to tell Herschel tomorrow that
·5· My employment with Simmons was to be their       ·5· Simmons has every intention of selling to
·6· food service director as if I was -- and I       ·6· food service distributors directly.· And I
·7· was introduced as such in a meeting as late      ·7· had been given every indication by Chip
·8· as July of 2017 on an org chart that shows       ·8· Miller that I would be the person to do
·9· me reporting directly to Chip Miller as the      ·9· that, to lead that effort, because, oh, by
10· director of food service for Simmons.            10· the way, that was my title.
11· · · · · · My position with Simmons from day      11· · · · · · I was told as far as everyone else
12· one was the director of food service.· They      12· in the building is concerned -- because of
13· hired me.· I was the only Renaissance Man        13· the unique relationship that we have between
14· employee ever to have a Simmons email            14· because Simmons and Renaissance Man, I was
15· address, even though virtually every other       15· told that as far as everyone else is
16· Renaissance Man employee wanted one.             16· concerned, including Herschel, if Herschel
17· · · · · · What I was asked to do is build        17· wants to believe that you work for him, then
18· Renaissance Man to the point to which you        18· let him believe that.· If Ron wants to
19· could build it no more, at which time we         19· believe that you work for Herschel, let them
20· would start building it beyond Renaissance       20· believe that.· But as far as David Jackson,
21· Man.· If you'll build the foundation, which      21· Todd Simmons, Chip Miller and later Matt
22· is exactly what I did, at some point in time     22· Free were concerned, I worked for Simmons.
23· we'll start selling directly.· It was always     23· · · · · · MR. PARKER:· Objection.
                                          Page 444                                               Page 445
·1· Nonresponsive.                                   ·1· did.· There was some peer-review process
·2· · · · · · MR. SIMMS:· Overruled.                 ·2· that we went through, yes.
·3· · · ·Q.· ·(BY MR. PARKER:)· At the time of       ·3· · · ·Q.· ·Do you recall who --
·4· your termination from Simmons, did you have      ·4· · · ·A.· ·No, I do not.
·5· an office or a dedicated cube at Simmons'        ·5· · · ·Q.· ·-- was your evaluator?
·6· office in Siloam Springs?                        ·6· · · · · · MR. SIMMS:· Try to let him get his
·7· · · ·A.· ·When -- again, I don't recall -- I     ·7· question out and then answer, okay?
·8· guess Linda Ross, the Linda Ross                 ·8· · · ·Q.· ·Are you currently or have you at
·9· communication to me where she told me I was      ·9· any point in time since February of this
10· terminated, no, I didn't have an office at       10· year sought employment with any entity other
11· Simmons.                                         11· than the poultry company in Batesville,
12· · · ·Q.· ·Okay.· How often would you visit       12· Arkansas that you told us about earlier?
13· Simmons' office in Siloam Springs during the     13· · · ·A.· ·I sought employment with just
14· last year of your employment with Simmons?       14· about anybody I thought may employee me.
15· · · ·A.· ·About as much as any other outside     15· · · ·Q.· ·Since you obtained employment with
16· sales rep that they had.                         16· the Batesville company?
17· · · ·Q.· ·Which is how often?                    17· · · ·A.· ·Yes.
18· · · ·A.· ·Six, seven, eight, nine, ten times     18· · · ·Q.· ·Are you still continuing your job
19· a year.                                          19· search?
20· · · ·Q.· ·Okay.· Did you receive any written     20· · · ·A.· ·Not as actively, no.
21· performance reviews or evaluations from          21· · · ·Q.· ·When did you stop searching as
22· Simmons?                                         22· actively for other employment?
23· · · ·A.· ·The first few years I believe I        23· · · ·A.· ·I don't remember the time.

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 177
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 114 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 446..449
                                            Page 446                                               Page 447
·1· · · ·Q.· ·What, if anything, are you doing         ·1· · · ·A.· ·Is there a specific question so we
·2· currently to obtain other employment?              ·2· can amend that?
·3· · · ·A.· ·I'm not actively -- I don't know         ·3· · · ·Q.· ·Yeah.· Interrogatory Number 4, as
·4· how you define actively.· I joined up with         ·4· well as Interrogatory Number 5.
·5· LinkedIn and they send me -- through that          ·5· · · · · · Do you know, and if you don't,
·6· you get jobs that you may have interest in,        ·6· that's fine, why your damages expert in this
·7· and I'll click on them if it's an easy apply       ·7· case does not list any of the earnings
·8· thing because I'm not good with that whole         ·8· you've received since your employment with
·9· process, and if it looks like something I          ·9· Simmons ended as interim earnings?
10· may be interested in, I'll click on it and         10· · · ·A.· ·I really know nothing about that.
11· send my resume.                                    11· · · ·Q.· ·Do you know if you supplied any
12· · · ·Q.· ·When is the last time you                12· information about the earnings you've
13· submitted an application or resume for             13· received since your employment with Simmons
14· employment?                                        14· ended to your damages expert in this case,
15· · · ·A.· ·It may have been last week or the        15· Mr. Steve Richardson?
16· week before, I don't recall.                       16· · · ·A.· ·I believe he asked for several --
17· · · ·Q.· ·Is there a reason why in your            17· I don't know how many recent year tax
18· interrogatory answers you didn't disclose          18· returns or whatever.· I don't know how many
19· your employment with the poultry company in        19· years were supplied.
20· Batesville or your affiliation with your           20· · · ·Q.· ·Right.· But have you provided any
21· LLC?                                               21· information to him about any wages or
22· · · ·A.· ·There shouldn't be any reason.           22· earnings you've received since your
23· · · ·Q.· ·Okay.                                    23· employment with Simmons ended?
                                            Page 448                                               Page 449
·1· · · ·A.· ·Not -- no.· I dropped the stuff          ·1· receive the remaining 35 percent of the
·2· off with him and I haven't responded since.        ·2· profit after the $200,000 was met?
·3· I don't think it was in there.                     ·3· · · ·A.· ·Yes.
·4· · · ·Q.· ·You don't believe it was in there?       ·4· · · ·Q.· ·And did the profit sharing
·5· · · ·A.· ·I don't believe it was in there.         ·5· agreement to your knowledge apply to all
·6· · · ·Q.· ·What was your understanding as to        ·6· products sold by Renaissance Man or just
·7· the business relationship between Simmons          ·7· those products sold by Renaissance Man that
·8· and Renaissance Man during your employment         ·8· were supplied by Simmons?
·9· with Simmons?                                      ·9· · · ·A.· ·Well, again, I'm in the middle.
10· · · ·A.· ·According to Todd Simmons, it was        10· It depends on who you asked.· Ron and
11· a profit share of partnership.                     11· Herschel were adamant that it only applied
12· · · ·Q.· ·Under that profit share of               12· to products that Simmons produced.· Todd
13· partnership, is it correct that Mr. Walker         13· Simmons, David Jackson, Chip Miller were
14· would receive 65 percent of all of the             14· adamant that it applied to every product
15· profits on any of the items sold by                15· that Simmons touched, flowed through,
16· Renaissance Man?                                   16· ordered, processed, whatever.
17· · · ·A.· ·After the first $200,000 dollars.        17· · · ·Q.· ·Despite the parties' competing
18· · · ·Q.· ·Okay.· And would the first               18· opinions or interpretations, in practice,
19· $200,000, would that be on an annual basis         19· from what you saw, how did the profit
20· or a one-time basis?                               20· sharing arrangement work between Simmons
21· · · ·A.· ·It was my understanding it was           21· and --
22· annual.                                            22· · · ·A.· ·It worked as --
23· · · ·Q.· ·Okay.· And then Simmons would            23· · · ·Q.· ·-- Renaissance Man?

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 178
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 115 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 450..453
                                          Page 450                                               Page 451
·1· · · ·A.· ·It's what led to Todd Simmons,         ·1· generated?
·2· David Jackson basically telling me to ignore     ·2· · · ·A.· ·They shared the profit.· They also
·3· what Herschel's saying.· It's a profit share     ·3· shared the costs.
·4· plan.· The fact that they've been operating      ·4· · · ·Q.· ·But is what I said correct?
·5· under these conditions for several years --      ·5· · · ·A.· ·From a profit standpoint, yes.
·6· which is what David and Gary Murphy often        ·6· · · ·Q.· ·And Simmons also received some
·7· complained about because they wanted Todd to     ·7· sort of a fee for providing the back office
·8· lock down Herschel and Ron in a formalized       ·8· support to Ren Man, correct?
·9· agreement which would have made it good for      ·9· · · ·A.· ·Correct.
10· all of us.                                       10· · · ·Q.· ·What was your understanding as to
11· · · · · · But I was repeatedly told that         11· how that fee was determined or calculated?
12· they would go to Todd and Todd would just --     12· · · ·A.· ·It was my understanding that it
13· these are -- these are David Jackson's           13· was a penny and a half on outside purchases.
14· words.· Todd is caught up in the celebrity       14· · · ·Q.· ·Penny and a half per what?
15· of Herschel, which I basically saw from day      15· · · ·A.· ·Pound.
16· one, so.· But it operated the way that I         16· · · ·Q.· ·So for each pound that was sold on
17· understood Simmons to want it to operate.        17· products supplied by someone other than
18· · · ·Q.· ·So in practice, what you saw was       18· Simmons, Renaissance Man was responsible for
19· that regardless of who supplied the products     19· paying Simmons a penny and a half for
20· sold by Renaissance Man Food Services,           20· providing back office support?
21· Renaissance Man kept 65 percent of the           21· · · ·A.· ·That's my understanding, yes.
22· profits and Simmons kept 35 percent of the       22· · · ·Q.· ·And was that -- your
23· profits after $200,000 in profits had been       23· understanding, was that the arrangement at
                                          Page 452                                               Page 453
·1· the time your employment ended?                  ·1· · · ·A.· ·I may be, but it was also a phone
·2· · · ·A.· ·I don't know what the -- I would       ·2· conversation.
·3· be brought in to -- any time there was a         ·3· · · ·Q.· ·Okay.· If you would, on Exhibit 1,
·4· question.· I don't know if it changed or         ·4· please turn to Page 20.
·5· didn't change.· If it changed, nobody            ·5· · · · · · MR. SIMMS:· Exhibit 1?
·6· notified me.                                     ·6· · · · · · MR. PARKER:· Yes, from yesterday.
·7· · · · · · I remember -- one of the most          ·7· · · · · · MR. SIMMS:· Oh, my bad.· I was
·8· significant moments was when Simmons forgot      ·8· looking at the small stack and thinking 1?
·9· to charge the penny and a half for the           ·9· What page?
10· period of a year, year and a half.· And          10· · · · · · MR. PARKER:· 20, at the bottom,
11· because, again, I'm stuck in the middle, I       11· and Page 21.
12· didn't feel like it was fair to charge           12· · · ·Q.· ·(BY MR. PARKER:)· Mr. Staples, are
13· Renaissance Man the penny and a half for the     13· you alleging in this lawsuit that Simmons
14· year, year and a half when they didn't           14· and Renaissance Man and HWE conspired to
15· charge after the fact, and David Jackson         15· harm you by terminating your employment with
16· basically told me Herschel can stick it up       16· Simmons?
17· his whatever, we're going to collect the         17· · · ·A.· ·Is that not what it says in 61?
18· hundred thousand dollars.· I said, Why don't     18· That's what it appears to say, so yes.
19· you call him because he's telling me he          19· · · ·Q.· ·Okay.· And do you believe or are
20· doesn't think we ought to.· Now, whether         20· you alleging in this lawsuit that Herschel
21· they called or not, I don't know.                21· Walker told Simmons that it needed to
22· · · ·Q.· ·You're referring to an email           22· terminate your employment?
23· exchange you produced in this case, correct?     23· · · ·A.· ·Say that again.

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 179
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 116 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 454..457
                                          Page 454                                                 Page 455
·1· · · ·Q.· ·Are you alleging in this lawsuit       ·1· wanted out of the H. Walker agreement
·2· that Herschel Walker told Simmons that he        ·2· because he couldn't stand Herschel Walker,
·3· wanted it to terminate your employment?          ·3· thought Herschel was crazy, could not
·4· · · ·A.· ·I'm alleging that Simmons failed       ·4· convince Todd Simmons to formalize an
·5· to protect me from someone they knew to have     ·5· agreement.· So I'm alleging that David
·6· crazy behavior and they fired me without         ·6· Jackson saw an opportunity to throw me under
·7· cause.                                           ·7· the bus with Herschel so that Herschel would
·8· · · ·Q.· ·Okay.· And I understand that.          ·8· fire me.· That's what I'm alleging.
·9· We've talked about that.· You have two           ·9· · · ·Q.· ·Okay.· If Herschel hadn't told you
10· wrongful termination claims.· This is for        10· that your services with Renaissance Man were
11· conspiracy, so I want to know if you are         11· no longer needed, do you think Simmons still
12· alleging that Simmons was part of a              12· would have fired you?
13· conspiracy with Herschel Walker and              13· · · ·A.· ·Do I think they would have?
14· Renaissance Man to terminate your employment     14· · · ·Q.· ·Yes.
15· and that Simmons, based on an action or plan     15· · · ·A.· ·I had no reason whatsoever to
16· with HWE and Renaissance Man, sought to do       16· believe they would have.
17· so.· Is that your belief?                        17· · · ·Q.· ·Okay.· So it was -- it was
18· · · ·A.· ·You know, Simmons -- and I know        18· Mr. Walker's decision, his decision to no
19· you don't like me explaining this so you can     19· longer retain your services for Renaissance
20· cut me off.· But when you talk about             20· Man that you believe sparked or triggered
21· Simmons, it's a great company, it's a big        21· your termination from Simmons, correct?
22· company.                                         22· · · ·A.· ·I believe David Jackson and
23· · · · · · I'm alleging that David Jackson        23· Herschel Walker conspired against me.
                                          Page 456                                                 Page 457
·1· · · ·Q.· ·But if Herschel hadn't said, I         ·1· · · · · · I think I'm done.· Let me just
·2· don't need him working for me anymore --         ·2· look through here, Keri.
·3· · · ·A.· ·I believe I would have led their       ·3· · · · · · MR. SIMMS:· All right.· Are you
·4· broadline distribution business, which they      ·4· going to have any more question, Mr. King?
·5· told me on December 10th that they had every     ·5· · · · · · MR. KING:· I don't know what
·6· intention of continuing by selling directly.     ·6· you're going to do.
·7· · · ·Q.· ·Okay.· You cut me off, so let me       ·7· · · · · · MR. SIMMS:· Yeah, I'm going to ask
·8· get my question back out there.· If Herschel     ·8· some question, but if you want to come back
·9· hadn't told Simmons that he did not need         ·9· after me, that's fine.
10· your services any longer, it's your              10· · · · · · MR. KING:· That's the only
11· testimony that you would have remained a         11· circumstances I'll have more.
12· Simmons employee, correct?                       12· · · · · · MR. SIMMS:· I was going to give
13· · · ·A.· ·That's my belief, yes.                 13· you an opportunity to do it before I
14· · · ·Q.· ·Okay.· And I assume in Paragraph       14· started.
15· 63 there, it's just an oversight where it        15· · · · · · MR. PARKER:· I don't have any
16· says Ms. Staples has suffered consequential      16· further questions.· I'll pass the witness.
17· damages, that that's a --                        17· · · · · · MR. SIMMS:· All right.· Can y'all
18· · · · · · MR. SIMMS:· Is there a question        18· give me -- I didn't see in the stack, it's
19· pending?                                         19· the March 6th, 2009 offer letter.· Y'all
20· · · · · · MR. PARKER:· No.                       20· marked it as an exhibit.· It looks like
21· · · · · · MR. SIMMS:· So that question has       21· this.
22· been stricken?                                   22· · · · · · MR. KING:· There it is.
23· · · · · · MR. PARKER:· Yes.                      23

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 180
                                                                                                              YVer1f
         Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 117 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                 Job 28914
John Staples November 12, 2018                                                                 Pages 458..461
                                               Page 458                                                Page 459
·1· EXAMINATION BY MR. SIMMS:                             ·1· · · ·Q.· ·Is that a yes?
·2· · · ·Q.· ·Okay.· John, you gave testimony             ·2· · · ·A.· ·Yes.
·3· yesterday from 9 a.m., I think we broke for           ·3· · · ·Q.· ·It says, Please return the signed
·4· lunch for about 45 minutes, until about 5:30          ·4· original to the corporate people services
·5· or 6:00 yesterday; is that correct?                   ·5· director, do you see that?
·6· · · ·A.· ·Yes.                                        ·6· · · ·A.· ·Yes.
·7· · · ·Q.· ·And you've given testimony since            ·7· · · ·Q.· ·And then on the second page, it
·8· nine o'clock today, and now it's five                 ·8· looks like Linda F. Ross is designated as
·9· minutes after 1; is that correct?                     ·9· the corporate people services director, do
10· · · ·A.· ·Yes.                                        10· you see that?
11· · · ·Q.· ·I want to ask you some questions            11· · · ·A.· ·Yes.
12· to clarify some things related to your                12· · · ·Q.· ·Did you have any discussions with
13· testimony that's been given so far.· If you           13· Ms. Ross about the recruitment of you to
14· would, look at Exhibit Number 59 that                 14· Simmons or anything that was said to you
15· Mr. Parker showed you today.· Do you know             15· during that process?
16· who at Simmons actually drafted this                  16· · · ·A.· ·I had some discussions with Linda,
17· particular document?                                  17· but I had more discussions with Steve
18· · · ·A.· ·Specifically, no.· I assume it              18· Gardner.
19· came from Chip Miller.· I don't know.                 19· · · ·Q.· ·Okay.· I'm talking about prior to
20· · · ·Q.· ·If you look at it down at the               20· this document here.· Was Linda involved in
21· bottom right above your signature -- that is          21· your recruitment I guess would be a proper
22· your signature, correct?                              22· question?
23· · · ·A.· ·Uh-huh.                                     23· · · ·A.· ·No.
                                               Page 460                                                Page 461
·1· · · ·Q.· ·Let's go through this.                      ·1· percent of Walker's net income, up to 50
·2· · · ·A.· ·Okay.                                       ·2· percent of his salary when he moves to
·3· · · ·Q.· ·Provision number 1 says the                 ·3· Walker Foods.· Tell us about -- what does
·4· position of director of distribution                  ·4· moving to Walker Foods mean?
·5· sales-food service, is that the title they            ·5· · · ·A.· ·I have no idea.
·6· were giving you at Simmons?                           ·6· · · ·Q.· ·Did you ever become an employee of
·7· · · ·A.· ·Yes.                                        ·7· Walker Foods?
·8· · · ·Q.· ·It doesn't say GM of Ren Man, does          ·8· · · ·A.· ·I didn't know who Walker Foods
·9· it?                                                   ·9· was.
10· · · ·A.· ·No.                                         10· · · ·Q.· ·Were you told by anyone at Simmons
11· · · ·Q.· ·Let's talk about this bonus                 11· that clarified this provision that you were
12· provision down here in Paragraph 3?                   12· going to be employed by Walker Foods?
13· · · ·A.· ·Let's do.                                   13· · · ·A.· ·No.
14· · · ·Q.· ·Did you ever get a bonus --                 14· · · ·Q.· ·Did you express concerns about
15· · · ·A.· ·I did not.                                  15· being employed by Walker Foods or by any
16· · · ·Q.· ·-- pursuant to Paragraph 3?                 16· entity owned or operated by Mr. Walker?
17· · · ·A.· ·I did not.                                  17· · · ·A.· ·On numerous occasions.· I also
18· · · ·Q.· ·So although this is contained in            18· expressed concerns to Chip and Herschel and
19· the document, it was never carried out or             19· Ron that that was vague, that I did have a
20· implemented?                                          20· bonus plan but that I was never paid bonus.
21· · · ·A.· ·No.                                         21· And I put together every possible bonus,
22· · · ·Q.· ·And it says in here in paragraphs,          22· because it was my understanding I would get
23· it says bonus should be based on five                 23· paid bonus based on the Simmons salespeople

                                  EcoScribe Solutions· · 888.651.0505
                                                                                            App. 181
                                                                                                                  YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 118 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 462..465
                                          Page 462                                                 Page 463
·1· bonus because they had a bonus plan.             ·1· I ever gain access to my emails of which
·2· · · ·Q.· ·Did you ever get Simmons bonus         ·2· they've seen for 11 months of which I
·3· plan, did you ever get a bonus out of their      ·3· haven't had access to.· I did send a lot of
·4· plan?                                            ·4· emails, I kept a lot of documents, I kept a
·5· · · ·A.· ·Can I finish?                          ·5· lot of files.· I was very organized with
·6· · · ·Q.· ·Sure.· Go ahead.                       ·6· respect to that.
·7· · · ·A.· ·When I was first employed by           ·7· · · · · · I can show you multiple, multiple
·8· Simmons, I went to the Simmons sales             ·8· bonus scenarios.· I've been doing this a
·9· meetings.· They had several meetings at the      ·9· long time.· You tell me how my bonus is
10· corporate office in the auditorium and I was     10· calculated.· And Herschel's response would
11· invited as the director of distribution          11· be, Gary Murphy says you don't -- you
12· sales.· I went to their sales meeting.           12· haven't earned one.· Gary Murphy says you
13· Every year they had a sales meeting and they     13· don't qualify.· Really?· I'm a Simmons
14· talked about the bonus plan.                     14· employee.· The Simmons sales manager are
15· · · · · · So I asked Chip Miller, Am I           15· receiving bonuses.· The group I'm managing
16· eligible for that bonus plan?· And Chip          16· is outperforming them in terms of sales
17· would say, As far as I'm concerned, you are,     17· increases.· So no, I never received nothing.
18· but I'm not in authority to do that.· So         18· · · ·Q.· ·So this provision here was never
19· then I would ask David or Gary Murphy even,      19· implemented?
20· Gary, not as much and David, and they would      20· · · ·A.· ·No.
21· ask me to put together something that            21· · · ·Q.· ·Okay.· And you were never moved to
22· Herschel and Ron would accept.                   22· Walker Foods?
23· · · · · · And I have numerous -- if and when     23· · · ·A.· ·No.
                                          Page 464                                                 Page 465
·1· · · ·Q.· ·All right.                             ·1· · · ·Q.· ·Listen to my question.· Was the
·2· · · ·A.· ·I also never took 80 hours of          ·2· board --
·3· vacation.                                        ·3· · · ·A.· ·Yes.
·4· · · ·Q.· ·All right.· What I want to talk        ·4· · · ·Q.· ·-- dealing with that relationship?
·5· about now is all times after you signed this     ·5· · · ·A.· ·Yes.
·6· document done on March 6th, 2009 when anyone     ·6· · · ·Q.· ·Were you present in the meeting or
·7· at Simmons, any other employee of Simmons,       ·7· the board meeting or were they -- were you
·8· made a statement to you that your                ·8· invited and left outside and called in when
·9· employment -- you would only be terminated       ·9· you might be needed?· Did you participate in
10· as a Simmons employee for cause, okay?· When     10· the entire meeting is what I'm asking?
11· do you recall the first incident or event        11· · · ·A.· ·That particular meeting I don't
12· occurring where that came up after March         12· recall.· Every other meeting I was told to
13· 6th, 2009?                                       13· wait outside and then they'd call me in.
14· · · ·A.· ·It was a day or two after the          14· · · ·Q.· ·All right.
15· first board meeting that I believe was held      15· · · ·A.· ·Because neither side understood
16· in Ron's office with Mike Jones, David           16· the business.
17· Jackson, Todd Simmons, Herschel, and Ron         17· · · ·Q.· ·Let's go back to this first board
18· Eisenmann were present.                          18· meeting in Ron Eisenmann's law office in
19· · · ·Q.· ·Now, is this a board meeting that      19· Atlanta.· That's what you're talking about,
20· pertained to the Simmons/Renaissance Man         20· correct?
21· relationship?                                    21· · · ·A.· ·Yes.
22· · · ·A.· ·They had hired me as the -- you        22· · · ·Q.· ·What transpired in that meeting
23· know --                                          23· that led to anyone at Simmons, an employee

                               EcoScribe Solutions· · 888.651.0505
                                                                                        App. 182
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 119 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 466..469
                                          Page 466                                                Page 467
·1· of Simmons saying to John Staples, your          ·1· · · ·A.· ·I had nine years history with
·2· employment -- you will only be terminated at     ·2· Herschel.· I liked him, but I was scared to
·3· Simmons for cause?                               ·3· death of his activities.· I already knew
·4· · · ·A.· ·It was after the meeting that          ·4· that Sysco corporate was on the verge of
·5· David Jackson told me that.                      ·5· ending the relationship.· I never would have
·6· · · ·Q.· ·Was there something that occurred      ·6· taken a job based solely on a relationship
·7· in the meeting --                                ·7· with Herschel Walker or Renaissance Man.
·8· · · ·A.· ·Absolutely --                          ·8· Never.
·9· · · ·Q.· ·-- that brought that subject up?       ·9· · · · · · So what led to this board meeting,
10· · · ·A.· ·Absolutely.                            10· my first major assignment when I got to
11· · · ·Q.· ·You're doing me like you did these     11· Simmons is they asked me to work with Vicky
12· other lawyers.· Let me ask my question and       12· Goodman on a stack of double freight credits
13· then answer, okay?· It'll go a lot smoother      13· that had been issued to Renaissance Man,
14· for everybody.                                   14· which -- and to my recollection, it was over
15· · · · · · Tell us now what occurred that led     15· $300,000.
16· to the conversation between you and              16· · · · · · Vicky Goodman is the director of
17· Mr. Jackson where Mr. Jackson tells you that     17· customer service.· She's as good as it gets.
18· your employment status at Simmons, you would     18· I spent several days with Vicky Goodman.
19· only be terminated for cause.                    19· David Jackson is the one that gave me this
20· · · ·A.· ·I'll try not to get long-winded,       20· assignment.· Renaissance Man owes us over
21· but it was my major concern about taking         21· $300,000.· Work with Vicky Goodman so that
22· this job.                                        22· your knowledge, your experience, you're
23· · · ·Q.· ·What was that?                         23· convinced.· If not, tell us.· I was
                                          Page 468                                                Page 469
·1· convinced.                                       ·1· Mr. --
·2· · · · · · We had the board meeting.· They        ·2· · · ·A.· ·A few days --
·3· asked me if I was involved in the process to     ·3· · · ·Q.· ·Listen to my question.· What led
·4· confirm.· I said absolutely.· I said,            ·4· to your discussion with David Jackson about
·5· Herschel, Renaissance Man owes this              ·5· the status of your employment with Simmons
·6· $300,000.· Herschel got angry with me, first     ·6· subsequent to this event?
·7· time Herschel had ever been angry with me.       ·7· · · ·A.· ·A few days later, we got to the
·8· He said, John, you don't know what you're        ·8· Simmons office -- I got to the Simmons
·9· talking about, you weren't here.· I said,        ·9· office.· Davis rarely talked to me, but he
10· What does that have to do with whether I was     10· was upset with me for not standing up to
11· here or not?· I know this business,              11· Herschel.· And he basically alluded to the
12· broadline distribution.· You asked Vicky         12· fact that this is always what happens, from
13· Goodman who knows this particular area as        13· day one, the situation with Wayne Britt, the
14· good as anybody I've ever worked with. I         14· situation here, the situation there, this is
15· don't have to be here to know this is true.      15· what happens.
16· · · · · · David Jackson chimed in.               16· · · ·Q.· ·Did you and Mr. Jackson --
17· Herschel, you owe us this money.· No.· It        17· · · ·A.· ·I said, David, you got to be
18· got heated.· Todd Simmons took the documents     18· kidding me.· I said, This is what I was
19· and he did like this (indicating).               19· worried about, so David and I had a heated
20· · · ·Q.· ·Todd Simmons --                        20· discussion.· He said, John, you've got to
21· · · ·A.· ·Todd Simmons took the documents        21· help us with these type situations.· You'll
22· and said, David, we'll deal with this later.     22· not be fired without cause.· We're going to
23· · · ·Q.· ·What led to your discussion with       23· protect you.

                               EcoScribe Solutions· · 888.651.0505
                                                                                       App. 183
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 120 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 470..473
                                           Page 470                                              Page 471
·1· · · ·Q.· ·Did anything come up about you          ·1· · · ·A.· ·I think I did.
·2· moving over to be an employee of Walker           ·2· · · ·Q.· ·In brief form, tell us what came
·3· Foods at that time?                               ·3· out of that incident that brought up the
·4· · · ·A.· ·I never became -- that was never        ·4· subject of your employment status with
·5· even --                                           ·5· Simmons.
·6· · · ·Q.· ·You worked at Simmons from 2009         ·6· · · ·A.· ·Simmons did not want Herschel to
·7· through when you were terminated in December      ·7· have the meeting with Brinker, because
·8· 2017?                                             ·8· according to them, and what I subsequently
·9· · · ·A.· ·Yeah, yeah.                             ·9· learned, if either party had an arrangement
10· · · ·Q.· ·Never were moved over to Walker         10· or a customer, they didn't want the other
11· Foods?                                            11· party interfering, so you leave that
12· · · ·A.· ·No.                                     12· customer alone.· That's typical --
13· · · ·Q.· ·Was there another incident after        13· · · ·Q.· ·I got you.
14· that one where the subject of your                14· · · ·A.· ·-- in brokerages or whatever.
15· employment status with Simmons came up?           15· I'll pay your brokerage here but I ain't
16· · · ·A.· ·I don't remember if the Brinker         16· paying you over here.· So Brinker was a good
17· incident or the Miranda Matthews                  17· customer of Simmons.· So Herschel calls me,
18· termination, I don't remember which was           18· you know, Georgie, this expert in diversity,
19· first.                                            19· she knows the VP of diversity or whatever at
20· · · ·Q.· ·Let's talk about the Brinker            20· Brinker and they got us a meeting.· I said,
21· incident.· I think you testified so far,          21· Well, Brinker is a good customer of Simmons.
22· maybe yesterday, about that incident.· Do         22· We're going to the meeting.· I mean, that's
23· you agree?                                        23· Herschel, you're going to the meeting.
                                          Page 472                                               Page 473
·1· · · · · · So I went to Chip, Chip's like,         ·1· the back seat and they're taking me to the
·2· No, you're not going to the meeting. I            ·2· airport, and Herschel said, John, you need
·3· said, Again, Chip, he wants me to go to the       ·3· to understand you work for me.· Because I
·4· meeting.· Are you going to call him and tell      ·4· tried to correct Georgie when she started
·5· him I'm not going to he meeting or are you        ·5· going down the road of saying Herschel owns
·6· going to call him and tell him he's not           ·6· plants.· I said, Well no, he doesn't really
·7· going to the meeting, is David going to go?       ·7· owns plant.· He corrects me by saying, Oh,
·8· Nobody wanted to call him and tell him we're      ·8· yes, I do, John, you don't know.· That was
·9· not going to go to the meeting.                   ·9· always the -- even though I did know, I
10· · · · · · So I talked to Chip, I said Chip,       10· didn't know.· You don't know, John, you
11· I'll control it.· I said, I'll control it.        11· don't know.
12· I'll even jump in if I have to.· Only if we       12· · · · · · And then Matt Free, the Simmons
13· send Matt Free.· So we go to the meeting.         13· guy, to his defense, he don't know what to
14· Is this brief enough?                             14· do.· And had I not been sitting across the
15· · · ·Q.· ·That's fine.· I want to know your       15· desk from the Brinker guy, because he's
16· inquiry of anybody at Simmons about your          16· fixing to unload on Herschel and Georgie
17· employment status and did they make any           17· because he knows they don't own the plants,
18· statement to you about that status.               18· and he knows they don't own the production
19· · · ·A.· ·I wasn't adamant enough yesterday.      19· lines, and he knows that everything is fine
20· I was very concerned upon returning after         20· with Simmons, and I winked at him and he
21· that meeting.                                     21· winked at me back and the meeting ended.
22· · · ·Q.· ·About what, concerned about what?       22· · · ·Q.· ·Who did you discuss the status of
23· · · ·A.· ·When we got in the car, and I'm in      23· your employment with when you got back to

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 184
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 121 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 474..477
                                            Page 474                                               Page 475
·1· Simmons?                                           ·1· · · ·A.· ·Through the end, yes.
·2· · · ·A.· ·I went back to Simmons.· Matt Free       ·2· · · ·Q.· ·Okay.· Who did you discuss your
·3· had already contacted -- Matt Free lived in        ·3· employment status with at Simmons after this
·4· Dallas where Brinker is located, and Matt          ·4· Brinker incident?
·5· Free didn't drive with us back to the              ·5· · · ·A.· ·When I got back -- and it wasn't
·6· airport.                                           ·6· until I got in the car with these guys that
·7· · · ·Q.· ·Let me stop you right there.· So         ·7· I realized -- because Georgie got in the car
·8· Matt Free is allowed to live in a different        ·8· and she said how wonderful it was and we got
·9· state and work for Simmons?                        ·9· all this new opportunity, and I'm like,
10· · · ·A.· ·They have several salespeople that       10· there's no opportunity.· There's no
11· live in different states that work for them.       11· opportunity.· And then Herschel, John, you
12· · · ·Q.· ·All right.                               12· need to understand, you're confused, you
13· · · ·A.· ·Most of them do.                         13· work for me.· Why did you -- you don't know
14· · · ·Q.· ·While we're on that topic, your          14· what my relationship is with Simmons, when
15· employment relationship with Simmons, was it       15· actually I did.
16· in Arkansas?                                       16· · · ·Q.· ·Okay.· Let's get to the --
17· · · ·A.· ·The relationship was, yes.               17· · · ·A.· ·So I'm concerned.· I'm concerned
18· · · ·Q.· ·And when you got paid, Simmons was       18· he's going to throw me under the bus.· So
19· always paying you from Arkansas?                   19· the next day, Chip Miller had already heard
20· · · ·A.· ·And they deposited it in an              20· from Matt Free about this meeting.· He
21· Arkansas bank account.                             21· called me into his office.
22· · · ·Q.· ·And that was true from 2009              22· · · ·Q.· ·What did Chip Miller say --
23· through 2017?                                      23· · · ·A.· ·Chip --
                                            Page 476                                               Page 477
·1· · · ·Q.· ·Listen.· What did Chip Miller say        ·1· if -- he wouldn't let me expand.· But things
·2· to you and what did you say to him?                ·2· continued to happen, because, again, I was
·3· · · ·A.· ·He didn't really have to say much        ·3· the one that's supposed to keep him at bay.
·4· to me.· I said, Chip, Herschel's mad.· Chip        ·4· You can't keep him at bay because he's not
·5· said, John, we're a company of our word.           ·5· going to listen to you.
·6· You're not going to be fired without cause.        ·6· · · · · · And I would talk to his attorney
·7· What happened?                                     ·7· repeatedly.· You can look through every
·8· · · ·Q.· ·Did you explain to him what              ·8· phone call I made to Ron Eisenmann through
·9· happened?                                          ·9· the nine years.· Virtually every one was to
10· · · ·A.· ·Yes, I explained to him what             10· tell Ron to keep Herschel at bay.
11· happened.· And then something else came            11· · · ·Q.· ·What did -- when was the next
12· after that.                                        12· incident that you spoke to anyone at
13· · · ·Q.· ·What?· What came after that?             13· Simmons --
14· · · ·A.· ·You've got to learn to keep              14· · · ·A.· ·When Miranda Matthews was fired, I
15· Herschel away from the customers.· But maybe       15· went in Chip Miller's office and I shut the
16· that's neither here nor there.                     16· door.· I don't remember what was happening
17· · · ·Q.· ·Was Mr. Miller your direct               17· but stuff was always happening, and I was
18· supervisor?                                        18· concerned about my job.
19· · · ·A.· ·Yes, yes.                                19· · · ·Q.· ·And what did Mr. Miller say to
20· · · ·Q.· ·Is there an incident after the           20· you, if anything?
21· Brinker incident that your employment status       21· · · ·A.· ·And I was -- I didn't want to
22· came up again with Simmons?                        22· divulge, I know he wouldn't tell me about
23· · · ·A.· ·Yes, it's the one -- I don't know        23· the particulars of another employee, but he

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 185
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 122 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 478..481
                                          Page 478                                               Page 479
·1· knew what I was dancing.· He said, John, we      ·1· · · ·Q.· ·What would you discuss with the
·2· don't fire people without cause.· You won't      ·2· vice-president of human resources Steve
·3· be fired without cause.· Miranda was fired       ·3· Gardner concerning your employment status at
·4· with cause.· Trust me.· She was fired with       ·4· Simmons?
·5· cause.· I know you liked her, which I did.       ·5· · · ·A.· ·Well, I guess when I came most
·6· · · ·Q.· ·Were there instances after that        ·6· comfortable with discussing this type thing
·7· that occurred where your employment status       ·7· with Steve is when -- he was the one that
·8· would come up with Simmons?· And while I'm       ·8· had alerted to me that there was an article
·9· on that, who is Mr. Steve Garner?                ·9· in the poultry industry news publication.
10· · · ·A.· ·Steve Gardner.                         10· And so Steve calls me in his office and
11· · · ·Q.· ·Who is Steve Gardner?                  11· says, I understand you're our new director
12· · · ·A.· ·He was senior vice-president of        12· of food service or whatever.· He says, Are
13· human resources for Simmons or something         13· you aware of this?
14· thereabout.                                      14· · · ·Q.· ·This, the article?
15· · · ·Q.· ·Did you ever have discussions with     15· · · ·A.· ·He shows me the article.· And he
16· him about your employment status at Simmons,     16· says something to the effect of, This is
17· Steve Gardner?                                   17· crazy.
18· · · ·A.· ·On a weekly basis.                     18· · · ·Q.· ·What in the article was crazy?
19· · · ·Q.· ·When did he retire?                    19· · · ·A.· ·That Herschel Walker owned plants
20· · · ·A.· ·I don't recall.· It was -- it          20· in Siloam Springs, Arkansas and Fort Smith,
21· was -- I think he retired while I was still      21· Arkansas and all these other places.
22· working in the Simmons office, sometime '13,     22· · · ·Q.· ·Was that true or untrue?
23· '14, something like that.                        23· · · ·A.· ·It's untrue.
                                          Page 480                                               Page 481
·1· · · ·Q.· ·And Mr. Gardner, who's the             ·1· · · ·A.· ·I went to him repeatedly, I don't
·2· vice-president of human resources, is            ·2· want to estimate, but basically every time
·3· discussing this with you?                        ·3· something weird came up and I had -- the
·4· · · ·A.· ·Yes, and he's discussing it with       ·4· message from Steve was that Mark needs to
·5· me because he's close friends with Mark,         ·5· know.
·6· he's close friends with Todd.· Steve tells       ·6· · · ·Q.· ·Mark Simmons?
·7· me that the Simmons family are good people.      ·7· · · ·A.· ·Yes.· We all owe it to Mark.· Mark
·8· Steve worked there for a long time.              ·8· was embarrassed by the article.· I told Ron
·9· · · ·Q.· ·Did Mr. Gardner say anything to        ·9· Mark was embarrassed by the article. I
10· you about your employment status with            10· said, Ron, Herschel is fixing to lose the
11· Simmons?                                         11· best thing that's ever happened to him. I
12· · · ·A.· ·Subsequent to that.                    12· understand.· I'm trying my best.· I'm doing
13· · · ·Q.· ·What did he say?                       13· everything I can.· What makes you think he
14· · · ·A.· ·Simmons would not fire me without      14· listens to me?· I said, You're his attorney.
15· cause.· Simmons did not fire people without      15· These were several conversations.
16· cause.                                           16· · · ·Q.· ·Okay.· Were your conversations
17· · · ·Q.· ·How many times would you say --        17· with Mr. Gardner, would you say it was more
18· · · ·A.· ·This is the SVP of human               18· than a hundred where he told you that you
19· resources.                                       19· would only be terminated at Simmons for
20· · · ·Q.· ·How many times would you say Mr.       20· cause?
21· Gardner made that statement to you during        21· · · ·A.· ·I don't know that it was a
22· your course of employment at Simmons until       22· hundred.
23· he retired?                                      23· · · ·Q.· ·Was it more than 50?

                               EcoScribe Solutions· · 888.651.0505
                                                                                      App. 186
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 123 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                             Job 28914
John Staples November 12, 2018                                                             Pages 482..485
                                             Page 482                                              Page 483
·1· · · ·A.· ·Somewhere between 25 and 50.              ·1· · · ·A.· ·The most recent incident was on a
·2· · · ·Q.· ·And this is -- are these                  ·2· phone call with either David and/or Chip.
·3· statements by Mr. Gardner occurring over a          ·3· I'm wanting -- I'm wanting -- when -- I
·4· period of time?                                     ·4· don't get the timing right.· But not only
·5· · · ·A.· ·Yes.                                      ·5· did Carmen Seale call me about this invoice,
·6· · · ·Q.· ·A number of years?                        ·6· before all that, before Carmen called me, as
·7· · · ·A.· ·Yes.                                      ·7· I recollect, Dion Bennett asked Blaine
·8· · · ·Q.· ·When -- go ahead.                         ·8· Walker, according to Blaine Walker, Why
·9· · · ·A.· ·We had nicknames.· His nickname           ·9· haven't you given me the pricing, the
10· for me was Billy Bob, and Steve would say           10· specifications, the information for the
11· Billy Bob, I've told you repeatedly.                11· retail waffles?
12· · · ·Q.· ·Told you what repeatedly?                 12· · · ·Q.· ·Then what happened?
13· · · ·A.· ·You're not going to get fired             13· · · ·A.· ·Blaine calls me.· Because Blaine
14· without cause, that's not the type of               14· was with me in California when Julie had us
15· company we are.· This is the director of --         15· change the PO -- or she did it.· I didn't do
16· this is the top guy in the human resources          16· it.· Julie changed the PO from the one I set
17· department.                                         17· up to Simmons orders the product from
18· · · ·Q.· ·When's the next incident, outside         18· HartyBake to someone in Savannah ordered the
19· of talking to Mr. Gardner and him making            19· product from HartyBake.· Blaine and I were
20· those statements to you over a period of            20· together.
21· years, that your employment status came up          21· · · ·Q.· ·What did Dion Bennett --
22· from some incident involving the Renaissance        22· · · ·A.· ·I said, Let me tell you something,
23· Man and Simmons relationship?                       23· don't you come near the retail waffles.
                                             Page 484                                              Page 485
·1· We're not selling them if you're asked the          ·1· · · ·Q.· ·Okay.· What did you and Mr. Miller
·2· question.· So then a month or so later,             ·2· discuss?
·3· maybe less than a month or so later, he's           ·3· · · ·A.· ·I told Chip Miller what was going
·4· asked the question.                                 ·4· on.
·5· · · ·Q.· ·By Dion Bennett?                          ·5· · · ·Q.· ·What did he say?
·6· · · ·A.· ·By Dion Bennett.                          ·6· · · ·A.· ·I said, There's more, but you got
·7· · · ·Q.· ·What was Mr. Bennett inquiring            ·7· to protect me.
·8· of --                                               ·8· · · ·Q.· ·How did he respond?
·9· · · ·A.· ·She had evidently heard that we           ·9· · · ·A.· ·Haven't we always protected you?
10· were selling retail waffles.· I don't know          10· We're not going to fire you without cause.
11· how that came about.                                11· What's the more?· And then I told him about
12· · · ·Q.· ·Is she an employee of Simmons?            12· the more.
13· · · ·A.· ·Yes.· So he calls me and says, Has        13· · · ·Q.· ·Then what happens next?
14· anything changed?· I said, No.· Blaine's            14· · · ·A.· ·Nothing happens.· Carmen Seale
15· concerned about losing his job.                     15· calls me.
16· · · ·Q.· ·Why is he concerned?                      16· · · ·Q.· ·What did Ms. Seale say?
17· · · ·A.· ·Because he didn't want to turn on         17· · · ·A.· ·And you would have to ask her,
18· Herschel.· He didn't want to turn on Julie.         18· which hopefully I hope you do one day. I
19· They're all scared to death.                        19· bet she was scared to death about losing her
20· · · ·Q.· ·And didn't you get a call from Ms.        20· job.· Because she didn't want to have
21· Carmen Seale?                                       21· conversations with Herschel.· She didn't
22· · · ·A.· ·That was later.· After this went          22· want to have conversations with Carol,
23· down, I called Chip Miller.                         23· because every time she did, they would push

                                 EcoScribe Solutions· · 888.651.0505
                                                                                        App. 187
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 124 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                            Job 28914
John Staples November 12, 2018                                                            Pages 486..489
                                            Page 486                                               Page 487
·1· back.· And this was the most recent                ·1· David, I don't really remember, but there
·2· occasion.                                          ·2· was a subsequent conversation where I'm
·3· · · ·Q.· ·What did Ms. Seale say to you?           ·3· following up to see if -- because I had
·4· · · ·A.· ·Are we in the retail waffle              ·4· talked to Chip and David after talking to
·5· business?                                          ·5· her, and my plea to Chip and David was
·6· · · ·Q.· ·How did you respond?                     ·6· basically you've got to help your employee,
·7· · · ·A.· ·No, why do you ask?                      ·7· she's scared to death that Herschel is going
·8· · · ·Q.· ·What did she say?                        ·8· to do what he did to me, you know, because
·9· · · ·A.· ·I got a bill for packaging or            ·9· nobody stood up to Herschel.· So she was
10· displays or something.· What am I supposed         10· worried about the same things I was worried
11· to do with it?· I said, Send it back to            11· about.
12· Savannah.                                          12· · · ·Q.· ·What did Chip and David say to
13· · · ·Q.· ·Is Savannah H. Walker Enterprises?       13· you?
14· · · ·A.· ·I don't know what it is.· Yeah.          14· · · ·A.· ·They said absolutely not.· If it's
15· They have a Renaissance Man address too.           15· sold, if it's a cost outside of the business
16· · · ·Q.· ·Okay.                                    16· relationship, we're not going to pay it, and
17· · · ·A.· ·They share that address.· It's a         17· you should bring these things to our
18· Bill Richards State Farm insurance office.         18· attention.· And you don't have to worry
19· · · ·Q.· ·What came of your conversation           19· about it.· We got your back.· They repeated
20· with Ms. Seale on that occasion?                   20· that.
21· · · ·A.· ·She called me back about a week          21· · · ·Q.· ·Did --
22· later, and as I recall -- I don't remember         22· · · ·A.· ·John, you need to keep telling us
23· if I told her to sit on it and talk to             23· everything.· It's getting to be -- there's
                                            Page 488                                               Page 489
·1· all types of stuff happening.· The things I        ·1· · · ·A.· ·Because to my knowledge, Chip and
·2· said were going to happen, happened.               ·2· David hadn't had a conversation with Carmen.
·3· · · ·Q.· ·Did they make any assurances to          ·3· I believe I received the bill again.
·4· you that you would only be terminated for          ·4· · · ·Q.· ·What did you want to talk to Chip
·5· cause in those conversations?                      ·5· and David about?
·6· · · ·A.· ·Chip did again on the call before        ·6· · · ·A.· ·You asked me to tell you about
·7· I shared the other stuff, which would have         ·7· these things, you got -- you got an employee
·8· been before the Carmen call.· I don't              ·8· that's still scared to death.· You haven't
·9· remember if they did when I called them            ·9· helped her out.· I don't give a rat's behind
10· after the Carmen calls.                            10· if you pay the waffle bills or not.· I don't
11· · · ·Q.· ·You saw some documents yesterday         11· care.· I'm doing what you asked me to do,
12· where you specifically requested a phone           12· she's doing what you asked her to do.
13· conference with David Jackson for October          13· · · · · · Now you got Matt Free in here.
14· 23rd, 2017, do you recall that?                    14· Matt Free wanted to be on the call.· Matt
15· · · ·A.· ·Yeah, that was a conference call         15· Free knew nothing about the 65/35 percent
16· that involved different people.                    16· profit share arrangement.· That's not
17· · · ·Q.· ·Were you initiating that, were you       17· something you share with somebody at Matt
18· requesting to have a conference call?              18· Free's level.· Matt Free knew nothing about
19· · · ·A.· ·I think it was either Matt Free or       19· 65/35 until Herschel called and threatened
20· I.                                                 20· him that if you propose these price
21· · · ·Q.· ·What were your concerns?· Why were       21· increases on Renaissance Man, I'm not going
22· you wanting to get a conference call with          22· to pay 35 percent on any of the purchases.
23· the people involved?                               23· · · ·Q.· ·Did your employment status and not

                                EcoScribe Solutions· · 888.651.0505
                                                                                        App. 188
                                                                                                              YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 125 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 490..493
                                           Page 490                                              Page 491
·1· being terminated except for cause come up in      ·1· the one that had told me and Chip's the one
·2· that conversation with Chip Miller and David      ·2· I had the most trust in.
·3· Jackson?                                          ·3· · · ·Q.· ·Chip was your immediate
·4· · · ·A.· ·In that conversation, I don't           ·4· supervisor?
·5· recall if it did.                                 ·5· · · ·A.· ·Yes.· He's also the one --
·6· · · ·Q.· ·When did it come up again with          ·6· compared to David Jackson, I wanted someone
·7· Chip Miller and David Jackson after that          ·7· I thought I could trust in the room.
·8· date?                                             ·8· · · ·Q.· ·What did Mr. Jackson say to you
·9· · · ·A.· ·It led off the meeting on December      ·9· about your employment status on that
10· 10th.                                             10· occasion?
11· · · ·Q.· ·What did they say --                    11· · · ·A.· ·I said, Guys, I want to make sure
12· · · ·A.· ·That was as concerned as I had          12· before I open my mouth that you have my
13· ever been.                                        13· back, that you will protect me if Herschel
14· · · ·Q.· ·What did Mr. Miller or Mr. Jackson      14· retaliates against me, that you will keep
15· say to you about your employment status with      15· this total conversation confidential. I
16· Simmons and them protecting you and you           16· want to make sure that I will not be fired
17· being terminated for cause on that occasion,      17· without cause.· Herschel is alleging to me
18· December 10th?                                    18· all of these things that I've done.· And
19· · · ·A.· ·I was nervous.· David called me         19· he's alleging that you, David Jackson, and
20· into his office.· He wanted to start the          20· you, Chip Miller, and Simmons have these
21· meeting without Chip there, because Chip was      21· concerns, and I want to make sure that you
22· on the phone or something.· I said, Let's         22· agree these are not with cause because these
23· wait until Chip gets here.· Because Chip is       23· things have not happened.· I want to explain
                                           Page 492                                              Page 493
·1· them to you because they're so crazy.             ·1· was not a Renaissance Man employee, I
·2· · · ·Q.· ·Did you go about explaining them        ·2· submitted my expense reports with proper
·3· to them?                                          ·3· documentation through the Simmons process.
·4· · · ·A.· ·I explained two or three, and I         ·4· Never had an expense report denied, had
·5· get long-winded and David Jackson said,           ·5· questions asked if something looked
·6· John, we haven't said anything about any of       ·6· different, I would answer the questions, the
·7· those things to Herschel Walker.· And no,         ·7· expense report would be paid.
·8· you're not going to get fired without cause,      ·8· · · · · · But I learned -- sometime late
·9· and we don't consider any of the things           ·9· November, early December, I get a call from
10· you're telling us to be cause.· Do you want       10· Brook Fowler who's head of financials.· She
11· me to tell you some of the things I told          11· said, Herschel called me asking for expense
12· them?                                             12· reports for all of the Ren Man employees.
13· · · ·Q.· ·I think you've already testified        13· You know, I don't do expense reports.· Is it
14· about that yesterday.                             14· okay for me to -- to tell Vicky to send them
15· · · ·A.· ·No, I haven't testified about           15· to him?· I said, Absolutely.· Nothing to
16· them.                                             16· hide.· He wants a couple of months.· Okay.
17· · · ·Q.· ·Then testify about it.                  17· · · · · · The day before I had signed
18· · · ·A.· ·So at some point in -- at some          18· Jennifer Dawson's expense report and sent it
19· point in November, late November, early           19· in, so I was very familiar with this
20· December -- I'm sure when I get my emails I       20· situation.
21· can give you the exact date.· Herschel from       21· · · · · · There's a restaurant in Alma,
22· day one, because I was not a Simmons              22· Arkansas that a buddy of mine owns and
23· employee, and because -- I mean, because I        23· operates, and he wanted to buy chicken from

                                EcoScribe Solutions· · 888.651.0505
                                                                                      App. 189
                                                                                                            YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 126 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                           Job 28914
John Staples November 12, 2018                                                           Pages 494..497
                                           Page 494                                               Page 495
·1· us for his pizza restaurant, but he couldn't      ·1· got in the pizza business.· Blaine didn't
·2· buy enough volume to force it into                ·2· know we were in the pizza business.· He
·3· distribution.                                     ·3· said, Herschel, we're not in the pizza
·4· · · · · · So I negotiated an arrangement to       ·4· business as far as I know.· Oh, yes, we are.
·5· have a Renaissance Man employee deliver the       ·5· Well, let me look into it.· I'll get back to
·6· chicken once or twice a month, built in           ·6· you, Herschel.
·7· enough margin to cover the travel for the         ·7· · · · · · Blaine calls me.· I knew because I
·8· employee to drive to the restaurant and           ·8· had signed it.· I said, We're not in the
·9· back, made everybody at Simmons aware.· He        ·9· pizza business, Blaine.· I explained the
10· went through all the credit process, so it        10· whole procedure to him.· He calls Herschel,
11· was a profitable relationship.                    11· Herschel questions him.· Who's getting that,
12· · · · · · And so Jennifer Dawson had done         12· who's getting that money?· Well, Blaine
13· that the day before, the week before, so I        13· didn't know, so it was all legitimate.· But
14· approved her expense report.                      14· Herschel, you know, didn't trust anybody,
15· · · ·Q.· ·Then what happened?                     15· didn't trust anything.
16· · · ·A.· ·Herschel Walker calls Blaine.           16· · · · · · So sub -- so those were one of the
17· Again, every time you call Blaine, he's           17· things, because Herschel later asked me,
18· scared to death he's going to call me.            18· When did we get in the pizza business?
19· Didn't like Herschel because Herschel could       19· Well, I knew he had already talked to
20· never pronounce his name right.                   20· Blaine.
21· · · · · · So anyway, Herschel Walker,             21· · · ·Q.· ·Is that something you discussed
22· according to Blaine, Herschel calls Bane and      22· with Chip Miller?
23· said, Bane, Simmons wants to know when we         23· · · ·A.· ·Yes, I said, This is one example
                                           Page 496                                               Page 497
·1· of what's happening.                              ·1· Ron, I tried to reach out to him several
·2· · · ·Q.· ·And how did they respond to you,        ·2· times on behalf of Kym on a couple of
·3· Mr. Miller or Mr. Jackson?                        ·3· occasions.· Ron told me he was busy with
·4· · · ·A.· ·We're going to get a written            ·4· other -- other clients and that he didn't
·5· agreement, we're going to button all this         ·5· have time.
·6· up.· Thank you, John.· All these things, you      ·6· · · · · · So basically after December 11th,
·7· don't have to tell us any more, I get too         ·7· the day that Herschel and David Jackson met
·8· long-winded.· We know Herschel's crazy.           ·8· in Ron Eisenmann's office, Ron Eisenmann was
·9· We're going to start our food service             ·9· noncommunicative with Kym or I, David
10· distribution business, we're going to start       10· Jackson.· They basically just fell off a
11· selling direct.· We're not going to throw         11· cliff.
12· you under the bus.· You're not going to get       12· · · ·Q.· ·And then the next thing, you get
13· fired without cause.· Is there anything else      13· terminated on December 27th, 2017; is that
14· you'd like to tell us?                            14· correct?
15· · · ·Q.· ·Did you have any more discussions       15· · · ·A.· ·Well, with respect with Kym, and I
16· with Chip Miller or David Jackson between         16· was consultant with DSM3, a few days before
17· December 10th and when you got terminated         17· Christmas when Julie received -- or when Kym
18· about your employment status?                     18· received text messages from Julie telling
19· · · ·A.· ·Other than the text message that I      19· her to send her a check for over a year's
20· sent the next day to both of them.· There         20· worth of expenses, and then told her to send
21· may have been other text messages, phone          21· her a check in for the amount of over
22· conversations.                                    22· $140,000, which basically would have drained
23· · · · · · I know that after the next day,         23· the DSM3 bank account, and Herschel is

                                EcoScribe Solutions· · 888.651.0505
                                                                                       App. 190
                                                                                                             YVer1f
        Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 127 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                                Job 28914
John Staples November 12, 2018                                                                Pages 498..501
                                            Page 498                                                  Page 499
·1· instructing me through Julie or maybe -- I         ·1· · · ·A.· ·Yes.· And even Kym, How can my
·2· don't remember, but Herschel is basically          ·2· attorney not return my calls?· How can my
·3· saying -- or I think Julie said, Oh, by the        ·3· attorney not give me direction?· We haven't
·4· way, Herschel thinks the DSM3 should pay the       ·4· heard from Ron Eisenmann since, other than
·5· Renaissance Man employees a bonus.· And this       ·5· him drafting a letter to tell her to sell
·6· is my wife asking me, This makes no sense.         ·6· her 50 percent ownership in her company for
·7· We aren't going to have any money in the           ·7· 10 dollars.· Anyway.
·8· account.                                           ·8· · · · · · MR. SIMMS:· I think that's all
·9· · · · · · I didn't look at the DSM3 bank           ·9· I've got.· I'm sure they've got some
10· account.· Even if I would have wanted to,          10· questions.
11· she ain't letting me.· I said, What do you         11
12· mean?· I tried to get ahold of Ron.· Ron,          12· RE-EXAMINATION BY MR. PARKER:
13· the way this works is you don't pay out            13· · · ·Q.· ·Do you contend, Mr. Staples, that
14· bonuses, profit until the year ends.· You've       14· anyone from Simmons knew that you had moved
15· got expenses.· This makes no sense.                15· your primary residence from Arkansas to
16· · · · · · I never had the opportunity to say       16· Alabama, and if so, who?
17· that to Ron.· And it's one of the things           17· · · ·A.· ·I contend that everybody that I
18· I'll take to my grave.· I told Kym to go           18· dealt with knew.
19· ahead and pay -- to pay -- to pay them, to         19· · · ·Q.· ·So it's your testimony that Chip
20· pay over $150,000 before the year ended.           20· Miller knew prior to your termination that
21· Because Kym's attorney, of which she paid          21· you had moved your primary residence to
22· bills for over a year --                           22· Alabama?
23· · · ·Q.· ·Mr. Eisenmann?                           23· · · ·A.· ·Chip Miller wrote a letter --
                                            Page 500                                                  Page 501
·1· · · ·Q.· ·I'm just asking you, yes or no.          ·1· aware of that fact prior to your
·2· I'm trying to help your attorney out here.         ·2· termination?
·3· Yes or no?                                         ·3· · · ·A.· ·At any time prior to the
·4· · · ·A.· ·Yes.                                     ·4· termination?
·5· · · ·Q.· ·Do you contend that David Jackson        ·5· · · ·Q.· ·Yes.
·6· was aware of that fact?                            ·6· · · ·A.· ·Yes.
·7· · · ·A.· ·(No response.)                           ·7· · · ·Q.· ·Do you claim Brook Fowler was
·8· · · ·Q.· ·Yes or no?                               ·8· aware of that fact prior to your
·9· · · ·A.· ·Yes.                                     ·9· termination?
10· · · ·Q.· ·Do you claim that Todd Simmons was       10· · · ·A.· ·Yes.
11· aware of that fact prior to your                   11· · · · · · MR. PARKER:· Okay.· No further
12· termination?                                       12· questions.
13· · · ·A.· ·I don't know that Todd Simmons           13· · · · · · MR. KING:· No questions.
14· was.                                               14
15· · · ·Q.· ·Do you claim that Mark Simmons was       15· · · · · · (Further Deponent Saith Not)
16· aware of that fact prior to your                   16
17· termination?                                       17· · · · · · · (Whereupon, deposition
18· · · ·A.· ·I doubt he was.                          18· · · · · · · concluded at 1:46 p.m.)
19· · · ·Q.· ·Do you claim that Carmen Seale was       19
20· aware of that fact prior to your                   20
21· termination?                                       21
22· · · ·A.· ·Yes.                                     22
23· · · ·Q.· ·Do you claim that Linda Ross was         23

                                 EcoScribe Solutions· · 888.651.0505
                                                                                           App. 191
          Case 7:18-cv-00160-LSC Document 92-3 Filed 03/04/19 Page 128 of 128
KIMBERLY and JOHN STAPLES vs H. WALKER ENTERPRISES                                    Job 28914
John Staples November 12, 2018                                                         Page 502
                                                     Page 502
·1· · · · · · · · · ·CERTIFICATE
·2· STATE OF ALABAMA)
·3· JEFFERSON COUNTY)
·4
·5· · · · I hereby certify that the above and
·6· foregoing deposition was taken down by me in
·7· stenotype, and the questions and answers
·8· thereto were transcribed by means of
·9· computer-aided transcription, and that the
10· foregoing represents a true and correct
11· transcript of the testimony given by said
12· witness upon said hearing.
13· · · · I further certify that I am neither of
14· counsel, nor kin to the parties to the
15· action, nor am I in anyway interested in the
16· result of said cause named in said caption.
17
18
· · · · · · · ______________________
19· · · · · · MELANIE L. PETIX, CCR
20· · · · · · License Number:· ACCR-412
21· · · · · · My Commission expires 10/15/22
22
23




                                          EcoScribe Solutions· · 888.651.0505
                                                                                App. 192
